 



 



Exhibit 10.1

 

 

CREDIT AGREEMENT

dated as of April 6, 2017,

 

among

 

INTERNAP CORPORATION,

as Borrower,

 

THE GUARANTORS PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

JEFFERIES FINANCE LLC,

as Administrative Agent and Collateral Agent,

 

JEFFERIES FINANCE LLC,

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers,

 

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent and as Issuing Bank,

 

JEFFERIES FINANCE LLC,

as Documentation Agent, Sole Book Manager and as Swingline Lender

 

 

 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 1       Section 1.01 Defined Terms 1       Section 1.02
Classification of Loans and Borrowings 59       Section 1.03 Terms Generally 59
      Section 1.04 Accounting Terms; GAAP 59       Section 1.05 Pro Forma
Calculations 60       Section 1.06 Resolution of Drafting Ambiguities 61      
Section 1.07 Limited Condition Transactions 61       Article II THE CREDITS 62  
    Section 2.01 Commitments 62       Section 2.02 Loans 62       Section 2.03
Borrowing Procedure 64       Section 2.04 Evidence of Debt; Repayment of Loans
64       Section 2.05 Fees 65       Section 2.06 Interest on Loans 67      
Section 2.07 Termination and Reduction of Commitments 68       Section 2.08
Interest Elections 68       Section 2.09 Amortization of Term Borrowings 69    
  Section 2.10 Optional and Mandatory Prepayments of Loans 70       Section 2.11
Alternate Rate of Interest 74       Section 2.12 Increased Costs; Change in
Legality 74       Section 2.13 Breakage Payments 77       Section 2.14 Payments
Generally; Pro Rata Treatment; Sharing of Setoffs 77       Section 2.15 Taxes 79
      Section 2.16 Mitigation Obligations; Replacement of Lenders 83      
Section 2.17 Swingline Loans 86       Section 2.18 Letters of Credit 89      
Section 2.19 Increases of the Term Loan and Revolving Commitments 95      
Section 2.20 Amend and Extend Transactions 98       Section 2.21 Refinancing
Amendments 101       Article III REPRESENTATIONS AND WARRANTIES 102

 

 - i -

 

  

Section 3.01 Organization; Powers; Regulatory Licenses 103       Section 3.02
Authorization; Enforceability 104       Section 3.03 No Conflicts; No Default
104       Section 3.04 Financial Statements; Projections 104       Section 3.05
Properties 105       Section 3.06 Intellectual Property 105       Section 3.07
Equity Interests and Subsidiaries 106       Section 3.08 Litigation; Compliance
with Legal Requirements 106       Section 3.09 Agreements 107       Section 3.10
Federal Reserve Regulations 107       Section 3.11 Investment Company Act, etc
107       Section 3.12 Use of Proceeds 107       Section 3.13 Taxes 107      
Section 3.14 No Material Misstatements 108       Section 3.15 Labor Matters 108
      Section 3.16 Solvency 108       Section 3.17 Employee Benefit Plans 109  
    Section 3.18 Environmental Matters 110       Section 3.19 Insurance 110    
  Section 3.20 Mortgages 110       Section 3.21 Anti-Terrorism Law; Foreign
Corrupt Practices Act 110       Section 3.22 Security Documents 111      
Section 3.23 Status of Obligations as Senior Indebtedness, etc 112       Section
3.24 License Subsidiaries 112       Section 3.25 No EEA Financial Institution
112       Article IV CONDITIONS TO CREDIT EXTENSIONS 112       Section 4.01
Conditions to Initial Credit Extension 112       Section 4.02 Conditions to All
Credit Extensions 117       Article V AFFIRMATIVE COVENANTS 118       Section
5.01 Financial Statements, Reports, etc 118       Section 5.02 Litigation and
Other Notices 121       Section 5.03 Existence; Businesses and Properties 122

 

 - ii -

 

  

Section 5.04 Insurance 122       Section 5.05 Obligations and Taxes 123      
Section 5.06 Employee Benefits 123       Section 5.07 Maintaining Records;
Access to Properties and Inspections; Annual Meetings 124       Section 5.08 Use
of Proceeds 124       Section 5.09 Compliance with Environmental Laws;
Environmental Reports 124       Section 5.10 Compliance Policy 125       Section
5.11 Additional Collateral; Additional Guarantors 125       Section 5.12
Security Interests; Further Assurances 127       Section 5.13 Information
Regarding Collateral 127       Section 5.14 Maintenance of Ratings 128      
Section 5.15 Post-Closing Matters 128       Article VI NEGATIVE COVENANTS 128  
    Section 6.01 Indebtedness 128       Section 6.02 Liens 132       Section
6.03 Sale and Leaseback Transactions 135       Section 6.04 Investments, Loans
and Advances 136       Section 6.05 Mergers and Consolidations 137       Section
6.06 Asset Sales 138       Section 6.07 Acquisitions 140       Section 6.08
Dividends 140       Section 6.09 Transactions with Affiliates 142       Section
6.10 Financial Covenants 142       Section 6.11 Prepayments of Other
Indebtedness; Modifications of Organizational Documents, Acquisition and Certain
Other Documents, etc 143       Section 6.12 Limitation on Certain Restrictions
on Subsidiaries 144       Section 6.13 Limitation on Issuance of Capital Stock
145       Section 6.14 Business 146       Section 6.15 Limitation on Accounting
Changes 146       Section 6.16 Fiscal Periods 146       Section 6.17 No Further
Negative Pledge 146

 

 - iii -

 

  

Section 6.18 Anti-Terrorism Law; Anti-Money Laundering 146       Section 6.19
Embargoed Person 147       Section 6.20 Compliance with Canadian Pension Plans
147       Section 6.21 Permitted Activities of License Subsidiaries 147      
Section 6.22 Regulatory Licenses 147       Article VII GUARANTEE 148      
Section 7.01 The Guarantee 148       Section 7.02 Obligations Unconditional 148
      Section 7.03 Reinstatement 150       Section 7.04 Subrogation;
Subordination 150       Section 7.05 Remedies 150       Section 7.06 Instrument
for the Payment of Money 150       Section 7.07 Continuing Guarantee 150      
Section 7.08 General Limitation on Guarantee Obligations 151       Section 7.09
Release of Guarantors 151       Section 7.10 Right of Contribution 151      
Section 7.11 Qualified ECP Guarantors 151       Article VIII EVENTS OF DEFAULT
152       Section 8.01 Events of Default 152       Section 8.02 Rescission 155  
    Section 8.03 Borrower’s Right to Cure 156       Section 8.04 Application of
Proceeds 156       Article IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
157       Section 9.01 Appointment 157       Section 9.02 Agent in Its
Individual Capacity 158       Section 9.03 Exculpatory Provisions 159      
Section 9.04 Reliance by Agent 160       Section 9.05 Delegation of Duties 160  
    Section 9.06 Successor Agent 160       Section 9.07 Non-Reliance on Agent
and Other Lenders 161       Section 9.08 Name Agents 161       Section 9.09
Indemnification 161

 

 - iv -

 

  

Section 9.10 Lender Action 162       Section 9.11 Withholding Taxes 162      
Section 9.12 Lender’s Representations, Warranties and Acknowledgements 163      
Section 9.13 Security Documents and Guarantee 163       Section 9.14
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim 165    
  Article X MISCELLANEOUS 166       Section 10.01 Notices 166       Section
10.02 Waivers; Amendment 169       Section 10.03 Expenses; Indemnity; Damage
Waiver 172       Section 10.04 Successors and Assigns 175       Section 10.05
Survival of Agreement 182       Section 10.06 Counterparts; Integration;
Effectiveness 182       Section 10.07 Severability 182       Section 10.08 Right
of Setoff; Marshalling; Payments Set Aside 182       Section 10.09 Governing
Law; Jurisdiction; Consent to Service of Process 183       Section 10.10 Waiver
of Jury Trial 184       Section 10.11 Headings 184       Section 10.12
Confidentiality 184       Section 10.13 Interest Rate Limitation 186      
Section 10.14 Assignment and Assumption 186       Section 10.15 Obligations
Absolute 186       Section 10.16 Waiver of Defenses; Absence of Fiduciary Duties
187       Section 10.17 Reinstatement 187       Section 10.18 USA Patriot Act
187       Section 10.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 188       Section 10.20 Original Issue Discount 188

 

 - v -

 

  

ANNEXES

 

Annex I Initial Lenders and Commitments

 

SCHEDULES

 

Schedule 1.01(a) Mortgaged Property Schedule 1.01(b) Guarantors Schedule 1.01(c)
Pledgors Schedule 1.01(d) Data Center Leases Schedule 3.07(a) Subsidiaries
Schedule 3.07(b) Corporate Organizational Chart Schedule 3.09 Material
Agreements Schedule 3.18 Environmental Matters Schedule 3.20 Mortgage Filing
Offices Schedule 4.01(k)(vi) Landlord Access Agreements Schedule 4.01(l)(iii)
Title Insurance Amounts Schedule 5.15 Post-Closing Matters Schedule 6.01(b)(i)
Existing Indebtedness Schedule 6.01(b)(ii) Existing Letters of Credit Schedule
6.02(c) Existing Liens Schedule 6.04(a) Existing Investments Schedule 8.01(o)
Permissible Data Center Terminations

 

EXHIBITS

 

Exhibit A Form of Assignment and Assumption Exhibit B Form of Borrowing Request
Exhibit C Form of Compliance Certificate Exhibit D Form of Intercompany Note
Exhibit E Form of Interest Election Request Exhibit F Form of Landlord Access
Agreement Exhibit G Form of LC Request Exhibit H-1 Form of Fee Mortgage Exhibit
H-2 Form of Leasehold Mortgage Exhibit I-1 Form of Term Note Exhibit I-2 Form of
Revolving Note Exhibit I-3 Form of Swingline Note Exhibit J-1 Form of Perfection
Certificate Exhibit J-2 Form of Perfection Certificate Supplement Exhibit K Form
of Security Agreement Exhibit L-1 Form of U.S. Tax Compliance Certificate
(Foreign Lenders that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit L-2 Form of U.S. Tax Compliance Certificate (Foreign Participants that
are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit L-3 Form of
U.S. Tax Compliance Certificate (Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)

 

 - vi -

 

  

Exhibit L-4 Form of U.S. Tax Compliance Certificate (Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit M Form of Solvency
Certificate Exhibit N Form of Opinion of Jenner & Block LLP

 

 - vii -

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) dated as of April 6, 2017, among
Internap Corporation, a Delaware corporation (“Borrower”), the guarantors from
time to time party hereto, the several banks and other financial institutions
from time to time party (as further defined in Section 1.01, the “Lenders”),
Jefferies Finance LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”), Jefferies Finance LLC and
PNC Capital Markets LLC, as joint lead arrangers (in such capacity, the
“Arrangers”), PNC Bank, National Association, as syndication agent (in such
capacity, the “Syndication Agent”), Jefferies Finance LLC, as sole book manager
(in such capacity, the “Book Manager”) and as documentation agent (in such
capacity, the “Documentation Agent”), Jefferies Finance LLC, as swingline lender
(in such capacity, the “Swingline Lender”) for the Lenders, and PNC Bank,
National Association, as issuing bank (in such capacity, the “Issuing Bank”) for
the Lenders.

 

WITNESSETH:

 

WHEREAS, Borrower has requested the Lenders to extend credit in the form of (a)
Initial Term Loans on the Closing Date in an aggregate principal amount not in
excess of $300,000,000 and (b) Revolving Loans at any time and from time to time
before the Revolving Maturity Date in an aggregate principal amount at any time
outstanding not in excess of $25,000,000.  Borrower has requested the Swingline
Lender to extend credit at any time and from time to time before the Revolving
Maturity Date in the form of Swingline Loans in an aggregate principal amount at
any time outstanding not in excess of $10,000,000.  Borrower has requested the
Issuing Bank to issue Letters of Credit in an aggregate face amount at any time
outstanding not in excess of $15,000,000 to support payment obligations incurred
in the ordinary course of business by the Loan Parties.  The proceeds of the
Initial Term Loans are to be used solely to consummate the Refinancing.  The
proceeds of the Revolving Loans and the Swingline Loans are to be used for
working capital and general corporate purposes of Borrower and its Restricted
Subsidiaries.

 

WHEREAS, the Lenders are willing to extend such credit to Borrower, and the
Issuing Bank is willing to issue Letters of Credit for the account of Borrower,
in each case on the terms and subject to the conditions set forth herein.  

 

Accordingly, the parties hereto agree as follows:

 

Article I

DEFINITIONS

 

Section 1.01   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.

 

 1 

 

  

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any ABR Term Loan or ABR Revolving Loan.

 

“ABR Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“ABR Term Loan” means any Term Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the next 1/100th of 1%) determined by the Administrative Agent to be equal to
(x) the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (y) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; provided that in no event shall
the Adjusted LIBOR Rate be less than zero percent per annum.

 

“Administrative Agent” has the meaning set forth in the preamble hereto and
includes each other Person appointed as the successor administrative agent
pursuant to Article IX.

 

“Administrative Agent Fees” has the meaning set forth in Section 2.05(b).

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied from time to time by the Administrative Agent.

 

“Advisors” means legal counsel (including local, regulatory, foreign and
in-house counsel), auditors, accountants, consultants, appraisers, engineers or
other advisors.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, (x) for purposes of Section 6.09, the term “Affiliate” shall also
include (i) any Person that directly or indirectly owns more than 10% of any
class of Equity Interests of the Person specified or (ii) any Person that is an
officer or director of the Person specified and (y) for purposes of this
Agreement and the other Loan Documents, Jefferies LLC and its Affiliates shall
be deemed to be “Affiliates” of Jefferies Finance LLC and Affiliates.  

 

“Agents” means the Arrangers, the Syndication Agent, the Documentation Agent,
the Administrative Agent, the Collateral Agent and the Book Manager; and “Agent”
means any of them as the context requires.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the greater of (a) the Base Rate
in effect on such day, (b) with respect to the Term Loans issued on the Closing
Date, 2.00% per annum, (c) the Federal Funds Effective Rate in effect on such
day plus 0.50% and (d) the Adjusted LIBOR Rate for a Eurodollar Loan with a
one-month interest period (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%.  If the Administrative Agent shall have

 

 2 

 

  

determined (which determination shall be conclusive and binding absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted LIBOR Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (c) or (d), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist; provided
that in no event shall the Alternate Base Rate be less than zero percent per
annum.  Any change in the Alternate Base Rate due to a change in the Base Rate,
the Federal Funds Effective Rate or the then applicable or the Adjusted LIBOR
Rate shall be effective on the effective date of such change in the Base Rate,
the Federal Funds Effective Rate or the then applicable Adjusted LIBOR Rate,
respectively.

 

“Annual Redemption Basket” has the meaning set forth in Section 6.08(b).

 

“Anti-Terrorism Laws” has the meaning set forth in Section 3.21.

 

“Applicable Revolving Loan Margin” means, for any day, with respect to any
Revolving Loan that is an ABR Loan, 6.00% per annum, and any Revolving Loan that
is a Eurodollar Loan, 7.00% per annum.

 

“Applicable Term Loan Margin” means, for any day, with respect to any Term Loan
that is an ABR Loan, 6.00% per annum, and any Term Loan that is a Eurodollar
Loan, 7.00% per annum.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein, which is distributed to the Agents or the Lenders by means
of electronic communications pursuant to Section 10.01(b).

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Arrangers” has the meaning set forth in the preamble hereto.

 

“Asset Sale” means (a) any Disposition of any Property by any Company and (b)
any issuance or sale by any Company of any Equity Interests of any Restricted
Subsidiary of Borrower, in each case, to any Person other than (x) a Loan Party
or (y) in the case of a Wholly Owned Subsidiary of Borrower that is not a Loan
Party, another Wholly Owned Subsidiary of Borrower that is not a Loan
Party.  Notwithstanding the foregoing, none of the following shall constitute an
“Asset Sale”: (i) any Disposition of assets permitted by, or expressly referred
to in, any of Sections 6.04(b), 6.06(a), 6.06(g), 6.06(h) or 6.06(k), (l) or
(o), or (ii) solely for purposes of clause (a) above, any other Disposition of
any personal property, by any Company for Fair Market Value resulting in (x) not
more than $1,000,000 in Net Cash Proceeds per Disposition (or

 

 3 

 

  

series of related Dispositions) and (y) not more than $5,000,000 in Net Cash
Proceeds in any 12-month period.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
pursuant to Section 10.04(b)), and accepted by the Administrative Agent,
substantially in the form of Exhibit A, or such other form as shall be approved
by the Administrative Agent from time to time.

 

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction.

 

“Auction” has the meaning set forth in Section 10.04(j)(i).

 

“Availability” means, on any date, an amount equal to the sum of (a) the
aggregate Unrestricted Cash of the Borrower and its Domestic Restricted
Subsidiaries on such date, as the same would be reflected on a consolidated
balance sheet prepared in accordance with GAAP as of such date, and (b) only if
each of the conditions set forth in clauses (b) and (c) of Section 4.02 would be
satisfied in connection with a Borrowing as of such date, the amount by which
the aggregate Revolving Commitments exceeds the aggregate Revolving Exposure as
of such date.

 

“Bailee Letter” has the meaning set forth in the Security Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

 

“Base Rate” means, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” means the prime lending rate
as set forth on the Bloomberg page PRIMBB Index (or successor page) for such day
(or such other service as determined by the Administrative Agent from time to
time for purposes of providing quotations of prime lending interest rates); each
change in the Base Rate shall be effective on the date such change is
effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

 

 4 

 

  

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (iv) in
any other case, the functional equivalent of the foregoing.

 

“Book Manager” has the meaning set forth in the preamble hereto.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by Borrower in accordance with the terms of
Section 2.03 and substantially in the form of Exhibit B, or such other form as
shall be approved by the Administrative Agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City or Atlanta, Georgia are authorized or required by law or
other governmental action to close; provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market.

 

“Canadian Anti-Terrorism Laws” has the meaning set forth in Section 3.21.

 

“Canadian Pension Plan” means each “registered pension plan” as such term is
defined under the Income Tax Act (Canada) that is maintained or contributed to
by any Company for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.

 

“Canadian Sanctions” has the meaning set forth in Section 3.21.

 

“Capital Expenditures” means, without duplication, (a) any cash expenditure for
any purchase or other acquisition of any asset including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Borrower and its Restricted Subsidiaries prepared
in accordance with GAAP and (b) Capital Lease Obligations and Synthetic Lease
Obligations, but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of Property pursuant to Section
2.10(e), (ii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)

 

 5 

 

  

amounts expended by any Company to purchase assets constituting an ongoing
business, including Investments that constitute Permitted Acquisitions, (iv) the
purchase of assets to the extent financed with the proceeds of Dispositions that
are not required to be mandatorily prepaid pursuant to Section 2.10, (v)
expenditures relating to the construction or acquisition of any asset that has
been transferred to a Person other than Borrower and its Subsidiaries during the
same fiscal year in which such expenditures were made, or in the immediately
succeeding fiscal year, pursuant to a Sale and Leaseback Transaction permitted
under Section 6.03, and (vi) expenditures that are actually paid for by a Person
other than the Companies and for or in respect of which none of the Companies
has provided or is required to provide, incur or make, directly or indirectly,
any consideration, obligation or payment to such Person or any other Person.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, any lease entered into as
part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such Person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
(or the amount that would be capitalized, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) determined in accordance with GAAP.

 

“Capital Requirements” means, as to any Person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital or liquidity
requirements, the calculation of such Person’s capital, liquidity or similar
matters, or (ii) affecting the amount of capital required to be obtained or
maintained by such Person or any Person controlling such Person (including any
direct or indirect holding company), or the manner in which such Person or any
Person controlling such Person (including any direct or indirect holding
company) allocates capital to any of its contingent liabilities (including
letters of credit), advances, acceptances, commitments, assets or liabilities.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Borrower and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Borrower and its Restricted Subsidiaries.

 

“Cash Collateralized” means, with respect to any Letter of Credit, as of any
date, that Borrower shall have deposited with the Collateral Agent for the
benefit of the Revolving Lenders, an amount in cash equal to 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon.  “Cash
Collateralize” shall have the correlative meaning.

 

 6 

 

  

“Cash Equivalents” means, as of any date of determination and as to any Person,
any of the following: (a) United States and Canadian dollars (including amounts
denominated in such currencies that are deposited into a deposit account (within
the meaning of the UCC); (b) in the case of any Foreign Subsidiary, (x) such
local currencies held by it from time to time in the ordinary course of business
and not for speculation (including any amounts denominated in such currencies
that are deposited with any bank that serves as a depository bank for, among
other things, payroll accounts maintained by a Foreign Subsidiary in the
applicable jurisdiction in the ordinary course of business) or (y) customarily
utilized high-quality investments in securities denominated in such local
currencies with average maturities of not more than 20 days from the date of
acquisition held by such Foreign Subsidiary from time to time in the ordinary
course of business and not for speculation; (c) marketable securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person, (d) money
market deposits, time deposits, eurodollar time deposits, overnight bank
deposits and certificates of deposit of any Lender or any domestic or foreign
bank having, or which is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, any state thereof or the
District of Columbia or any U.S. branch of a foreign bank having, capital and
surplus aggregating in excess of $250,000,000 and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such Person, (e) repurchase obligations with a term of not more than thirty (30)
days for underlying securities of the types described in clause (c) above
entered into with any Person meeting the qualifications specified in clause (d)
above, which repurchase obligations are secured by a valid perfected security
interest in the underlying securities, (f) commercial paper issued by any Person
incorporated in the United States rated at least A-2 or the equivalent thereof
by Standard & Poor’s Rating Service or at least P-2 or the equivalent thereof by
Moody’s Investors Service Inc. (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency), and in each case maturing not more than
one year after the date of acquisition by such Person, (g) marketable short-term
money market and similar highly liquid funds having a rating of at least P-2 or
A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); (h) readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
or any political subdivision or taxing authority thereof having a rating of at
least P-2 or A-2 from either Moody’s or S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) with maturities of not more
than one year from the date of acquisition; (i) Investments with average
maturities of not more than one year from the date of acquisition in money
market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or
the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); (j) investment funds investing
substantially all of their assets in Cash Equivalents of the kinds described in
clauses (a) through (i) of this definition; and (k) solely with respect to any
Foreign Subsidiary or Investments made in a country outside the United States of
America, (x) investments of the type and maturity described in clauses (a)
through (j) above of

 

 7 

 

  

foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (y) other short-term investments utilized
by Foreign Subsidiaries in accordance with normal investment practices for cash
management in customarily utilized high-quality investments analogous to the
foregoing investments in clauses (a) through (j).

 

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, less the sum of (a) interest on any debt paid by the increase in
the principal amount of such debt including by issuance of additional debt of
such kind or the accretion or capitalization of interest as principal and (b)
other than to the extent paid in cash or cash equivalents, items described in
clause (f) of the definition of “Consolidated Interest Expense.”

 

“Cash Management Services” means (a) credit cards for commercial customers
(including, without limitation, commercial credit cards and purchasing cards),
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Casualty Event” means any loss of title (other than through a consensual
Disposition of such Property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any Property of any
Company.  “Casualty Event” shall include any taking of all or any part of any
Real Property of any Person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Legal Requirement, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any Person or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

 

“Change in Control” means the occurrence of any of the following:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or group or its respective subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause such person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Voting Stock of Borrower representing more than 40%
of the voting power of the total outstanding Voting Stock of Borrower (and
taking into account all such securities that such person or group has the right
to acquire (whether pursuant to an option right or otherwise));

 

 8 

 

  

(b)          during any period of twelve (12) consecutive months, a majority of
the members of the Board of Directors of Borrower cease to be composed of
individuals (i) who were members of that Board of Directors at the commencement
of such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clause (i) constituting at the
time of such election or nomination at least a majority of that Board of
Directors or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clauses (i) and (ii)
constituting at the time of such election or nomination at least a majority of
that Board of Directors; or

 

(c)          any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Borrower, or control over the
equity securities of Borrower entitled to vote for members of the Board of
Directors of Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire (whether
pursuant to an option right or otherwise)) representing 40% or more of the
combined voting power of such securities.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty by any Governmental Authority, (b) any change in
any law, order, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Charges” has the meaning set forth in Section 10.13.

 

“Claims” has the meaning set forth in Section 10.03(b).

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans, Incremental Term Loans or Other Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, Term Loan Commitment, Swingline Commitment or Other Commitment.

 

“Closing Date” means the date of the initial Credit Extension hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

 9 

 

  

“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other Property of whatever kind and nature, whether
now existing or hereafter acquired, pledged or purported to be pledged as
collateral or otherwise subject to a security interest or purported to be
subject to a security interest under any Security Document.

 

“Collateral Agent” has the meaning set forth in the preamble hereto.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment, Swingline Commitment or Other Commitment.

 

“Commitment Fee” has the meaning set forth in Section 2.05(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning set forth in Section 10.01(b).

 

“Communications Act” means, collectively, the Communications Act of 1934, as
amended by the Telecommunications Act of 1996, and as further amended, and the
rules and regulations promulgated thereunder, including, without limitation,
C.F.R. Title 47 and the rules, regulations and decisions by the FCC, in each
case, as from time to time in effect.

 

“Companies” means Borrower and its Restricted Subsidiaries; and “Company” means
any one of them.

 

“Competitor” means (i) any competitor of the Borrower that is identified by the
Borrower to the Arrangers in writing on or prior to the Closing Date or from
time to time thereafter (subject in the case of competitors identified after the
Closing Date to the consent of the Administrative Agent, such consent not to be
unreasonably withheld, delayed or conditioned) and (ii) any affiliate of any
such competitor that is clearly identifiable as such, based solely on its name
(other than any such affiliate that is engaged in the making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of business, as long as the power to direct or
cause the direction of the investment policies of such affiliate is not
possessed by any other such competitor or affiliate thereof); provided that no
written notice delivered pursuant to this definition shall apply retroactively
to disqualify any Person that has acquired an assignment or participation
interest in the Loans prior to the delivery of such notice.

 

“Compliance Certificate” means a certificate of a Financial Officer of Borrower
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent and Borrower.

 

“Confidential Information Memorandum” means that certain confidential
information memorandum dated March 2017.

 

“Consolidated Amortization Expense” means, for any period, the amortization
expense (including the amortization of capitalized software expenses, internal
labor costs and deferred

 

 10 

 

  

financing fees) of Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Restricted Subsidiaries (other than cash, cash
equivalents and marketable securities) which may properly be classified as
current assets on a consolidated balance sheet of Borrower and its Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Restricted Subsidiaries which may properly
be classified as current liabilities on a consolidated balance sheet of Borrower
and its Restricted Subsidiaries in accordance with GAAP excluding, to the extent
otherwise included therein (a) the current portion of any Funded Debt, (b) the
current portion of interest (excluding interest that is past due and unpaid),
(c) liabilities in respect of unpaid earn-outs, (d) the current portion of
deferred acquisition costs, (e) the effects of adjustments pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to any consummated acquisition, and
(f) accruals for deferred taxes based on income or profits.

 

“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of Borrower and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (x) adding thereto, without duplication, in each case,
except with respect to sub clauses (m) or (p) below, only to the extent (and in
the same proportion) deducted in determining such Consolidated Net Income (and
with respect to the portion of Consolidated Net Income attributable to any
Restricted Subsidiary of Borrower only if a corresponding amount of cash would
be permitted to be distributed to Borrower by such Restricted Subsidiary by
operation of the terms of its Organizational Documents and all agreements,
instruments, Orders and other Legal Requirements applicable to such Restricted
Subsidiary or its equityholders during such period):

 

(a)          Consolidated Interest Expense (including realized losses in respect
of any Obligation under Permitted Hedging Agreements as determined in accordance
with GAAP) for such period;

 

(b)          Consolidated Amortization Expense for such period (including
amortization of Capitalized Software Expenditures, internal labor costs and
amortization of deferred financing fees or costs);

 

(c)          Consolidated Depreciation Expense for such period;

 

(d)          Consolidated Tax Expense for such period;

 

(e)          non-recurring costs and expenses directly incurred, within 60 days
following the Closing Date, in connection with the Transaction;

 

 11 

 

  

(f)          transaction costs, fees and expenses in connection with any
Permitted Acquisition or Investment permitted under Section 6.04(m) or (n),
Equity Issuances or the incurrence of any Indebtedness permitted hereunder,
including a refinancing thereof;

 

(g)          transaction costs, fees and expenses in connection with any
contemplated Permitted Acquisition permitted hereunder that is not consummated
for any Test Period;

 

(h)          transaction costs, fees and expenses in connection with any
contemplated Investment permitted under Section 6.04(m) or (n), Equity Issuances
or the incurrence of any Indebtedness permitted hereunder that is not
consummated;

 

(i)           nonrecurring or extraordinary cash losses and expenses not to
exceed $7,500,000 for any Test Period;

 

(j)          restructuring charges or reserves incurred during such period
determined on a consolidated basis in accordance with GAAP;

 

(k)          non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar arrangements)
minus the amount of any such expenses or charges when paid in cash to the extent
not deducted in the computation of Consolidated Net Income determined on a
consolidated basis in accordance with GAAP;

 

(l)           the after-tax effect of any loss on sales of fixed assets or
write-downs of fixed or intangible assets determined on a consolidated basis in
accordance with GAAP;

 

(m)         cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (y) below for any
previous period and not added back;

 

(n)          any costs or expenses incurred by Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of Borrower or Net Cash Proceeds of an issuance of
Equity Interests of Borrower (other than Disqualified Capital Stock);

 

(o)          any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation

 

 12 

 

  

(and loss or cost) existing at the date of initial application of FASB
Accounting Standards Codification 715, and any other items of a similar nature;

 

(p)          without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies related to any Specified Transaction,
any restructuring, cost saving initiative or other initiative projected by
Borrower or any Restricted Subsidiary in good faith to be realized as a result
of actions that have been taken or initiated or are expected to be taken (in the
good faith determination of Borrower), including any cost savings, expenses and
charges (including restructuring and integration charges) in connection with, or
incurred by or on behalf of, any joint venture of Borrower or any of its
Restricted Subsidiaries (whether accounted for on the financial statements of
any such joint venture or the applicable Company) with respect to any Specified
Transaction, any restructuring, cost saving initiative or other initiative
whether initiated before, on or after the Closing Date, within 12 months after
such Specified Transaction, restructuring, cost saving initiative or other
initiative (which cost savings shall be added to Consolidated EBITDA until fully
realized and calculated on a Pro Forma Basis as though such cost savings had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized from such actions; provided that (A) such cost savings
are reasonably quantifiable and factually supportable, and identified and
certified by the chief financial officer or equivalent officer of Borrower as
meeting the requirements of this clause (p); (B) the share of any such cost
savings, expenses and charges with respect to a joint venture that are to be
allocated to Borrower or any of its Restricted Subsidiaries shall not exceed the
total amount thereof for any such joint venture multiplied by the percentage of
income of such venture expected to be included in Consolidated EBITDA for the
relevant Test Period; and (C) the aggregate amount added back pursuant to this
clause (p) for any Test Period shall not exceed 20% of Consolidated EBITDA for
such Test Period (calculated prior to taking into account this clause (p));

 

(q)          the after-tax effect of any loss from the early purchase and
retirement or extinguishment of Indebtedness;

 

(r)          charges incurred during such period for which insurance or
indemnity recovery is actually received in cash during such period;

 

(s)          minority interest expense deducted and any other deductions
attributable to minority interests and joint ventures (and not otherwise
included in Consolidated Net Income);

 

(t)           with respect to Investments in any Person (other than a
Subsidiary), net income during such period to the extent received in cash or
Cash Equivalents during such period (and not otherwise included in Consolidated
Net Income); and

 

(u)          the aggregate amount of all other non-cash items reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period or the amortization
of a prepaid cash item that was paid in a prior period or any write-down or
writeoff of assets for such period); and

 

 13 

 

  

(y) subtracting therefrom (A) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period,
excluding any such income that represents the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period (other than any
such cash charge that has not increased Consolidated EBITDA); (B) the after-tax
effect of any gain on sales of assets outside of the ordinary course of
business; (C) realized gains in respect of obligations under Permitted Hedging
Agreements as determined in accordance with GAAP; and (D) the after-tax effect
of any income from the early purchase and retirement or extinguishment of
Indebtedness.

 

“Consolidated Indebtedness” means, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness and all LC Exposure of
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, for any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Cash Interest Expense for
such Test Period.

 

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense, net of total interest income, of Borrower and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus, without duplication:

 

(a)          imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Restricted Subsidiaries for such period;

 

(b)          commissions, discounts and other fees and charges owed by Borrower
or any of its Restricted Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing, receivables financings and
similar credit transactions for such period;

 

(c)          cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Restricted Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than Borrower or any of its Wholly Owned Subsidiaries) in
connection with Indebtedness incurred by such plan or trust for such period;

 

(d)          all interest paid or payable with respect to discontinued
operations of Borrower or any of its Restricted Subsidiaries for such period;

 

(e)          the interest portion of any payment obligations of Borrower or any
of its Restricted Subsidiaries for such period deferred for payment at any
future time, whether or not such future payment is subject to the occurrence of
any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, Contingent Obligations and/or
Earnouts; and

 

(f)           without duplication, (i) all interest on any Indebtedness of
Borrower or any of its Restricted Subsidiaries of the type described in clause
(e) or (j) of the definition

 

 14 

 

  

of “Indebtedness” for such period and (ii) all cash payments in respect of any
Disqualified Capital Stock during such period;

 

provided, that (x) for the purposes of determining the Consolidated Interest
Coverage Ratio for the fiscal quarter in which the Closing Date occurs,
Consolidated Interest Expense shall be deemed to be equal to the product of (A)
the Consolidated Interest Expense for the period commencing on the Closing Date
and ending on the last day of such fiscal quarter (the “Stub Period”) multiplied
by (B) a fraction in the form of x/y, for which “x” is the number of days during
such fiscal quarter and “y” is the number of days during such Stub Period, and
(y) for the purposes of determining the Consolidated Interest Coverage Ratio for
the Test Period ending on the last day of each of the three full fiscal quarters
immediately succeeding the Stub Period, Consolidated Interest Expense shall be
deemed to equal Consolidated Interest Expense for such fiscal quarter (and each
previous fiscal quarter commencing after the Stub Period, if any) multiplied by
4, 2 and 4/3, respectively.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Borrower and its Restricted Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

 

(a)          the net income (or loss) of an Unrestricted Subsidiary or any other
Person (other than the Borrower or a Restricted Subsidiary of Borrower) in which
any Person other than Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that cash or Cash Equivalents in an
amount equal to any such income has actually been received by Borrower or
(subject to clause (b) below) any of its Wholly Owned Subsidiaries from such
Person during such period (or if not received in cash or Cash Equivalents but
later converted into cash or Cash Equivalents during such period, upon such
conversion);

 

(b)          solely for purposes of calculating the Cumulative Credit
Availability, the net income of any Restricted Subsidiary of Borrower during
such period to the extent that the declaration and/or payment of dividends or
similar distributions by such Subsidiary of that income is not permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument, Order or other Legal Requirement applicable to that Restricted
Subsidiary or its equityholders during such period, unless such restriction with
respect to the declaration and/or payment of dividends or other distributions
has been legally waived, except that Borrower’s equity in net loss of any such
Restricted Subsidiary for such period shall be included in determining
Consolidated Net Income; provided that Consolidated Net Income shall be
increased by the amount of dividends or other distributions actually paid in
cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to Borrower or any such Restricted Subsidiary;

 

(c)          earnings resulting from any reappraisal, revaluation or write-up of
assets;

 

(d)          any extraordinary or nonrecurring noncash gain (or extraordinary or
nonrecurring noncash loss), together with any related provision for taxes on any
such

 

 15 

 

  

noncash gain (or the tax effect of any such noncash loss), recorded or
recognized by Borrower or any of its Restricted Subsidiaries during such period;

 

(e)          the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income;

 

(f)          any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments;

 

(g)          any gain (loss) on asset sales, disposals or abandonments (other
than asset sales, disposals or abandonments in the ordinary course of business)
or income (loss) from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of);

 

(h)          any non-cash gain (loss) attributable to the mark to market
movement in the valuation of hedging obligations or other derivative instruments
pursuant to FASB Accounting Standards Codification 815-Derivatives and Hedging
or mark to market movement of other financial instruments pursuant to FASB
Accounting Standards Codification 825-Financial Instruments in such period;
provided that any cash payments or receipts relating to transactions realized in
a given period shall be taken into account in such period;  

 

(i)           any non-cash gain (loss) related to currency remeasurements of
Indebtedness, net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances; and

 

(j)           any impairment charge or asset write-off or write-down (including
related to intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities).

 

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to Borrower and its Restricted Subsidiaries), as a result of any
Permitted Acquisitions or other Investment or the amortization or write-off of
any amounts thereof.

 

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder (net of any amount so added back in any prior period
to the extent not so reimbursed within a one-year period) and (ii) the amount of
any cash tax benefits related to the tax amortization of intangible assets in
such period.

 

 16 

 

  

“Consolidated Tax Expense” means, for any period, the tax expense (including
federal, state, local and foreign income taxes) of Borrower and its Restricted
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Contingent Obligation” means, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation, agreement, understanding or
arrangement of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any Property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth, net equity,
liquidity, level of income, cash flow or solvency of the primary obligor, (c) to
purchase or lease Property, securities or services primarily for the purpose of
assuring the primary obligor of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (d) with respect
to bankers’ acceptances, letters of credit and similar credit arrangements,
until a reimbursement or equivalent obligation arises (which reimbursement
obligation shall constitute a primary obligation) or (e) otherwise to assure or
hold harmless the primary obligor of any such primary obligation against loss
(in whole or in part) in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or consistent with past
practice or any product or service warranties given in the ordinary course of
business or consistent with past practice.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation, or portion thereof, in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether singly or jointly,
pursuant to the terms of the instrument, agreements or other documents or, if
applicable, unwritten agreement, evidencing such Contingent Obligation) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” has the meaning set forth in the Security Agreement.

 

“Corrective Extension Amendment”  has the meaning set forth in Section 2.20(f).

 

“Credit Extension” means, as the context may require, (i) the making of a Loan
by a Lender or (ii) the issuance of any Letter of Credit, or the extension of
the expiry date or renewal, or any amendment or other modification to increase
the amount, of any existing Letter of Credit, by the Issuing Bank.

 

 17 

 

  

“Credit Facilities” means the revolving credit, swingline, letter of credit and
term loan facilities provided for hereunder (including any increases in such
facilities pursuant to Section 2.19 and extensions of such term loan facilities
pursuant to Section 2.20).

 

“Cumulative Credit Availability” means, as of any date, an amount (which shall
not be less than zero), determined on a cumulative basis, equal to, without
duplication:

 

(a)the Retained Excess Cash Flow Amount; plus

 

(b)the cumulative amount of Net Cash Proceeds received after the Closing Date
that have been contributed as a capital contribution to Borrower, or otherwise
received by Borrower in respect of the issuance of Qualified Capital Stock by
Borrower, but excluding any such sale or issuance by Borrower of its Equity
Interests upon exercise of any warrant or option to directors, officers or
employees of any Company; provided that such proceeds were not obtained in
connection with any Specified Equity Contribution; plus

 

(c)an amount equal to any cash or Cash Equivalents actually received by Borrower
or any Restricted Subsidiary (or, if not received in cash or Cash Equivalents,
converted by Borrower or any Restricted Subsidiary into cash or Cash
Equivalents) in respect of any Investments made pursuant to Section 6.04(n) to
the extent constituting a return of capital or other return with respect to such
Investment; provided, that in no case shall such amount exceed the amount of
such Investment made pursuant to Section 6.04(n); plus

 

(d)in the event that all or a portion of the Cumulative Credit Availability has
been applied to make an Investment pursuant to Section 6.04(n) in connection
with the designation of a Restricted Subsidiary as an Unrestricted Subsidiary
and such Unrestricted Subsidiary is thereafter redesignated as a Restricted
Subsidiary or is merged or consolidated with or into Borrower or any of its
Restricted Subsidiaries (up to the lesser of (i) the Fair Market Value of the
Investments of Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such redesignation or merger or consolidation and (ii)
the Fair Market Value (valued at the time of the making of such Investment) of
the Investment made in such Subsidiary pursuant to Section 6.04(n)), plus

 

(e)in the event that all or a portion of the Cumulative Credit Availability has
been applied to make an Investment pursuant to Section 6.04(n) in connection
with the designation of a Restricted Subsidiary as an Unrestricted Subsidiary,
the acquisition of Equity Interests of an Unrestricted Subsidiary or any other
Investment, an amount equal to the Net Cash Proceeds received by the Borrower or
any Restricted Subsidiary: (i) the sale or other Disposition (other than to the
Borrower or any Restricted Subsidiary) of any such Equity Interests of any such
Unrestricted Subsidiary (including the issuance or sale of Equity Interests of
any such Unrestricted Subsidiary) or (ii) to the extent not included in
Consolidated Net Income, dividends or other distributions or returns on capital
received by Borrower or any Restricted Subsidiary from any such Unrestricted
Subsidiary; provided that the amount added to the Cumulative Credit Availability
pursuant to this clause (e) with respect to any Unrestricted Subsidiary shall
not exceed the

 

 18 

 

  

amount of the Investment made in such Subsidiary pursuant to Section 6.04(n),
minus

 

(g)the cumulative amount of Investments made in reliance on Section 6.04(n),
minus

 

(h)the cumulative Net Cash Proceeds of Qualified Excluded Issuances, minus

 

(i)Dividends paid pursuant to Section 6.08(c), minus

 

(j)prepayments made pursuant to Section 6.11(a).

 

“Data Center Lease” means the Leases listed on Schedule 1.01(d) and any lease of
a data center entered into by a Loan Party after the Closing Date (other than
pay-as-you-go or partner site leases).

 

“Debt Issuance” means the incurrence by any Company of any Indebtedness after
the Closing Date (other than as permitted by Section 6.01).

 

“Debt Service” means, for any period, Cash Interest Expense for such period plus
scheduled principal amortization and mandatory principal repayments (whether
pursuant to this Agreement or otherwise) of all Indebtedness for such period.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Proceeds” has the meaning set forth in Section 2.10(h)(iii).

 

“Default” means any event, occurrence or condition which is, or upon notice,
lapse of time or both would constitute, an Event of Default.

 

“Default Excess” has the meaning set forth in Section 2.16(c).

 

“Default Period” has the meaning set forth in Section 2.16(c).

 

“Default Rate” has the meaning set forth in Section 2.06(c).

 

“Defaulted Loan” has the meaning set forth in Section 2.16(c).

 

“Defaulting Lender” means any Lender that (a) has failed to fund its portion of
any Borrowing, or any portion of its participation in any Letter of Credit or
Swingline Loan, within two (2) Business Days of the date on which it shall have
been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) has notified Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) has failed,
within three (3) Business Days after written request by the Administrative Agent
or Borrower, to confirm that it will comply with the terms

 

 19 

 

  

of this Agreement relating to its obligations to fund prospective Loans (unless
the subject of a good faith dispute between Borrower and such Lender) and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent or
Borrower, (d) has otherwise failed to pay over to Borrower, the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due (unless the subject of a good
faith dispute), (e) has (i) been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
Properties or assets to be, insolvent or (ii) become the subject of a bankruptcy
or other Insolvency Proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (e), Borrower, the
Administrative Agent, the Swingline Lender and each Issuing Bank shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder; provided, however,
that no Lender shall be deemed to be a Defaulting Lender under this clause (e)
solely by virtue of an Undisclosed Administration or (f) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.  For
the avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in such
Lender or its parent by a Governmental Authority; provided that, as of any date
of determination, the determination of whether any Lender is a Defaulting Lender
hereunder shall not take into account, and shall not otherwise impair, any
amounts funded by such Lender which have been assigned by such Lender to an SPC
pursuant to Section 10.04(h).  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination by the Administrative Agent to
Borrower and each other Lender.

 

“Disposition” means, with respect to any Property, any conveyance, sale, lease,
sublease, assignment, transfer or other disposition of such Property (including
(i) by way of merger, consolidation or amalgamation, (ii) any Sale and Leaseback
Transaction and (iii) any Synthetic Lease).

 

“Disqualified Capital Stock” means, with respect to any Person, any Equity
Interest which, by its terms (or by the terms of any security or instrument into
which it is convertible or for which it is exchangeable or exercisable), or upon
the happening of any event, (a) matures (excluding any maturity as the result of
an optional redemption by the issuer thereof) or is mandatorily redeemable
(other than solely for Equity Interests in such Person or in any direct or
indirect parent thereof that do not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Equity Interests), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or before the first anniversary of the
Final Maturity Date, (b) is convertible into or exchangeable or exercisable
(unless at the sole option of the issuer thereof) for (i) debt securities or
other Indebtedness or (ii) any Equity Interests referred to in (a) above (other
than solely for Equity Interests in such Person or in any direct or indirect
parent thereof that do not constitute Disqualified Capital Stock and cash in
lieu of fractional shares of such Equity Interests), in each case at any time on
or before the date that is 91 days following the Final Maturity Date, or (c)
contains any repurchase or payment obligation which may come into effect before

 

 20 

 

  

the date that is 91 days following the Final Maturity Date; provided, however,
that (i) an Equity Interest in any Person that would not constitute Disqualified
Capital Stock but for terms thereof giving holders thereof the right to require
such Person to redeem or purchase such Equity Interest upon the occurrence of an
“asset sale,” “condemnation event,” a “change of control” or similar event shall
not constitute Disqualified Capital Stock if any such requirement becomes
operative only after all Secured Obligations under clauses (a) and (b) of the
definition thereof (other than (i) contingent reimbursement and indemnification
obligations that are not then due and payable, and (ii) obligations in respect
of undrawn Letters of Credit) and the expiration of termination of undrawn
Letters of Credit (or Cash Collateralization thereof)) have been paid in full
and all Commitments have terminated or expired and (ii) if an Equity Interest in
any Person is issued pursuant to any plan for the benefit of employees of
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Borrower (or any direct or indirect parent company thereof) or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
of such Person or as a result of such employee’s termination, death, or
disability.

 

“Dividend” means, with respect to any Person, that such Person has declared or
paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
Property (other than Qualified Capital Stock of such Person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such Person (or any
options or warrants issued by such Person with respect to its Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of or otherwise
reserving any funds for the foregoing purposes.

 

“Documentation Agent” has the meaning set forth in the preamble hereto.

 

“Dollars” or “$” means lawful money of the United States.

 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary other than a
Foreign Subsidiary.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Earnout” means, in connection with any Permitted Acquisition or other
Investment, any “earn-out” or other agreement to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.

 

 21 

 

  

“ECP” has the meaning assigned to such term in the definition of “Excluded Swap
Obligation.”

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any tranche of term loans or revolving loans
(including, without limitation, the Term Loans and the Revolving Loans), the
effective yield on such tranche of term loans or revolving loans, as applicable,
as reasonably determined by the Administrative Agent, taking into account the
applicable interest rate margins, interest rate benchmark floors and all fees,
including recurring, up-front or similar fees or original issue discount
(amortized over four years following the date of incurrence thereof; provided,
that (A) if the stated maturity date of a new tranche of term loans or revolving
loans, as applicable, is less than four years from the date of determination,
then the “Effective Yield” for such tranche of term loans or revolving loans, as
applicable, shall be determined using an assumed amortization period equal to
the actual remaining life to maturity of such tranche) payable generally to the
lenders making such tranche of term loans or revolving loans, as applicable, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the lenders thereunder, and (B)
with respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate
floor,” (i) to the extent that the LIBOR Rate or Base Rate (without giving
effect to any floors in such definitions), as applicable, on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (ii) to the
extent that the LIBOR Rate or Base Rate (without giving effect to any floors in
such definitions), as applicable, on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)).  

 

“Embargoed Person” means any Person that is the subject of sanctions or trade
restrictions under (a) United States law, including any Person identified on (i)
the “List of Specially Designated Nationals and Blocked Persons” (the “SDN
List”) maintained by OFAC and/or on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,

 

 22 

 

  

the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive
order or regulation promulgated thereunder, or (ii) the Executive Order, any
related enabling legislation or any other similar executive orders or (b) any
person that is designated, listed or otherwise identified under Canadian
Sanctions (the Legal Requirements referred to in clauses (a) and (b),
collectively, “Sanctions Laws”).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained, contributed to, or required to be
maintained or contributed to by any Company or any of its ERISA Affiliates,
excluding any Canadian Pension Plan.

 

“Environment” means any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.

 

“Environmental Claim” means any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under or relating to Environmental Law, including liability or
obligation for investigation, assessment, remediation, removal, cleanup,
Response, corrective action, monitoring, post-remedial or post-closure studies,
investigations, operations and maintenance, injury, damage, destruction or loss
to natural resources, personal injury, wrongful death, Property damage,
indemnification, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release of Hazardous
Material in, on, into or from the Environment at any location or (ii) any
violation of or non-compliance with Environmental Law, and shall include any
claim, notice, demand, Order, action, suit or proceeding seeking damages
(including the costs of remediation), contribution, indemnification, cost
recovery, penalties, fines, indemnities, compensation or injunctive relief
resulting from, related to or arising out of the presence, Release or threatened
Release of Hazardous Material or alleged injury or threat of injury to health,
safety or the Environment.

 

“Environmental Law” means any and all applicable current and future Legal
Requirements relating to health, safety or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.

 

 23 

 

  

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), or if such
Person is a limited liability company, membership interests and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of Property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.

 

“Equity Issuance” means, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in Borrower, (ii) any Preferred Stock Issuance by
Borrower after the Closing Date or (iii) any contribution to the capital of
Borrower after the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code and
regulations promulgated under those sections or within the meaning of meaning of
Section 4001(b) of ERISA, or solely for purposes of Sections 302 and 303 of
ERISA and Sections 412 and 430 of the Code, is treated as a single employer
under Section 414 of the Code.  Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could reasonably be expected to be liable under the Code or
ERISA, but in no event for more than six (6) years after such period if no such
liability has been asserted against such Person or such Subsidiary; provided,
however, that such Person or such Subsidiary shall continue to be an ERISA
Affiliate of such Person or such Subsidiary after the expiration of the six-year
period solely with respect to any liability asserted against such Person or such
Subsidiary before the expiration of such six-year period.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan;
(ii) the failure to meet the minimum funding standard of Section 412 or 430 of
the Code and Section 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived) or the failure to make by its due date a required
installment under Section 430(j) of the Code or Section 303(j) of ERISA with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA; (iv)
the withdrawal by any Company or any of its ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA;
(v) the provision to any Company or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to institute
proceedings to terminate any Pension Plan or

 

 24 

 

  

Multiemployer Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (vi) the imposition of liability on any Company or any of its ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of any Company or
any of its ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by any Company or any of its
ERISA Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan, or
the assets thereof, or against any Company or any of its ERISA Affiliates in
connection with any Employee Benefit Plan; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the Code)
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Code; (x) the imposition of a Lien pursuant to Section 401(a)(29)
or 430(k) of the Code or pursuant to ERISA or otherwise with respect to any
Pension Plan or Multiemployer Plan; (xi) the determination that any Pension Plan
is considered an at-risk plan or that any Multiemployer Plan is endangered or is
in critical status within the meaning of Section 430, 431 or 432 of the Code or
Section 303, 304 or 305 of ERISA; (xii) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA, other than for
PBGC premiums not yet due; or (xiii) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in liability to any Company
or any of its ERISA Affiliates.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” means any Eurodollar Revolving Loan or Eurodollar Term Loan.

 

“Eurodollar Revolving Borrowing” means a Borrowing comprised of Eurodollar
Revolving Loans.

 

“Eurodollar Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate.

 

“Eurodollar Term Loan” means any Term Loan bearing interest at a rate determined
by reference to the Adjusted LIBOR Rate.

 

“Event of Default” has the meaning set forth in Article VIII.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, the sum, without
duplication, of:

 

 25 

 

  

(a)        the sum, without duplication, of:

 

(i)          Consolidated Net Income for such Excess Cash Flow Period;

 

(ii)         an amount equal to all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income (provided, in each case, that if any
non-cash charge represents an accrual or reserve for cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Excess Cash Flow in such future period);

 

(iii)        the decrease, if any, in the Net Working Capital, long-term
receivables and long-term prepaid assets and the increase, if any, in long-term
deferred revenue and long-term warranty accruals from the beginning to the end
of such Excess Cash Flow Period;

 

(iv)        the reversal, during such Excess Cash Flow Period, of any reserve
established pursuant to clause (b)(i) or (xii) below; and

 

(v)         an amount equal to the aggregate net non-cash loss on dispositions
by Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; minus

 

(b)        the sum, without duplication, of:

 

(i)          the amount of any cash Consolidated Tax Expense paid or payable by
Borrower and its Restricted Subsidiaries with respect to such Excess Cash Flow
Period and for which, to the extent required under GAAP, reserves have been
established;

 

(ii)         [reserved];

 

(iii)        the amount of Debt Service for such Excess Cash Flow Period;

 

(iv)        amounts actually paid and applied to scheduled amortization of the
Loans in accordance with Section 2.09;

 

(v)         the sum of (i) Capital Expenditures made in cash or accrued during
such Excess Cash Flow Period, to the extent funded from Internally Generated
Funds, and (ii) cash consideration paid during such Excess Cash Flow Period to
make Investments pursuant to Section 6.04(m) or (n) and acquisitions not
prohibited by this Agreement to the extent financed from Internally Generated
Funds;

 

(vi)        the increase, if any, in the Net Working Capital and long-term
receivables, long-term prepaid assets and decreases in long-term deferred
revenue and long-term warranty accruals from the beginning to the end of such
Excess Cash Flow Period; and

 

 26 

 

  

(vii)       an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
“Consolidated Net Income” to the extent such amounts are due but not received
during such period) and cash charges included in clauses (a) through (j) of the
definition of “Consolidated Net Income”;

 

(viii)      cash payments by Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period in respect of purchase price holdbacks, earn out
obligations, or long-term liabilities of Borrower and its Restricted
Subsidiaries other than Indebtedness to the extent such payments are not
expensed during such Excess Cash Flow Period or are not deducted in calculating
Consolidated Net Income, to the extent financed with Internally Generated Funds;

 

(ix)       the amount of Dividends paid in cash by Borrower during such period
not prohibited by this Agreement, to the extent that such Dividends are financed
with Internally Generated Funds;

 

(x)        the aggregate amount of expenditures actually made by Borrower and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees and cash restructuring charges) to the extent
that such expenditures are not expensed during such period or are not deducted
in calculating Consolidated Net Income, to the extent that such expenditure was
financed with Internally Generated Funds;

 

(xi)        without duplication of amounts deducted from Excess Cash Flow in
prior Excess Cash Flow Periods, the aggregate consideration required to be paid
in cash or Cash Equivalents by Borrower or any of its Restricted Subsidiaries
pursuant to binding contract commitments, letters of intent or purchase orders
(the “Contract Consideration”), in each case, entered into prior to or during
such Excess Cash Flow Period, relating to Permitted Acquisitions, other
Investments permitted pursuant to Section 6.04(m) or (n) or Capital Expenditures
(including Capitalized Software Expenditures or other purchases of intellectual
property) to be consummated or made during a subsequent Excess Cash Flow Period;
provided, that to the extent the aggregate amount of Internally Generated Funds
actually utilized to finance such Permitted Acquisitions, Investments or Capital
Expenditures during such Excess Cash Flow Period is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such Excess Cash Flow Period; and

 

(xii)       the amount of taxes (including penalties and interest) paid in cash
and/or tax reserves set aside or payable (without duplication) in such Excess
Cash Flow Period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such Excess Cash Flow Period.

 

 27 

 

  

“Excess Cash Flow Period” means (i) the period taken as one accounting period
from January 1, 2018, and ending on December 31, 2018, and (ii) each fiscal year
of Borrower thereafter.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Regulated Subsidiary” means any Subsidiary of Borrower that is
prohibited by applicable Legal Requirements existing on the Closing Date or by
applicable Legal Requirements or by any contractual obligation existing at the
time of acquisition thereof after the Closing Date (to the extent such
contractual obligation was not created in contemplation of such acquisition) for
so long as such prohibition exists, in each case from guaranteeing the Credit
Facilities.

 

“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) any CFC or
subsidiary of a CFC, (iii) any Excluded Regulated Subsidiary, (iv) any
Unrestricted Subsidiary and (v) any Subsidiary that the Administrative Agent and
Borrower have determined to be designated as an Excluded Subsidiary because the
cost, difficulty, burden or consequences of such Subsidiary providing a guaranty
in respect of the Obligations is excessive in relation to the benefit afforded
to the Secured Parties thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of, a security interest to secure
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act (an
“ECP”) at the time the Guarantee of such Guarantor becomes effective with
respect to such related Swap Obligation.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed by a jurisdiction as a result of such
recipient being organized under the laws of, or having its principal office
located in, or, in the case of any Lender, its applicable lending office located
in, the jurisdiction imposing such tax, or (ii) that are Other Connection Taxes,
(b) in the case of a Foreign Lender (other than an Eligible Assignee pursuant to
a request by Borrower under Section 2.16), any United States federal withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 2.15, (c) any withholding tax that is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.15(f), and (d)
any United States federal withholding tax imposed as a result of FATCA.

 

“Executive Order” has the meaning set forth in Section 3.21.

 

 28 

 

  

“Existing Credit Agreement” means that certain credit agreement dated as of
November 26, 2013 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof), by and among Internap Corporation f/k/a
Internap Network Services Corporation, as Borrower, the guarantors from time to
time party thereto, the lenders from time to time party thereto, Jefferies
Finance LLC, as administrative agent and as collateral agent, Jefferies Finance
LLC and PNC Capital Markets LLC, as joint lead arrangers and joint book
managers, PNC Bank, National Association, as syndication agent and ING Capital
LLC, as documentation agent.

 

“Existing Letters of Credit” means those letters of credit  described on
Schedule 6.01(b)(ii).

 

“Existing Lien” has the meaning set forth in Section 6.02(c).

 

“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).

 

“Extended Term Loan Maturity Date” means with respect to any tranche of Extended
Term Loans, the final maturity date applicable thereto as specified in the
applicable Extension Notice accepted by the respective Extending Lender or
Extending Lenders.

 

“Extended Term Loans” has the meaning set forth in Section 2.20(a).

 

“Extending Lender” has the meaning set forth in Section 2.20(a).

 

“Extension”  has the meaning set forth in Section 2.20(a).

 

“Extension Amendment” has the meaning set forth in Section 2.20(a).

 

“Extension Date” has the meaning set forth in Section 2.20(b).

 

“Extension Notice” has the meaning set forth in Section 2.20(a).

 

“Extension Offer” has the meaning set forth in Section 2.20(a).

 

“Extension Series” means all Extended Term Loans that are established pursuant
to the same Extension Amendments (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins, extension
fees, if any, and amortization schedule.

 

“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or pursuant to a specific delegation of authority by such Board of
Directors.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

 

 29 

 

  

materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code (or any successor provisions described above).

 

“FCC” means the U.S. Federal Communications Commission, or any successor agency
of the federal government administering the Communications Act, including its
staff acting under delegated authority.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary to the next 1/100th of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the confidential Engagement Letter, dated March 15, 2017,
among Borrower and Jefferies Finance LLC.

 

“Fees” means the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the other fees referred to in Section
2.05(d).

 

“Final Maturity Date” means the later of (i) the Revolving Maturity Date, (ii)
the Initial Term Loan Maturity Date, (iii) each Extended Term Loan Maturity Date
and (iv) the maturity date for each Other Loan as specified in its respective
Refinancing Amendment.

 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, controller or assistant
controller of such Person.

 

“Flood Hazard Property” means a property in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

 

“Foreign Entity” means any entity not organized under the laws of the United
States, any state thereof or the District of Columbia.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Plan” means any employee benefit, deferred compensation, registered
pension, or other retirement or superannuation plan, fund, program, policy,
commitment, arrangement or agreement whether oral or written, funded or
unfunded, sponsored, established, maintained or contributed to, or required to
be contributed to, or with respect to which any liability is borne by any
Company with respect to employees, officers or directors employed, or otherwise
engaged, outside the United States and Canada.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

“Fronting Fee” has the meaning set forth in Section 2.05(c).

 

 30 

 

  

“Funded Debt” means all Indebtedness of Borrower and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

“Funding Default” has the meaning set forth in Section 2.16(c).

 

“GAAP” means generally accepted accounting principles in the United States, or
successors thereto (e.g., subject to Section 1.04, IFRS), applied on a
consistent basis. For purposes of this Agreement, a generally accepted
accounting principle shall be deemed to constitute GAAP (and a change in GAAP,
if applicable) on the earliest date on which it is permitted to be adopted by
any Company under the Legal Requirements applicable thereto.

 

“Governmental Authority” means any federal, state, provincial, territorial,
local or foreign (whether civil, administrative, criminal, military or
otherwise) court, central bank or governmental agency, tribunal, authority,
instrumentality self-regulatory organization, or regulatory body, including the
FCC and any PUC, or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining any government or any court, in each case whether associated with
a state of the United States, the United States, a province or territory of
Canada, Canada or another Foreign Entity or government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Real Property Disclosure Requirements” means any Legal Requirement
of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the Disposition (including
any transfer of control) of any Real Property, facility, establishment or
business, as may be required under any applicable Environmental Law or of any
actual or threatened presence or Release in, on, into or from the Environment,
or the use, disposal or handling of Hazardous Material on, at, under, from or
near the Real Property, facility, establishment or business to be sold,
acquired, leased, mortgaged, assigned or transferred.

 

“Granting Lender” has the meaning set forth in Section 10.04(h).

 

“Guaranteed Obligations” has the meaning set forth in Section
7.01.  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in no event will Guaranteed Obligations include any Excluded Swap
Obligations.

 

“Guarantees” means the guarantees issued pursuant to Article VII by the
Guarantors.

 

“Guarantor” means each Subsidiary listed on Schedule 1.01(b), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement and
the Security Documents pursuant to Section 5.11.

 

 31 

 

  

“Hazardous Materials” means hazardous substances, hazardous wastes, hazardous
materials, polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs, asbestos or any asbestos-containing materials in any form or
condition, lead-based paint, urea formaldehyde, pesticides, radon or any other
radioactive materials including any source, special nuclear or by-product
material, petroleum, petroleum products, petroleum-derived substances, crude oil
or any fraction thereof, underground or aboveground storage tanks, whether empty
or containing any substance, any mold, microbial or fungal contamination that
could pose a risk to human health or the Environment or would negatively impact
the condition of the Real Property or any other pollutants (including greenhouse
gases), contaminants, chemicals, wastes, materials, compounds, constituents or
substances, defined under, subject to regulation under, or which can give rise
to liability or obligations under, any Environmental Laws.

 

“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, futures contracts or other
liabilities for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.

 

“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date before the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American

 

 32 

 

  

Institute of Certified Public Accountants or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary” means, as of any date of determination, any Wholly Owned
Subsidiary of Borrower that is a Restricted Subsidiary (a) whose total assets
(on a consolidated basis including its Subsidiaries as determined in accordance
with GAAP) as of the last day of the most recently ended Test Period did not
exceed 2.50% of the consolidated total assets of the Borrower and its
Subsidiaries (as determined in accordance with GAAP) and (b) whose Consolidated
EBITDA attributable to such Subsidiary (on a consolidated basis including its
Subsidiaries as determined in accordance with GAAP) for such Test Period did not
exceed 2.50% of the Consolidated EBITDA of the Borrower and its Subsidiaries (as
determined in accordance with GAAP); provided, however, that (x) a Wholly Owned
Subsidiary of Borrower that no longer meets the foregoing requirements of this
definition or is otherwise required to become a Loan Party pursuant to Section
5.11 shall no longer constitute an Immaterial Subsidiary for purposes of this
Agreement and (y) notwithstanding the foregoing, Borrower may elect to cause an
Immaterial Subsidiary to become a Loan Party pursuant to Section 4.01 or 5.11,
as the case may be, in which case such Immaterial Subsidiary shall, upon
satisfaction of the provisions of either such Section, no longer constitute an
Immaterial Subsidiary.  Notwithstanding the foregoing, (i)  if the total assets
of all Immaterial Subsidiaries as of the last day of the most recently ended
Test Period exceeds 5.00% of the consolidated total assets of the Borrower and
its Subsidiaries (as determined in accordance with GAAP) or the Consolidated
EBITDA attributable to all Immaterial Subsidiaries as of such Test Period
exceeds 5.00% of the Consolidated EBITDA of the Borrower and its Subsidiaries
(as determined in accordance with GAAP), Borrower shall designate sufficient
Immaterial Subsidiaries as no longer constituting Immaterial Subsidiaries to
eliminate such excess (or, if Borrower shall have failed to designate such
Subsidiaries within twenty (20) Business Days of such excess arising,
Subsidiaries shall automatically be deemed not to constitute Immaterial
Subsidiaries in descending order based on the amounts of their contributions to
total assets until such excess shall have been eliminated), and the Subsidiaries
so designated or deemed designated shall not constitute Immaterial Subsidiaries
for any purpose of the Loan Documents, (ii) any Subsidiary of Borrower that
guarantees or is an obligor of the Indebtedness incurred under this Agreement
and the other Loan Documents shall not be deemed an Immaterial Subsidiary, (iii)
any Subsidiary of Borrower that is the owner of Intellectual Property Collateral
that is material to the business of Borrower and its Restricted Subsidiaries,
taken as a whole, shall not be deemed an Immaterial Subsidiary, (iv) any License
Subsidiary shall not be deemed an Immaterial Subsidiary and (v) any Subsidiary
of Borrower that is a party to a Data Center Lease shall not be deemed an
Immaterial Subsidiary.  The Immaterial Subsidiaries on the Closing Date are iWeb
Intellectual Property Inc., iWeb Peering Corporation, Internap Technologies
(Bermuda) Limited, InterNAP Technologies B.V., Internap Japan Co., Ltd.,
Internap Network Services (Singapore) Pte. Limited, Internap Network Services
(Australia) Co. Pty. Ltd., Internap Network Services (HK) Limited and Internap
Network Services Canada Co.

.

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBOR
Rate.”

 

“Increasing Lenders” has the meaning set forth in Section 2.19(b).

 

“Incremental Cap” means $50,000,000.

 

 33 

 

  

“Incremental Equivalent Debt” has the meaning set forth in Section 6.01(t).

 

“Incremental Loan Amendment” has the meaning set forth in Section 2.19(d).

 

“Incremental Term Loan” means term loans made pursuant to Section 2.19.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or advances; (b) all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such Property); (d) all
obligations of such Person issued or assumed as part of the deferred purchase
price of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP); (e) all Indebtedness secured by any Lien
on Property owned or acquired by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not the
obligations secured thereby have been assumed, but limited to the lower of (i)
the Fair Market Value of such Property and (ii) the amount of the Indebtedness
secured; (f) all Capital Lease Obligations, Purchase Money Obligations and
Synthetic Lease Obligations of such Person; (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Equity Interests of such Person, valued, in the case of a redeemable
preferred Equity Interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Hedging
Obligations, valued at the Hedging Termination Value thereof; (i) all
obligations of such Person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of Disqualified Capital Stock
and (k) all Contingent Obligations of such Person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j)
above.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in, or other relationship with, such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 



“Indemnitee Related Persons” has the meaning set forth in Section 10.03(b).

 



“Information” has the meaning set forth in Section 10.12.

 

“Initial Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Annex I or on Schedule 1 to the Assignment and Assumption
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a)  reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments

 

 34 

 

  

by or to such Lender pursuant to Section 10.04.  The Initial Revolving
Commitment shall exclude any Revolving Commitment Increase. The aggregate
principal amount of the Lenders’ Initial Revolving Commitments on the Closing
Date is $25,000,000.

 

“Initial Revolving Loans” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.

 

“Initial Term Loan Maturity Date” means with respect to the Initial Term Loans,
April 6, 2022, or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Initial Term Loans” means the Term Loans made on the Closing Date pursuant to
Section 2.02.  

 

“Insolvency Laws” means the Bankruptcy Code and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
federal or state Legal Requirements of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including the Companies’ Creditors Arrangement Act (Canada), the
Bankruptcy and Insolvency Act (Canada), the Winding-up and Restructuring Act
(Canada) and the Civil Code of Quebec).

 

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States federal or state Legal Requirements, including any
Insolvency Laws.

 

“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party that is an owner or lessee of Mortgaged Property
with respect to the applicable Mortgaged Property pursuant to Section 5.04 and
all renewals and extensions thereof.

 

“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all Orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon any Loan Party that is an owner of Mortgaged Property and applicable to the
Mortgaged Property or any use or condition thereof.

 

“Intellectual Property” has the meaning set forth in Section 3.06(a).

 

“Intercompany Note” means the intercompany demand promissory note substantially
in the form of Exhibit D.

 

“Interest Election Request” means a request by Borrower to convert or continue a
Revolving Borrowing or Term Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.

 

 35 

 

  

“Interest Payment Date” means (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three (3) months’ duration, each day
before the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date (or such
earlier date on which the Revolving Commitments are terminated) and, after such
maturity (or termination as the case may be), on each date on which demand for
payment is made, (d) with respect to any Initial Term Loan, the Initial Term
Loan Maturity Date and, after such maturity, on each date on which demand for
payment is made and (e) with respect to any Extended Term Loan, the applicable
Extended  Term Loan Maturity Date and, after such maturity, on each date on
which demand for payment is made.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Internally Generated Funds” means funds not constituting the proceeds of any
Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event (in
each case, without regard to the exclusions from the definitions thereof, other
than in the case of an Asset Sale only, any Disposition of assets permitted by
Sections 6.04(b), 6.06(g) or 6.06(h)).

 

“Interpolated Rate” has the meaning set forth in the definition of “LIBOR Rate.”

 

“Investments” has the meaning set forth in Section 6.04.

 

“ISP” means, with respect to any Letter of Credit, the ‘International Standby
Practices 1998’ (or ‘ISP 98’) published by the Institute of International
Banking Law & Practice, Inc. (or such later version thereof as may be in effect
at the time of issuance of such Letter of Credit).

 

“Issuing Bank” means, as the context may require, (a) each of PNC Bank, National
Association and any Lender reasonably acceptable to the Administrative Agent and
Borrower which agrees to issue Letters of Credit hereunder, with respect to
Letters of Credit issued by it; (b) any other Lender that may become an Issuing
Bank pursuant to Sections 2.18(j) and (k) with respect to Letters of Credit
issued by such Lender; and/or (c) collectively, all of the foregoing.  Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Bank (and such Affiliate
shall be deemed to be an “Issuing

 

 36 

 

  

Bank” for all purposes of the Loan Documents).  In the event that there is more
than one Issuing Bank at any time, references herein and in the other Loan
Documents to the Issuing Bank shall be deemed to refer to the Issuing Bank in
respect of the applicable Letter of Credit or to all Issuing Banks, as the
context requires.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.

 

“Landlord Access Agreement” means a Landlord Access Agreement, substantially in
the form of Exhibit F, or such other form as may reasonably be acceptable to the
Administrative Agent.

 

“LC Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.18; provided that at no time shall the LC
Commitment exceed the Revolving Commitment.  The amount of the LC Commitment
shall be $15,000,000 on the Closing Date.

 

“LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all Reimbursement
Obligations outstanding at such time.  The LC Exposure of any Revolving Lender
at any time means its Pro Rata Percentage of the aggregate LC Exposure at such
time.  For all purposes of this Agreement and the other Loan Documents, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP (or any other equivalent applicable rule with respect to force majeure
events), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

“LC Participation Fee” has the meaning set forth in Section 2.05(c).

 

“LC Request” means a request by Borrower in accordance with the terms of Section
2.18(b) and substantially in the form of Exhibit G, or such other form as shall
be approved by the Issuing Bank.

 

“LC Sub-Account” means a cash collateral account maintained by the
Administrative Agent for purposes of Cash Collateralization of the LC Exposure
in accordance with Section 2.18(i).

 

“LCA Election” has the meaning set forth in Section 1.07.

 

“LCA Test Date” has the meaning set forth in Section 1.07.

 

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications

 

 37 

 

  

and/or guarantees thereof), whether or not of record and whether now in
existence or hereafter entered into, affecting the use or occupancy of all or
any portion of any Real Property.

 

“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any treaty, law (including the common law), statute, ordinance,
code, rule, regulation, guidelines, license, permit requirement, Order or
determination of an arbitrator or a court or other Governmental Authority, and
the interpretation or administration thereof, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject, in each case whether or not having the force of
law.  For purposes of Section 2.15, the term “applicable Legal Requirements”
shall include FATCA.

 

“Lenders” means (a) the financial institutions and other Persons party hereto as
“Lenders” on the date hereof, and (b) each financial institution or other Person
that becomes a party hereto pursuant to an Assignment and Assumption (including
pursuant to Section 2.19), other than, in each case, any such financial
institution or Person that has ceased to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued or to be issued by
an Issuing Bank for the account of Borrower or one of its Subsidiaries pursuant
to Section 2.18.

 

“Letter of Credit Expiration Date” means the date which is five (5) Business
Days before the Revolving Maturity Date.

 

“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum equal to the arithmetic mean (rounded to the
nearest 1/100th of 1%) of the offered rates for deposits in Dollars with a term
comparable to such Interest Period that appears on Reuters Screen LIBOR01 Page
(or such other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market as designated by the Administrative Agent
from time to time) (the “Screen Rate”) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if the Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement,
(ii) if no comparable term for an Interest Period (the “Impacted Interest
Period”) is available, the LIBOR Rate shall be determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
such Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, for such Interest Period (such rate, the “Interpolated Rate”) and
(iii) if Reuters Screen LIBOR01 Page shall at any time no longer exist, “LIBOR
Rate” means, with respect to each day during each Interest Period pertaining to
Eurodollar Borrowings comprising part of the same Borrowing, the rate per annum
equal to the rate at which the Administrative Agent is offered deposits in
Dollars at approximately 11:00 a.m., London, England time, two (2) Business Days
before the first day of such Interest Period in the London interbank market for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of

 

 38 

 

  

the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period.  Notwithstanding the rate determined pursuant to the foregoing, in no
event shall the LIBOR Rate be less than 1.00%.  “Reuters Screen LIBOR01 Page”
means the display designated on the Reuters 3000 Xtra Page (or such other page
as may replace such page on such service for the purpose of displaying the rates
at which Dollar deposits are offered by leading banks in the London interbank
deposit market).

 

“License Subsidiary” shall mean each single purpose Subsidiary of Borrower
created solely to hold Regulatory Licenses for one or more of its
businesses.  As of the Closing Date, Internap Connectivity LLC is the only
License Subsidiary.

 

“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien (statutory or other), judgment liens, pledge, encumbrance, claim, charge,
assignment, hypothecation, deposit arrangement, security interest or encumbrance
of any kind or any arrangement to provide priority or preference, including any
easement, servitude, right-of-way or other encumbrance on title to Real
Property, in each of the foregoing cases whether voluntary or imposed or arising
by operation of law, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement and any
lease in the nature thereof and any option, call, trust, contractual, statutory,
UCC or PPSA (or any financing lease having substantially the same economic
effect as any of the foregoing) relating to such Property, and (c) in the case
of securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Limited Condition Transaction” means any acquisition or investment permitted by
this Agreement that the Borrower or any other Loan Party is contractually
committed to consummate, in each case whose consummation is not conditioned on
the availability of, or on obtaining, third party financing and which has been
designated as a Limited Condition Transaction by the Borrower in writing to the
Administrative Agent.

 

“Loan Documents” means this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents, each Joinder Agreement, any other agreements,
documents and instruments providing for or evidencing any other Obligations, and
any other document or instrument executed or delivered at any time in connection
with any Obligations, including any intercreditor or joinder agreement among
holders of Obligations, to the extent such are effective at the relevant time,
as each may be amended, restated, supplemented, modified, renewed or extended
from time to time, and, except for purposes of Section 10.02(b), the Fee Letter.

 

“Loan Parties” means Borrower and the Guarantors.

 

“Loans” means, as the context may require, a Revolving Loan, a Term Loan or a
Swingline Loan.

 

“Majority Revolving Lenders” means, at any time, Lenders having Revolving Loans,
LC Exposure and unused Revolving Commitments representing more than 50% of the
sum of all Revolving Loans outstanding, LC Exposure and unused Revolving
Commitments at such time.

 

“Margin Stock” has the meaning set forth in Regulation U.

 

 39 

 

  

“Master Agreement” has the meaning set forth in the definition of “Hedging
Agreement.”

 

“Material Adverse Effect” means (a) a material adverse effect on, or material
adverse change in the financial condition or results of operations of the
Companies, taken as a whole, or the Loan Parties, taken as a whole, (b) material
impairment of the ability of the Loan Parties, taken as a whole, to perform any
of their payment obligations under any Loan Document, (c) a material impairment
of the rights or remedies available to the Lenders, the Issuing Bank, the
Collateral Agent or the Administrative Agent under any Loan Document, taken as a
whole, or (d) a material adverse effect on the Collateral, taken as a whole, or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on the Collateral, taken as a whole, or the
validity, enforceability, perfection or priority of such Liens, taken as a
whole.

 

“Material Agreement” means any agreement, contract or instrument to which any
Company is a party or by which any Company or any of its properties is bound (i)
pursuant to which any Company is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$5,000,000 in any twelve month period, (ii) the Data Center Leases, or (iii) the
termination or suspension of which, or the failure of any party thereto to
perform its obligations thereunder, could reasonably be expected to have a
Material Adverse Effect.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) or Hedging Obligations of any Company in an aggregate outstanding
principal amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” in respect of any Hedging Obligations of
any Company at any time shall be the Hedging Termination Value thereof at such
time.

 

“Maximum Rate” has the meaning set forth in Section 10.13.

 

“Minimum Extension Condition”  has the meaning set forth in Section 2.20(c).

 

“Mortgage” means an agreement, including a mortgage, deed of trust or any other
document, creating and evidencing a Lien on a Mortgaged Property to secure the
Secured Obligations, which (i) in the case of Real Property owned in fee, shall
be substantially in the form of Exhibit H-1 and (ii) in the case of leased Real
Property, shall be substantially in the form of Exhibit H-2 or other form
reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign Legal Requirements.

 

“Mortgaged Property” means (a) each Real Property identified on Schedule 1.01(a)
hereto and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(d) or Section 5.15.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any of its
ERISA Affiliates

 

 40 

 

  

is then making or accruing an obligation to make contributions, (b) to which any
Company or any of its ERISA Affiliates has within the preceding six plan years
made or been obligated to make contributions, including for these purposes, any
Person which ceased to be an ERISA Affiliate during such six-year period, or (c)
with respect to which any Company or any of its ERISA Affiliates could incur
liability, whether absolute or contingent.

 

“Net Cash Proceeds” means:

 

(a)          with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), an amount equal to the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, or by the sale, transfer or other Disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received) received by any Company (including cash proceeds
subsequently received (as and when received by any Company) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including brokers’ fees or commissions, legal, investment banking, accounting
and other professional and transactional fees, transfer and similar taxes and
Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale (after taking into account any available tax credits or
deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Company associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve (other than as a result of payments made thereunder),
such amounts shall constitute Net Cash Proceeds), and (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money that is secured by a Lien on the properties sold
in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);

 

(b)          with respect to any (i) Debt Issuance, (ii) Equity Issuance or
(iii) other issuance or sale of Equity Interests by Borrower or any of its
Subsidiaries, an amount equal to the cash proceeds thereof received by any
Company, net of  fees, commissions, costs and other expenses incurred in
connection therewith; and

 

(c)          with respect to any Casualty Event, an amount equal to the cash
insurance proceeds (other than business interruption insurance proceeds),
condemnation awards and other compensation  received by any Company in respect
thereof, net of all costs and expenses incurred in connection with the
collection of such proceeds, awards or other compensation in respect of such
Casualty Event.

 

“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.

 

“New Lender” has the meaning set forth in Section 2.19(c).

 

 41 

 

  

“Non-Public Information” means (i) material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to  Borrower or its Subsidiaries or their securities and (ii)
information of a type that would be material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
relating to Borrower if Borrower were a public reporting company with respect to
Borrower or its Subsidiaries or their respective securities.

 

“Notes” means any notes evidencing the Term Loans, Revolving Loans or Swingline
Loans, in each case issued pursuant to Section 2.04(e), if any, substantially in
the form of Exhibit I-1, I-2 or I-3, respectively.

 

“Obligations” means (a) all obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any Insolvency Proceeding, regardless of whether
allowed or allowable in such Insolvency Proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by Borrower and
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of Reimbursement Obligations,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter
arising.  Notwithstanding the foregoing, the Obligations shall not include any
Excluded Swap Obligations.

 

“OFAC” has the meaning set forth in Section 3.21.

 

“Offer Loans” has the meaning set forth in Section 10.04(j)(i).

 

“Officers’ Certificate” means a certificate executed by (i) the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and (ii) one of the Financial Officers, each in his or her official (and not
individual) capacity.

 

“Order” means any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

 

“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation, articles of incorporation or
deed of incorporation and by-laws (or similar constituent documents) of such
Person, (ii) in the case of any limited liability company, the certificate or
articles of formation or organization and operating agreement or memorandum and
articles of association (or similar constituent documents) of such Person, (iii)
in the case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constituent documents) of such Person (and,
where applicable, the equityholders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership

 

 42 

 

  

agreement (or similar constituent document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.

 

“Other Commitments” means Other Revolving Credit Commitments and/or Other Term
Loan Commitments.

 

“Other Connection Taxes” means, with respect to any applicable Lender, assignor
or assignee (collectively, “Recipient”), Taxes imposed as a result of a present
or former connection between such Recipient and the jurisdiction imposing such
Tax (other than any connection arising solely from having executed, delivered,
become a party to, or performed any obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other List” has the meaning set forth in the definition of “Embargoed Person.”

 

“Other Loans” means one or more Classes of Other Revolving Credit Loans and/or
Other Term Loans that result from a Refinancing Amendment.

 

“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

 

“Other Term Loan Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

“Participant” has the meaning set forth in Section 10.04(e).

 

“Participant Register” has the meaning set forth in Section 10.04(e).

 

“Patriot Act” has the meaning set forth in Section 3.21(a).

 

“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA.

 

 43 

 

  

“Pension Plan” means any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA (a) which is maintained or contributed to by any Company or
any of its ERISA Affiliates, (b) to which any Company or any of its ERISA
Affiliates has within the preceding six plan years made or been obligated to
make contributions, including for these purposes, any Person which ceased to be
an ERISA Affiliate during such six-year period, or (c) or with respect to which
any Company or any of its ERISA Affiliates could incur liability, whether
absolute or contingent (including under Section 4069 of ERISA).

 

“Perfection Certificate” means a perfection certificate in the form of Exhibit
J-1 or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement” means a perfection certificate supplement in
the form of Exhibit J-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
Property of any Person, or of any business or division of any Person, (b)
acquisition of all of the Equity Interests of any Person, and otherwise causing
such Person to become a Wholly Owned Subsidiary of such Person, or (c) merger,
consolidation or amalgamation or any other combination with any Person, if each
of the following conditions is met:

 

(i)          subject to Section 1.07, no Event of Default then exists or would
result immediately therefrom;

 

(ii)         after giving effect to such transaction on a Pro Forma Basis,
Borrower shall be in compliance with all covenants set forth in Section 6.10 as
of the most recently ended Test Period (assuming, for purposes of Section 6.10,
that such transaction had occurred on the first day of such relevant Test
Period);

 

(iii)         no Company shall, in connection with any such transaction, assume
or remain liable with respect to any Indebtedness of the related seller or the
business, Person or properties acquired, except (A) to the extent permitted to
be incurred under Section 6.01 and (B) obligations not constituting Indebtedness
incurred in the ordinary course of business (and not in anticipation of such
acquisition) and necessary or desirable to the continued operation of the
underlying business, Persons or properties being so acquired, and any other such
liabilities or obligations not permitted to be assumed or otherwise supported by
any Company hereunder shall be paid in full or released as to the business,
Persons or properties being so acquired on or before the consummation of such
acquisition;

 

(iv)         the Person or business to be acquired shall be, or shall be engaged
in, a business of the type that Borrower and its Restricted Subsidiaries are
permitted to be engaged in under Section 6.14 and the Property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents in accordance with Section 5.11 and shall be free and clear
of any Liens, other than Permitted Liens;

 

 44 

 

  

(v)          the Board of Directors of the Person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

 

(vi)         such Permitted Acquisition shall be consummated, in all material
respects, in accordance with all material laws;

 

(vii)        with respect to any transaction involving an aggregate acquisition
consideration (including Earnout obligations) of more than $50,000,000, Borrower
shall have provided the Administrative Agent (for further delivery to the
Lenders) with (A) historical financial statements for the last three fiscal
years (or, if less, the number of years since formation) of the Person or
business to be acquired (audited if available without undue cost or delay) and
unaudited financial statements thereof for the most recent interim period that
is available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (C) all such other information and data, including projections,
relating to such transaction or the Person or business to be acquired as may be
reasonably requested by the Administrative Agent or any Lender;

 

(viii)       at least five (5) Business Days before the proposed date of
consummation of the transaction (or such shorter period as is acceptable to the
Administrative Agent in its sole discretion, but in any event prior to the
consummation of such transaction), Borrower shall have delivered to the
Administrative Agent (for further delivery to the Lenders) an Officers’
Certificate certifying that such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance);

 

(ix)         the acquisition consideration (exclusive of any amounts financed by
Qualified Excluded Issuances) for any individual acquisition or series of
related acquisitions shall not exceed $40,000,000, and the aggregate amount of
the acquisition consideration (exclusive of any amounts financed by Qualified
Excluded Issuances) for (A) all Permitted Foreign Acquisitions after the Closing
Date shall not exceed $10,000,000 and (B) all Permitted Acquisitions (including
Permitted Foreign Acquisitions) since the Closing Date shall not exceed
$80,000,000; provided that (x) no Equity Interests constituting all or a portion
of such acquisition consideration shall constitute Disqualified Capital Stock
and (y) any Earnout obligations by a Company in connection with any such
Permitted Acquisition shall be unsecured; and

 

(x)          (a) in the case of an acquisition of all or substantially all of
the Property of any Person, (A) the Person making such acquisition is Borrower
or a Guarantor and (B) to the extent required under the Loan Documents,
including Section 5.11, upon consummation of the Permitted Acquisition, the
Person being so acquired becomes a Guarantor, (b) in the case of an acquisition
of the Equity Interests of any Person, (A) the Person making such acquisition is
Borrower or a Guarantor, (B) no less than 100% of the Equity Interests of the
target Person shall be acquired by the Person making such acquisition, and (C)
to the extent required under the Loan Documents, including Section 5.11, upon
consummation of the Permitted Acquisition, the Person the Equity Interests of

 

 45 

 

  

which are being so acquired becomes a Guarantor, and (c) in the case of a
merger, consolidation or amalgamation or any other combination with any Person,
the Person surviving such merger, consolidation, amalgamation or other
combination (x) is Borrower or a Guarantor or (y) to the extent required under
the Loan Documents, including Section 5.11, upon consummation of the Permitted
Acquisition becomes a Guarantor.

 

“Permitted Foreign Acquisition” means a Permitted Acquisition, in which (i) the
Person being acquired is a Foreign Entity, (ii) in the case of a Permitted
Acquisition consisting of the acquisition of assets (other than of in excess of
50% of the Equity Interests of any Person), the acquiror of such assets is a
Foreign Entity, or (iii) in the case of a Permitted Acquisition consisting of
the acquisition of in excess of 50% of the Equity Interests of any Person, the
Person making the Permitted Acquisition is a Foreign Entity.

 

“Permitted Hedging Agreement” means any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies, in each case entered
into in the ordinary course of business and not for speculative purposes or
taking a “market view.”

 

“Permitted Liens” has the meaning set forth in Section 6.02.

 

“Person” means any natural person, corporation, business trust, joint venture,
trust, association, company (whether limited in liability or otherwise),
partnership (whether limited in liability or otherwise) or Governmental
Authority, or any other entity, in any case, whether acting in a personal,
fiduciary or other capacity.

 

“Platform” means IntraLinks, SyndTrak or a substantially similar electronic
transmission system.

 

“Pledgor” means each Company listed on Schedule 1.01(c), and each other
Restricted Subsidiary of any Loan Party that is or becomes a party to this
Agreement (in its capacity as a Guarantor) and the Security Documents pursuant
to Section 5.11.

 

“PPSA” means the Personal Property Security Act as in effect from time to time
(except as otherwise specified) in any applicable province or jurisdiction, or,
in the case of the Province of Quebec, the Civil Code of Quebec.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.

 

“Preferred Stock Issuance” means the issuance or sale by any Company of any
Preferred Stock after the Closing Date.

 

“Premises” has the meaning assigned thereto in the applicable Mortgage.

 

 46 

 

  

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to (a) any
Permitted Acquisition (to the extent not subsequently disposed of during such
period), or (b) any Disposition, in each case, as if such Permitted Acquisition
or Disposition, and all other Permitted Acquisitions or Dispositions consummated
during the applicable period, and any Indebtedness or other liabilities incurred
in connection with any such Permitted Acquisitions or Dispositions, and any
refinancing of Indebtedness in connection therewith, had been consummated and
incurred at the beginning of such period.  For purposes of this definition, (x)
if any Indebtedness to be so incurred bears interest at a floating rate and is
being given pro forma effect, the interest on such Indebtedness will be
calculated as if the rate in effect on the date of incurrence had been the
applicable rate for the entire period (taking into account any applicable
interest rate Hedging Agreements) and (y) if since the beginning of such Test
Period any Restricted Subsidiary is designated an Unrestricted Subsidiary (or
any Unrestricted Subsidiary is designated as a Restricted Subsidiary) then any
calculation of compliance with any financial covenant or financial term
hereunder on a Pro Forma Basis shall be calculated giving pro forma effect
thereto for such Test Period as if such designation had occurred at the
beginning of such Test Period.

 

“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the total Revolving Commitments of all Revolving Lenders represented by such
Lender’s Revolving Commitment.

 

“Projections” has the meaning set forth in Section 3.04(b).

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any Person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.

 

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower or its Subsidiaries.

 

“PUC” means any state public service or public utility commission or other state
Governmental Authority that exercises jurisdiction over the rates or services or
the acquisition, construction or operation of any telecommunications system of
any person who owns, constructs or operates any telecommunications system, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to persons
conducting business in such state.

 

“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any Person owning fixed or
capital assets) or the cost of installation, construction, repair, replacement
or improvement of any fixed or capital assets provided, however, that (i) such
Indebtedness is incurred within 120 days after such acquisition, installation,
construction, repair, replacement or improvement of such fixed or capital assets
(including Equity Interests of any Person owning the applicable fixed or capital
assets) by such Person and (ii) the amount of such Indebtedness does not exceed
the lesser of 100% of the Fair Market Value of such fixed or

 

 47 

 

  

capital asset or the cost of the acquisition, installation, construction or
improvement thereof, as the case may be.

 

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

 

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation under (or
in respect of) a Permitted Hedging Agreement, each Loan Party that has total
assets exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Hedging
Obligation or such other Person as constitutes an “ECP” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Excluded Issuance” means an Equity Issuance solely to the extent the
Net Cash Proceeds thereof are used within 10 days following the date of such
Equity Issuance to finance one or more Permitted Acquisitions.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, fee, mineral or other estate) in and to any and all parcels of or
interests in real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinancing” means the repayment in full of, the termination of any commitment
to make extensions of credit under the Existing Credit Agreement, including the
payment of all principal, prepayment premiums, accrued interest, fees and any
commissions, costs and expenses in connection with the foregoing and the release
of all guarantees and security in respect thereof.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
New Lender and Lender that agrees to provide any portion of the Other Loans or
Other Commitments being incurred or provided pursuant thereto, in accordance
with Section 2.21.

 

“Register” has the meaning set forth in Section 10.04(c).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Licenses” has the meaning set forth in Section 3.01(a).

 

 48 

 

  

“Reimbursement Obligations” means Borrower’s obligations under Section 2.18(e)
to reimburse LC Disbursements.

 

“Rejection Notice” has the meaning set forth in Section 2.10(h)(iii).

 

“Related Person” means, with respect to any Person, (a) each Affiliate of such
Person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
Persons of each of the foregoing, and (b) if such Person is an Agent, each other
Person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Materials).

 

“Repricing Event” means (i) any prepayment or repayment of Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of term loans that are broadly marketed or syndicated to banks or other
institutional investors bearing interest at an “effective” interest rate less
than the “effective” interest rate applicable to the Term Loans (as such
comparative rates are determined by the Administrative Agent in consultation
with the Borrower), in a transaction the primary purpose of which is to decrease
such “effective” interest rate, and (ii) any amendment to the Term Loan Facility
that, directly or indirectly, reduces the “effective” interest rate applicable
to the Term Loans provided that the primary purpose of such amendment is to
decrease such “effective” interest rate (in each case, with original issue
discount and upfront fees, which shall be deemed to constitute like amounts of
original issue discount, being equated to interest margins in a manner
consistent with generally accepted financial practice based on an assumed
four-year life to maturity or if less the remaining weighted average life to
maturity), including any mandatory assignment in connection therewith with
respect to each Lender that refuses to consent to such amendment, in each case,
other than in connection with the occurrence of a Change in Control or a
Transformative Acquisition.

 

“Required Lenders” means, at any date of determination, Lenders having Loans, LC
Exposure and unused Revolving Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, LC Exposure and unused
Revolving Commitments and Term Loan Commitments at such time.

 

“Reserve Regulations” has the meaning set forth in the definition of “Statutory
Reserves.”

 

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C. §
9601(25) or any words of similar import defined under other applicable
Environmental Law, or (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, remediate,
contain, assess, abate, monitor or in any other way address

 

 49 

 

  

any Hazardous Materials at, in, on, under or from any Real Property, or
otherwise in the Environment, (ii) prevent, stop, control or minimize the
Release or threat of Release, or minimize the further Release, of any Hazardous
Material, or (iii) perform studies, investigations, maintenance or monitoring in
connection with, following, or as a precondition to or to determine the
necessity of, the actions set forth in clause (i) or (ii) above.

 

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof with
significant responsibility for the administration of the obligations of such
Person in respect of this Agreement.

 

“Restricted Indebtedness” means Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11(a).

 

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary.

 

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or before the date of determination for which the
amount of Excess Cash Flow shall have been calculated as provided in Section
5.01(c) and with respect to which any payment required under Section 2.10(f) has
been paid, minus (b) the sum at the time of determination of the aggregate
amount of prepayments required to be made pursuant to Section 2.10(f) through
the date of determination (whether or not such prepayments are accepted by Term
Loan Lenders) calculated without regard to any reduction in such sum that
resulted from optional prepayments of the Term Loans or Revolving Loans referred
to in Section 2.10(f)(B).

 

“Reuters Screen LIBOR01 Page” has the meaning set forth in the definition of
“LIBOR Rate.”

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder up to the amount set forth
on Annex I or on Schedule 1 to the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) increased from time to time pursuant to Section 2.19 and (b) reduced from
time to time pursuant to Section 2.07 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section
10.04.  The aggregate principal amount of the Lenders’ Revolving Commitments on
the Closing Date is $25,000,000.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.19(e).

 

 50 

 

  

“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Increasing Lender” has the meaning set forth in Section 2.19(e).

 

“Revolving Lender” means a Lender with a Revolving Commitment.

 

“Revolving Loan” means a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b) or Other Revolving Credit Loans.  Each Revolving Loan shall
either be an ABR Revolving Loan or a Eurodollar Revolving Loan.

 

“Revolving Maturity Date” means October 6, 2021, or, if such date is not a
Business Day, the first Business Day thereafter.

 

“Sale and Leaseback Transaction” has the meaning set forth in Section 6.03.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions Laws (including as of the date hereof,
Crimea Region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctions Laws” has the meaning set forth in the definition of “Embargoed
Person.”

 

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002, as
amended from time to time and, and any successor statute.

 

“Screen Rate” has the meaning set forth in the definition of “LIBOR Rate.”

 

“SDN List” has the meaning set forth in the definition of “Embargoed Person.”

 

“SEC” means, the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Permitted Hedging Agreement intended to protect against
fluctuations in interest rates entered into with any counterparty that is a
Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties owed to any Secured Party
arising from Cash Management Services.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in no event will Secured
Obligations include any Excluded Swap Obligations.

 

“Secured Parties” means, collectively:

 



 

 51 

 

  

(a)          with respect to the Obligations, the Administrative Agent, the
Collateral Agent, each other Agent, each Issuing Bank and the Lenders;

 

(b)          with respect to obligations under Permitted Hedging Agreements
intended to protect against fluctuations in interest rates, the Administrative
Agent, the Collateral Agent, each other Agent, the Lenders and each counterparty
to a Permitted Hedging Agreement relating to the Loans if (i) at the date of
entering into such Hedging Agreement such counterparty was an Agent, a Lender or
an Affiliate of an Agent or Lender, and (ii) such counterparty executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such counterparty (x)
appoints the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 9.03, 10.03 and 10.09 as if it were a Lender; and

 

(c)          with respect to obligations arising from Cash Management Services,
the Administrative Agent, the Collateral Agent, each other Agent, each Lender,
and each Affiliate of an Agent or Lender that, in each case, provides Cash
Management Services to a Loan Party; provided that such Affiliate executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such Affiliate (x)
appoints the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 9.03, 10.03 and 10.09 as if it were a Lender.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time
and, and any successor statute.

 

“Securities Collateral” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit K among the Loan Parties and the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, modified or supplemented
from time to time.

 

“Security Agreement Collateral” means all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11; provided that, for the avoidance of doubt,
Excluded Property (as defined in the Security Agreement) shall not constitute
Security Agreement Collateral.

 

“Security Documents” means the Security Agreement, the Mortgages, each Control
Agreement and each other security document or pledge agreement delivered in
accordance with applicable local or foreign Legal Requirements to grant a valid,
enforceable, perfected security interest (with the priority required under the
Loan Documents) in any Property as collateral for the Secured Obligations, and
all UCC or other financing statements (including fixture filings and
transmitting utility filings, as applicable) or instruments of perfection
required by this Agreement, the Security Agreement, any Mortgage, any Control
Agreement or any other such security document or pledge agreement to be filed or
registered with respect to the security interests in Property created pursuant
to the Security Agreement, any Mortgage, any Control

 

 52 

 

  

Agreement and any other document or instrument utilized to pledge any Property
as collateral for the Secured Obligations.

 

“Solvency Certificate” has the meaning set forth in Section 4.01(f).

 

“SPC” has the meaning set forth in Section 10.04(h).

 

“Specified Equity Contribution” has the meaning set forth in Section 8.03.

 

“Specified Event of Default” means an Event of Default under any of Sections
8.01(a), (b), (g) or (h).

 

“Specified Purchase Agreement Representations” means with respect to any
Permitted Acquisition, those representations and warranties made by the seller
or Person being acquired or any of its Subsidiaries or Affiliates in the
acquisition agreement (however defined) with respect to such Permitted
Acquisition as are material to the interests of the Lenders or the Arrangers,
but only to the extent that Borrower or any of its Subsidiaries or Affiliates
party to such acquisition agreement has a right (a) not to consummate the
transactions contemplated by such acquisition agreement or (b) to terminate
Borrower’s or any such Subsidiary’s or such Affiliate’s obligations under such
acquisition agreement, in each case, as a result of a breach of such
representation or warranty made by the seller, the Person to be acquired or any
of its Subsidiaries or Affiliates in such acquisition agreement.

 

“Specified Representations” means those representations and warranties set forth
in Sections 3.01(a), 3.02 (with respect to the entering into, borrowing,
guaranteeing under, and performance of the Loan Documents and the granting of
Liens in respect of the Collateral), 3.03 (with respect to the entering into,
borrowing, guaranteeing under, and performance of the Loan Documents and the
granting of Liens in respect of the Collateral), 3.10, 3.11, 3.16, 3.21 and
3.22.

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Dividend, Subsidiary
designation or other event that by the terms of the Loan Documents requires “pro
forma compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis.”

 

“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.

 

 53 

 

  

“Stub Period” has the meaning set forth in the definition of “Consolidated
Interest Expense.”

 

“Subordinated Indebtedness” means Indebtedness of any Company that is by its
terms subordinated and/or junior in right of payment to all or any portion of
the Secured Obligations.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

 

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the state where such Mortgaged Property is located, (ii) dated (or redated)
not earlier than six months before the date of delivery thereof unless there
shall have occurred within six months before such date of delivery any exterior
construction on the site of such Mortgaged Property or any easement, right of
way or other interest in such Mortgaged Property has been granted or become
effective through operation of applicable Legal Requirements or otherwise with
respect to such Mortgaged Property which, in either case, can be depicted on a
survey, in which events, as applicable, such survey shall be dated (or redated)
after the completion of such construction or if such construction shall not have
been completed as of such date of delivery, not earlier than 20 days before such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in such Mortgaged Property, (iii) certified by
the surveyor (in a manner reasonably acceptable to the Administrative Agent) to
the Administrative Agent, the Collateral Agent and the Title Company, (iv)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by Section 4.01(l)(iii) or (b) otherwise reasonably acceptable to the
Collateral Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 provided that at no time shall the Swingline Commitment
exceed the Revolving

 

 54 

 

  

Commitment.  The aggregate principal amount of the Swingline Commitment shall be
$10,000,000 on the Closing Date.

 

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” has the meaning set forth in the preamble hereto.

 

“Swingline Loan” means any loan made by the Swingline Lender pursuant to Section
2.17.

 

“Syndication Agent” has the meaning set forth in the preamble hereto.

 

“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any Property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the Property so leased for U.S. federal
(or foreign) income tax purposes, other than any such lease under which such
Person is the lessor or (b) (i) a synthetic, off-balance sheet or tax retention
lease, or (ii) an agreement for the use or possession of Property (including a
Sale and Leaseback Transaction), in each case under this clause (b), creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Insolvency Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which any Company is or may become
obligated to make (a) any payment in connection with a purchase by any third
party from a Person other than a Company of any Equity Interest or Restricted
Indebtedness or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness.

 

“Tax Returns” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings or other similar charges imposed by
a Governmental Authority, including any interest, fines, penalties or additions
with respect to any of the foregoing.

 

“Term Borrowing” means a Borrowing comprised of Term Loans.

 

 55 

 

  

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder in the amount set forth on
Annex I to this Agreement or on Schedule 1 to the Assignment and Assumption
pursuant to which such Lender assumed its Term Loan Commitment, as applicable,
as the same may be (a) increased from time to time pursuant to Section 2.19 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The aggregate principal amount of the
Lenders’ Term Loan Commitments on the Closing Date is $300,000,000.

 

“Term Loan Facility” means the term loan facility represented by the Term Loans.

 

“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Repayment Date” has the meaning set forth in Section 2.09(a).

 

“Term Loans” means the Initial Term Loans, an Incremental Term Loan, an Extended
Term Loan or an Other Term Loan, as applicable.  Each Term Loan shall be either
an ABR Term Loan or a Eurodollar Term Loan.

 

“Test Period” means, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

 

“Title Company” means any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy” has the meaning set forth in Section 4.01(l)(iii).

 

“Total Net Leverage Ratio” means, at any date of determination, the ratio of (i)
Consolidated Indebtedness on such date less Unrestricted Cash of the Loan
Parties to (ii) Consolidated EBITDA for the Test Period then most recently
ended.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
of the Loan Documents and the initial Credit Extensions hereunder, (b) the
Refinancing; and (c) the payment of all fees, costs and expenses to be paid on
or before the Closing Date owing in connection with the foregoing.

 

“Transferred Guarantor” has the meaning set forth in Section 7.09.

 

“Transformative Acquisition” means any acquisition by Borrower or any Restricted
Subsidiary whether by purchase, merger or otherwise, of all or substantially all
of the assets of, or any business line, unit or division of, any Person or of a
majority of the outstanding Qualified Capital Stock of any Person that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, the terms
of the Loan Documents would not provide Borrower and its Restricted Subsidiaries
with adequate flexibility for the continuation or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith.

 

 56 

 

  

“Type” means, when used in reference to any Loan or Borrowing, a reference to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined on the basis of Adjusted LIBOR Rate or the Alternate
Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.15(f).

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or parent company is subject to home jurisdiction supervision
if applicable Legal Requirements require that such appointment is not to be
publicly disclosed.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

 

“United States” and “U.S.” means the United States of America.

 

“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by
Borrower and its Domestic Subsidiaries or any other Loan Party (and not subject
to any Lien (including any Lien arising by “control”) or other preferential
arrangement in favor of any creditor thereof (other than (i) Liens created by or
pursuant to this Agreement and the Loan Documents and (ii) Liens permitted under
any of clauses (h), (p) or (u) of Section 6.02)).

 

“Unrestricted Subsidiary” means:

 

(a)          any Subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated in writing by the Borrower, as
provided below); and

 

(b)          any Subsidiary of an Unrestricted Subsidiary.

 

The Borrower may designate in writing any Restricted Subsidiary of the Borrower
to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on, any property of, the Borrower or any Subsidiary thereof (other than
solely any Subsidiary of the Subsidiary to be so designated); provided that:

 

(i)          any Unrestricted Subsidiary must be an entity of which the Equity
Interests entitled to cast at least a majority of the votes that may be cast by
all Equity Interests

 

 57 

 

  

having ordinary voting power for the election of directors or Persons performing
a similar function are owned, directly or indirectly, by the Borrower;

 

(ii)          such Subsidiary is designated as an unrestricted subsidiary (or
equivalent term) in respect of and for all purposes under all other Material
Indebtedness;

 

(iii)         such designation shall constitute an Investment by the Borrower or
its Restricted Subsidiaries in such Unrestricted Subsidiary at the date of
designation in an amount equal to the Fair Market Value of the Borrower’s or its
Restricted Subsidiary’s Investment therein;

 

(iv)         each of (a) the Subsidiary to be so designated and (b) its
Subsidiaries has not, at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Borrower or any Restricted Subsidiary;

 

(v)          no Event of Default has occurred and is continuing at the time of
such designation; and

 

(vi)         after giving effect to such designation, the Total Net Leverage
Ratio and Minimum Consolidated Interest Coverage Ratio of the Borrower shall
each be 0.25:1.00 lower than the required Total Net Leverage Ratio and Minimum
Consolidated Interest Coverage Ratio set forth in Section 6.10 for the
applicable Test Period, regardless of whether the Borrower would have otherwise
been required to comply with the financial covenants pursuant to the terms of
this Agreement;

 

Any such designation by the Borrower shall be notified by a Responsible Officer
of the Borrower to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of the Board of Directors of the
Borrower giving effect to such designation and a certificate of such Responsible
Officer certifying in reasonable detail that such designation complied with the
foregoing provisions and providing calculations to demonstrate compliance with
clause (vi) hereof.  Notwithstanding the foregoing, any Unrestricted Subsidiary
that has been redesignated a Restricted Subsidiary may not be subsequently
redesignated as an Unrestricted Subsidiary.

 

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

 

“Wholly Owned Subsidiary” means, with respect to any Person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares to the
extent required under applicable Legal Requirements) is at the time owned by
such Person and/or one or more Wholly Owned Subsidiaries of such Person and (b)
any partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a 100% Equity Interest (other than directors’ qualifying shares to
the extent required under applicable Legal Requirements) at such time.

 

 58 

 

  

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” means, with respect to any Term Loans made pursuant to
Section 2.19, (i) the Effective Yield applicable to such Term Loans, minus (ii)
the Effective Yield applicable to the Initial Term Loans, minus (iii) 50 basis
points.

 

Section 1.02   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing” or “Borrowing of Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

Section 1.03   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate”.  The words “asset” and “property” shall be
construed to have the same meaning and effect.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, unless
otherwise indicated and (e) any reference to any law or regulation shall (i)
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting or supplementing such law or regulation, and (ii)
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.  This Section 1.03 shall apply, mutatis
mutandis, to all Loan Documents.

 

Section 1.04   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP as in effect
from time to time.  If at any time any change in GAAP would affect the
computation of any financial ratio set forth in any Loan Document or any
financial definition of any other provision of any Loan Document, and Borrower
or the Required Lenders shall so request, the Administrative Agent and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof

 

 59 

 

  

in light of such change in GAAP (subject to approval by the Required Lenders and
Borrower); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP before such change, and Borrower
shall provide to the Administrative Agent and the Lenders within five days after
delivery of each certificate or financial report required hereunder that is
affected thereby a written statement of a Financial Officer of Borrower setting
forth in reasonable detail the differences (including any differences that would
affect any calculations relating to the financial covenants as set forth in
Section 6.10) that would have resulted if such financial statements had been
prepared without giving effect to such change.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) without giving effect to any valuation of Indebtedness
below its full stated principal amount as a result of application of Financial
Accounting Standards Board Accounting Standards Update No. 2015-03, it being
agreed that such Indebtedness shall at all times be valued at the full stated
principal amount thereof.  Notwithstanding the foregoing, all liabilities under
or in respect of any lease (whether now outstanding or at any time entered into
or incurred) that, under GAAP as in effect on the Closing Date, would be accrued
as rental and lease expense and would not constitute a capital lease obligation
in accordance with GAAP as in effect on the Closing Date shall continue to not
constitute a capital lease obligation, in each case, for purposes of the
covenants set forth herein and all defined terms as used therein.

 

Without limiting the foregoing, if at any time the SEC permits or requires
United States reporting companies to use IFRS in lieu of GAAP for reporting
purposes, Borrower may notify the Administrative Agent that it has elected to so
use IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP
shall thereafter be construed to mean IFRS as in effect from time to time;
provided that, to the extent that such election would affect any financial ratio
set forth in this Agreement or any requirement set forth in Section 5.01, (i)
Borrower shall provide to the Administrative Agent financial statements and
other documents reasonably requested by the Administrative Agent or any Lender
setting forth a reconciliation with respect to such ratio or requirement made
before and after giving effect to such election and (ii) if Borrower, the
Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and Borrower shall negotiate in good
faith to amend such ratio to preserve the original intent thereof in light of
such change.

 

Section 1.05   Pro Forma Calculations.  With respect to any applicable period
during which any Permitted Acquisition or any Disposition occurs as permitted
pursuant to the terms hereof, the financial covenants set forth in Section 6.10
shall be calculated with respect to such period and such Permitted Acquisition
or Disposition on a Pro Forma Basis.  Any financial ratios required to be
satisfied in order for a specific action to be permitted under this Agreement

 

 60 

 

  

(i) shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number) and (ii)
except for purposes of calculating the financial covenants set forth in Section
6.10, shall be calculated on a pro forma basis assuming that any unfunded
Commitments (whether delayed draw, revolving or otherwise) in respect thereof
are fully drawn and funded and without the netting of any cash proceeds of any
proceeds of such Indebtedness from any component of such financial ratio.

 

Section 1.06   Resolution of Drafting Ambiguities.  Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof or
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

 

Section 1.07   Limited Condition Transactions.  In connection with any action
being taken solely in connection with a Limited Condition Transaction, for
purposes of:

 

(i)         determining compliance with any provision of this Agreement that
requires the calculation of a financial maintenance or incurrence covenant;

 

(ii)        so long as no Specified Event of Default exists at the time the
Limited Condition Transaction is consummated, determining the accuracy of
representations and warranties and/or whether a Default or Event of Default
shall have occurred and be continuing (or any subset of Defaults or Events of
Default); or

 

(iii)        testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or by
reference to the Cumulative Credit Availability);

 

in each case, at the option of Borrower (Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCA Election”),
with such option to be exercised on or prior to the date of execution of the
definitive agreements related to such Limited Condition Transaction, the date of
determination of whether any such action is permitted hereunder, shall be deemed
to be the date the definitive agreements for such Limited Condition Transaction
are entered into (the “LCA Test Date”), and if, after giving Pro Forma Effect to
the Limited Condition Transaction and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness or Liens and
the use of proceeds thereof) as if they had occurred at the beginning of the
most recent Test Period ending prior to the LCA Test Date, Borrower could have
taken such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with.

 

For the avoidance of doubt, if Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA of Borrower or the Person
subject to such Limited Condition Transaction, at or prior to

 

 61 

 

  

the consummation of the relevant transaction or action, such baskets or ratios
will not be deemed to have been exceeded as a result of such fluctuations;
however, if any ratios improve or baskets increase as a result of such
fluctuations, such improved ratios or baskets may be utilized. If Borrower has
made an LCA Election for any Limited Condition Transaction, then in connection
with any subsequent calculation of the incurrence ratios subject to the LCA
Election on or following the relevant LCA Test Date and prior to the earlier of
(i) the date on which such Limited Condition Transaction is consummated or (ii)
the date that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness or Liens and the use of
proceeds thereof) have been consummated.

 

Article II

THE CREDITS

 

Section 2.01   Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:

 

(a)          each Term Loan Lender agrees, severally and not jointly, to make an
Initial Term Loan to Borrower on the Closing Date in the principal amount equal
to its Term Loan Commitment; and

 

(b)          each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to Borrower, at any time and from time to time on and after the
Closing Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.

 

Amounts paid or prepaid in respect of Term Loans, including Extended Term Loans
and Other Term Loans may not be reborrowed.  Within the limits set forth in
clause (b) above and subject to the terms, conditions and limitations set forth
herein, Borrower may borrow, pay or prepay and reborrow Revolving Loans.

 

Section 2.02   Loans.  (a)  Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to Section
2.18(e)(ii), (x) any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $250,000 and not less than $500,000 or (ii) equal to
the remaining available balance of the applicable Commitments.

 

(b)          Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03.  

 

 62 

 

  

Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Lender to make such Loan
and the obligation of Borrower to repay such Loan in accordance with the terms
of this Agreement.  Borrowings of more than one Type may be outstanding at the
same time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than eight (8) Eurodollar Borrowings in the
aggregate outstanding hereunder at any one time.  For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 

(c)          Except with respect to Loans made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate from time to time not later
than 2:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by Borrower in the
applicable Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders within two (2) Business Days.

 

(d)          Unless the Administrative Agent shall have received written notice
from a Lender before the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to Borrower
on such date a corresponding amount.  If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation, and (ii) in the case of Borrower, the greater of the
interest rate applicable at the time to ABR Loans and the interest rate
applicable to such Borrowing.  If such Lender shall subsequently repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease and any amounts previously
so paid by Borrower shall be returned to Borrower.

 

(e)          Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or in the case of the Initial Term Loans, the
Initial Term Loan Maturity Date or in the case of any Extended Term Loans, the
applicable Extended Term Loan Maturity Date, or in the case of any Other Loan,
the

 

 63 

 

  

applicable maturity date of such Other Loan as specified in the applicable
Refinancing Amendment, as applicable.

 

Section 2.03   Borrowing Procedure.  To request a Revolving Borrowing or Term
Borrowing, Borrower shall deliver, by hand delivery or facsimile (or other
electronic transmission), a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 10:00
a.m., New York City time, on the date of the proposed Borrowing.  Each Borrowing
Request for a Revolving Loan or a Term Loan shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

 

(a)          whether the requested Borrowing is to be a Borrowing of Revolving
Loans or Term Loans;

 

(b)          the aggregate principal amount of such Borrowing;

 

(c)          the date of such Borrowing, which shall be a Business Day;

 

(d)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(e)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of “Interest Period”;

 

(f)          the location and number of Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.02(c); and

 

(g)          that the conditions set forth in Sections 4.02(b) and (c) are
satisfied as of the date of the notice.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one month;
provided, however, each Swingline Loan shall be an ABR Loan.  If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

 

Section 2.04   Evidence of Debt; Repayment of Loans.  (a)  Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Term Loan Lender, the principal amount of each Term Loan of such Term
Loan Lender as provided in Section 2.09, (ii) the Administrative Agent for the
account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Revolving Lender on the Revolving Maturity Date and (iii)
the Swingline Lender, the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month (or, if
such date is not a Business Day, on the next succeeding

 

 64 

 

  

Business Day) and is at least two (2) Business Days after such Swingline Loan is
made; provided that, on each date that a Revolving Borrowing is made, Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)          The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to Sections
2.04(b) and (c) shall be conclusive, absent manifest error, evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of Borrower and
the other Loan Parties to pay, and perform, the Obligations in accordance with
the Loan Documents.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such entries, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(e)          Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Administrative Agent shall
promptly prepare and deliver to Borrower, and Borrower shall promptly (and, in
all events, within five (5) Business Days of receipt), execute and deliver to
such Lender, a promissory note payable to such Lender and its registered assigns
in the form of Exhibit I-1, I-2 or I-3, as the case may be.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the Lender and its registered
assigns.

 

Section 2.05   Fees.  

 

(a)          Commitment Fee.  Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee (a “Commitment Fee”)
equal 0.50% per annum of the average daily unused amount of each Revolving
Commitment of such Revolving Lender during the period from and including the
date hereof to but excluding the date on which such Revolving Commitment
terminates.  Accrued Commitment Fees shall be payable in arrears (A) on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof, and (B) on the date on which
such Revolving Commitment terminates.  Commitment Fees shall be computed on the
basis of a

 

 65 

 

  

year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
Commitment Fees, a Revolving Commitment of a Revolving Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Revolving Lender (and the Swingline Exposure of such Lender shall be disregarded
for such purpose).

 

(b)          Administrative Agent Fees.  Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter and such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

 

(c)          LC and Fronting Fees.  Borrower agrees to pay to (i) the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Revolving
Loan Margin from time to time used to determine the interest rate on Eurodollar
Revolving Loans pursuant to Section 2.06 on the average daily amount of such
Revolving Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) the Issuing Bank a fronting fee (“Fronting Fee”), which shall
accrue at the rate of 0.25% per annum (or such other rate per annum as the
Issuing Bank and Borrower may from time to time agree) on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s customary charges with respect to the administration,
issuance, amendment, negotiation, renewal, payment or extension of any Letter of
Credit or processing of drawings thereunder.  Accrued LC Participation Fees and
Fronting Fees shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and (ii) on the date on which the Revolving
Commitments terminate and no Letters of Credit remain outstanding.  Any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this Section 2.05(c) shall be payable within ten (10) Business Days after
receipt by Borrower of written demand therefor.  All LC Participation Fees and
Fronting Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(d)          Other Fees.  Borrower agrees to pay the Agents, for their own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the applicable Agents.

 

(e)          Payment of Fees.  All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that Borrower
shall pay (i) the Fronting Fees directly to the Issuing Bank, and (ii) the Fees
provided under Section 2.05(d) directly to the Agents.  Once paid, none of the
Fees that are required to be paid hereunder shall be refundable under any
circumstances.

 

 66 

 

  

Section 2.06   Interest on Loans.  (a)  Subject to the provisions of Section
2.06(c), (i) the Revolving Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Revolving Loan Margin in effect from time to time
and (ii) the Term Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Term Loan
Margin in effect from time to time.

 

(b)          Subject to the provisions of Section 2.06(c), (i) the Revolving
Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Borrowing plus the Applicable Revolving Loan Margin in effect from time to
time and (ii) the Term Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBOR Rate for the Interest
Period in effect for such Borrowing plus the Applicable Term Loan Margin in
effect from time to time.

 

(c)          Notwithstanding the foregoing, at any time while a Specified Event
of Default has occurred and is continuing, the overdue principal amount of any
Loans and, to the extent permitted by applicable law, all overdue interest in
respect of each Loan, and all overdue fees or other overdue amounts owed in
respect of the Obligations shall be payable upon demand and shall bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest on any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in Sections 2.06(a) and (b) or (ii) in the
case of any other Obligation, 2.00% plus the rate applicable to ABR Revolving
Loans as provided in Section 2.06(a) (in either case, the “Default Rate”).

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after the Revolving Maturity Date or, in the case of
the Initial Term Loans, the Initial Term Loan Maturity Date, in the case of any
Extended Term Loans, the applicable Extended Term Loan Maturity Date, or in the
case of any Other Loan, the applicable maturity date of such Other Loan as
specified in the applicable Refinancing Amendment, as applicable, shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan or a Swingline Loan), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan before the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day); provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.14, bear interest
for one day.  The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive and binding absent manifest
error.  Interest hereunder

 

 67 

 

  

shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any Insolvency Proceeding.

 

Section 2.07   Termination and Reduction of Commitments.  (a)  Subject to the
provisions of Section 2.19, the Term Loan Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date.  The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.

 

(b)          At its option, Borrower may at any time terminate, or from time to
time permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the aggregate amount of Revolving Exposures would exceed the aggregate amount of
Revolving Commitments.

 

(c)          Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 2.07(b) at least
five (5) Business Days before the effective date of such termination or
reduction (which effective date shall be a Business Day), specifying such
election and the effective date thereof.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by Borrower pursuant to this Section 2.07 shall
be irrevocable; provided that a notice of termination may state that such notice
is conditioned upon the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of other Indebtedness or the occurrence of
some other identifiable event or condition, in which such notice may be revoked
by Borrower by notice to the Administrative Agent on or prior to the specified
date of termination, if such condition is not met.  Any termination or reduction
of the Commitments of any Class shall be permanent.  Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

Section 2.08   Interest Elections.  (a)  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08.  Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  Notwithstanding anything to the
contrary Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five (5) Eurodollar
Borrowings outstanding hereunder at any one time. This Section 2.08 shall not
apply to Swingline Borrowings, which may not be converted or continued.

 

 68 

 

  

(b)          To make an election pursuant to this Section 2.08, Borrower shall
deliver, by hand delivery or facsimile (or by other electronic transmission), a
duly completed and executed Interest Election Request to the Administrative
Agent not later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting a Revolving Borrowing or Term Borrowing
of the Type resulting from such election to be made on the effective date of
such election.  Each Interest Election Request shall be irrevocable.

 

(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered before the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Borrower, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.09   Amortization of Term Borrowings.  (a)  Subject to Sections 2.19
and 2.20, Borrower shall pay to the Administrative Agent, for the account of the
Term Loan Lenders, on each March 31, June 30, September 30 and December 31,
beginning with September

 

 69 

 

  

30, 2017, or if any such date is not a Business Day, on the immediately
following Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term Loans equal to 0.25% of the initial aggregate
principal amount of such Term Loans (as adjusted from time to time pursuant to
Section 2.10), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

 

(b)          To the extent not previously irrevocably paid in full in cash, all
Initial Term Loans shall be due and payable on the Initial Term Loan Maturity
Date, each Extended Term Loans shall be due and payable on the applicable
Extended Term Loan Maturity Date and each Other Term Loan shall be due and
payable on its respective maturity date specified in its respective Refinancing
Amendment.

 

Section 2.10   Optional and Mandatory Prepayments of Loans.  

 

(a)        Optional Prepayments.  Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10 (including, if applicable, the premium payable
under Section 2.10(i); provided that each partial prepayment shall be in an
amount that is an integral multiple of $250,000 and not less than $500,000.

 

(b)        Revolving Loan Prepayments.

 

(i)          In the event of the termination of all the Revolving Commitments,
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Borrowings and all outstanding Swingline Loans and either
(A) replace all outstanding Letters of Credit or (B) Cash Collateralize all
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i).

 

(ii)         In the event of any partial reduction of the Revolving Commitments,
then (x) at or before the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.

 

(iii)        In the event that the sum of all Lenders’ Revolving Exposures
exceeds the Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace outstanding Letters of Credit or
Cash Collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i) in an aggregate amount sufficient to
eliminate such excess.

 

(iv)        In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, Borrower shall, without notice or demand, immediately
replace

 

 70 

 

  

outstanding Letters of Credit or Cash Collateralize outstanding Letters of
Credit  in accordance with the procedures set forth in Section 2.18(i) in an
aggregate amount sufficient to eliminate such excess.

 

(c)        Asset Sales.  Not later than five (5) Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale by any Company, Borrower
shall apply an amount equal to 100% of such Net Cash Proceeds to make
prepayments in accordance with Section 2.10(h); provided, however, that with
respect to any Net Cash Proceeds realized under an Asset Sale described in this
Section 2.10(c), at the election of the Borrower (as notified by the Borrower to
the Administrative Agent in writing on or prior to the date of such Asset Sale),
and so long as no Event of Default shall have occurred and be continuing, the
Borrower or such Subsidiary thereof may reinvest all or any portion of such Net
Cash Proceeds in fixed or capital assets of the Borrower or such Subsidiary, so
long as within 365 days after the receipt of such Net Cash Proceeds such
reinvestment transactions shall have been consummated; provided that, if the
Borrower or such Subsidiary enters into binding definitive agreements to
reinvest such Net Cash Proceeds in operating assets of the Borrower or such
Subsidiary within 365 days of the receipt thereof, Borrower or such Subsidiary
thereof shall be permitted to consummate such reinvestment on or prior to the
date that is 180 days after the date on which such binding definitive documents
are entered into; and provided further, however, that any Net Cash Proceeds not
reinvested in accordance with the terms of, and within the time frames set forth
in, this Section 2.10(c) shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.10(c).

 

(d)        Debt Issuance, Preferred Stock Issuance.  Not later than one (1)
Business Day following the receipt of any Net Cash Proceeds of any Debt Issuance
by any Company or of any Preferred Stock Issuance by Borrower of Disqualified
Capital Stock, Borrower shall make prepayments in accordance with Section
2.10(h) in an aggregate principal amount equal to 100% of such Net Cash
Proceeds.

 

(e)        Casualty Events.  Not later than five (5) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by any Company, Borrower
shall apply an amount equal to 100% of such Net Cash Proceeds to make
prepayments in accordance with Section 2.10(h); provided that:

 

(i)          so long as no Event of Default shall then exist or would arise
immediately therefrom, such proceeds shall not be required to be so applied on
such date to the extent that (A) in the event such Net Cash Proceeds shall not
exceed $2,500,000 per Casualty Event or $5,000,000 in Net Cash Proceeds in any
fiscal year of Borrower, Borrower shall have delivered an Officers’ Certificate
to the Administrative Agent on or before such date stating that such proceeds
are reasonably expected to be used, or (B) in the event that such Net Cash
Proceeds equals or exceeds $2,500,000 per Casualty Event or $5,000,000 in Net
Cash Proceeds in any fiscal year of Borrower, the Administrative Agent has
elected by notice to Borrower on or before such date to require such proceeds to
be used, in each case, to repair, replace or restore any Property in respect of
which such Net Cash Proceeds were paid or to reinvest in fixed or capital assets
of any Loan Party, no later than 365 days following the date of receipt of such
proceeds (which Officers’ Certificate shall set forth the estimates of the
proceeds to be so expended); and

 

 71 

 

  

(ii)         if all or any portion of such Net Cash Proceeds shall not be so
applied within such 365-day period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this Section
2.10(e).

 

(f)         Excess Cash Flow.  No later than the earlier of (i) 90 days after
the end of each Excess Cash Flow Period and (ii) the date on which the financial
statements with respect to such fiscal year in which such Excess Cash Flow
Period occurs are delivered pursuant to Section 5.01(a), Borrower shall make
prepayments in accordance with Section 2.10(h) in an aggregate principal amount
equal to (A) (x) 50% of Excess Cash Flow for the Excess Cash Flow Period then
ended if the Total Net Leverage Ratio at the end of such period is greater than
or equal to 2.75:1.0, (y) 25% of Excess Cash Flow for the Excess Cash Flow
Period then ended if the Total Net Leverage Ratio at the end of such period is
less than 2.75:1.0 but greater than 1.5:1.0 and (z) 0.0% of Excess Cash Flow for
the Excess Cash Flow Period then ended if the Total Net Leverage Ratio at the
end of such period is less than or equal to 1.5:1.0 minus (B) the aggregate
principal amount of optional prepayments of Term Loans (excluding as a result of
any repurchase of Term Loans pursuant to Section 10.04(j)) or Revolving Loans
(accompanied by a permanent reduction in the corresponding Revolving Commitments
in an aggregate amount equal to such prepayment of Revolving Loans) pursuant to
Section 2.10(a) made during such Excess Cash Flow Period or, at Borrower’s
option, after such Excess Cash Flow Period and prior to the date such Excess
Cash Flow payment is required to be made under this Section 2.10(f), in each
case, to the extent such prepayment (1) does not occur in connection with a
refinancing of all or a portion of such Loans and (2) is made with Internally
Generated Funds.

 

(g)         Foreign Subsidiaries.  Notwithstanding any other provisions of this
Section 2.10, mandatory prepayments as a result of Section 2.10(c) in respect of
a Foreign Subsidiary (i) may be retained by the applicable Foreign Subsidiary to
the extent the making of any such mandatory prepayment from the Net Cash
Proceeds of any Asset Sale of any property or assets referred to in Section
2.10(c) received by any Foreign Subsidiary would give rise to a materially
adverse tax consequence as reasonably determined in good faith by the Borrower
in consultation with the Administrative Agent (taking into account any foreign
tax credit or benefit received in connection with such repatriation and after
the Borrower and the applicable Foreign Subsidiary have used commercially
reasonable efforts to mitigate such materially adverse tax consequence in order
to make such prepayments) and may be retained by the applicable Foreign
Subsidiary so long as such material adverse tax consequence continues to exist;
provided that the aggregate amount of mandatory prepayments that have not been
applied to the prepayment of the Loans pursuant to this subclause (h) shall not
exceed $10,000,000 during the life of this Agreement; provided further that such
Net Cash Proceeds of any such Asset Sale of any property or assets referred to
in Section 2.10(c) shall be applied to prepay any Indebtedness of a Foreign
Subsidiary permitted to be prepaid by this Agreement or reinvested in the
business of any Company as permitted to be reinvested by this Agreement;
provided further that if an Event of Default is then continuing, no prepayment
of any such Indebtedness (other than any prepayment required by the terms of
such Indebtedness) or reinvestments shall be permitted, and (ii) may be retained
if prohibited under applicable local law (as reasonably determined by the
Borrower); provided that such amounts may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to use commercially reasonable efforts to take
such actions required by the applicable local law to permit such

 

 72 

 

  

repatriation), and once such repatriation is permitted under the applicable
local law, unless such prepayment amount may be retained under foregoing clause
(i), such repatriation shall be promptly effected.

 

(h)        Application of Prepayments.

 

(i)          Before any prepayment or repayment hereunder, Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to Section 2.10(h)(ii), subject to the
provisions of this Section 2.10(h)(i).  Any prepayments required pursuant to
Section 2.10(c)-(f) shall be applied (x) first to reduce the next four scheduled
payments of Initial Term Loans, Extended Term Loans, Incremental Term Loans and
Other Term Loans required to be made under Section 2.09(a) in direct order of
maturity, on a pro rata basis among such Term Loans, and (y) second on a pro
rata basis among the payments on account of Initial Term Loans, Extended Term
Loans, Incremental Term Loans and Other Term Loans remaining to be made on each
Term Loan Repayment Date and the Final Maturity Date and Borrower shall comply
with Section 2.10(b).  Any prepayments of Term Loans pursuant to Section 2.10(a)
shall be applied to the remaining scheduled payments of Initial Term Loans,
Extended Term Loans, Incremental Term Loans and Other Term Loans required to be
made under Section 2.09(a) on a pro rata basis among such Term Loans as directed
by Borrower (or, in the absence of any such direction, in direct order of
maturity) unless otherwise agreed by the adversely affected Lenders.

 

(ii)         Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by written notice of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the date of prepayment and (iii)
in the case of prepayment of a Swingline Loan, not later than 11:00 a.m., New
York City time, on the date of prepayment.  Each such notice shall be
irrevocable.  Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment.  Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof.  Such notice to the Lenders may be by
electronic communication.  Each partial prepayment of any Borrowing shall be in
an amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

 

(iii)        Notwithstanding anything herein to the contrary, any Lender may
reject all or a portion of its pro rata share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Loans required to be made pursuant
to this Section 2.10 by providing written notice (each, a “Rejection Notice”) to
the Administrative Agent and Borrower no later than 5:00 p.m., New York City
time, one (1) Business Day prior to the proposed date of such prepayment.  Each
Rejection Notice from a given Lender shall specify the principal amount

 

 73 

 

  

and Class of the mandatory repayment of Loans to be rejected by such Lender.  If
a Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount and Class of Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of
Loans.  Any Declined Proceeds remaining thereafter may be retained by the
Borrower and/or applied for any purpose not otherwise prohibited by this
Agreement.

 

(i)          Call Protection.  The Borrower shall pay a “prepayment premium” in
connection with any Repricing Event with respect to all or any portion of the
Term Loans that occurs on or prior to the one (1) year anniversary of the
Closing Date, in an amount not to exceed 1.0% of the principal amount of the
Term Loans subject to such Repricing Event.

 

Section 2.11   Alternate Rate of Interest.  If before the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)         the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) either (i) that Dollar deposits in
the principal amounts of the Loans comprising the applicable Borrowing are not
generally available in the London interbank market or (ii) that adequate and
reasonable means (including by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; or

 

(b)         the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any Eurodollar Borrowing shall be
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.12    Increased Costs; Change in Legality.  (a)  If any Change in Law
shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
Property of, deposits with or for the account of, or credit extended by or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank;

 

 74 

 

  

(ii)         impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)        subjects the Administrative Agent, any Lender or the Issuing Bank
to any Taxes (other than (A) Indemnified Taxes and Other Taxes indemnified
pursuant to Section 2.15 and (B) Excluded Taxes) on its Loans, principal,
letters of credit, Commitments, or other Obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, such Lender or the Issuing Bank, as applicable, by an
amount deemed by such recipient to be material of making, converting to or from,
continuing or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to the Administrative Agent, such
Lender, the Issuing Bank or such Lender’s or the Issuing Bank’s holding company
by an amount deemed by such Person to be material, if any, of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by the Administrative Agent, such Lender or the
Issuing Bank hereunder by an amount deemed by the Administrative Agent, such
Lender or the Issuing Bank to be material (whether of principal, interest or
otherwise), then Borrower will pay to the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.  The
protection of this Section 2.12 shall be available to the Administrative Agent,
each Lender and the Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

 

(b)          If any Lender or the Issuing Bank determines (in good faith, but in
its sole absolute discretion) that any Change in Law regarding Capital
Requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company by any amount deemed by such Lender or the
Issuing Bank to be material, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company, for any such reduction
suffered.

 

(c)          A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Section 2.12(a) or (b) shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest error;
provided, however, that such certificate need not include any confidential or
price

 

 75 

 

  

sensitive information or any information that is prohibited by applicable Legal
Requirements from being disclosed.  Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank for any increased costs or reductions incurred more than 180 days
before the date that such Lender or the Issuing Bank, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to indicate the period of retroactive effect
thereof.

 

(e)          Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to Borrower and to the
Administrative Agent:

 

(i)          such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness (as determined in good faith by such
Lender)) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar Loan
(or to convert an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn by
such Lender by written notice to Borrower and to the Administrative Agent; and

 

(ii)         such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in Section 2.12(f).

 

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(f)          For purposes of Section 2.12(e), a notice to Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by
Borrower.

 

 76 

 

  

Section 2.13   Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16, then, in any such event, Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event and any liquidation or
deployment of deposits required by such Lender to make, maintain or convert to
such Loan.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate (together with any interest payable at the Default Rate, if then
applicable, but excluding loss of margin or anticipated profit) that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market, whether or not such Loan was in fact so funded.  A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.13 shall be delivered to
Borrower (with a copy to the Administrative Agent) and shall be conclusive and
binding absent manifest error.  Borrower shall pay such Lender the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof; provided, however, that such certificate need not include any
confidential or price sensitive information or any information that is
prohibited by applicable Legal Requirements from being disclosed.

 

Section 2.14   Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or Reimbursement Obligations, or of amounts payable under Section
2.10(h), 2.12, 2.13 or 2.15, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, before 1:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 520
Madison Avenue, New York, New York 10022 Attn: Internap Corporation Account
Manager, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a

 

 77 

 

  

day that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments under each Loan Document shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees and other amounts then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties, and (iii) third, towards
the payment of all other Obligations then due hereunder, ratably among the
parties entitled thereto in accordance with the amount of such amounts then due
to such parties.  It is understood that the foregoing does not apply to any
adequate protection payments under any federal, provincial, state or foreign
bankruptcy, insolvency, receivership or similar proceeding, and that the
Administrative Agent may, subject to any applicable federal, provincial, state
or foreign bankruptcy, insolvency, receivership or similar orders, distribute
any adequate protection payments it receives on behalf of the Lenders to the
Lenders in its sole discretion (i.e., whether to pay the earliest accrued
interest, all accrued interest on a pro rata basis or otherwise).

 

(c)          If any Lender shall, by exercising any right of setoff or
counterclaim (including pursuant to Section 10.08) or otherwise (including by
exercise of its rights under the Security Documents), obtain payment in respect
of any principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.14(c) shall not be construed to apply to
any payment made by or on behalf of Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans, Term Loans or participations in LC Disbursements or Swingline
Loans to any Eligible Assignee or participant, other than to any Company or any
Affiliates thereof (as to which the provisions of this Section 2.14(c) shall
apply).  Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party

 

 78 

 

  

in the amount of such participation.  If under applicable Insolvency Law any
Secured Party receives a secured claim in lieu of a setoff or counterclaim to
which this Section 2.14(c) applies, such Secured Party shall to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of such Secured Party under this Section 2.14(c) to
share in the benefits of the recovery of such secured claim.

 

(d)          Unless the Administrative Agent shall have received written notice
from Borrower before the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules or practices on interbank
compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 10.03(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.15   Taxes.  (a)  Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made without deduction or withholding for any and all Taxes, except as
required by applicable Legal Requirements. If applicable Legal Requirements (as
determined in the good faith discretion of an applicable Loan Party or the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by such Loan Party or the Administrative Agent, then (i) if the Tax
in question is an Indemnified Tax or Other Tax the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions or withholdings applicable to additional sums
payable under this Section 2.15) the Administrative Agent, any Lender or the
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions, reductions or withholdings been made, (ii)
the relevant Loan Party, if applicable, shall make such deductions, reductions
or withholdings and (iii) the relevant Loan Party, if applicable, shall timely
pay the full amount deducted, reduced or withheld to the relevant Governmental
Authority in accordance with applicable Legal Requirements.

 

(b)          In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for payment of, any
Other Taxes.

 

 79 

 

  

(c)          The Loan Parties shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid or payable by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
Issuing Bank (in each case, with a copy delivered concurrently to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that a Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.04(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          As soon as practicable after any payment of Taxes and in any event
within twenty (20) Business Days following any such payment being due, by any
Loan Party to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the Tax Return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)          Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Legal Requirements and at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Legal Requirements or
reasonably requested by Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, at the time or times prescribed by applicable Legal
Requirements and at the time or times reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or

 

 80 

 

  

reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution, and submission of such documentation shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Without limiting the generality of the foregoing, (i) each
Foreign Lender shall, to the extent it is legally entitled to do so, furnish to
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (A) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document, two
accurate and complete originally executed U.S.  Internal Revenue Service Forms
W-8BEN or W-8BEN-E, as applicable, (or any successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, two accurate and complete
originally executed U.S.  Internal Revenue Service Forms W-8BEN or W-8BEN-E, as
applicable, (or any successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty, (B) two accurate and complete
originally executed U.S.  Internal Revenue Service Forms W-8ECI (or any
successor forms), (C) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) two
accurate and originally executed certificates substantially in the form of
Exhibit L-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) two accurate and complete
originally executed U.S.  Internal Revenue Service Forms W-8BEN or W-8BEN-E, as
applicable, (or any successor forms), or (D) to the extent a Foreign Lender is
not the beneficial owner, two accurate and complete originally executed U.S.
Internal Revenue Service Forms W-8IMY (or any successor forms), accompanied by
two accurate and complete originally executed U.S. Internal Revenue Service
Forms W-8ECI, U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E, U.S. Tax
Compliance Certificates substantially in the form of Exhibit L-2 or Exhibit L-3,
U.S. Internal Revenue Service Forms W-9, and/or other certification documents
(or any successor forms), as applicable, from each beneficial owner that would
be required under this Section 2.15(f) if such beneficial owner were a lender;
provided that if the Foreign Lender is a partnership for U.S. federal income tax
purposes (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-4 on behalf of each such direct and indirect partner,
and (E) two accurate and complete originally executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made and (ii) any Lender that is not a Foreign Lender shall on or prior to
the date on which such

 

 81 

 

  

Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent) furnish
to Borrower and the Administrative Agent two accurate and complete originally
executed U.S. Internal Revenue Service Forms W-9 (or any successor forms)
certifying that such Lender is exempt from U.S. federal backup withholding Tax.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)          If a payment made to a Lender under any Loan Document may be
subject to U.S. federal withholding tax under FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent, such documentation prescribed by applicable Legal
Requirements and such additional documentation reasonably requested by Borrower
or the Administrative Agent to comply with its withholding obligations, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.15(g), the term “FATCA” shall
include any amendments to FATCA after the date hereof.

 

(h)          If the Administrative Agent or a Lender (or an assignee) determines
in its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower (or with respect to which Borrower’s payment of additional amounts
pursuant to this Section 2.15), it shall pay over an amount equal to such refund
to Borrower within a reasonable period and in any event within twenty (20)
Business Days of such determination, net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender (or assignee) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that if the
Administrative Agent or such Lender (or assignee) is required to repay all or a
portion of such refund to the relevant Governmental Authority, Borrower, upon
the request of the Administrative Agent or such Lender (or assignee), shall
repay the amount paid over to Borrower that is required to be repaid (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or assignee), as
applicable, within ten (10) Business Days after receipt of written notice that
the Administrative Agent or such Lender (or assignee) is required to repay such
refund (or a portion thereof) to such Governmental Authority.  Nothing contained
in this Section 2.15(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
deems confidential or privileged to Borrower or any other
Person.  Notwithstanding anything to the contrary, in no event will the
Administrative Agent or any Lender (or assignee) be required to pay any amount
to Borrower the payment of which would place the Administrative Agent or such
Lender (or assignee) in a less favorable net after-Tax position than the
Administrative Agent or such Lender (or assignee) would have been in if the
Indemnified Taxes or Other Taxes subject to indemnification and giving rise to
such refund had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts with respect to such Taxes had
never been paid.

 

 82 

 

  

Section 2.16   Mitigation Obligations; Replacement of Lenders.  

 

(a)          Mitigation of Obligations.  If any Lender requests compensation
under Section 2.12(a) or (b), or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with legal
or regulatory restrictions, and (iv) would not otherwise be disadvantageous to
such Lender, whether from an economic, legal, regulatory or reputational
standpoint or otherwise.  Borrower shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.  A
certificate setting forth such costs and expenses submitted by such Lender to
the Administrative Agent shall be conclusive and binding absent manifest error.

 

(b)          Replacement of Lenders.  In the event (i) any Lender or the Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.12(a)
or (b), (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.12(e), (iii) Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.15, (iv) any Lender fails to
consent to any amendment, waiver or other modification of any Loan Document
requested by Borrower that requires the consent of 100% of the Lenders or 100%
of all affected Lenders and, which, in each case, has been consented to by the
Lenders or affected Lenders holding the majority of the aggregate principal
amount of Loans outstanding and/or unused commitments applicable thereto, as the
case may be, or (v) any Lender or the Issuing Bank defaults in its obligations
to make Loans or issue Letters of Credit, as the case may be, or other
extensions of credit hereunder, Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 10.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee (other than its existing rights to
payments pursuant to Section 2.12(a) or (b) or 2.15) which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (u) in the case of any such assignment
resulting from a claim for compensation under Section 2.12(a) or (b) or payments
required to be made pursuant to Section 2.15, such assignment will result in a
reduction of such compensation or payment thereafter, (w) except in the case of
clause (iv) above if the effect of such amendment, waiver or other modification
of the applicable Loan Document would cure any Default or Event of Default then
ongoing, no such Default or Event of Default shall have occurred and be
continuing, (x) such assignment shall not conflict with any applicable Legal
Requirement, (y) Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
prior written consent of the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld or delayed, and (z) Borrower or such
assignee shall have paid to the affected Lender or the Issuing

 

 83 

 

  

Bank in immediately available funds an amount equal to the sum of the principal
of and interest and any prepayment premium or penalty (if any) accrued to the
date of such payment on the outstanding Loans or LC Disbursements of such Lender
or the Issuing Bank, respectively, affected by such assignment plus all Fees and
other amounts owing to or accrued for the account of such Lender or such Issuing
Bank hereunder (including any amounts under Sections 2.12 and 2.13); provided
further that, if before any such transfer and assignment the circumstances or
event that resulted in such Lender’s or the Issuing Bank’s claim for
compensation under Section 2.12(a) or (b) or notice under Section 2.12(e) or the
amounts paid pursuant to Section 2.15, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.12(e), or cease to result in amounts being
payable under Section 2.15, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to Section 2.16(a)), or
if such Lender or the Issuing Bank shall irrevocably waive its right to claim
further compensation under Section 2.12(a) or (b) in respect of such
circumstances or event or shall irrevocably withdraw its notice under Section
2.12(e) or shall irrevocably waive its right to further payments under Section
2.15 in respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender or the Issuing Bank shall not thereafter be required to make any such
transfer and assignment hereunder.  Each Lender and the Issuing Bank hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender
and the Issuing Bank as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s or the Issuing Bank’s interests
hereunder in the circumstances contemplated by this Section 2.16(b).

 

(c)          Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents, except that
the amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be included for purposes of
voting, and the calculation of voting, on the matters set forth in Section
10.02(b)(i)-(x) and Section 10.02(b)(xiii) (including the granting of any
consents or waivers); (ii) to the extent permitted by applicable Legal
Requirements, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if Borrower
so directs at the time of making such voluntary prepayment, be applied to the
Loans and the Revolving Exposure of other Lenders in accordance with Section
2.10(a) as if such Defaulting Lender had no Loans outstanding and the Revolving
Exposure of such Defaulting Lender were zero, and (B) any mandatory prepayment
of the Loans pursuant to Section 2.10 shall, if Borrower so directs at the time
of making such mandatory prepayment, be applied to the Loans and Revolving
Exposure of other Lenders (but not to the Loans and Revolving Exposure of such
Defaulting Lender) in accordance with Section 2.10 as if such Defaulting Lender
had funded all Defaulted Revolving Loans of such Defaulting

 

 84 

 

  

Lender, it being understood and agreed that Borrower shall be entitled to retain
any portion of any mandatory prepayment of the Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (B); (iii) the amount of such Defaulting Lender’s Revolving Commitment,
Revolving Loans and LC Exposure shall be excluded for purposes of calculating
the Commitment Fee payable to Revolving Lenders pursuant to Section 2.05(a) in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any
Commitment Fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then: (A) all or any part of such
Swingline Exposure and LC Exposure shall be reallocated among the Revolving
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Commitments but, in any case, only to the extent the sum of the
Revolving Exposures of all Revolving Lenders that are not Defaulting Lenders
does not exceed the total of the Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders; (B) if the reallocation described in clause (A)
above cannot, or can only partially, be effected (as reasonably determined by
the Administrative Agent), Borrower shall within five (5) Business Days
following notice by the Administrative Agent (x) prepay such Swingline Exposure
of such Defaulting Lender and (y) Cash Collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding; (C) if Borrower Cash Collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this paragraph (iv),
Borrower shall not be required to pay any LC Participation Fee to such
Defaulting Lender pursuant to Section 2.05(c) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
Cash Collateralized; (D) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this paragraph (iv), then the fees payable to the
Lenders pursuant to Section 2.05 shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated LC Exposure; and (E) if any Defaulting
Lender’s LC Exposure is neither Cash Collateralized nor reallocated pursuant to
this paragraph (iv), then, without prejudice to any rights or remedies of the
Issuing Banks or any Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and LC Participation Fee payable under Section 2.05 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is Cash Collateralized and/or reallocated; (v) the
Revolving Exposure of all Lenders as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Revolving Loans
of such Defaulting Lender; and (vi) so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with paragraph (iv) of this Section 2.16(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with paragraph (iv)(A) of this Section 2.16(c)
(and Defaulting Lenders shall not participate therein).  In the event that each
of the Administrative Agent, Borrower, the Issuing Banks and the Swingline
Lender agree that a Defaulting Lender has adequately remedied all

 

 85 

 

  

matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure, LC Exposure and Revolving Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Commitment.

 

For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Defaulted Loan” means the Loans of a
Defaulting Lender; (iii) “Default Period” means, with respect to any Defaulting
Lender, the period commencing on the date of the applicable Funding Default and
ending on the earliest of the following dates: (a) the date on which all
Commitments are cancelled or terminated and/or the Obligations and the Specified
Hedging Agreement Obligations (as defined in the Security Agreement) are
declared or become immediately due and payable, (b) with respect to any Funding
Default (other than any such Funding Default arising pursuant to clause (e) of
the definition of “Defaulting Lender”), the date on which (1) the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing, and
(iv) “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
Loans of such Defaulting Lender.

 

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c).  The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.

 

Section 2.17   Swingline Loans.  

 

(a)          Swingline Commitment.  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make, at is sole discretion,
Swingline Loans to Borrower from time to time on any Business Day during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (and upon each such Borrowing of Swingline
Loans, Borrower shall be deemed to represent and warrant that such Borrowing
will not result in) (i) the aggregate principal amount of outstanding Swingline
Loans exceeding

 

 86 

 

  

the Swingline Commitment or (ii) the sum of the total Revolving Exposures
exceeding the total Revolving Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance, in whole or in
part, an outstanding Swingline Loan.  Within the foregoing limits and subject to
the terms and conditions set forth herein, Borrower may borrow, repay and
reborrow Swingline Loans.

 

(b)          Swingline Loans.  To request a Swingline Loan, Borrower shall hand
deliver or transmit by facsimile transmission (or by other electronic
transmission), a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 11:00 a.m., New
York City time, on the Business Day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan, the location and
number of Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.02(c), and that the conditions set
forth in Sections 4.02(b) and (c) are satisfied as of the date of the
notice.  Each Swingline Loan shall be (and maintained as) an ABR Loan.  The
Swingline Lender shall make each Swingline Loan available to Borrower by means
of a credit to the general deposit account of Borrower with the Swingline
Lender, if any, or otherwise to an account as directed by Borrower in the
applicable Borrowing Request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.18(e),
by remittance to the Issuing Bank).  The Swingline Lender shall endeavor to fund
each Swingline Loan by 3:00 p.m., New York City time and shall in all events
fund each Swingline Loan by no later than 5:00 p.m., New York City time, on the
requested date of such Swingline Loan.  Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extension contemplated by such request a Default or Event of Default has
occurred and is continuing or would immediately thereafter result
therefrom.  Swingline Loans shall be made in minimum amounts of $250,000 and
integral multiples of $100,000 above such amount.

 

(c)          Prepayment.  Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before 12:00
p.m., New York City time, on the proposed date of repayment.

 

(d)          Participations.  The Swingline Lender (i) may at any time in its
discretion, and (ii) no less frequently than every five (5) Business Days or as
directed by the Administrative Agent from time to time on not less than one (1)
Business Day’s written notice to the Swingline Lender, shall by written notice
given to the Administrative Agent (provided such notice requirements shall not
apply if the Swingline Lender and the Administrative Agent are the same entity)
not later than 11:00 a.m., New York City time, on the next succeeding Business
Day following such notice require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
then outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Pro Rata Percentage of
such Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans.  

 

 87 

 

  

Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.17(d) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default, the
failure of any condition set forth in Article IV to be satisfied or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment).  Each Revolving Lender shall comply with its obligation
under this Section 2.17(d) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders (and the Administrative Agent may apply cash collateral
provided for this purpose).  The Administrative Agent shall notify Borrower of
any participations in any Swingline Loan acquired by the Revolving Lenders
pursuant to this Section 2.17(d), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from Borrower
(or other party on behalf of Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent.  Any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this Section 2.17(d), as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this Section 2.17(d)
shall not relieve Borrower of any default in the payment thereof.  

 

(e)          Resignation or Removal of the Swingline Lender.  The Swingline
Lender may resign as the Swingline Lender hereunder at any time upon at least 30
days’ prior written notice to the Lenders, the Administrative Agent and
Borrower.  Following such notice of resignation, the Swingline Lender may be
replaced at any time by written agreement among Borrower (with Borrower’s
agreement not to be unreasonably withheld, delayed or conditioned), the
Administrative Agent and the successor Swingline Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Swingline
Lender.  At the time any such resignation or replacement shall become effective,
Borrower shall pay all unpaid fees accrued for the account of the replaced
Swingline Lender.  From and after the effective date of any such resignation or
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans to be made by it thereafter and (ii) references herein and in
the other Loan Documents to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lender, or to such successor and
all previous Swingline Lenders, as the context shall require.  After the
resignation or replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement with respect
to Swingline Loans made by it before such resignation or replacement, but shall
not be required to make additional Swingline Loans.  Notwithstanding anything to
the contrary in this Section 2.17(e) or otherwise, the Swingline Lender may not
resign until such time as a successor Swingline Lender has been appointed and
has accepted such appointment.

 

 88 

 

  

Section 2.18   Letters of Credit.  

 

(a)          General.  Subject to the terms and conditions set forth herein,
Borrower may request the Issuing Bank, and the Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Wholly Owned
Subsidiary, in each case to support payment and performance obligations incurred
in the ordinary course of business by Borrower and its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period (provided
that Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Wholly Owned
Subsidiary).  The Issuing Bank shall have no obligation to issue, and Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, the LC Exposure would exceed the LC Commitment
or the total Revolving Exposure would exceed the total Revolving
Commitments.  In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  Borrower, Administrative, Lenders
and the Issuing Bank  hereby acknowledge and agree that all Existing Letters of
Credit shall constitute Letters of Credit under this Agreement on and after the
Closing Date with the same effect as if such Existing Letters of Credit were
issued by Issuing Bank at the request of Borrower on the Closing Date.

 

(b)          Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or facsimile (or by other electronic communication) an LC Request to the
Issuing Bank and the Administrative Agent not later than 11:00 a.m., New York
City time, on the third Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
the Issuing Bank).

 

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:

 

(i)           the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);

 

(ii)          the face amount thereof;

 

(iii)         the expiry date thereof (which shall not be later than the date
set forth in Section 2.18(c));

 

(iv)         the name and address of the beneficiary thereof;

 

(v)          whether the Letter of Credit is to be issued for its own account or
for the account of one of its Restricted Subsidiaries (provided that Borrower
shall be a co-applicant, and be jointly and severally liable, with respect to
each Letter of Credit issued for the account of a Restricted Subsidiary);

 

 89 

 

  

(vi)         the documents to be presented by such beneficiary in connection
with any drawing thereunder;

 

(vii)        the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and

 

(viii)       such other matters as the Issuing Bank may require.

 

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:

 

(i)           the Letter of Credit to be amended, renewed or extended;

 

(ii)          the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);

 

(iii)         the nature of the proposed amendment, renewal or extension; and

 

(iv)         such other matters as the Issuing Bank may require.

 

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit; provided  that the provisions of this Section 2.18 shall
apply in respect of all such applications.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed the LC Commitment, (ii) the
total Revolving Exposures shall not exceed the total Revolving Commitments and
(iii) the conditions set forth in Article IV in respect of such issuance,
amendment, renewal or extension shall have been satisfied.  Unless the Issuing
Bank shall agree otherwise, no Letter of Credit shall be in an initial amount
less than $50,000.

 

(c)          Expiration Date.  Each Letter of Credit shall expire at or before
the close of business on the earlier of (x) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided that this Section 2.18(c) shall not prevent
any Issuing Bank from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such Issuing Bank elects not to extend for any such additional period.

 

(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata

 

 90 

 

  

Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by Borrower on the date due as provided in Section 2.18(e), or of any
reimbursement payment required to be refunded to Borrower for any reason.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.18(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default, the
failure of any condition set forth in Article IV to be satisfied or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment).  

 

(e)        Reimbursement.  

 

(i)          If the Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 1:00 p.m.,
New York City time, on the Business Day immediately following the day that
Borrower receives such notice; provided that Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with ABR Revolving Loans in an equivalent
amount and, to the extent so financed, Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving Loans.

 

(ii)         If Borrower fails to make such payment when due, or if the amount
is not financed pursuant to the proviso to Section 2.18(e)(i), the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof.  Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 p.m., New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
before the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower after the receipt by the Issuing Bank of an amount of immediately
available funds equal to 100% of all LC Disbursements that were otherwise
unreimbursed will be promptly remitted by the Administrative Agent to the
Revolving Lenders that shall have made such payments and to the Issuing Bank, as
appropriate.

 

(iii)        If any Revolving Lender shall not have made its Pro Rata Percentage
of such LC Disbursement available to the Administrative Agent as provided above,
each of Borrower and such Revolving Lender severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with

 

 91 

 

  

the foregoing to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
Borrower, the interest rate applicable to ABR Revolving Loans; provided that, if
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(i) of this Section 2.18(e), then the Default Rate shall apply and (ii) in the
case of such Lender, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.

 

(f)          Obligations Absolute.  The Reimbursement Obligation of Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) prepayment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other fact, event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.18, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default or Event of Default shall have occurred and be
continuing; (vi) any material adverse change in the condition (financial or
otherwise), results of operations, assets, liabilities (contingent or
otherwise), material agreements, properties, solvency, business, management,
prospects or value of any Company; or (vii) any other fact, circumstance or
event whatsoever.  None of the Agents, the Lenders, the Issuing Bank or any of
their Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential, exemplary, special, punitive or other indirect
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Legal Requirements) suffered by Borrower that are caused
by the Issuing Bank’s failure to exercise the applicable standard of care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the Issuing Bank (as determined by a court of competent jurisdiction in a
final non-appealable decision) with respect to such a determination, the Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such

 

 92 

 

 

documents are not in strict compliance with the terms of such Letter of
Credit.  The Issuing Bank shall not have any duties or obligations except those
expressly set forth in this Agreement.  The Issuing Bank shall not be liable for
any action taken or not taken by it in the absence of its own gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction).  The Issuing Bank shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Issuing Bank also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  The Issuing Bank may consult with legal counsel (who may be counsel
for any Loan Party) and other experts selected by it, and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel or experts.

 

(g)       Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in Section
2.18(e)).

 

(h)       Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is due, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is due to but excluding the date that Borrower reimburses such LC Disbursement,
at the Default Rate.  Interest accrued pursuant to this Section 2.18(h) shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Revolving Lender pursuant to Section 2.18(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(i)        Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.18(i), Borrower shall deposit in the LC Sub-Account,
in the name of the Collateral Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to 103% of the LC Exposure as of such date plus
any accrued and unpaid interest and fees thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to
Borrower described in paragraph (g) or (h) of Section 8.01.  Funds in the LC
Sub-Account shall be applied by the Collateral Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations

 

 93 

 

 

of Borrower in accordance with Article IX.  If Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence and
continuation of an Event of Default, such amount plus any accrued interest with
respect to such amounts (to the extent not applied as aforesaid) shall, in
accordance with Article IX, be returned to Borrower within ten (10) Business
Days after all Defaults and Events of Default have been cured or waived.

 

(j)        Additional Issuing Banks.  Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders or Affiliates of
Revolving Lenders to act as an issuing bank under the terms of this Agreement,
with the consent of each of the Administrative Agent (which consent shall not be
unreasonably withheld), the Issuing Bank (which consent shall not be
unreasonably withheld) and such Revolving Lender(s).  Any Revolving Lender
designated as an issuing bank pursuant to this Section 2.18(j) shall be deemed
(in addition to being a Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Revolving Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.

 

(k)       Resignation or Removal of the Issuing Bank.  The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior
written notice to the Lenders, the Administrative Agent and Borrower.  Following
such resignation, the Issuing Bank may be replaced at any time by written
agreement among Borrower, the Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank.  The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank.  At the time any such resignation or replacement shall become
effective, Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.05(c).  From and after the effective
date of any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued by it thereafter and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or such addition or to any previous Issuing Bank, or to such successor or such
addition and all previous Issuing Banks, as the context shall require.  In the
event that the resigning Issuing Bank is the only Issuing Bank under this
Agreement at the time of such resignation, such resigning Issuing Bank agrees to
use commercially reasonable efforts to find a successor that is willing to
accept such appointment; provided, that if such resigning Issuing Bank is unable
to find a successor Issuing Bank that is willing to accept such appointment, the
resigning Issuing Bank’s resignation shall nevertheless become effective.  After
the resignation or replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it before such resignation or replacement, but shall
not be required to issue additional Letters of Credit.  If at any time there is
more than one Issuing Bank hereunder, Borrower may, in its discretion, select
which Issuing Bank is to issue any particular Letter of Credit.

 

(l)        Other.  The Issuing Bank shall be under no obligation to issue any
Letter of Credit if:

 

 94 

 

 

(i)        any Order of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Legal Requirement applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve, liquidity or
Capital Requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank deems material to it; or

 

(ii)        the issuance of such Letter of Credit would violate one or more
policies of general application of the Issuing Bank.

 

(m)      The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

Section 2.19   Increases of the Term Loan and Revolving Commitments.

 

(a)       Borrower may, not more than five (5) times after the Closing Date,
increase, at Borrower’s request to the Administrative Agent, the then effective
aggregate principal amount of the Term Loan Commitments and/or Revolving
Commitments; provided that:

 

(i)        the cumulative aggregate principal amount of all increases in the
Term Loan Commitments and/or Revolving Commitments pursuant to this Section 2.19
and Incremental Equivalent Debt incurred pursuant to Section 6.01(t), shall not
exceed the Incremental Cap and any requested increase shall be in an integral
multiple of $1,000,000 and not less than $5,000,000 (or such lower amount that
represents all remaining availability pursuant to this Section 2.19);

 

(ii)        the proceeds of such increases shall be used for working capital and
general corporate purposes of Borrower and its Restricted Subsidiaries,
including Permitted Acquisitions and Capital Expenditures;

 

(iii)       Borrower shall execute and deliver such agreements, instruments and
documents and take such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases and at the time of any
such proposed increase;

 

(iv)       no Default or Event of Default shall have occurred and be continuing
or would occur immediately after giving effect to such increase and the
application of proceeds therefrom; provided that with respect to any Incremental
Term Loan the proceeds of which are used to finance a Limited Condition
Transaction, it shall only be required that (x) to the extent required by the
Lenders of such Incremental Term Loan, no Default or Event of

 

 95 

 

 

Default shall have occurred on the date that definitive documents relating to
such Limited Condition Transaction are entered into, immediately prior to and
immediately after giving effect to the execution and delivery thereof, (y) to
the extent required by the Lenders of such Incremental Term Loan, no Default or
Event of Default shall have occurred immediately prior to or immediately after
giving effect to the incurrence of such Incremental Term Loans and (z) no
Specified Event of Default shall have occurred and be continuing at the time of
incurrence of such Incremental Term Loan, or would occur immediately after
giving effect to the incurrence thereof.

 

(v)       Borrower shall be in compliance, on a Pro Forma Basis, with each of
the financial covenants specified in Section 6.10, on the date of such increase
and as of the last day of the most recently ended fiscal quarter after giving
effect to such increase (assuming, for purposes of Section 6.10, that the
maximum Total Net Leverage Ratio permitted in any Test Period pursuant to
Section 6.10(a) is 0.25 to 1.00 below the maximum Total Net Leverage Ratio set
forth in Section 6.10(a) for such Test Period);

 

(vi)       the Incremental Term Loans shall have a maturity date no earlier than
the Initial Term Loan Maturity Date and shall have a weighted average life to
maturity no shorter than the Initial Term Loans;

 

(vii)      if the Effective Yield applicable to the Incremental Term Loans made
pursuant to this Section 2.19 exceed the Effective Yield applicable to the
Initial Term Loans by more than 50 basis points, then the interest rates set
forth in Section 2.06 shall increase by the Yield Differential; provided that it
being understood that any increase to the Effective Yield to any Initial Term
Loan pursuant to this clause (vii) due to the application of any LIBOR or ABR
floors will be effected solely through any increase in such floor; and

 

(viii)     (x) the terms and conditions with respect to the Incremental Term
Loans that are not consistent with the Initial Term Loans (except as otherwise
set forth in this Section 2.19) shall be reasonably satisfactory to the
Administrative Agent and (y) the terms and conditions with respect to the
Revolving Commitments made pursuant to this Section 2.19 shall be consistent
with the Initial Revolving Loans, without any change except as set forth in this
Section 2.19.

 

(b)       Any request under this Section 2.19 shall be submitted by Borrower in
writing to the Administrative Agent (which shall promptly forward copies to the
Lenders).  Borrower may also specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their Term
Loan Commitments and/or Revolving Commitments, which fees may be variable based
upon the amount by which any such Lender is willing to increase the principal
amount of its Term Loan Commitment and/or Revolving Commitment.  No Lender shall
have any obligation, express or implied, to offer to increase the aggregate
principal amount of its Term Loan Commitment and/or Revolving Commitment.  Only
the consent of each Increasing Lender shall be required for an increase in the
aggregate principal amount of the Term Loan Commitments and/or Revolving
Commitments pursuant to this Section 2.19.  No Lender which declines to increase
the principal amount of its Term Loan Commitment and/or Revolving Commitment may
be replaced with respect to its existing Term Loan Commitment and/or Revolving
Commitment as a result thereof without such Lender’s consent.

 

 96 

 

 

(c)       Each Increasing Lender shall as soon as reasonably practicable specify
in writing the amount of the proposed increase of the Term Loan Commitments
and/or Revolving Commitments that it is willing to assume (provided that any
Lender not so responding within five (5) Business Days (or such shorter period
as may be specified by the Administrative Agent) shall be deemed to have
declined such a request).  Borrower may accept some or all of the offered
amounts or designate new lenders that are reasonably acceptable to the
Administrative Agent as additional Lenders hereunder in accordance with this
Section 2.19 or with Section 2.21 below (each such new lender being a “New
Lender”), which New Lenders may assume all or a portion of the increase in the
aggregate principal amount of the applicable Term Loan Commitments and/or
Revolving Commitments.  The Administrative Agent, in consultation with Borrower,
shall have discretion jointly to adjust the allocation of the increased
aggregate principal amount of the Term Loan Commitments and/or Revolving
Commitments among Increasing Lenders and New Lenders.

 

(d)       Subject to the foregoing, any increase requested by Borrower shall be
effective upon (A) delivery to the Administrative Agent of each of the following
documents: (i) an originally executed copy of a Joinder Agreement signed by a
duly authorized officer of each New Lender; (ii) a notice to the Increasing
Lenders and New Lenders, in form and substance reasonably acceptable to the
Administrative Agent, signed by a Financial Officer of Borrower; (iii) an
Officers’ Certificate of Borrower, in form and substance reasonably acceptable
to the Administrative Agent certifying to, among other things, that any increase
in the Term Loan Commitments and/or Revolving Commitments pursuant to this
Section 2.19 and the making of the Term Loans and/or Revolving Loans under this
Section 2.19 is not in violation of the Credit Facilities; (iv) to the extent
requested by any New Lender or Increasing Lender, executed Term Notes and/or
Revolving Notes issued by Borrower in accordance with Section 2.04(e); (v) an
amendment (an “Incremental Loan Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Borrower, each Increasing
Lender (if any), each New Lender (if any) and the Administrative Agent; and
(vi) any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent, and (B) satisfaction on the effective date of the
Incremental Loan Amendment of (x) each of the conditions specified in
Section 4.02 (it being understood that all references to “the date of such
Credit Extension” or similar language in Section 4.02 shall be deemed to refer
to the effective date of the Incremental Loan Amendment), and (y) such other
conditions as the parties thereto shall agree, provided that, with respect to
any Incremental Term Loan the proceeds of which are used to finance a Limited
Condition Transaction, it shall only be required under this Section 2.19(d)(B)
that (x) to the extent required by the Lenders of such Incremental Term Loan, no
Default or Event of Default shall have occurred on the date that definitive
documents relating to such Limited Condition Transaction are entered into,
immediately prior to and immediately after giving effect to the execution and
delivery thereof, (y) to the extent required by the Lenders of such Incremental
Term Loan, no Default or Event of Default shall have occurred immediately prior
to or immediately after giving effect to the incurrence of such Incremental Term
Loans and (z) no Specified Event of Default shall have occurred and be
continuing at the time of incurrence of such Incremental Term Loan, or would
otherwise occur immediately after giving effect to the incurrence thereof, and
the only representations and warranties which shall be a condition to the
availability of the Incremental Term Loans shall be the Specified
Representations and the Specified Purchase Agreement

 

 97 

 

 

Representations (in each case, pursuant to the terms thereof) as a result of the
breach of one or more of such representations in such acquisition agreement (it
being understood and agreed that, to the extent any of the Specified
Representations are qualified or subject to “material adverse effect” (or
equivalent term), for purposes of the making of such Specified Representations
as of the closing date of such Limited Condition Transaction, the definition of
“material adverse effect” (or equivalent term), shall be qualified by the same
exceptions and qualifications that apply to the definition of “closing date
material adverse effect” (or equivalent term defined in the acquisition
agreement in connection with such Limited Condition Transaction). Any such
increase shall be in an aggregate principal amount equal to (A) the principal
amount that Increasing Lenders are willing to assume as increases to the
principal amount of their Term Loan Commitments and/or Revolving Commitments
plus (B) the principal amount offered by New Lenders with respect to the Term
Loan Commitments and/or Revolving Commitments, in either case as adjusted by
Borrower and the Administrative Agent pursuant to this Section
2.19.  Notwithstanding anything to the contrary in Section 10.02, the
Administrative Agent is expressly permitted, without the consent of the other
Lenders, to amend the Loan Documents to the extent necessary or appropriate in
the reasonable opinion of the Administrative Agent to give effect to any
increases pursuant to this Section 2.19.

 

(e)       Upon each increase in the Revolving Commitments pursuant to this
Section 2.19, (i) each Revolving Lender immediately before such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of any increase in the Revolving Commitments pursuant to
this Section 2.19 (any such increase, a “Revolving Commitment Increase” and each
such Lender, a “Revolving Increasing Lender”) in respect of such increase, and
each such Revolving Increasing Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
Letters of Credit and (B) participations hereunder in Swingline Loans held by
each Revolving Lender (including each such Revolving Increasing Lender) will
equal the percentage of the aggregate Revolving Commitments of all Revolving
Lenders represented by such Revolving Lender’s Revolving Commitment and (i) if,
on the date of such increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or before the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Loans
made hereunder (reflecting such increase in Revolving Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with
Section 2.13.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

Section 2.20   Amend and Extend Transactions.  (a) At any time after the Closing
Date, Borrower and any Term Loan Lender (any such Term Loan Lender, an
“Extending Lender”) may agree, by notice to the Administrative Agent for further
distribution to the Term Loan Lenders (each such notice, an “Extension Notice”),
to extend (an “Extension”) the maturity date of such Lender’s Term Loans of a
Class (which term, for purposes of this provision, shall also include any Term
Loans outstanding hereunder pursuant to

 

 98 

 

 

a previous amend and extend transaction pursuant to the terms of this Section
2.20 or any Class of Incremental Term Loans) (the “Existing Term Loan Class”) to
the extended maturity date specified in such Extension Notice and Extension
Amendment (each tranche Term Loans so extended, in each case as well as the
original Term Loans not so extended, being deemed a separate Class; any Extended
Term Loans shall constitute a separate Class of Term Loans from the Class of
Term Loans from which they were converted; any Class of Term Loans the maturity
of which shall have been extended pursuant to this Section 2.20, “Extended Term
Loans”); provided, that (i) Borrower shall have offered to all Term Loan Lenders
under the applicable Term Loan Facility that is the subject of the proposed
Extension the opportunity to participate in such Extension on a pro rata basis
and on the same terms and conditions to each such Term Loan Lender (each such
offer, an “Extension Offer”), (ii) subject to clauses (iv) and (v), the Extended
Term Loans shall have substantially similar terms as the Class or Class of Term
Loans that was the subject of the Extension Notice; provided that the Extension
Offer and/or Extension Amendment may provide for other covenants and terms that
apply to any period after the Final Maturity Date then in effect; provided
further that (x) no Extended Terms Loans shall benefit from any guarantee or any
security interest not otherwise also guaranteeing or securing, as the case may
be, the other Term Loans and (y) the Extended Term Loans shall not effect the
validity and/or enforceability of any guaranty of, and/or security interest
granted in respect of, any Existing Term Loan Class, (iii) any Extended Term
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any mandatory prepayments or commitment
reductions hereunder, as specified in the applicable Extension Offer, (iv) the
interest rates, rate floors, fees, original issue discounts, premiums, final
maturity date, and scheduled amortization (subject to the limitations set forth
in clause (v) of this Section 2.20(a)) applicable to any Extended Term Loans
shall be determined by Borrower and the Extending Lenders, (v) before the Final
Maturity Date then in effect, the amortization of any Extended Term Loans shall
not exceed equal quarterly installments in an aggregate annual amount equal to
1% of the original principal amount of the Extended Term Loans and (vi)  all
documentation in respect of such Extension Offer (including any Extension Notice
any amendment to this Agreement implementing the terms of such Extension Offer
(each such amendment, an “Extension Amendment”)) shall be consistent with the
foregoing.  In connection with any such Extension, Borrower and the
Administrative Agent, with the approval of the Extending Lenders of the
applicable Extension Series, may effect such amendments (including any Extension
Amendment) to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Borrower,
to implement the terms of any such Extension Offer, including any amendments
necessary to establish new Classes, tranches or sub-tranches in respect of the
Extended Term Loans and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and Borrower
in connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended
tranches), in each case on terms not inconsistent with this Section 2.20.

 

(b)       Notwithstanding anything to the contrary contained in this Agreement,
on any date on which any Existing Term Loan Class is converted to extend the
related scheduled maturity date(s) in accordance with Section 2.20(a) (an
“Extension Date”), the aggregate principal amount of the existing Term Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so converted by such Lender on such date,

 

 99 

 

 

and the Extended Term Loans shall be established as a separate Class of Term
Loans (together with any other Extended Term Loans so established on such
date).  If the aggregate principal amount of Term Loans (calculated on the face
amount thereof) in respect of which Extending Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans offered to be extended by Borrower pursuant to such Extension Offer,
then the Term Loans of such Extending Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Extending Lenders have
accepted such Extension Offer.

 

(c)       With respect to all Extensions consummated by Borrower pursuant to
this Section 2.20, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.10 and (ii) any
Extension Offer is required to be in a minimum amount of $30,000,000. Borrower
may at its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in Borrower’s sole discretion and may
be waived by Borrower) of Term Loans of any or all applicable tranches accept
the applicable Extension Offer.

 

(d)       In connection with any Extension, Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.20.

 

(e)       In connection with any Extension Amendment, Borrower shall deliver (i)
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of such Extension Amendment and the Loan Documents as amended
thereby, that such Extension Amendment, including the Extended Term Loans
provided for therein, does not conflict with or violate the terms and provisions
of this Agreement, does not affect the validity or perfection of the Collateral
Agent’s Lien on the Collateral, and such other customary opinions reasonably
requested by the Administrative Agent, (ii) customary reaffirmations and/or such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Extended Term Loans are
provided with the benefit of the applicable Loan Documents and (iii) board
resolutions, secretary’s certificates, officer’s certificates and other closing
certificates and documentation to the extent reasonably requested by the
Administrative Agent.

 

(f)        In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series to a given Lender was incorrectly determined as a result of manifest
administrative error, then the Administrative Agent, Borrower and such affected
Lender may (and hereby are authorized to), in their sole discretion and without
the consent of any other Lender, enter into an amendment to this Agreement and
the other Loan Documents (each, a “Corrective Extension Amendment”) within 15
days following the effective date of the applicable Extension Amendment, as the
case may be, which Corrective Extension Amendment shall (i) provide for the
conversion and extension of Term Loans under the Existing Term Loan Class in
such amount as is required to cause such Lender to hold Extended Term Loans of
the applicable Extension Series into which

 

 100 

 

 

such other Term Loans were initially converted in the amount such Lender would
have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Extended Term Loans to which
it was entitled under the terms of such Extension Amendment, in the absence of
such error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, Borrower and such Lender may agree (including conditions
of the type required to be satisfied for the effectiveness of an Extension
Amendment described in Section 2.20(a)), and (iii) effect such other amendments
of the type (with appropriate reference and nomenclature changes) described in
the penultimate sentence of Section 2.20(a).

 

(g)       This Section 2.20 shall supersede any provisions in Section 10.02 to
the contrary. For the avoidance of doubt, any of the provisions of this Section
2.20 may be amended with the consent of the Required Lenders; provided that no
such amendment shall require any Lender to provide any Extended Term Loans
without such Lender’s consent.

 

Section 2.21  Refinancing Amendments.  (a) At any time after the Closing Date,
the Borrower may obtain, from any Lender or any New Lender, Other Loans to
refinance all or any portion of the applicable Class or Classes of Loans then
outstanding under this Agreement which will be made pursuant to Other Term Loan
Commitments, in the case of Other Term Loans, and pursuant to Other Revolving
Credit Commitments, in the case of Other Revolving Credit Loans, in each case
pursuant to a Refinancing Amendment; provided that such Other Loans: (i) shall
rank equal in priority in right of payment and of security with the other Loans
and Commitments hereunder; (ii)(A) will have interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment or redemption terms and
premiums as may be agreed by the Borrower and the Lenders thereof and/or (B)
additional fees and/or premiums may be payable to the Lenders providing such
Other Loans in addition to any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Refinancing
Amendment; (iii) may have optional prepayment terms (including call protection
and prepayment terms and premiums as may be agreed between the Borrower and the
Lenders thereof); provided that such terms shall require that any optional
prepayment shall be applied on a pro rata basis to all Loans under this
Agreement (or less than pro rata basis in respect of such Other Loans); (iv) (A)
will have a final maturity date no earlier than the Loans being refinanced
(except by virtue of amortization or prepayment of the Loans prior to the time
of such refinancing) and (B) will have a weighted average life to maturity no
shorter than that of the Loans being refinanced; (v) shall not exceed the
aggregate principal amount of Indebtedness being refinanced; and (vi) will have
such other terms and conditions (other than as provided in foregoing clauses
(ii) through (iv)) that are identical in all material respects to, or (taken as
a whole) are no more favorable to the lenders or holders providing such Other
Commitments and Other Loans than those applicable to the Loans being refinanced;
provided that the terms and conditions applicable to such Other Commitments and
Other Loans may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Final Maturity Date
in respect of the Class of Loans being refinanced that is in effect on the date
such Other Commitments and Other Loans are incurred or obtained.  Any Other
Loans may participate on a pro rata basis or on a less than pro rata basis (but,
except as otherwise permitted by this Agreement, not on a greater than pro rata
basis) in any mandatory prepayments under Section 2.10(h)(i), as specified in
the applicable Refinancing Amendment.  In connection with any

 

 101 

 

 

Refinancing Amendment, the Borrower shall, if reasonably requested by the
Administrative Agent, deliver customary reaffirmation agreements and/or such
amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Other Loans are provided with
the benefit of the applicable Loan Documents.

 

(b)       Each Class of Other Commitments and Other Loans incurred under this
Section 2.21 shall be in an aggregate principal amount that is not less than
$30,000,000.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Commitments and Other
Loans incurred pursuant thereto (including any amendments necessary to treat the
Other Loans and/or Other Commitments as Loans and Commitments).  Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.21.

 



(c)       This Section 2.21 shall supersede any provisions in Sections 2.14 or
10.02 to the contrary.  For the avoidance of doubt, any of the provisions of
this Section 2.21 may be amended with the consent of the Required Lenders.  For
the avoidance of doubt, no Refinancing Amendment shall effect any amendments
that would require the consent of each affected Lender or all Lenders pursuant
to Section 10.02(b), unless each such Lender has, or all such Lenders have, as
the case may be, given its or their consent to such amendment.  No Lender shall
be under any obligation to provide any Other Commitment unless such Lender
executes a Refinancing Amendment.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references in
this Article III to the Companies being references thereto after giving effect
to the Transactions unless otherwise expressly stated) on the Closing Date and
upon each Credit Extension thereafter that:

 

 102 

 

 

Section 3.01   Organization; Powers; Regulatory Licenses.

 

(a)       Each Company (i) is duly incorporated or organized and validly
existing and is in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals
(including franchises, ordinances and other agreements granting access to public
rights of way, issued or granted to any Company by a state or federal agency or
commission or other federal, state or local or foreign regulatory bodies, in
each case, regulating competition and telecommunications businesses)
(collectively, the “Regulatory Licenses”) to carry on its business as now
conducted and as proposed to be conducted and (iii) is qualified, licensed and
in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify, be
licensed or be in good standing could not reasonably be expected to result in a
Material Adverse Effect.

 

(b)       Each Regulatory License is valid and in full force and effect and has
not been, or will not have been, suspended, revoked, cancelled, restricted,
terminated, not renewed or adversely modified, except to the extent any failure
to be valid or in full force and effect or any suspension, revocation,
cancellation, restriction, termination, nonrenewal or modification has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.  No Regulatory License is subject to (i) any
conditions or requirements that have not been imposed generally upon licenses in
the same service, unless such conditions or requirements would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (ii) any pending regulatory proceeding (other than those affecting the
communications industry generally) or judicial review before a Governmental
Authority, unless such pending regulatory proceedings or judicial review would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No Loan Party has knowledge of any event, condition or
circumstance that would preclude any Regulatory License from being renewed in
the ordinary course (to the extent that such Regulatory License is renewable by
its terms), except where the failure to be renewed has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)       The licensee of each Regulatory License is in compliance with each
Regulatory License and has fulfilled and performed, or will fulfill or perform,
all of its obligations with respect thereto in a timely manner, including with
respect to the filing of all reports, notifications and applications required by
the Communications Act or the rules, regulations, policies, instructions and
orders of the FCC or any PUC, and the payment of all regulatory fees and
contributions, except (i) for exemptions, waivers or similar concessions or
allowances and (ii) where such failure to be in compliance or to fulfill or
perform its obligations or pay such fees or contributions has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(d)       One or more Loan Parties owns, directly or indirectly through one or
more Wholly Owned Subsidiaries, all of the Equity Interests in, and Controls,
all of the voting power and decision-making authority of, each licensee of the
Regulatory Licenses, except for any Regulatory License the termination of which
could not reasonably be expected to result in a Material Adverse Effect, and
each such licensee is a Restricted Subsidiary.

 

 103 

 

 

Section 3.02   Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary corporate or other organizational
action on the part of each such Loan Party.  This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally, regardless of
whether considered in a proceeding in equity or at law.

 

Section 3.03   No Conflicts; No Default.  The Transactions (a) do not require
any consent, exemption, authorization or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents and (iii) consents, approvals, exemptions,
authorizations, registrations, filings, permits or actions the failure of which
to obtain or perform could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate or result in a default or require any consent or
approval under (x) any indenture, instrument, agreement, or other document
binding upon any Company or its property or to which any Company or its property
is subject, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect or
(y) any Organizational Document (other than such as have been obtained and are
in full force and effect), (d) will not violate any Legal Requirement in any
material respect, and (e) will not result in the creation or imposition of any
Lien on any property of any Company, except Liens created by the Security
Documents and Permitted Liens.  No Default or Event of Default has occurred and
is continuing.

 

Section 3.04   Financial Statements; Projections.  (a)  Borrower has heretofore
delivered to the Lenders the consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of Borrower and its Restricted
Subsidiaries as of and for the fiscal years ended December 31, 2016, December
31, 2015, and December 31, 2014, audited by and accompanied by the unqualified
opinion of PricewaterhouseCoopers LLP, independent public accountants.  Such
financial statements and all financial statements delivered pursuant to Sections
5.01(a) and (b) have been prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) consistently applied
throughout the applicable period covered, respectively, thereby and present
fairly in all material respects the financial condition and results of
operations and, if applicable, cash flows of the applicable Companies as of the
dates and for the periods to which they relate (subject to normal year-end audit
adjustments and the absence of footnotes).

 

(b)       Borrower has heretofore delivered to the Lenders the forecasts of
financial performance of Borrower and its Restricted Subsidiaries for the fiscal
years 2017 – 2022, including forecasts of financial performance on a quarterly
basis for the first eight fiscal quarters occurring after the Closing Date (the
“Projections”).  The Projections have been prepared in good faith by the Loan
Parties and based upon (i) the assumptions stated therein (which assumptions are
believed by the Loan Parties on the date hereof and the Closing Date to be

 

 104 

 

 

reasonable) and (ii) accounting principles consistent with the historical
audited financial statements delivered pursuant to Section 3.04(a) above
consistently applied throughout the periods covered thereby.

 

(c)       Since December 31, 2016, there has been no event, change,
circumstance, condition, development or occurrence that has had, or could
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 3.05   Properties.  Each Company has good and marketable title to, or
valid leasehold interests in, all its Property material to its business, free
and clear of all Liens and irregularities, deficiencies and defects in title
except for Permitted Liens and minor irregularities, deficiencies and defects in
title that, individually or in the aggregate, do not, and could not reasonably
be expected to, interfere with its ability to conduct its business as currently
conducted or to utilize such Property for its intended purpose.  No Company is
in default under any provision of any lease agreement to which it is a party
with respect to any Data Center Lease, where such default could reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.06   Intellectual Property.  (a)    Each Company owns or is licensed
to use, free and clear of all Liens (other than Permitted Liens), all patents
and patent applications, trademarks, trade names, service marks, copyrights,
domain names and applications for registration thereof, and technology, trade
secrets, proprietary information, inventions, know-how and processes, in each
case necessary for the conduct of its business as currently conducted and
proposed to be conducted (the “Intellectual Property”), except for those the
failure to own or license which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  

 

(b)       Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect, no claim has been asserted or
is pending by any Person challenging or restricting the use of any such
Intellectual Property or challenging the ownership, validity, registerability or
enforceability of any such Intellectual Property, nor does any Loan Party know
of any valid basis for any such claim.  The operation of each Company’s business
as currently conducted and proposed to be conducted and the use of such
Intellectual Property by each Company does not conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate the rights of any Person,
except for such claims, infringements and violations which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Except pursuant to licenses and other user agreements entered into by
each Company in the ordinary course of business and as otherwise could not
reasonably be expected to result in a Material Adverse Effect, no Company has
done anything to authorize or enable any other Person to use any such
Intellectual Property.  Except for exceptions to the following that could not
reasonably be expected to result in a Material Adverse Effect, each Company has
taken commercially reasonable actions to protect the secrecy, confidentiality
and value of all trade secrets used in such Company’s business.

 

(c)       Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect: (i) to the knowledge of any
Loan Party based on reasonable investigations, there is no violation by others
of any right of any Company with respect to any Intellectual Property, (ii) to
the knowledge of any Loan Party based on reasonable

 

 105 

 

 

investigations, no Company is infringing upon or misappropriating, diluting,
misusing or otherwise violating any copyright, patent, trademark, trade secret
or other Intellectual Property right of any other Person, (iii) no Company is in
breach of, or in default under, any license of Intellectual Property by any
other Person, to such Company, and (iv) no proceedings have been instituted or
are pending against any Company or, to the knowledge of any Loan Party,
threatened, and no claim against any Company has been received by any Company,
alleging any such infringement or misappropriation of the Intellectual Property
of any other Person.

 

(d)       Neither the execution, delivery or performance of this Agreement and
the other Loan Documents, nor the consummation of the Transactions and the other
transactions contemplated hereby and thereby, will alter, impair or otherwise
affect or require the consent, approval or other authorization of any other
Person in respect of any right of any Company in any Intellectual Property,
except to the extent that such alteration, impairment, effect, consent, approval
or other authorization, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

(e)       Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect, no Company is subject to any
settlement, covenant not to sue or other instrument, agreement or other
document, or any outstanding Order.

 

Section 3.07   Equity Interests and Subsidiaries.  (a)  Schedule 3.07(a) sets
forth a list of (i) Borrower and each Subsidiary of Borrower and its
jurisdiction of incorporation or organization as of the Closing Date and (ii)
the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of Equity Interests covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights on the Closing Date.  All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable.  Each Loan Party is the
record and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by (or purporting to be pledged by) it under the Security
Documents, free of any and all Liens (other than Permitted Liens).  As of the
Closing Date, there are no outstanding warrants, options or other rights
(including derivatives) to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or Property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests of any
Subsidiary of Borrower (or any economic or voting interests therein).

 

(b)       An accurate organizational chart, showing the ownership structure of
Borrower and each Subsidiary as of the Closing Date, is set forth on Schedule
3.07(b).

 

Section 3.08   Litigation; Compliance with Legal Requirements.  There are no
actions, suits, claims, disputes, proceedings or investigations at law or in
equity by or before any Governmental Authority, including the FCC and any PUC,
now pending or, to the knowledge of any Loan Party, threatened against or
affecting any Company or any business, Property or rights of any Company (a)
that purport to affect or involve any Loan Document or any of the Transactions,
the ability of any Company to perform its obligations under any Loan Document or
the ability of any Company to consummate any of the Transactions or (b) that
have resulted in or that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

 106 

 

 

Section 3.09   Agreements.  No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction, or any
restriction under its Organizational Documents that has resulted or could
reasonably be expected to result in a Material Adverse Effect.  As of the
Closing Date, Schedule 3.09 attached hereto accurately and completely lists all
Material Agreements to which any Company is a party which are in effect on the
date hereof and Borrower has made available for review by the Administrative
Agent complete and correct copies of all such Material Agreements, including any
amendments, supplements or modifications with respect thereto, and, except for
exceptions to the following that could not reasonably be expected to result in a
Material Adverse Effect, all such agreements are in full force and effect.

 

Section 3.10   Federal Reserve Regulations.  (a)  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.

 

(b)       No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of Regulation U or X of the Board.  The
pledge of the Securities Collateral pursuant to the Security Agreement does not
violate such regulations.

 

Section 3.11   Investment Company Act, etc.  No Company is (a) an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, or required to be registered pursuant to, the
Investment Company Act of 1940, as amended, or (b) subject to regulation under
any Legal Requirement (other than Regulation X) that limits its ability to
incur, create, assume or permit to exist Indebtedness under the Loan Documents
or grant any Contingent Obligation in respect of such Indebtedness.

 

Section 3.12   Use of Proceeds.  Borrower will use the proceeds of the Initial
Term Loans to finance the Transactions and pay any related fees and
expenses.  The proceeds of the Revolving Loans and the Swingline Loans are to be
used for working capital and general corporate purposes of Borrower and its
Subsidiaries, including Permitted Acquisitions and Capital Expenditures.

 

Section 3.13   Taxes.  Each Company has (a) timely filed or caused to be timely
filed all federal, state, local and foreign Tax Returns and other materials
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid or caused to be duly and
timely paid all Taxes (whether or not shown on any Tax Return) due and payable
by it and all assessments received by it, except Taxes that are being contested
in good faith by appropriate proceedings and for which such Company has set
aside on its books adequate reserves in accordance with GAAP.  Each Company has
made adequate provision in accordance with GAAP for all Taxes not yet due and
payable.  No Company has knowledge (or could reasonably have knowledge upon due
inquiry) of any proposed or pending tax assessments, deficiencies, audits or
other proceedings and no proposed or pending tax assessments, deficiencies,
audits or other proceedings have resulted, or could, individually or in the
aggregate, reasonably be expected to result, in a Material Adverse Effect.  No
Company has ever “participated” in a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4.  No Company is party to any tax sharing
or similar agreement.

 

 107 

 

 

Section 3.14   No Material Misstatements.  Neither the Confidential Information
Memorandum nor any of the other reports, financial statements, certificates,
Borrowing Requests or other written information (other than projections,
forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered pursuant thereto (as modified or supplemented by
other information so furnished), when taken as a whole, contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect as of the
date such information is dated or certified; provided that, with respect to
projected financial information, Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time (it being understood that any such projected financial information is
not to be viewed as fact, is not a guarantee of financial performance and is
subject to uncertainties and contingencies, many of which are beyond any
Company’s control, that no assurance can be given that any particular
projections will be realized, that actual results may differ and that such
differences may be material).

 

Section 3.15   Labor Matters.  There are no strikes, lockouts or slowdowns
against any Company pending or, to the best of the knowledge of the Loan
Parties, threatened that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.  The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1938, as amended, or any other applicable Legal Requirement dealing with
such matters in any manner that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.  All payments due from any Company, or
for which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except to the extent that
the failure to do so has not resulted in, and could not reasonably be expected
to result in, a Material Adverse Effect.  Except for exceptions to the following
that could not reasonably be expected to result in a Material Adverse Effect,
the consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

 

Section 3.16   Solvency.  Both immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date, (a) the fair
value of the properties of the Loan Parties, taken as whole,  will exceed their
debts and liabilities, subordinated, contingent or otherwise, taken as a whole,
(b) the present fair saleable value of the Property of the Loan Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, taken as a whole, as such debts and other liabilities
become absolute and matured, (c) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
taken as a whole, as such debts and liabilities become absolute and matured; and
(d) the Loan Parties, taken as a whole, will not have unreasonably small capital
with which to conduct their business in which they are engaged as such
businesses are now conducted and are proposed, contemplated or about to be
conducted following the Closing Date.

 

 108 

 

 

Section 3.17   Employee Benefit Plans.  (a)  Each Company and each of its ERISA
Affiliates is in material compliance with all applicable Legal Requirements,
including all applicable provisions of ERISA and the Code and the regulations
and published interpretations thereunder, with respect to all Employee Benefit
Plans.  Each Employee Benefit Plan complies in all material respects, and is
operated and maintained in compliance in all material respects, with all
applicable Legal Requirements, including all applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder.  Each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination from the Internal Revenue Service
for all required amendments and nothing has occurred which would prevent, or
cause the loss of, such qualification.

 

(b)       No ERISA Event (i) has occurred or (ii) is expected to occur, and with
respect to subsection (ii), to which any Company or any of its ERISA Affiliates
is reasonably expected to incur any material liability.  No Pension Plan has any
Unfunded Pension Liability.  Within the last six years, no Pension Plan has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041 of ERISA under which any Company or any of its ERISA Affiliates has
any liability which has not been satisfied in full, nor has any Pension Plan
(determined at any time within the last six years) with an Unfunded Pension
Liability been transferred outside of the “controlled group” (within the meaning
of Section 4001(a)(14) of ERISA) of any Company or any of its ERISA
Affiliates.  Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of any
Company or any of its ERISA Affiliates to all Multiemployer Plans in the event
of a complete withdrawal therefrom, as of the close of the most recent fiscal
year of each such Multiemployer Plan, have not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.

 

(c)       With respect to Canadian Pension Plans:  (i) as of the Closing Date,
no steps have been taken to terminate any Canadian Pension Plan (wholly or in
part) which could result in any Company being required to make an additional
contribution to the Canadian Pension Plan; (ii) no Canadian Pension Plan is a
“defined benefit” pension plan governed by the Pension Benefits Act (Ontario),
(iii) all contributions (including employee contributions made by authorized
payroll deductions or other withholdings) required to be made in accordance with
all applicable Legal Requirements and the terms of each Canadian Pension Plan
have been made in accordance with all applicable Legal Requirements and the
terms of each Canadian Pension Plan, in each case in all material respects; and
(iv) each Canadian Pension Plan is maintained in all material respects in
compliance with all applicable Legal Requirements.

 

(d)       To the extent applicable, each Foreign Plan has been established,
administered and maintained in substantial compliance with its terms and with
the requirements of all Legal Requirements and has been maintained, where
required, in good standing with applicable regulatory authorities, in each case
in all material respects.  No Company has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Plan.  The
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Plan which is funded, determined as of the end of the most recently
ended, fiscal year of the respective Company on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the Property of such Foreign Plan, and for each Foreign Plan which is not
funded, the obligations of such Foreign Plan are properly accrued.  All
contributions

 

 109 

 

 

or payments which are due with respect to each Foreign Plan have been made in
full, in each case in all material respects.  All amounts payable under any
Foreign Plan are properly reflected on the financial statements of the
applicable Company.

 

Section 3.18   Environmental Matters.  Except for the matters described on
Schedule 3.18 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
Environmental Claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.  

 

Section 3.19   Insurance.  Each Company has insurance in such amounts and
covering such risks and liabilities as are customary for companies of a similar
size engaged in similar businesses in similar locations.  All insurance required
to be maintained by the Companies under the immediately preceding sentence is in
full force and effect, all premiums in respect thereof have been duly
paid.  Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect, all Real Property of each
Company, and the use, occupancy and operation thereof, comply in all respects
with all Insurance Requirements.

 

Section 3.20   Mortgages.  Each Mortgage is effective to create, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof (excluding any Excluded Property, as defined
in the Security Agreement), subject only to Permitted Liens, and when the
Mortgages are filed in the offices specified on Schedule 3.20 (or, in the case
of any Mortgage executed and delivered after the date thereof in accordance with
the provisions of Sections 5.11, 5.12 and 5.15, as applicable, when such
Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Sections 5.11, 5.12 and 5.15, as applicable, the Mortgages shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof (excluding any Excluded Property, as defined in the Security Agreement),
in each case prior and superior in right to any other Person, other than
Permitted Liens.

 

Section 3.21   Anti-Terrorism Law; Foreign Corrupt Practices Act.  (a)  No
Company and, to the knowledge of each Company, none of its Affiliates is in
violation of, or shall use any proceeds of the Loans or the Letters of Credit in
violation of, any Legal Requirements relating to (i) terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”), the Criminal Code (Canada) and the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and, in each case, the regulations
promulgated thereunder (collectively, the “Canadian Anti-Terrorism Laws”), and
(ii) OFAC and Canadian Sanctions.

 

 110 

 

 

(b)       No Company and to the knowledge of each Company, no Affiliate,
representative or agent of any Company, is (i) currently the subject of,
controlled by any entity or Person that is the subject of, or acting on behalf
of any entity or Person that is the subject of, any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or to any Canadian economic sanctions, including under the Special Economic
Measures Act (Canada), the United Nations Act (Canada), the Freezing Assets of
Corrupt Foreign Officials Act (Canada) and the Criminal Code (Canada) and, in
each case, the regulations promulgated thereunder (“Canadian Sanctions”), (ii)
is located in, or has any assets located in, any Sanctioned Country, or (iii) is
under administrative, civil or criminal investigation for an alleged violation
of, or has received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of, any Anti-Terrorism Law,
any Canadian Anti-Terrorism Law or any Sanctions Laws, by a governmental
authority that enforces such laws; and Borrower will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any Person or entity, for the purpose of financing
the activities of any Person or entity currently the subject of any U.S.
sanctions administered by OFAC or any Canadian Sanctions.

 

(c)       No Company and, to the knowledge of each Company, no Affiliate or
agent of any Company, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) above, (ii) deals in, or otherwise engages in
any transaction relating to, any Property or interests in Property blocked or
frozen pursuant to the Executive Order or any Canadian Sanctions, or otherwise
directly or indirectly derives revenues from investments in, or transactions
with, any Person described in clause (b) above or (iii) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law, any Canadian Anti-Terrorism Law, any Canadian
Anti-Terrorism Law or any Sanctions Law.

 

(d)       Each Company and each of their respective Subsidiaries has implemented
and maintains in effect policies and procedures designed to ensure compliance by
each Company and its respective Subsidiaries and each of their respective
directors, officers, employees, agents and Affiliates with all Anti-Terrorism
Laws, Canadian Anti-Terrorism Laws and Sanctions Laws.

 

(e)       No Company nor any director or officer, nor to the knowledge of the
Loan Parties, any agent, employee or other Person acting, directly or
indirectly, on behalf of any Company, has, in the course of its actions for, or
on behalf of, any Company, directly or indirectly (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or the Corruption of Foreign Public
Officials Act (Canada); or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

Section 3.22   Security Documents.  (a) The Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and

 

 111 

 

 

enforceable security interests in, the Security Agreement Collateral and, (i)
when financing statements (including fixture filings and transmitting utility
filings, as applicable) and other filings in appropriate form are filed in the
offices specified in the Perfection Certificate (as updated in accordance with
the terms hereof) and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by each Security Document), the
Liens created by the Security Agreement shall, to the extent such Liens can be
perfected by the taking of such actions, constitute fully perfected security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral, in each case subject to no Liens other than
Permitted Liens.

 

(b)       When (i) the Security Agreement or a short form thereof is filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and (ii) financing statements (including fixture filings and
transmitting utility filings, as applicable) and other filings in appropriate
form are filed in the offices specified in the Perfection Certificate (as
updated in accordance with the terms hereof), the Liens created by such Security
Agreement shall constitute in the United States fully perfected Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Intellectual Property Collateral (as defined in such Security Agreement),
in each case, if and to the extent a security interest in such Intellectual
Property Collateral can be perfected solely by such filings.

 

Section 3.23   Status of Obligations as Senior Indebtedness, etc.  All
Obligations, including those to pay principal of and interest (including
post-petition interest, whether or not allowed as a claim under bankruptcy or
similar laws) on the Loans and Reimbursement Obligations, and fees and expenses
in connection therewith, constitute “Senior Indebtedness” or similar term with
respect to all Subordinated Indebtedness and any other Indebtedness permitted to
be incurred hereunder constituting Indebtedness that is subordinated and/or
junior in right of payment to the Obligations.

 

Section 3.24   License Subsidiaries.

 

Each License Subsidiary has no significant assets (other than the Regulatory
Licenses held by it) or material liabilities (other than under the Loan
Documents to which it is a party).

 

Section 3.25   No EEA Financial Institution.

 

No Loan Party is an EEA Financial Institution.

 

Article IV
CONDITIONS TO CREDIT EXTENSIONS

 

Section 4.01   Conditions to Initial Credit Extension.  The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.

 

 112 

 

 

(a)       Loan Documents.  All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be satisfactory
to the Lenders, to the Issuing Bank and to the Administrative Agent and there
shall have been delivered to the Administrative Agent a properly executed
counterpart of each of the Loan Documents and the Perfection Certificate.

 

(b)       Corporate Documents.  The Administrative Agent shall have received:

 

(i)        a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of Borrower, the Credit Extensions hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party (together with a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate required by this clause (i));

 

(ii)        a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State; and

 

(iii)       such other customary documents, instruments or certificates as the
Lenders, the Issuing Bank or the Administrative Agent may reasonably request.

 

(c)       Officers’ Certificate.  The Administrative Agent shall have received a
customary certificate, dated the Closing Date and signed by a Financial Officer
of Borrower, confirming compliance with the conditions precedent set forth in
this Section 4.01.

 

(d)       Refinancing of Existing Debt.  The Refinancing shall have been
consummated, all commitments relating thereto shall have been terminated, and
all liens or security interests related thereto shall have been (or concurrently
with the initial funding of the Credit Facilities will be) terminated or
released.

 

(e)       Opinions of Counsel.  The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arrangers, the Lenders and the Issuing
Bank, a favorable written opinion of Jenner & Block LLP, special counsel for the
Loan Parties, substantially to the effect set forth in Exhibit N which such
opinion will be (A) dated the Closing Date, (B) addressed to the Agents, the
Issuing Bank and the Lenders and (C) covering such matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.

 

 113 

 

 

(f)        Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate (a “Solvency Certificate”) in the form of Exhibit M, dated
the Closing Date and signed by the chief executive officer of Borrower.

 

(g)       Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03.

 

(h)       Representation and Warranties.  As of the Closing Date, each of the
representations and warranties relating to any Company set forth in Article III
or in any other Loan Document shall be true and correct in all material respects
on and as of the Closing Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
and as of the Closing Date.

 

(i)        Material Adverse Effect.  Since December 31, 2016, no Material
Adverse Effect shall have occurred.

 

(j)        Fees.  The Arrangers and Administrative Agent shall have received all
Fees (including any fees to be paid for the account of any Lender on the Closing
Date that Borrower has previously agreed to in writing) and other amounts due
and payable on or before the Closing Date, including, to the extent invoiced not
less than one Business Day prior to the Closing Date, reimbursement or payment
of all out-of-pocket expenses (including the premiums and recording taxes and
fees and the legal fees and expenses of Jones Day and McCarthy Tétrault LLP
(Canada), each as special counsel to the Administrative Agent and Jefferies
Finance LLC, as Arranger, and the fees and expenses of any local counsel,
foreign counsel, appraisers, consultants and other advisors), in each case to
the extent required to be reimbursed or paid by the Loan Parties hereunder or
under any other Loan Document.

 

(k)       Personal Property Requirements.  Except as otherwise provided in
Section 5.15, the Collateral Agent shall have received:

 

(i)        all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;

 

(ii)        the Intercompany Note executed by and among the Companies,
accompanied by an endorsement to the Intercompany Note in the form attached
thereto, undated and endorsed in blank by each of the Loan Parties;

 

(iii)       all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts identified in Schedule 10
to the Perfection Certificate and all Investment Property of each Loan Party, in
each case to the extent constituting Collateral (as each such term is defined
in, and to the extent required by, the Security Agreement);

 

 114 

 

 

(iv)       UCC financing statements (including fixture filings and transmitting
utility filings, as applicable) in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Legal Requirements in
each jurisdiction as may be necessary or appropriate or, in the opinion of the
Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;

 

(v)       certified copies, each as of a recent date, of (w) UCC searches with
respect to each Loan Party that the Collateral Agent deems necessary or
appropriate, (x) United States Patent and Trademark Office and United States
Copyright Office searches with respect to each Loan Party, (y) tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches listing all effective lien notices or comparable documents that name
any Company as debtor and that are filed in the state and county jurisdictions
in which any Company is organized or maintains its principal place of business,
and (z) such other searches that the Collateral Agent deems necessary or
appropriate;

 

(vi)       with respect to each location set forth on Schedule 4.01(k)(vi), a
Landlord Access Agreement or Bailee Letter, as applicable; and

 

(vii)      evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable filing or
recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.

 

(l)        Real Property.  Except as otherwise provided in Section 5.15, the
Collateral Agent shall have received:

 

(i)        a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any leasehold
interest (solely to the extent relating to a “company-controlled” data center)
in such Mortgaged Property, and otherwise in form for recording or filing in the
recording or filing office of each applicable governmental subdivision where
each such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a lien under applicable Legal
Requirements, and such financing statements (including fixture filings and
transmitting utility filings, as applicable) and any other instruments necessary
to grant a mortgage Lien under the laws of any applicable jurisdiction, all of
which shall be in form and substance satisfactory to the Collateral Agent;

 

(ii)        with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination and non-disturbance
agreements, memoranda of leases or other instruments as are necessary to
consummate the Transactions or as shall reasonably be deemed necessary by the
Collateral Agent in order for the owner or holder of the fee or leasehold
interest constituting such Mortgaged Property to grant the Lien contemplated by
the Mortgage with respect to such Mortgaged Property;

 

(iii)       with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring

 

 115 

 

 

the Lien of such Mortgage as a valid first mortgage Lien on the Mortgaged
Property and fixtures described therein in the amount equal to not less than
100% of the Fair Market Value of such Mortgaged Property and fixtures or other
value acceptable to the Collateral Agent, which Fair Market Value (or such other
value) as of the Closing Date is set forth on Schedule 4.01(l)(iii), which
policy (or such marked-up commitment) (each, a “Title Policy”) shall (A) be
issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be acceptable to the Collateral Agent, (C) contain a “tie-in” or “cluster”
endorsement, if available under applicable Legal Requirements (i.e., policies
which insure against losses regardless of location or allocated value of the
insured Property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, variable rate, environmental lien,
subdivision, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions reasonably acceptable to the Collateral Agent;

 

(iv)       with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;

 

(v)       evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;

 

(vi)       with respect to each Mortgaged Property, copies of all Leases in
which any Loan Party holds the lessor’s interest or other agreements relating to
possessory interests, if any.  To the extent any of the foregoing affect any
Mortgaged Property, such agreement shall be subordinate to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement,
and shall otherwise be reasonably acceptable to the Collateral Agent;

 

(vii)      with respect to each Mortgaged Property, each Loan Party shall have
made all notifications, registrations and filings, to the extent required by,
and in accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

 

(viii)     evidence in the form of a standard “life of loan” flood hazard
determination certificate for each Mortgaged Property as to whether (i) such
Mortgaged Property is a Flood Hazard Property and (ii) the community in which
such Flood Hazard Property is located is participating in the National Flood
Insurance Program; and

 

(ix)       if such Mortgaged Property is a Flood Hazard Property, the relevant
Loan Party’s written acknowledgment of receipt of written notification from the

 

 116 

 

 

Administrative Agent (i) as to the existence of such Flood Hazard Property and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program.

 

(m)       Insurance.  Except as otherwise provided in Section 5.15, the
Administrative Agent shall have received a copy of, or a certificate as to
coverage under, the insurance policies required by Section 5.04 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
or mortgagee endorsement (as applicable) and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, in form and substance
satisfactory to the Administrative Agent and the Collateral Agent.

 

(n)       Bank Regulatory Documentation.  To the extent requested not less than
three Business Days prior to the Closing Date, the Administrative Agent and the
Lenders shall have received, in form and substance satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.

 

Section 4.02   Conditions to All Credit Extensions.  The obligation of each
Lender and each Issuing Bank to make any Credit Extension (excluding the initial
Credit Extension on the Closing Date) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.

 

(a)       Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

 

(b)       No Default.  At the time of and immediately after giving effect to
such Credit Extension and the application of the proceeds thereof, no Default or
Event of Default shall have occurred and be continuing on such date.

 

(c)       Representations and Warranties.  Each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

 117 

 

 

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and immediately after
giving effect to such Credit Extension and the application of the proceeds
thereof) the conditions contained in this Section 4.02 (and, for Credit
Extensions on the Closing Date, Section 4.01) have been satisfied.  Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 6.10) as the Administrative Agent may reasonably
request to confirm that the conditions in Sections 4.01 and 4.02 have been
satisfied.  For purposes of determining satisfaction of the conditions specified
in Section 4.01 and, after the Closing Date, Section 4.02, by releasing its
signature page hereto or to an Assignment and Assumption, each Agent and each
Lender that has signed this Agreement or an Assignment and Assumption shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to such Agent or such Lender, as the case may be.

 

Article V
AFFIRMATIVE COVENANTS

 

Each Company warrants, covenants and agrees with the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts then due and payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired or have been Cash Collateralized and all amounts drawn thereunder
have been reimbursed in full, each Loan Party will, and will cause each of its
Restricted Subsidiaries to:

 

Section 5.01   Financial Statements, Reports, etc.  Furnish to the
Administrative Agent for distribution to the Lenders:

 

(a)       Annual Reports.  As soon as available and in any event within 90 days
after the end of each fiscal year (but no later than the date on which Borrower
would be required to file a Form 10-K under the Exchange Act if it were subject
to Sections 15 and 13(d) of the Exchange Act), (i) the audited consolidated
balance sheet of Borrower and its Subsidiaries as of the end of such fiscal year
and related consolidated statements of income, cash flows and stockholders’
equity for such fiscal year, in comparative form with such financial statements
as of the end of, and for, the preceding fiscal year, and notes thereto, all
prepared in accordance with GAAP and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing reasonably satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification or exemption), stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Borrower and such Subsidiaries as of the dates
and for the periods specified in accordance with GAAP and (ii) a management’s
discussion and analysis of the financial condition and

 

 118 

 

 

results of operations for such fiscal year, as compared to the previous fiscal
year and budgeted amounts;

 

(b)       Quarterly Reports.  As soon as available and in any event within 45
days after the end of each of the first three fiscal quarters of each fiscal
year (but no later than the date on which Borrower would be required to file a
Form 10-Q under the Exchange Act if it were subject to Sections 15 and 13(d) of
the Exchange Act), (i) the consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto, all prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) and accompanied
by a certificate of a Financial Officer stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Borrower and such Subsidiaries as of the
date and for the periods specified in accordance with GAAP consistently applied,
and on a basis consistent with audited financial statements referred to in
clause (a) of this Section 5.01, subject to normal year-end audit adjustments
and the absence of footnotes and (ii) a management’s discussion and analysis of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year and budgeted amounts;

 

(c)       Financial Officer’s Certificate.  Concurrently with any delivery of
financial statements under Section 5.01(a) or (b) above, a Compliance
Certificate (i) certifying that no Default or Event of Default has occurred or,
if such a Default or Event of Default has occurred, specifying in reasonable
detail the nature and extent thereof and any corrective action taken or proposed
to be taken with respect thereto, (ii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants contained in Section 6.10 and the Cumulative Credit Availability,
(iii) setting forth the total assets of all Immaterial Subsidiaries as of the
last day of the most recently ended Test Period and the Consolidated EBITDA
attributable to all Immaterial Subsidiaries for such Test Period, (iv)  setting
forth a list of each Subsidiary of the Borrower that identifies each Subsidiary
as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date of
delivery of such list or a confirmation that there is no change in such
information since the later of the Closing Date and the last date of disclosure
of any such information to the Administrative Agent and (v) in the case of
delivery of financial statements under Section 5.01(a) above, setting forth
Borrower’s calculation of Excess Cash Flow and Retained Excess Cash Flow Amount;

 

(d)       Financial Officer’s Certificate Regarding Collateral.  Concurrently
with any delivery of financial statements under Section 5.01(a) above, a
certificate of a Financial Officer certifying that as of the date thereof (i)
all UCC financing statements (including fixture filings and transmitting utility
filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a sufficient description of the Collateral have been filed of record
(or delivered to the Collateral Agent for filing of record) in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect, perfect or maintain the perfection or priority of the
Liens under the Security Documents for a period of not less than 18 months after
the date of such certificate (except as

 

 119 

 

 

noted therein with respect to any continuation statements to be filed within
such period), and (ii) all possessory Collateral required to be delivered to the
Collateral Agent or the Administrative Agent pursuant to the Security Documents
has been so delivered;

 

(e)       Public Reports.  Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements, notices and other
materials or information filed by any Company with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

 

(f)        Management Letters.  Promptly after the receipt thereof by any
Company, a copy of any “management letter” or similar document received by any
such Person from its certified public accountants and the management’s responses
thereto;

 

(g)       Budgets.  As soon as available and in any event within 90 days after
the end of each fiscal year of Borrower (but no later than any delivery of
financial statements under Section 5.01(a)), a consolidated budget in form
reasonably satisfactory to the Administrative Agent (including budgeted
statements of income for each of Borrower’s and its Subsidiaries’ business units
and sources and uses of cash and balance sheets) prepared by Borrower for (i)
each fiscal quarter of such fiscal year prepared in detail and (ii) such fiscal
year and the immediately two succeeding fiscal years (except that no budget is
required to be provided for any fiscal year after the fiscal year in which the
Final Maturity Date occurs) in summary form, in each case, of Borrower and its
Subsidiaries, with appropriate presentation and discussion in reasonable detail
of the principal assumptions upon which such budget is based, accompanied by a
certificate of a Financial Officer of Borrower certifying that the budget of
Borrower and its Subsidiaries is a reasonable estimate for the period covered
thereby; it being agreed that the form of budget most recently delivered to the
Administrative Agent prior to the Closing Date is satisfactory to the
Administrative Agent for the purposes of this clause (g);

 

(h)       Certification of Public Information.  Borrower and each Lender
acknowledges that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.01 or otherwise
are being distributed through a Platform, any document or notice that Borrower
has not specifically labeled “Public-Contains Only Public Information” shall not
be posted on that portion of the Platform designated for such Public
Lenders.  If Borrower has not so labeled a document or notice delivered pursuant
to this Section 5.01, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material Non-Public Information with respect to Borrower,
its Subsidiaries and their securities.  Notwithstanding anything in any Loan
Document to the contrary, documents required to be delivered pursuant to
Sections 5.01(a)(i) and (b)(i) may be posted on that portion of the Platform
designated for Public Lenders regardless of whether Borrower has or has not
specifically labeled any such document “Public-Contains Only Public
Information;”  

 

(i)        Regulatory Information.  Promptly, from time to time, copies of such
reports and written information to and from any Governmental Authority,
including the FCC and

 

 120 

 

 

any PUC, with jurisdiction over the Property or business of any Company, as the
Administrative Agent may reasonably request; and

 

(j)        Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Real Property, as the Administrative Agent or any
Lender may reasonably request.  Each Lender acknowledges that the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to in this Section 5.01, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery
(from the Administrative Agent) of or maintaining its copies of such documents.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and shall be deemed to have been delivered
on the date (1) on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet and gives written notice thereof
to the Administrative Agent; or (2) on which such documents are posted on a U.S.
government website or on Borrower’s behalf on an Internet or intranet website,
if any, in each case, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

Section 5.02   Litigation and Other Notices.  Furnish to the Administrative
Agent (who shall  distribute to the Lenders) written notice of the following
promptly (and, in any event, within ten (10) Business Days (or, in the case of
Section 5.02(a), within five (5) Business Days) following the occurrence
thereof):

 

(a)       knowledge of the occurrence of any Default or the occurrence of any
Event of Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

 

(b)       the filing or commencement of, or any threat or notice of intention of
any Person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity or otherwise by or before any Governmental
Authority, (i) against any Company or any Affiliate thereof that has had, or
could reasonably be expected to result in, a Material Adverse Effect, (ii) with
respect to any Loan Document or (iii) with respect to any of the other
Transactions;

 

(c)       any development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect;

 

(d)       the occurrence of a Casualty Event in excess of $10,000,000 (whether
or not covered by insurance);

 

(e)       the occurrence of any ERISA Event or any events with respect to
Canadian Pension Plans or Foreign Plans that, alone or together with any other
ERISA Events or any events with respect to Canadian Pension Plans or Foreign
Plans that have

 

 121 

 

 

occurred, could reasonably be expected to result in liability of Borrower and
its Subsidiaries in an aggregate amount exceeding $10,000,000; and

 

(f)        the receipt by any Company of any notice of any Environmental Claim,
Release or violation of or potential liability under, or knowledge by any
Company that there exists a condition that has resulted, or could reasonably be
expected to result, in an Environmental Claim, Release or a violation of or
liability under, any Environmental Law, except for Environmental Claims,
Releases, violations and liabilities the consequence of which, in the aggregate,
have not subjected and could not be reasonably be expected to subject the
Companies collectively to liabilities exceeding $10,000,000.

 

Section 5.03   Existence; Businesses and Properties.  (a)  Do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and take all commercially reasonable action to
maintain all rights and franchises, licenses and permits material to its
business, except as otherwise expressly permitted under Section 6.05 or 6.06.

 

(b)       Except if the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, do or cause
to be done all things that are commercially reasonable and necessary to maintain
or cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of Borrower and its Restricted Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof,
consistent with past practice.  

 

Section 5.04   Insurance.  (a)  Maintain, with insurers that Borrower believes
in good faith are financially sound and reputable, insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations in similar circumstances,
including insurance with respect to Mortgaged Properties against such casualties
and contingencies and of such types and in such amounts with such deductibles
and provisions for minimum claim amounts as is customary in the case of similar
businesses operating in the same or similar locations, and will furnish to the
Administrative Agent, upon its written request, information presented in
reasonable detail as to the insurance so carried; provided that with respect to
physical hazard insurance, following the occurrence and during the continuation
of an Event of Default, the Collateral Agent shall be entitled to agree to the
adjustment of any claim thereunder without the consent of any Company.  Each
such policy of insurance shall as appropriate, (i) name the Collateral Agent, on
behalf of the Lenders, as an additional insured thereunder as its interests may
appear and/or (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the Collateral Agent, on behalf of the
Lenders, as lender’s loss payee thereunder.

 

(b)       With respect to each Mortgaged Property, obtain flood insurance (which
may take the form of a separate policy or be included as part of Borrower’s
casualty insurance policy) in such total amount as the Administrative Agent or
the Required Lenders may from time to time reasonably require, if at any time
the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and

 

 122 

 

 

otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973.

 

(c)       No Loan Party that is an owner of any Mortgaged Property shall take
any action that is reasonably likely to be the basis for termination, revocation
or denial of any insurance coverage required to be maintained under such Loan
Party’s respective Mortgage or under Section 5.04(a), and each Loan Party shall
otherwise comply in all material respects with all material Insurance
Requirements in respect of the Premises; provided, however, that each Loan Party
may, at its own expense and after written notice to the Administrative Agent,
(i) contest the applicability or enforceability of any such Insurance
Requirements by appropriate legal proceedings, the prosecution of which does not
constitute a basis for cancellation or revocation of any insurance coverage
required under this Section 5.04 or (ii) cause the Insurance Policy containing
any such Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.

 

Section 5.05   Obligations and Taxes.  File all applicable Tax returns and pay
its Material Indebtedness and other obligations promptly and in accordance with
their terms and pay and discharge promptly when due all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its Property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings timely instituted
and diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with GAAP, and (ii) such contest operates to suspend collection of
the contested obligation, Tax, assessment or charge and enforcement of a Lien
other than a Permitted Lien.

 

Section 5.06   Employee Benefits.  (a)  Comply in all material respects with all
applicable Legal Requirements, including the applicable provisions of ERISA and
the Code, with respect to all Employee Benefit Plans and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within five
(5) Business Days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows or has reason to know that, any ERISA Event or
other event with respect to an Employee Benefit Plan has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or any of their ERISA Affiliates in an aggregate
amount exceeding $5,000,000 or the imposition of a Lien, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) any annual report
(Form 5500 Series) filed by any Company or any of its ERISA Affiliates with the
Employee Benefits Security Administration with respect to each Employee Benefit
Plan; (ii) the most recent actuarial valuation report for each Pension Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan; (iii) all
notices received by any Company or any of its ERISA Affiliates from a
Multiemployer Plan sponsor or any Governmental Authority concerning an ERISA
Event; and (iv) such other information, documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request.

 

 123 

 

 

(b)       Maintain all Employee Benefit Plans, Canadian Pension Plans and
Foreign Plans in compliance in all material respects with all applicable Legal
Requirements and ensure that all premiums and payments relating to Employee
Benefit Plans, Canadian Pension Plans and Foreign Plans are paid as due;
provided, however, that a Loan Party may terminate any such plan in accordance
with all applicable Legal Requirements if the aggregate unfunded liability to
the Loan Parties is not greater than $5,000,000.

 

Section 5.07   Maintaining Records; Access to Properties and Inspections; Annual
Meetings.  (a)  Keep proper books of record and account in which entries in
conformity with GAAP are made of all material dealings and transactions in
relation to its business and activities.  Upon reasonable advance notice, each
Company will permit any representatives designated by the Administrative Agent
or any Lender during normal business hours to visit and inspect the financial
records and the Property of such Company and to make extracts from and copies of
such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances, accounts
and condition of any Company with the officers and employees thereof and
advisors therefor (including independent accountants); provided that (i)
excluding any such visits and inspections during the continuation of an Event of
Default, only representatives of the Collateral Agent on behalf of the Secured
Parties, may exercise visitation and inspection rights under this Section 5.07,
and (ii) the Administrative Agent and the Secured Parties shall not exercise
such rights more often than twice in any period of 12 consecutive months, absent
the existence of an Event of Default.

 

(b)       Within 120 days after the close of each fiscal year of the Companies,
at the request of the Administrative Agent or Required Lenders, hold a meeting
(at a mutually agreeable location and time or, at the option of the
Administrative Agent, a conference call) with all Lenders who choose to attend
such meeting or conference call at which meeting or conference call shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budget presented for the current fiscal year
of the Companies.

 

Section 5.08   Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 2.19(a)(ii) and Section 3.12 and request the
issuance of Letters of Credit only to support payment obligations incurred in
the ordinary course of business by Borrower and its Subsidiaries.

 

Section 5.09   Compliance with Environmental Laws; Environmental
Reports.  Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect, comply, and use commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, in all respects with all Environmental Laws applicable to
its operations and properties; obtain and renew all material Environmental
Permits necessary for its operations and properties; and conduct any remedial
action required in accordance with Environmental Laws; provided, however, that
none of Borrower or any Subsidiary shall be required to undertake any remedial
action required by Environmental Laws to the extent that its obligation to do so
is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

 124 

 

 

Section 5.10   Compliance Policy.  Maintain compliance policies and procedures
applicable to each Company that are designed to ensure compliance with Sections
6.18 and 6.19 by each Company, which compliance policies and procedures shall
include: (a) take-down policies and procedures for websites paid for or on
behalf of Embargoed Persons or otherwise in violation of any Sanctions Law; (b)
policies and procedures for screening and otherwise verifying that no Company
directly or indirectly accepts as a new customer, maintains a customer
relationship with, nor receives any payment from, any Embargoed Person; and (c)
policies and procedures for ensuring continued compliance with the Sanctions
Laws, including: (i) training all employees, directors and officers of each
Company with respect to the Sanctions Laws; (ii) policies and procedures with
respect to  resellers, vendors and service providers of each Company
(collectively, “Third Parties”) regarding such Third Parties’ compliance with
the Sanctions Laws and remedies with respect to any Third Party’s failure to
comply with the Sanctions Laws; (iii) timely and appropriately monitoring
activities of each Company to ensure compliance with these policies and
procedures; (iv) investigating alleged or potential violations of the Sanctions
Laws by any Person or entity within any Company; (v) determining the conditions
under which voluntary disclosures will be made to Governmental Authorities
following the discovery and/or investigation of actual or potential violations
of the Sanctions Laws; and (vi) maintaining all records required under the
Sanctions Laws.

 

Section 5.11   Additional Collateral; Additional Guarantors.  (a)  Subject to
this Section 5.11, with respect to any Property acquired after the Closing Date
by any Loan Party that is intended to be subject to the Lien created by any of
the Security Documents but is not so subject (but, in any event, excluding (A)
voting equity interests of (i) a CFC or (ii) a subsidiary that owns no material
assets other than the stock of one or more CFCs, in each case in excess of 65%
of all voting Equity Interests of such subsidiary; (B) any equity interests of a
direct or indirect subsidiary of a CFC; and (C) any Excluded Property, as
defined in the Security Agreement) other than as described in paragraph (8) of
such definition, promptly (and in any event within twenty (20) Business Days
after the acquisition thereof as may be extended with the consent of the
Administrative Agent in its sole discretion) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such Property subject to no Liens other than
Permitted Liens and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Documents in accordance
with all applicable Legal Requirements, including the filing of financing
statements (including fixture filings and transmitting utility filings, as
applicable) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.  Borrower and the other Loan
Parties shall (subject to the limitations set forth in the Security Documents)
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Security Documents against such after-acquired properties.

 

(b)       With respect to (x) any Person that is or becomes a Wholly Owned
Subsidiary of a Loan Party after the Closing Date (other than an Excluded
Subsidiary), (y) any Excluded Subsidiary that creates, incurs, issues, assumes,
guarantees or otherwise becomes directly or indirectly liable with respect to
any Indebtedness pursuant to which the lender has

 

 125 

 

 

recourse to any of the assets of the Borrower or any Restricted Subsidiary; or
(z) any Wholly Owned Subsidiary of Borrower that is an Excluded Subsidiary that
ceases to be an Excluded Subsidiary (whether pursuant to the definition thereof,
the definition of Immaterial Subsidiary or otherwise), promptly (and in any
event within thirty (30) Business Days after any of clause (x), (y) or (z) first
applies to such Person, as may be extended with the consent of the
Administrative Agent in its sole discretion) (i) except to the extent any of the
following constitutes Property that is Excluded Property (as defined in the
Security Agreement) or is otherwise excluded as Collateral under the Security
Agreement, deliver to the Collateral Agent, as and to the extent required by the
Security Agreement, the certificates, if any, representing all of the Equity
Interests of such Subsidiary owned by a Loan Party, together with undated stock
powers or other appropriate instruments of transfer executed and delivered in
blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause such new Subsidiary (A) to
execute a Joinder Agreement to become a Guarantor and a Pledgor or, in the case
of a Foreign Subsidiary, if reasonably requested by the Administrative Agent or
the Collateral Agent, execute a security document compatible with the laws of
such Foreign Subsidiary’s jurisdiction of organization (and in form and
substance reasonably satisfactory to the Collateral Agent) to cause such
Subsidiary to become a Guarantor and a Pledgor, (B) if reasonably requested by
the Administrative Agent, deliver customary opinions of counsel to Borrower in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (C) to take all actions necessary or advisable in the
reasonable opinion of the Administrative Agent or the Collateral Agent to cause
the Lien created by the applicable Security Document to be duly perfected to the
extent required by such Security Document, including the filing of financing
statements (including fixture filings and transmitting utility filings, as
applicable) or equivalent registrations in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent.

 

(c)       With respect to any Person that is or becomes a Subsidiary of a Loan
Party after the Closing Date, promptly (and in any event within thirty (30)
Business Days after such Person becomes a Subsidiary as may be extended with the
consent of the Administrative Agent in its sole discretion) execute and deliver
to the Collateral Agent (i) a counterpart to the Intercompany Note and (ii) if
such Subsidiary is a Loan Party, an endorsement to the Intercompany Note
(undated and endorsed in blank) in the form attached thereto, endorsed by such
Subsidiary.

 

(d)       (A) Promptly grant to the Collateral Agent (and in any event within
thirty (30) Business Days of the acquisition thereof as may be extended with the
consent of the Administrative Agent in its sole discretion) a security interest
in and Mortgage on (i) each Real Property owned in fee by such Loan Party as is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon (other than any Excluded Property, as defined in the
Security Agreement), individually has a Fair Market Value on the date of
acquisition thereof of at least $2,500,000 and (ii) each leased Real Property of
such Loan Party of a “company-controlled” data center (unless the Collateral
Agent otherwise consents or the applicable Loan Party shall have used all
commercially reasonable efforts to obtain, but failed to obtain, such Mortgage),
in each case, as additional security for the Secured Obligations (unless the
subject Property is already mortgaged to a third party to the extent permitted
by Section

 

 126 

 

 

6.02(i)).  Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Collateral Agent and shall constitute
valid and enforceable perfected first priority Liens subject only to Permitted
Liens.  Such Loan Party shall promptly deliver to the Collateral Agent (and in
any event within thirty (30) Business Days as may be extended with the consent
of the Administrative Agent in its sole discretion) a Landlord Access Agreement
with respect to each Data Center Lease (unless the applicable Loan Party shall
have used all commercially reasonable efforts to obtain, but failed to obtain,
such Landlord Access Agreements within such 30 Business Day period). The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by applicable Legal Requirements to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full.  Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, enforceability,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including, but not limited to, a
Title Policy, a Survey and environmental assessments (only with respect to such
Real Property owned in fee by such Loan Party) and, if reasonably requested by
the Administrative Agent, a customary local counsel opinion in respect of such
Mortgage, in each case, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent).

 

Section 5.12   Security Interests; Further Assurances.  (a)  Promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at the
Companies’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise reasonably deemed by the Administrative Agent or
the Collateral Agent necessary or desirable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby subject to no other Liens except Permitted Liens, or (subject to any
limitations in the Security Documents) obtain any consents or waivers as may be
necessary or appropriate in connection therewith.

 

(b)       Subject to any limitations in the Security Documents, deliver or cause
to be delivered to the Administrative Agent and the Collateral Agent from time
to time such other documentation, instruments, consents, authorizations,
approvals and Orders in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as required by applicable Legal
Requirements or as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary or advisable to perfect or maintain the validity,
enforceability, perfection and priority of the Liens on the Collateral pursuant
to the Security Documents.

 

Section 5.13   Information Regarding Collateral.  Concurrently with the delivery
of financial statements pursuant to Section 5.01(a), deliver to the
Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement.

 

 127 

 

 

Section 5.14   Maintenance of Ratings.  Use commercially reasonable efforts to
cause the Loans and Borrower’s corporate credit to continue to be rated by
Standard & Poor’s Ratings Group and Moody’s Investors Service Inc. (but not to
maintain a specific rating).

 

Section 5.15   Post-Closing Matters.  Execute and deliver the documents and
complete the tasks set forth in Schedule 5.15, in each case within the time
limits specified therein (which may be extended up to the date that is 90 days
after the Closing Date with the consent of the Administrative Agent in its sole
discretion).

 

Article VI
NEGATIVE COVENANTS

 

Each Company warrants, covenants and agrees with the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts then due and payable under any Loan Document
have been paid in full and all Letters of Credit have been canceled or have
expired or have been Cash Collateralized and all amounts drawn thereunder have
been reimbursed in full, no Company will, nor will they cause or permit any of
their Restricted Subsidiaries to:

 

Section 6.01  Indebtedness.  Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except:

 

(a)       Indebtedness incurred under this Agreement and the other Loan
Documents;

 

(b)       Indebtedness outstanding on the Closing Date listed on Schedule
6.01(b);

 

(c)       Indebtedness consisting of Hedging Obligations under Permitted Hedging
Agreements, in each case entered into in the ordinary course of business and not
for speculative purposes or taking a “market view”; provided that if such
Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;

 

(d)       Indebtedness arising from Investments permitted by Section 6.04;

 

(e)       Indebtedness of Borrower and its Restricted Subsidiaries in respect of
Purchase Money Obligations, Synthetic Lease Obligations and Capital Lease
Obligations in an aggregate amount (together with any refinancing thereof
permitted under clause (m)) not to exceed, at any time outstanding, the greater
of (x) $35,000,000 and (y) 43% of Consolidated EBITDA for the most recently
ended Test Period as of such time; provided, however, that, in the

 

 128 

 

 

case of Purchase Money Obligations, (i) such Indebtedness is incurred within 120
days after such acquisition, installation, construction, repair, replacement or
improvement of such fixed or capital assets (including Equity Interests of any
Person owning the applicable fixed or capital assets) by such Person and (ii)
the amount of such Indebtedness does not exceed 100% of the cost of such
acquisition, installation, construction, repair, replacement or improvement, as
the case may be;

 

(f)        Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof, or Indebtedness of any Person that is assumed by Borrower or
any of its Restricted Subsidiaries in connection with the acquisition of assets
by Borrower or any of its Restricted Subsidiaries, in an aggregate principal
amount not to exceed at any time outstanding for all such Restricted
Subsidiaries the greater of (x) $20,000,000 and (y) 24% of Consolidated EBITDA
for the most recently ended Test Period as of such time; provided that such
Indebtedness (i) in the case of Indebtedness of any Person that becomes a
Restricted Subsidiary after the date hereof, exists at the time such Person
becomes a Restricted Subsidiary, (ii) is not created in anticipation or
contemplation of such Person becoming a Restricted Subsidiary and (iii) is not
directly or indirectly recourse to any of the Companies or any of their
respective assets, other than to the Person that becomes a Restricted Subsidiary
or, in the case of an acquisition of assets, to the Person acquiring such
assets;

 

(g)       Indebtedness in respect of bid, performance or surety bonds issued for
the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company incurred in the ordinary course of
business with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed), in an aggregate amount at any time outstanding not to exceed the
greater of (x) $5,000,000 and (y) 6% of Consolidated EBITDA for the most
recently ended Test Period as of such time;

 

(h)       Contingent Obligations of any Company in respect of Indebtedness
otherwise permitted under this Section 6.01 (other than this Section 6.01(h));

 

(i)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

 

(j)        Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

 

(k)       Indebtedness of any Foreign Subsidiary in an aggregate outstanding
principal amount for all such Foreign Subsidiaries in an amount not to exceed,
at any time outstanding, the greater of (x) $15,000,000 and (y) 18% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
provided that such Indebtedness is not directly or indirectly recourse to any of
the Companies or of their respective assets, other than to such Foreign
Subsidiary;

 

 129 

 

 

(l)        Indebtedness of any Company in an aggregate principal amount for all
Companies in an amount not to exceed, at any time outstanding, the greater of
(x) $50,000,000 and (y) 61% of Consolidated EBITDA for the most recently ended
Test Period as of such time; provided that no Event of Default shall have
occurred and be continuing at the time such Indebtedness is incurred or would
result from the incurrence thereof; provided further that the aggregate
principal amount of Indebtedness at any time outstanding incurred pursuant to
this subclause (l) by any Company that is not a Guarantor shall not exceed the
greater of (x) $10,000,000 and (y) 12% of Consolidated EBITDA for the most
recently ended Test Period as of such time;

 

(m)      Indebtedness which represents a refinancing or renewal of any of the
Indebtedness described in any of clauses (b), (e), (f) or (t); provided that (A)
any such refinancing Indebtedness is in an aggregate principal amount (or
aggregate amount, as applicable) not greater than the aggregate principal amount
(or aggregate amount, as applicable) of the Indebtedness being renewed or
refinanced, plus the amount of any reasonable premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life to maturity than the Indebtedness being renewed or
refinanced, (C) the covenants, events of default, subordination (including lien
subordination) and other terms, conditions and provisions thereof (including any
guarantees thereof or security documents in respect thereof) shall be, in the
aggregate, no less favorable to the Administrative Agent, the Collateral Agent
and the Lenders than those contained in the Indebtedness being renewed or
refinanced, and (D) no Default or Event of Default has occurred and is
continuing or would result therefrom;

 

(n)       Indebtedness incurred to pay premiums for insurance policies
maintained by Borrower or any Restricted Subsidiary thereof in the ordinary
course of business;

 

(o)       Contingent Obligations with respect to bonds issued to support
workers’ compensation, unemployment or other insurance or self-insurance
obligations, and similar obligations, in each case incurred in the ordinary
course of business;

 

(p)       Indebtedness constituting indemnification, deferred purchase price
adjustments, earn-outs or other similar contingent payment obligations incurred
in connection with any Investment or Disposition not prohibited hereunder (other
than, in the case of a Disposition, guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition), so long as the amount
does not exceed the gross proceeds actually received by Borrower or the
applicable Restricted Subsidiary, as the case may be, in connection with any
such Disposition;

 

(q)       Indebtedness in respect of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

 

(r)        Indebtedness representing deferred compensation to directors,
officers, employees, members of management and consultants of Borrower or any of
its Restricted Subsidiaries incurred in the ordinary course of business;

 

 130 

 

 

(s)        Indebtedness consisting of promissory notes issued by Borrower or any
Restricted Subsidiary to future, current or former directors, officers,
employees, members of management and consultants thereof, their respective
estates, heirs, family members, spouses or former spouses, in each case to
finance a purchase or redemption of Equity Interests of Borrower from such
Persons that is permitted by Section 6.08; and

 

(t)        Notwithstanding the foregoing, the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time after the Closing Date,
issue, incur or otherwise obtain Indebtedness of the Borrower in respect of one
or more series of senior or subordinated notes or loans (which may be unsecured
or secured on a junior or a pari passu basis with the Initial Revolving Loans
and Initial Term Loans), in each case issued in a public offering, Rule 144A or
other private placement or bridge in lieu of the foregoing, or senior or
subordinated mezzanine Indebtedness, in each case, that are issued or made in
lieu of increases to the Term Loan Commitments and/or Revolving Loan Commitments
pursuant to Section 2.19 (the “Incremental Equivalent Debt”); provided that
together with such Incremental Equivalent Debt, the aggregate cumulative
principal amount of Incremental Equivalent Debt incurred or issued pursuant to
this subclause (t) and Incremental Term Loans and increases in Revolving Credit
made under Section 2.19 does not exceed the Incremental Cap, (ii) such
Incremental Equivalent Debt shall not be subject to any Guarantee by any Person
other than a Loan Party, (iii) if such Incremental Equivalent Debt is secured,
the obligations in respect thereof shall not be secured by any Lien on any asset
other than any asset constituting Collateral, (iv) such Incremental Equivalent
Debt shall be subject to a customary intercreditor agreement, lien
subordination, payment subordination and/or other intercreditor arrangement
reasonably satisfactory to  the Administrative Agent, (vii) such Incremental
Equivalent Debt shall have a final maturity date which is no earlier than the
then Initial Term Loan Maturity Date of the Initial Term Loans and a weighted
average life to maturity which is equal to or greater than the weighted life to
maturity of the Initial Term Loans, (viii) other than with respect to
Incremental Equivalent Debt constituting debt securities, the MFN provisions set
forth in Section 2.19(a)(vii) shall apply to any Incremental Equivalent
Debt  and (ix) such Incremental Equivalent Debt shall have terms and conditions
(other than pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provisions) that are not materially less favorable
(when taken as a whole) to the Borrower than the terms and conditions of the
Loan Documents (when taken as a whole); provided that a certificate of the
Borrower as to the satisfaction of the conditions described above is delivered
at least five (5) Business Days (or such fewer number of days as shall be
acceptable to the Administrative Agent in its sole discretion) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness (which may be in the
form of a term sheet) and drafts of documentation relating thereto.

 

For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness, the dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency

 

 131 

 

 

exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with such refinancing.

 

To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall be deemed not to be Indebtedness for purposes of
this Section 6.01.

 

Section 6.02   Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

 

(a)       inchoate Liens for amounts required to be remitted but not yet due
with respect to Canadian Pension Plans or for taxes, assessments or governmental
charges or levies not yet due and payable or delinquent and Liens for taxes,
assessments or governmental charges or levies, which are being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Property subject to any such
Lien;

 

(b)       Liens in respect of Property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Property of the Companies,
taken as a whole, or the Loan Parties, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, or the Loan Parties, taken as a whole, and (ii) which, if they
secure obligations that are then due and unpaid, are being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Property subject to any such
Lien;

 

(c)       any Lien in existence on the Closing Date and set forth on Schedule
6.02(c) and any Lien granted as a replacement or substitute therefor; provided
that any such replacement or substitute Lien (i) except as permitted by Section
6.01(m)(A), does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the Closing Date (minus the
aggregate amount of any permanent repayments and prepayments thereof since the
Closing Date but only to the extent that such repayments and prepayments by
their terms cannot be reborrowed or redrawn and do not occur in connection with
a refinancing of all or a portion of such Indebtedness) and (ii) does not
encumber any Property other than the Property subject thereto on the Closing
Date (any such Lien, an “Existing Lien”);

 

(d)       easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or

 

 132 

 

 

encumbrances, and minor title deficiencies, in each case, on or with respect to
any Real Property, whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at or otherwise with respect to such Real Property;

 

(e)       Liens arising out of judgments, attachments or awards not resulting in
an Event of Default and in respect of which such Company shall in good faith be
diligently prosecuting an appeal or proceedings for review in respect of which
there shall be secured a subsisting stay of execution pending such appeal or
proceedings;

 

(f)        Liens (other than any Lien imposed by ERISA or in respect of any
Foreign Plan or, except as provided in clause (a) above, any Canadian Pension
Plan) (x) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security legislation, (y)
incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(in each case, exclusive of obligations for the payment of Indebtedness) or (z)
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that (i) with respect to
clauses (x), (y) and (z) of this Section 6.02(f), such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or Orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the Property subject to
any such Lien, and (ii) to the extent such Liens are not imposed by Legal
Requirements, such Liens shall in no event encumber any Property other than cash
and Cash Equivalents;

 

(g)       Leases, subleases or licenses of the properties of any Company, in
each case entered into in the ordinary course of such Company’s business so long
as such Leases do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
Property subject thereto;

 

(h)       Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;

 

(i)        Liens securing Indebtedness incurred pursuant to Section 6.01(e) (or
any refinancing or renewal thereof permitted under Section 6.01(m)), provided
that (i) any such Liens attach only to the Property being financed pursuant to
such Indebtedness, (ii) do not encumber any other Property of any Company, other
than accessions to such property and the proceeds and products thereof, or any
lease of such property (including accessions thereto) and the proceeds and
products thereof, and (iii) the principal amount of the Indebtedness secured by
any such Lien shall not exceed the lesser of the Fair Market Value or the cost
of the Property

 

 133 

 

 

secured by such Lien; provided, further, that individual financings of equipment
provided by one lender may be cross-collateralized to other financings of
equipment provided by such lender;

 

(j)        Liens on property rented to, or leased by, any Company pursuant to a
Sale and Leaseback Transaction; provided that (i) such Sale and Leaseback
Transaction is permitted by Section 6.03, (ii) such Liens do not encumber any
other property of any Company (other than accessions to such property and the
proceeds and products thereof, or any lease of any such property (including
accessions thereto) and the proceeds and products thereof), and (iii) such Liens
secure only the Attributable Indebtedness and other obligations not constituting
Indebtedness incurred in connection with such Sale and Leaseback Transaction;

 

(k)       bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to Cash Management
Services; provided that, unless such Liens are non-consensual and arise by
operation of applicable Legal Requirements, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;

 

(l)        Liens existing on Property at the time of its acquisition or existing
on Property of a Person at the time such Person is acquired or merged with or
into or amalgamated or consolidated with any Company to the extent permitted
hereunder; provided that such Liens (i) do not extend to Property not subject to
such Liens at the time of such acquisition, merger, consolidation or
amalgamation (other than improvements thereon, replacements of such property and
additions and accessions thereto, proceeds and products thereof and, in the case
of multiple financings of equipment provided by any lender, other equipment
financed by such lender) and (ii) are not created in anticipation or
contemplation of such acquisition, merger, consolidation or amalgamation;

 

(m)      Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

 

(n)       licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;

 

(o)       the filing of UCC or PPSA financing statements (or equivalent) solely
as a precautionary measure in connection with operating leases or consignment of
goods;

 

(p)       Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC (or any equivalent provision of the UCC or PPSA)
covering only the items being collected upon;

 

(q)       Liens granted by a Company in favor of a Loan Party in respect of
Indebtedness owed by such Company to such Loan Party; provided that such
Indebtedness is (i) evidenced by the Intercompany Note and (ii) pledged by such
Loan Party as Collateral pursuant to the Security Documents;

 

 134 

 

 

(r)        Liens securing Indebtedness incurred pursuant to Section 6.01(l) in
an aggregate principal amount at any time outstanding not to exceed the greater
of (x) $15,000,000 and (y) 18% of Consolidated EBITDA for the most recently
ended Test Period as of such date;

 

(s)        other Liens (other than Liens securing Indebtedness incurred pursuant
to Section 6.01(l)) with respect to the Property or assets of any Company as to
which the aggregate amount at any time outstanding of all obligations secured
thereby does not exceed the greater of (x) $7,500,000 and (y) 9% of Consolidated
EBITDA for the most recently ended Test Period as of such date;

 

(t)        Lien securing Indebtedness incurred pursuant to Section 6.01(t);

 

(u)       setoff rights or banker’s liens for account charges and fees against
funds on deposit with such banks;

 

(v)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(w)      Liens on money or property constituting proceeds of any Indebtedness
incurred to fund any acquisition of assets or Equity Interests, to the extent
that such proceeds are held in escrow pending the closing of such acquisition,
so long as such Indebtedness would be permitted by Section 6.01;

 

(x)       Liens solely on good faith earnest money deposits made in connection
with any letter of intent or purchase agreement not prohibited hereunder;

 

(y)       Liens on insurance policies and the proceeds thereof securing
insurance premium financing not prohibited hereunder;

 

(z)        Liens on the fee interest in Real Property leased by the Borrower or
any Restricted Subsidiary; and

 

(aa)      Liens that are contractual rights of setoff relating to (i) pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Borrower and its
Restricted Subsidiaries, or (ii) purchase orders and other agreements entered
into with customers of Borrower or any Restricted Subsidiary thereof in the
ordinary course of business.

 

Section 6.03   Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
Property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such Property or other Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (i) the
sale of such property is entered into in the ordinary course of business and is
made for cash consideration in an amount not less than the Fair Market Value of
such Property, (ii) the Sale and Leaseback Transaction is permitted by Section
6.06 and Section 6.17 and is consummated within ten (10) Business Days after the
date on which such Property is sold or transferred, (iii) any Liens arising in
connection with its use of the Property are permitted by Section 6.02(j), (iv)
the

 

 135 

 

 

Sale and Leaseback Transaction would be permitted under Section 6.01, assuming
the Attributable Indebtedness with respect to the Sale and Leaseback Transaction
constituted Indebtedness under Section 6.01 and (v) the Attributable
Indebtedness incurred with respect to such Sale and Leaseback Transactions shall
not exceed $10,000,000 in the aggregate during the life of this Agreement.

 

Section 6.04   Investments, Loans and Advances.  Directly or indirectly, lend
money or credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any Person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

(a)       Investments outstanding on the Closing Date and identified on Schedule
6.04(a);

 

(b)       the Companies may (i) acquire and hold accounts receivables owing to
any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

 

(c)       Hedging Obligations permitted pursuant to Section 6.01(c);

 

(d)       loans and advances to directors, employees and officers of Borrower
and the Restricted Subsidiaries for bona fide business purposes, in an aggregate
amount not to exceed $2,000,000 at any time outstanding (calculated without
regard to write-downs or write-offs thereof); provided that no loans in
violation of Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder;

 

(e)       Investments by (i) Borrower in any Guarantor, (ii) any Company in
Borrower or any Guarantor, and (iii) a Restricted Subsidiary of Borrower that is
not a Guarantor in any other Restricted Subsidiary of Borrower that is not a
Guarantor; provided that any Investment in the form of a loan or advance shall
be evidenced by the Intercompany Note and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Security
Documents;

 

(f)        Investments in securities of trade creditors or customers in the
ordinary course of business that are received in settlement of bona fide
disputes or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

 

(g)       mergers, consolidations and amalgamation in compliance with Section
6.05;

 

 136 

 

 

(h)       Investments made by Borrower or any Restricted Subsidiary as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 6.06;

 

(i)        acquisitions of Property in compliance with Section 6.07 (other than
Section 6.07(a));

 

(j)        Dividends in compliance with Section 6.08;

 

(k)       Investments of any Person that becomes a Restricted Subsidiary on or
after the date hereof; provided that (i) such Investments exist at the time such
Person is acquired, (ii) such Investments are not made in anticipation or
contemplation of such Person becoming a Restricted Subsidiary, and (iii) such
Investments are not directly or indirectly recourse to any of the Companies or
any of their respective assets, other than to the Person that becomes a
Restricted Subsidiary;

 

(l)        Permitted Acquisitions (including the formation of Subsidiaries for
the purpose of consummating Permitted Acquisitions);

 

(m)      other Investments in an aggregate amount not to exceed on the date such
Investments are made the greater of (x) $25,000,000 and (y) 30% of Consolidated
EBITDA for the most recently ended Test Period as of such date;

 

(n)       Investments in an aggregate amount outstanding not to exceed the
Cumulative Credit Availability as of the time such Investments were made;
provided, that  Borrower shall have delivered an Officers’ Certificate to the
Administrative Agent certifying as to compliance with the foregoing;

 

(o)       Investments consisting of prepayments to suppliers or extensions of
trade credit, in each case in the ordinary course of business;

 

(p)       advances of payroll to employees in the ordinary course of business;

 

(q)       Investments of a Restricted Subsidiary that was designated an
Unrestricted Subsidiary pursuant to the definition of “Unrestricted Subsidiary”
that were in existence at the time of such redesignation; and

 

(r)        Investments consisting of Liens permitted under Section 6.02.

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured as of the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
returns on such Investment up to the original amount of such Investment (without
duplication of any such returns that are included in the Cumulative Credit
Availability).

 

Section 6.05   Mergers and Consolidations.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger, consolidation or amalgamation,
except that the following shall be permitted:

 

 137 

 

 

(a)       Dispositions of assets in compliance with Section 6.06 (other than
Section 6.06(d) and Section 6.06(e));

 

(b)       Permitted Acquisitions;

 

(c)       any solvent Company (other than Borrower) may merge, consolidate or
amalgamate with or into Borrower or any Guarantor (as long as Borrower or a
Guarantor is the surviving Person in such merger, consolidation or amalgamation
and, in the case of any Guarantor, remains a Wholly Owned Subsidiary of
Borrower); provided that the Lien on and security interest in such Property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or 5.12, as applicable;

 

(d)       any Restricted Subsidiary of Borrower that is not a Guarantor may
merge, consolidate or amalgamate with or into any other Restricted Subsidiary of
Borrower that is not a Guarantor; and

 

(e)       any Immaterial Subsidiary may dissolve, liquidate or wind up its
affairs at any time if Borrower determines in good faith that such dissolution,
liquidation or winding up is in the best interests of Borrower and its
Restricted Subsidiaries and is not disadvantageous to any Agent or Lender in any
material respect.

 

To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 6.05,
such Collateral (unless sold or otherwise disposed of to a Company or any
Affiliate thereof), but not the proceeds thereof, shall be sold free and clear
of the Liens created by the Security Documents, and, so long as Borrower shall
have previously provided to the Collateral Agent and the Administrative Agent
such certifications or documents as the Collateral Agent and/or the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 6.05, the Collateral Agent shall take all actions it deems
appropriate in order to effect the foregoing.

 

Section 6.06   Asset Sales.  Effect any Disposition of any Property, except that
the following shall be permitted:

 

(a)       Dispositions of obsolete, worn out, surplus or damaged Property by
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business that is, in the reasonable good faith judgment of Borrower, no longer
economically practicable to maintain or useful or used in the conduct of the
business of the Companies taken as a whole;

 

(b)       other Dispositions of Property; provided that (i) the cumulative
aggregate consideration received in respect of all Dispositions of Property
pursuant to this clause (b) on or after the Closing Date (other than any
Disposition of any personal property by any Company for Fair Market Value in the
ordinary course of business resulting in not more than $500,000 in Net Cash
Proceeds per Disposition (or series of related Dispositions) and not more than
$2,000,000 in Net Cash Proceeds in any 12-month period) does not exceed
$150,000,000, (ii) such Dispositions of Property are made for Fair Market Value
and on an arms-length commercial

 

 138 

 

 

basis, and (iii) at least 75% of the consideration payable in respect of such
Disposition of Property is in the form of cash or Cash Equivalents (including
any securities that are required to be converted into cash or Cash Equivalents
within 180 days of the date of such Disposition solely to the extent so
required);

 

(c)       (i) leases and subleases (and licenses and sublicenses) of real or
personal Property and (ii) any license, sublicense or other grant of rights in
or to any trademark, copyright, patent or other Intellectual Property, in each
case of subclauses (i) and (ii), in the ordinary course of business and in
accordance with the applicable Security Documents;

 

(d)       Investments in compliance with Section 6.04;

 

(e)       mergers, consolidations and amalgamations in compliance with Section
6.05;

 

(f)        Dividends in compliance with Section 6.08;

 

(g)       sales of inventory and equipment held for sale in the ordinary course
of business and Dispositions of cash and Cash Equivalents in the ordinary course
of business;

 

(h)       any Disposition of Property that constitutes a Casualty Event;

 

(i)        any Disposition of Property by any Subsidiary of Borrower to Borrower
or any of its Restricted Subsidiaries; provided that if the transferor of such
Property is a Guarantor, the transferee thereof must be Borrower or a Guarantor;

 

(j)        any Disposition of one or more Immaterial Subsidiaries and, in the
event that the “Funio” division of iWeb Technologies Inc. would qualify as an
Immaterial Subsidiary at the time of such Disposition if determined on a
stand-alone basis, the “Funio” division of iWeb Technologies Inc;

 

(k)       the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property that
is not material to the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

 

(l)        Dispositions consisting of Liens permitted by Section 6.02;

 

(m)      Sale and Leaseback Transactions permitted by Section 6.03;

 

(n)       Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

 

(o)       the unwinding of any Hedging Agreement; and

 

(p)       the sale or other disposition by Borrower or a Restricted Subsidiary
of shares of capital stock of any of its Foreign Subsidiaries in order to
qualify members of the

 

 139 

 

 

governing body of such Foreign Subsidiary if and to the extent required by
applicable Legal Requirements.

 

To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 6.06,
such Collateral (unless sold or otherwise disposed of to a Company or any
Affiliate thereof), but not the proceeds thereof, shall be sold free and clear
of the Liens created by the Security Documents, and, so long as Borrower shall
have previously provided to the Collateral Agent and the Administrative Agent
such certifications or documents as the Collateral Agent and/or the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 6.06, the Collateral Agent shall take all actions it deems
appropriate in order to effect the foregoing.

 

Section 6.07   Acquisitions.  Directly or indirectly purchase or otherwise
acquire (in one or a series of related transactions) (i) all or substantially
all of the Property of any Person, or any business or division of any Person, or
(ii) all of the Equity Interests of any Person, except that the following shall
be permitted:

 

(a)       Investments in compliance with Section 6.04;

 

(b)       Capital Expenditures to the extent not otherwise prohibited hereunder;

 

(c)       purchases and other acquisitions of inventory, materials, equipment
and intangible Property in the ordinary course of business;

 

(d)       leases or licenses of real or personal Property in the ordinary course
of business and in accordance with this Agreement and the applicable Security
Documents;

 

(e)       Permitted Acquisitions;

 

(f)        mergers, consolidations and amalgamations in compliance with Section
6.05; and

 

(g)       Dividends in compliance with Section 6.08.

 

provided that the Lien on and security interest in such Property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

 

Section 6.08   Dividends.  Declare or pay, directly or indirectly, any Dividends
with respect to any Company (including pursuant to any Synthetic Purchase
Agreement), except that the following shall be permitted:

 

(a)       (i) Dividends by any Company that is a Wholly Owned Subsidiary of
Borrower to Borrower or any Guarantor that is a Wholly Owned Subsidiary of
Borrower shall be permitted and (ii) Dividends by any Company that is a
non-Wholly Owned Subsidiary of Borrower to its equity holders generally, so long
as Borrower or its respective Restricted Subsidiary which owns the capital stock
in the Restricted Subsidiary paying such Dividends

 

 140 

 

 

receives at least its proportionate share thereof (based upon the relative
holding of the capital stock in the Restricted Subsidiary paying such
Dividends);

 

(b)       payments by Borrower to repurchase or redeem Qualified Capital Stock
of Borrower held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
amount of payments to Borrower shall not exceed, in any period of 12 consecutive
months, $2,000,000 (the “Annual Redemption Basket”), plus the aggregate amount
of net cash proceeds from the issuance of Qualified Capital Stock of the
Borrower that have not otherwise been used, the net cash proceeds of capital
contributions to the Borrower that have not otherwise been used and the net cash
proceeds of any key man life insurance policy covering the applicable director,
officer or employee received by Borrower during such 12 consecutive month period
that have not otherwise been used; provided, that 50% of the unused amount of
the Annual Redemption Basket shall increase the Annual Redemption Basket by such
amount for the next succeeding period of 12 consecutive months, but not any
additional periods of 12 consecutive months (with any payments made under this
Section 6.08(b) being allocated last to any carry-over amounts); provided,
further that the aggregate amount of payments pursuant to this clause (c) shall
not exceed $6,000,000 during the life of this Agreement;

 

(c)       So long as no Default or Event of Default exists and is continuing,
Dividends in an aggregate amount outstanding not to exceed the Cumulative Credit
Availability so long as the Total Net Leverage Ratio does not exceed 2.75:1.00
at the same time that such Dividend is made after giving effect to the payment
thereof; provided that Borrower shall have delivered an Officers’ Certificate to
the Administrative Agent certifying as to compliance with the foregoing;

 

(d)       So long as no Default or Event of Default exists and is continuing,
additional Dividends in an aggregate amount not to exceed $5,000,000 during the
life of this Agreement;

 

(e)       repurchases of Qualified Capital Stock of Borrower deemed to occur
upon exercise of stock options or warrants or similar rights if such Qualified
Capital Stock represents a portion of the exercise price of such options or
warrants or similar rights (as long as Borrower and its Restricted Subsidiaries
make no payment in connection therewith that is not otherwise permitted
hereunder);

 

(f)        Borrower may pay cash in lieu of fractional capital stock in
connection with any dividend, split or combination thereof or any Permitted
Acquisition or other similar Investment permitted hereunder;

 

(g)       the distribution, by dividend or otherwise, of Qualified Capital Stock
of Unrestricted Subsidiaries; and

 

(h)       the payment of any dividend or distribution within sixty (60) days
after the date of declaration thereof, if at the date of declaration (i) such
payment would have complied with the provisions of this Agreement, (ii) no Event
of Default occurred and was

 

 141 

 

 

continuing immediately prior to such declaration and (iii) no Specified Event of
Default has occurred and is continuing at the time of such dividend or
distribution.

 

Section 6.09   Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
(x) between or among the Loan Parties, (y) between and among the Companies that
are not Loan Parties or (z) between and among the Companies so long as such
transactions do not exceed $5,000,000 in the aggregate to the Loan Parties
during the life of this Agreement), other than on terms and conditions, taken as
a whole, at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, except that the following shall be permitted:

 

(a)       Dividends permitted by Section 6.08;

 

(b)       Investments permitted by Sections 6.04(d), (e) and (g);

 

(c)       reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, or severance
arrangements, in each case approved by the Board of Directors of the applicable
Company; and

 

(d)       transactions between Borrower or any Restricted Subsidiaries and any
Person other than an Unrestricted Subsidiary that would constitute a transaction
with an Affiliate solely because a director of such Person is also a director of
Borrower; provided, however, that such director abstains from voting as a
director of Borrower on any matter involving such other Person.

 

Section 6.10   Financial Covenants.  

 

(a)       Maximum Total Net Leverage Ratio.  Permit the Total Net Leverage
Ratio, as of the last day of any Test Period set forth in the table below, to
exceed the ratio set forth opposite such Test Period in the table below:

 

Test Period End Date Total Net Leverage Ratio 6/30/17 5.50:1.00 9/30/17
5.50:1.00 12/31/17 5.50:1.00 3/31/18 5.50:1.00 6/30/18 5.25:1.00 9/30/18
5.25:1.00

 

 142 

 

 

Test Period End Date Total Net Leverage Ratio 12/31/18 5.25:1.00 3/31/19
5.25:1.00 6/30/19 5.00:1.00 9/30/19 5.00:1.00 12/31/19 5.00:1.00 3/31/20
5.00:1.00 6/30/20 4.75:1.00 9/30/20 4.75:1.00 12/31/20 4.75:1.00 3/31/21
4.75:1.00 6/30/21 4.50:1.00 9/30/21 and thereafter 4.50:1.00

 

(b)       Minimum Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio, as of the last day of any Test Period, to be less than
2.25:1.00.

 

Section 6.11   Prepayments of Other Indebtedness; Modifications of
Organizational Documents, Acquisition and Certain Other Documents,
etc.  Directly or indirectly:

 

(a)       (including pursuant to any Synthetic Purchase Agreement) make or offer
to make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption, retirement, defeasance, or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control or similar event of, unsecured Indebtedness, Indebtedness
secured by a Lien that is junior to the Liens securing the Obligations, any
Indebtedness outstanding under any Subordinated Indebtedness or any Disqualified
Capital Stock; provided that so long as no Default or Event of Default exists
and is continuing, Borrower and its Restricted Subsidiaries may make payments of
unsecured Indebtedness, Indebtedness secured by a Lien that is junior to the
Liens securing the Obligations, and Subordinated Indebtedness in an aggregate
amount not to exceed the Cumulative Credit Availability so long as the Total Net
Leverage Ratio does not exceed 2.75:1.00 at the time of such prepayment after
giving effect thereto; provided that Borrower shall have delivered an Officers’
Certificate to the Administrative Agent certifying as to compliance with the
foregoing;

 

 143 

 

 

(b)       waive, amend, supplement or modify, or permit the waiver, amendment,
supplementation or modification of, any provision of any Material Indebtedness
or Disqualified Capital Stock in any manner that is, or could reasonably be
expected to be, adverse in any material respect to the interests of any Agent or
Lender; or

 

(c)       except as otherwise permitted or required by the Security Agreement,
terminate, amend, waive, modify (including electing to treat any Pledged
Interests (as defined in the Security Agreement) as a “security” under Section
8-103 of the UCC) or change any of its Organizational Documents (including by
the filing or modification of any certificate of designation) or any agreement
to which it is a party with respect to its Equity Interests (including any
stockholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such terminations, amendments, waivers,
modifications or changes or such new agreements which are not, and could not
reasonably be expected to be, adverse in any material respect to the interests
of any Agent or the Lenders.

 

Section 6.12   Limitation on Certain Restrictions on Subsidiaries.  Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance, restriction or condition on the ability of any Restricted
Subsidiary to (i) pay Dividends or make any other distributions on its Equity
Interests or any other interest or participation in its profits owned by any
Company, or pay any Indebtedness owed to any Company, (ii) make loans or
advances to any Company or (iii) transfer any of its properties to any Company,
except for such encumbrances, restrictions or conditions existing under or by
reason of:

 

(a)       applicable mandatory Legal Requirements;

 

(b)       this Agreement and the other Loan Documents;

 

(c)       customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Restricted Subsidiary;

 

(d)       customary provisions restricting assignment of any agreement entered
into by a Restricted Subsidiary in the ordinary course of business;

 

(e)       customary restrictions and conditions contained in any agreement
relating to the sale or other Disposition of any Property pending the
consummation of such sale; provided that (i) such restrictions and conditions
apply only to the Property to be sold, and (ii) such sale or other Disposition
is permitted hereunder;

 

(f)        any limitation pursuant to an agreement as in effect on the Closing
Date; provided that such agreement was not entered into in contemplation of the
Closing Date;

 

(g)       any agreement in effect at the time any Subsidiary becomes a
Restricted Subsidiary of Borrower or any agreement assumed by Borrower or a
Restricted Subsidiary thereof in connection with an acquisition of assets by
Borrower or such Restricted Subsidiary that is not prohibited hereunder;
provided that such agreement was not entered into in contemplation of such
Person becoming a Restricted Subsidiary of Borrower or in contemplation

 

 144 

 

 

of such acquisition and, in the case of a Subsidiary becoming a Restricted
Subsidiary, the restriction or condition does not apply to Borrower or any other
Restricted Subsidiary;

 

(h)       customary limitations on the disposition or distribution of assets or
property (including, without limitation, Equity Interests) in joint venture
agreements, asset sale agreements, options, sale-leaseback agreements, stock
sale agreements, lease agreements, licenses and other similar agreements, which
limitation is applicable only to the assets that are the subject of such
agreements;

 

(i)        restrictions contained in Capital Leases or agreements relating to
Purchase Money Obligations, which restrictions are applicable only to the
property so purchased or leased;

 

(j)        customary net worth provisions contained in real property leases,
subleases, licenses or permits entered into by Borrower or any of its Restricted
Subsidiaries, so long as such net worth provisions would not reasonably be
expected to impair materially the ability of the Loan Parties to meet their
ongoing obligations under the Loan Documents;

 

(k)       customary restrictions in agreements evidencing, governing,
guaranteeing or securing Indebtedness permitted under Section 6.01 that is
incurred or assumed by Restricted Subsidiaries that are not Loan Parties to the
extent such restrictions or conditions are no more restrictive in any material
respect than the restrictions and conditions in the Loan Documents or, in the
case of Indebtedness permitted under Section 6.01(t), are market terms at the
time of issuance and are imposed solely on Borrower and its Restricted
Subsidiaries;

 

(l)        customary subordination of subrogation, contribution and similar
claims contained in guaranties permitted hereunder;

 

(m)      subordination of intercompany obligations, to the extent required by
this Agreement or other Indebtedness permitted by Section 6.01; or

 

(n)       any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of an agreement referred to in
clauses (a) through (m) above, provided, however that the applicable provisions
of such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing are not, taken as a whole, materially more
restrictive than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

Section 6.13   Limitation on Issuance of Capital Stock.  

 

(a)       With respect to Borrower, issue any Equity Interest that is
Disqualified Capital Stock.

 

(b)       With respect to any Restricted Subsidiary of Borrower, issue any
Equity Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of Borrower or any
Restricted Subsidiaries in any class of the Equity Interests of such Restricted
Subsidiary and (ii) Restricted Subsidiaries of Borrower formed or acquired after
the Closing

 

 145 

 

 

Date in accordance with Section 6.14 (or Subsidiaries that have been designated
or redesignated as Restricted Subsidiaries in compliance with the definition of
“Unrestricted Subsidiary”) may issue Equity Interests to Borrower or a Wholly
Owned Subsidiary of Borrower that is a Restricted Subsidiary to own such Equity
Interests.  All Equity Interests issued in accordance with this Section 6.13(b)
shall, to the extent required by Sections 5.11 and 5.12 or any Security
Document, be delivered to the Collateral Agent for pledge pursuant to the
applicable Security Document.

 

Section 6.14   Business.  Engage (directly or indirectly) in any businesses
other than those businesses in which Borrower and its Restricted Subsidiaries
are engaged on the Closing Date as described in the Confidential Information
Memorandum (or which are similar or reasonably related or ancillary thereto or
are reasonable extensions or expansions thereof).

 

Section 6.15   Limitation on Accounting Changes.  Make or permit, any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, conditioned or
delayed, except (a) changes that are required or permitted by GAAP or (b) to
implement IFRS (in each case of clauses (a) and (b), subject in each case to the
provisions of Section 1.04).

 

Section 6.16   Fiscal Periods.  Change its fiscal year-end and fiscal
quarter-ends to dates other than December 31 and the last day of each March,
June, September and December, respectively.

 

Section 6.17   No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Company
to create, incur, assume or suffer to exist any Lien upon any of its properties
or revenues to secure the Secured Obligations, whether now owned or hereafter
acquired, or which requires the grant of any Lien for an obligation if security
is granted for another obligation, except the following:  (a) this Agreement and
the other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens (other than Liens permitted under Section
6.02(m)) on the properties encumbered thereby; (c) any prohibition or limitation
that (i) exists pursuant to applicable Legal Requirements, or (ii) consists of
customary restrictions and conditions contained in any agreement relating to the
Disposition of any Property pending the consummation of such Disposition;
provided that (1) such restrictions apply only to the Property to be sold and
such sale is permitted hereunder, and (2) such Disposition is permitted
hereunder, or (iii) restricts subletting or assignment of any lease governing a
leasehold interest of Borrower or any of its Restricted Subsidiaries; and (d)
agreements, instruments, deeds or leases described in clauses (a) through (n) of
Section 6.12.

 

Section 6.18   Anti-Terrorism Law; Anti-Money Laundering.  (a)       Directly or
indirectly, (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.21 or any Sanctioned Country, (ii) deal in, or otherwise
engage in any transaction relating to, any Property or interests in Property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law,
Canadian Anti-Terrorism Law or Sanctions Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, Canadian Anti-Terrorism Law or Sanctions

 

 146 

 

 

Law (and the Loan Parties shall deliver to the Lenders any certification or
other evidence requested from time to time by any Lender in its reasonable
discretion, confirming the Companies’ compliance with this Section 6.18).

 

(b)       Cause or permit any of the funds of such Loan Party that are used to
repay the Credit Extensions to be derived from any unlawful activity with the
result that the making of the Credit Extensions would be in violation of Legal
Requirements.

 

Section 6.19   Embargoed Person.  Directly or indirectly (a) cause or permit any
of the funds or properties of the Loan Parties that are used to repay the Loans
or other Credit Extensions to constitute Property of, or be beneficially owned
directly or indirectly by, any Embargoed Person, (b) cause or permit any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements or the Credit Extensions are in violation of applicable Legal
Requirements, or (c) cause or permit any Company to conduct any business or
engage in any action that is in violation of any Sanctions Law or any Canadian
Sanctions.

 

Section 6.20   Compliance with Canadian Pension Plans

 

Directly or indirectly (a) establish any new defined benefit Canadian Pension
Plan, (b) permit its unfunded pension fund and other employee benefit plan
obligation and liabilities to remain unfunded other than in accordance with
applicable law, or (c) terminate or wind-up any defined benefit Canadian Pension
Plan, except as otherwise permitted under Section 5.06(b).

 

Section 6.21   Permitted Activities of License Subsidiaries.

 

No License Subsidiary shall (a) incur, directly or indirectly, any debt for
borrowed money or credit advanced other than the Indebtedness under this
Agreement and the other Loan Documents; (b) create, or suffer to exist any Lien
upon any Property or assets now owned or hereafter acquired by it other than the
Liens created under the Security Documents to which it is a party and Permitted
Liens; (c) engage in any business or activity or own any material assets other
than (i) holding the Regulatory Licenses and (ii) performing its obligations and
activities incidental thereto under the Loan Documents; (d) consolidate with or
merge or amalgamate with or into, or convey, transfer or lease all or
substantially all its assets to, any Person other than a License Subsidiary and
in accordance with the provisions of this Agreement; (e) sell or otherwise
dispose of any Equity Interests of any of its Restricted Subsidiaries other than
to a License Subsidiary and in accordance with the other provisions of this
Agreement; (f) create or acquire any Subsidiary or make or own any Investment in
any Person (other than Investments set forth in Section 6.04(b), (f), (j), (o),
(p) or (r)); or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

 

Section 6.22   Regulatory Licenses.

 

No Loan Party shall, or shall permit any of its Subsidiaries to, operate its
businesses other than in accordance with applicable Legal Requirements with
respect to, and the terms and conditions of, the Regulatory Licenses, unless
such failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  No Loan Party shall fail, or shall

 

 147 

 

 

permit any of its Subsidiaries to fail, to file any report or application or pay
any regulatory or filing fee pertaining to its businesses which is required to
be filed with or paid to any Governmental Authority pursuant to applicable Legal
Requirements, unless such failure to file a report or pay any regulatory or
filing fee would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  No Loan Party shall, or shall permit any
of its Subsidiaries to, take any action that could reasonably be expected to
result in a Governmental Authority instituting any proceedings for the
cancellation, revocation, non-renewal, short-term renewal or adverse
modification of any Regulatory License, unless such proceedings would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or take or permit to be taken any other action within its control
that could reasonably be expected to result in non-compliance in any respect
with applicable Legal Requirements with respect to any Regulatory License,
except where the failure to be in compliance would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  Each Loan
Party shall ensure that no Company other than a License Subsidiary that is a
Loan Party shall own any interest in any Regulatory License.

 

Article VII
GUARANTEE

 

Section 7.01   The Guarantee.  The Guarantors hereby, jointly and severally,
guarantee, as primary obligors and not as sureties, to each Secured Party and
their respective successors and assigns, the prompt payment and performance in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of, and premium and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Bankruptcy Code after any bankruptcy or insolvency
petition under the Bankruptcy Code) on the Loans made by the Lenders to, and the
Notes held by each Lender of, Borrower, and all other Secured Obligations from
time to time owing to the Secured Parties by any Loan Party in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”).  The Guarantors hereby
jointly and severally agree that if Borrower or any other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

Section 7.02   Obligations Unconditional.  The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment and performance and
not of collection and to the fullest extent permitted by applicable Legal
Requirements, are primary, absolute, irrevocable and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full of the

 

 148 

 

 

Guaranteed Obligations with respect to the Secured Obligations set forth in
clauses (a) and (b) of the definition thereof).  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

 

(a)              at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)              any of the acts mentioned in any of the provisions of this
Agreement, the other Loan Documents or the Notes, if any, or any other agreement
or instrument referred to herein or therein shall be done or omitted;

 

(c)              the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d)              any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
valid, perfected or to have the priority required under the Loan Documents; or

 

(e)              the release of any other Guarantor pursuant to Section 7.09.

 

The Guarantors hereby expressly waive, to the fullest extent permitted by
applicable Legal Requirements, diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower or any Guarantor
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors waive , to the fullest extent permitted by applicable Legal
Requirements, any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee.  This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall be primary and
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against Borrower or
against any other Person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of

 

 149 

 

 

offset with respect thereto.  This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their respective successors and assigns, and shall inure to the
benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

 

Section 7.03   Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

Section 7.04   Subrogation; Subordination.  Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
(other than (i) contingent reimbursement and indemnification obligations that
are not then due and payable, (ii) obligations in respect of undrawn Letters of
Credit and (iii) Guaranteed Obligations constituting Secured Obligations of the
types specified in clause (b) and (c) of the definition of Secured Obligations)
and the expiration of termination of undrawn Letters of Credit (or Cash
Collateralization thereof)), and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its Guarantee in this Article VII, whether by
subrogation or otherwise, against Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  Any Indebtedness of any Loan Party permitted pursuant to Section
6.04(e) shall be subordinated to such Loan Party’s Secured Obligations in the
manner set forth in the Intercompany Note evidencing such Indebtedness.

 

Section 7.05   Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the Obligations of Borrower under this
Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of Section
7.01.

 

Section 7.06   Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the Guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

 

Section 7.07   Continuing Guarantee.  The Guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

 

 150 

 

 

Section 7.08   General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency or reorganization law or other Legal Requirement affecting the rights
of creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any other Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 7.04 and
7.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 7.09   Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, (i) all of the Equity Interests or (ii) all or
substantially all of the Property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a Person or Persons (other than any
Company or any Affiliate thereof), such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
Obligations under this Agreement (including under Section 10.03) and its
Obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of the sale or other disposition of all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Documents shall be
automatically released, and, so long as Borrower shall have previously provided
the Collateral Agent and the Administrative Agent such certifications or
documents the Collateral Agent and/or the Administrative Agent as shall
reasonably request, the Collateral Agent shall take, and the Lenders hereby
irrevocably authorize the Collateral Agent to take, such actions as are
necessary to effect each release described in this Section 7.09 in accordance
with the relevant provisions of the Security Documents.

 

Section 7.10   Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04.  The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders for
the full amount guaranteed by such Guarantor hereunder.

 

Section 7.11   Qualified ECP Guarantors.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Article VII in
respect of Hedging Obligations that constitute Secured Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 7.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.11, or otherwise
under this Article VII, voidable under applicable Legal Requirements relating to
fraudulent conveyance or fraudulent transfer,

 

 151 

 

 

and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section 7.11 shall remain in full force and effect until
the payment and satisfaction in full in cash of all Guaranteed Obligations
(other than (i) contingent reimbursement and indemnification obligations that
are not then due and payable, and (ii) obligations in respect of undrawn Letters
of Credit) and the expiration of termination of undrawn Letters of Credit (or
Cash Collateralization thereof)) and the expiration and termination of the
Commitments of the Lenders under this Agreement and the other Loan
Documents.  Each Qualified ECP Guarantor intends that this Section 7.11
constitute, and this Section 7.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Article VIII
EVENTS OF DEFAULT

 

Section 8.01   Events of Default.  Upon the occurrence and during the
continuance of any of the following events (each, an “Event of Default”):

 

(a)       default shall be made in the payment of any principal of any Loan or
any Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for repayment thereof or by acceleration thereof or otherwise;

 

(b)       default shall be made in the payment of any interest on any Credit
Extension or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan Document, when and as the same shall
become due and payable, whether at the due date thereof (including an Interest
Payment Date) or at a date fixed for prepayment (whether optional or mandatory)
or by acceleration or demand thereof or otherwise, and such default shall
continue unremedied for a period of three (3) Business Days;

 

(c)       any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings of Loans or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect (or in any respect, in the
case of any representation or warranty that is (x) qualified as to
“materiality”, “Material Adverse Effect” or similar language or (y) made
pursuant to Section 3.21) when so made, deemed made or furnished;

 

(d)       default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.01, 5.02,
5.03(a) 5.08, 5.10, 5.11 or 5.15 or in Article VI;

 

(e)       default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of 20
days (or three (3) Business Days in the case of the Fee Letter) after the
occurrence thereof;

 

 152 

 

 

(f)        any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due before its stated maturity or become subject to a
mandatory offer to purchase by the obligor; provided that it shall not
constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and (ii)
exceeds $20,000,000 at any one time;

 

(g)       Other than with respect to an Immaterial Subsidiary, an Insolvency
Proceeding shall be commenced or an involuntary petition shall be filed in a
court of competent jurisdiction seeking (i) relief in respect of any Company or
any of their respective Restricted Subsidiaries or of a substantial part of the
Property of any Company or any of their respective Restricted Subsidiaries,
under any Insolvency Laws, (ii) the appointment of a receiver, receiver and
manager, interim receiver, trustee, custodian, sequestrator, conservator,
liquidator, rehabilitator or similar official for any Company or for a
substantial part of the Property of any Company, or (iii) the winding-up or
liquidation of any Company; and such proceeding or petition shall continue
undismissed for 60 days or an Order approving or ordering any of the foregoing
shall be entered;

 

(h)       Other than with respect to an Immaterial Subsidiary, any Company or
any of their respective Restricted Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking relief any Insolvency Laws, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any Insolvency Proceeding or the filing of any petition described in
clause (g) above, (iii) apply for or consent to the appointment of a receiver,
receiver and manager, interim receiver, trustee, custodian, sequestrator,
conservator, liquidator, rehabilitator or similar official for any Company or
for a substantial part of the Property of any Company, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due, (vii) wind up or liquidate, or (viii) take any action for
the purpose of effecting any of the foregoing;

 

(i)        one or more Orders for the payment of money in an aggregate amount in
excess of $20,000,000 (to the extent not covered by insurance from an
unaffiliated insurance company with an A.M.  Best financial strength rating of
at least A-, it being understood that even if such amounts are covered by
insurance from such an insurance company, such amounts shall count against such
basket if responsibility for such amounts has been denied by such insurance
company) shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such Order;

 

(j)        one or more ERISA Events or noncompliance or other events with
respect to Canadian Pension Plans or Foreign Plans shall have occurred that, in
the opinion of the

 

 153 

 

 

Required Lenders, when taken together with all other such ERISA Events and
noncompliance or other events with respect to Canadian Pension Plans or Foreign
Plans that have occurred, could reasonably be expected to result in liability of
any Company or any of its ERISA Affiliates in an aggregate amount exceeding
$20,000,000 or the imposition of a Lien on any properties of a Company that is
not a Permitted Lien;

 

(k)       any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents with respect to any material portion of the Collateral (including a
valid, enforceable, perfected first priority security interest in and Lien on,
such portion of the Collateral thereunder (except as otherwise expressly
provided in this Agreement or such Security Document)) in favor of the
Collateral Agent, or shall be asserted by or on behalf of any Company not to be,
a valid, enforceable, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral (other than an immaterial portion) covered thereby;
provided that it shall not be an Event of Default under this clause (k) if the
Collateral Agent shall not have, or shall cease to have, a valid, enforceable
and perfected first priority (except as expressly provided in this Agreement or
the Security Documents) security interest in or Lien on any Collateral purported
to be covered by the Security Documents to the extent that any such loss of
perfection or intended priority results from the failure of the Collateral Agent
to maintain possession of certificates or instruments actually delivered to it
representing Collateral or to file UCC continuation statements;

 

(l)        any material provision of any Loan Document (or any Loan Document as
a whole) shall at any time and for any reason be declared by a court of
competent jurisdiction to be null and void, or a proceeding shall be commenced
by or on behalf of any Loan Party or any other Person, or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Company (directly or indirectly) shall repudiate, revoke, terminate or rescind
(or purport to do any of the foregoing) or deny any portion of its liability or
obligation for the Obligations; or

 

(m)      there shall have occurred a Change in Control;

 

(n)       [reserved]; or

 

(o)       there shall have occurred the termination of, or the receipt by any
Company of notice of the termination of, or the occurrence of any event or
condition which would, with the passage of time or the giving of notice or both,
constitute an event of default under or permit the termination of, any one or
more Data Center Leases of any Company, provided that it shall not constitute an
Event of Default pursuant to this paragraph (o): (i) unless the impact of the
termination of any such affected Data Center Leases, individually or in the
aggregate, reduces or could reasonably be expected to reduce the Consolidated
EBITDA of Borrower and its Restricted Subsidiaries for the Test Period
commencing from the first full fiscal quarter following any such termination by
at least 15% below the amount it would have been had all such terminations not
occurred, (ii) if the termination of such Data Center Lease occurs as a result
of (A) the expiration of any such Data Center Lease on the stated expiration
date or (B)  

 

 154 

 

 

any Company terminating such Data Center Lease in accordance with its terms in
the absence of any default thereunder by any party thereto or (iii) for a Loan
Party to terminate the Data Center Leases set forth on Schedule 8.01(o);

 

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments; (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Loan Parties accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Loan Parties (to the maximum extent permitted by
applicable Legal Requirements), anything contained herein or in any other Loan
Document or otherwise to the contrary notwithstanding; and (iii) exercise any
and all of its other rights and remedies under applicable Legal Requirements,
hereunder and under the other Loan Documents; and in any event with respect to
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties (to the maximum
extent permitted by applicable Legal Requirements), anything contained herein or
in any other Loan Document or otherwise to the contrary notwithstanding.

 

In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other Disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other Disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other Disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.

 

Section 8.02   Rescission.  If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified herein) and all Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 10.02, then upon the written consent of the Required Lenders (which
may be given or withheld in their sole

 

 155 

 

 

discretion) and written notice to Borrower, the termination of the Commitments
or the acceleration and their consequences may be rescinded and annulled; but
such action shall not affect any subsequent Default or Event of Default or
impair any right or remedy consequent thereon.  The provisions of the preceding
sentence are intended merely to bind the Lenders, the Issuing Bank and the other
Secured Parties to a decision that may be made at the election of the Required
Lenders, and such provisions are not intended to benefit Borrower or any of the
other Loan Parties and do not give Borrower and/or any of the Loan Parties the
right to require the Lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.

 

Section 8.03   Borrower’s Right to Cure.  Notwithstanding anything to the
contrary contained in Section 8.01, for purposes of determining whether an Event
of Default has occurred under any financial covenant set forth in Section 6.10,
any equity contribution (in the form of Qualified Capital Stock) made to
Borrower after the last day of any fiscal quarter and on or before the day that
is 10 days after the day on which financial statements are required to be
delivered for that fiscal quarter will, at the request of Borrower, be included
in the calculation of Consolidated EBITDA solely for the purposes of determining
compliance with the financial covenants at the end of such fiscal quarter and
any subsequent period that includes such fiscal quarter (any such equity
contribution, a “Specified Equity Contribution”); provided that (a) Borrower
shall not be permitted to so request that a Specified Equity Contribution be
included in the calculation of Consolidated EBITDA with respect to any fiscal
quarter unless, after giving effect to such requested Specified Equity
Contribution, there will be a period of at least two consecutive fiscal quarters
in the Relevant Four Fiscal Quarter Period in which no Specified Equity
Contribution has been made, (b) the amount of any Specified Equity Contribution
and the use of proceeds therefrom will be no greater than the amount required to
cause Borrower to be in compliance with the financial covenants, (c) no more
than five (5) Specified Equity Contributions may be made during the term of the
Credit Facilities, (d) all Specified Equity Contributions and the use of
proceeds therefrom will be disregarded for all other purposes under the Loan
Documents (including calculating Consolidated EBITDA for purposes of determining
basket levels, Applicable Revolving Loan Margin, Applicable Term Loan Margin,
and other items governed by reference to Consolidated EBITDA, and for purposes
of the Dividends covenant in Section 6.08).  To the extent that the proceeds of
the Specified Equity Contribution are used to repay Indebtedness, such
Indebtedness shall not be deemed to have been repaid for purposes of calculating
any financial covenant set forth in Section 6.10 for the Relevant Four Fiscal
Quarter Period.  For purposes of this paragraph, the term “Relevant Four Fiscal
Quarter Period” means, with respect to any requested Specified Equity
Contribution, the four fiscal quarter period ending on (and including) the
fiscal quarter in which Consolidated EBITDA will be increased as a result of
such Specified Equity Contribution.

 

Section 8.04   Application of Proceeds.  The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement or any other
Loan Document, promptly by the Collateral Agent as follows:

 

(a)       First, to the payment in full in cash of all costs and expenses, fees,
commissions and taxes of such sale, collection or other realization (including
compensation to

 

 156 

 

 

the Collateral Agent, the Administrative Agent and their respective agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Collateral Agent and the Administrative Agent in connection therewith and all
amounts for which the Collateral Agent and the Administrative Agent is entitled
to indemnification pursuant to the provisions of any Loan Document), together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(b)       Second, to the payment in full in cash of all other reasonable costs
and expenses of such sale, collection or other realization (including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(c)       Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations in respect of the Credit Facilities (other than
principal, Reimbursement Obligations and obligations to Cash Collateralize
Letters of Credit) in each case equally and ratably in accordance with the
respective amounts thereof then due and owing (it being agreed that, for
purposes of applying this clause (c), all interest and all other amounts
described herein will be deemed payable in accordance with this Agreement
regardless of whether such claims are allowed in any proceeding described in
Section 8.01(g) or (h));

 

(d)       Fourth, to the payment in full in cash of Secured Obligations of the
type specified in clause (b) or (c) of the definition of Secured Obligations
then due and owing and the principal amount of the Obligations in respect of the
Credit Facilities (including Reimbursement Obligations and obligations to Cash
Collateralize Letters of Credit), pro rata;

 

(e)       Fifth, to the payment in full in cash of the remaining Secured
Obligations then due and owing, pro rata; and

 

(f)        Sixth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (f) above, the Loan Parties shall remain
liable, jointly and severally, for any deficiency.

 

Article IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Section 9.01   Appointment.  (a)    Each Lender and the Issuing Bank hereby
irrevocably designates and appoints each of the Administrative Agent and the
Collateral Agent as an agent of such Lender under this Agreement and the other
Loan Documents and the Administrative Agent and the Collateral Agent hereby
accept such designations and

 

 157 

 

 

appointments.  Each Lender and each Issuing Bank irrevocably authorizes each
Agent, in such capacity, through its agents or employees, to take such actions
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of this Agreement and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article IX are solely for the benefit of the Agents, the
Lenders and the Issuing Bank, and no Loan Party shall have rights as a third
party beneficiary of any such provisions.  Without limiting the generality of
the foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and any rights of
the Secured Parties with respect thereto as contemplated by and in accordance
with the provisions of this Agreement and the other Loan Documents.  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Borrower
or any of its Subsidiaries.  Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)       Each Lender and the Issuing Bank hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Collateral Agent under the provisions of the UCC or PPSA, including pursuant to
Sections 9-610 or 9-620 of the UCC (or any equivalent provision of the UCC or
the PPSA), at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, or at any other sale or
foreclosure conducted by Collateral Agent (whether by judicial action or
otherwise) in accordance with applicable Legal Requirements.

 

(c)       Each Lender irrevocably appoints each other Lender as its agent and
bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement a security interest can be perfected by possession or
control.  Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly following the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.  

 

Section 9.02   Agent in Its Individual Capacity.  Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Company or Affiliate

 

 158 

 

 

thereof as if it were not an Agent hereunder and without duty to account
therefor to the Lenders or the Issuing Bank.

 

Section 9.03   Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability, if the Agent is not indemnified to its
satisfactory, or that is contrary to any Loan Document or applicable Legal
Requirements including, for the avoidance of doubt any action that may be in
violation of the automatic stay under any Insolvency Law or that may effect a
foreclosure, modification or termination of Property of a Defaulting Lender
under any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to any Company or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.  No Agent shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as any Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  No Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof describing such Default or Event of Default is given to
such Agent by Borrower, a Lender, or the Issuing Bank, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan
Document.  Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of Borrower and the other Loan Parties.  No Agent
shall be liable for any action taken or not taken by any such service
provider.  Neither any Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders for any action taken or
omitted by any Agent under or in connection with any of the Loan Documents.

 

 159 

 

 

Section 9.04   Reliance by Agent.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person.  Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
before the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other Advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such Advisors.

 

Section 9.05   Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent and, so long as no
Default or Event of Default has occurred and is continuing, Borrower consent
(not to be unreasonably withheld or delayed) shall be required for (i) any
delegation of a material portion of the duties of such Agent (taken as a whole)
or (ii) any delegation that could reasonably be expected to have a Material
Adverse Effect on Borrower; provided, however, if Borrower fails to reply to any
delegation request pursuant to this Section 9.05 within two (2) Business Days,
Borrower shall be deemed to have given its consent to such request; provided,
further, Borrower consent shall not be required if such delegation is, in the
opinion of such Agent, necessary or advisable to create, maintain, or perfect
the security interest in or Lien on the Collateral.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the Credit Facilities provided for herein
as well as activities as Agent.  The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

 

Section 9.06   Successor Agent.  Each Agent may resign as such at any time upon
at least 10 days’ prior notice to the Lenders, the Issuing Bank and
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor Agent from among the
Lenders.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 10 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent, which successor shall
be (i) a commercial banking institution organized under the laws of the United
States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000, or an Affiliate of such institution, or (ii)
another entity

 

 160 

 

 

satisfactory to the Required Lenders; provided that if such retiring Agent is
unable to find a successor Agent that is willing to accept such appointment and
which meets the qualifications set forth above, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the retiring (or retired)
Agent shall be discharged from its duties and obligations under the Loan
Documents, and the Required Lenders shall assume and perform all of the duties
of the Agent under the Loan Documents until such time, if any, as the Required
Lenders appoint a successor Agent.  Any such resignation by an Agent hereunder
shall also constitute, to the extent applicable, its resignation as an Issuing
Bank and as Swingline Lender, in which case such resigning Agent (a) shall not
be required to issue any further Letters of Credit or make any additional
Swingline Loans hereunder and (b) shall maintain all of its rights as Issuing
Bank or Swingline Lender, as the case may be, with respect to any Letters of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation.

 

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan
Documents.  The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After an Agent’s resignation hereunder, the provisions of this
Article IX, Section 10.03 and Sections 10.08 to 10.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

Section 9.07   Non-Reliance on Agent and Other Lenders.  Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement.  Each Lender and the Issuing Bank further represents
and warrants that it has reviewed the Confidential Information Memorandum and
each other document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof (including any such terms and conditions set forth, or
otherwise maintained, on the Platform with respect thereto).  Each Lender and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Section 9.08   Name Agents.  The parties hereto acknowledge that the Arrangers,
the Book Manager, the Documentation Agent and the Syndication Agent hold such
titles in name only, and that such titles confer no additional rights or
obligations relative to those conferred on any Lender or the Issuing Bank
hereunder.

 

Section 9.09   Indemnification.  The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by Borrower

 

 161 

 

 

or the Guarantors and without limiting the obligation of Borrower or the
Guarantors to do so), ratably according to their respective outstanding Loans
and Commitments in effect on the date on which indemnification is sought under
this Section 9.09 (or, if indemnification is sought after the date upon which
all Commitments shall have terminated and the Loans and Reimbursement
Obligations shall have been paid in full, ratably in accordance with such
outstanding Loans and Commitments as in effect immediately before such date),
from and against any and all liabilities, obligations, losses, damages, fines,
penalties, actions, claims, suits, judgments, litigations, investigations,
inquiries or proceedings, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent or Related Person in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Person under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR
RELATED PERSON); provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements that are found by a final and nonappealable
judgment of a court of competent jurisdiction to have directly resulted solely
and directly from such Agent’s or Related Person’s, as the case may be, gross
negligence or willful misconduct.  The agreements in this Section 9.09 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

Section 9.10   Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures or
cause any of the foregoing (through Affiliates or otherwise), with respect to
any Collateral or any other Property of any such Loan Party, without the prior
written consent of the Administrative Agent.  Without limiting the foregoing,
each Lender agrees that, except as otherwise provided in any Loan Documents or
with the written consent of the Administrative Agent, it will not take any
enforcement action, accelerate Obligations under any Loan Documents, or exercise
any right that it might otherwise have under applicable Legal Requirements to
credit bid or purchase any portion of the Collateral at any sale or foreclosure
thereof referred to in Section 9.01(b); provided that nothing contained in this
Section shall affect any Lender’s right to credit bid its pro rata share of the
Obligations pursuant to Section 363(k) of the Bankruptcy Code.

 

Section 9.11  Withholding Taxes.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax

 

 162 

 

 

ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to a Loan Document
without deduction of applicable withholding Tax from such payment, within ten
(10) days after demand therefor, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

 

Section 9.12   Lender’s Representations, Warranties and
Acknowledgements.  (a) Each Lender represents and warrants that it has made its
own independent investigation of the financial condition and affairs of Borrower
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.  Each Lender and
Issuing Bank acknowledges that no Agent or Related Person of any Agent has made
any representation or warranty to it.  Except for documents expressly required
by any Loan Document to be transmitted by an Agent to the Lenders or Issuing
Bank, no Agent shall have any duty or responsibility (either express or implied)
to provide any Lender or Issuing Bank with any credit or other information
concerning any Loan Party, including the business, prospects, operations,
Property, financial and other condition or creditworthiness  of any Loan Party
or any Affiliate of a Loan Party, that may come in to the possession of an Agent
or any of its Related Persons.

 

(b)       Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.

 

Section 9.13   Security Documents and Guarantee.

 

(a)       Agents under Security Documents and Guarantee.  Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guarantee, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Secured Obligations with respect to any Permitted Hedging
Agreement.  Subject to Section 10.02, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may execute any documents or instruments necessary to (i)
in connection with a sale or Disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other Disposition of assets, release any Lien encumbering any item of
Collateral owned by

 

 163 

 

 

any Guarantor that becomes an Excluded Subsidiary or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.02) have otherwise consented or (ii) release any Guarantor from the
Guarantee pursuant to Section 7.09, or to the extent such Guarantor becomes an
Excluded Subsidiary, or with respect to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.02) have
otherwise consented.

 

(b)       Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent for
the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other Disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other Disposition and the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
Disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other Disposition.

 

(c)       Release of Collateral and Guarantees, Termination of Loan Documents.

 

(i)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent shall (without notice to, or vote
or consent of, any Lender, or any Affiliate of any Lender that is a party to any
Hedging Agreement) take such actions as shall be required to release its
security interest in any Collateral subject to any Disposition permitted by the
Loan Documents, and to release any guarantee obligations under any Loan Document
of any Person subject to such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Loan Documents, to
release any guarantee obligations under any Loan Document of any Guarantor that
becomes an Excluded Subsidiary and to release its security interest in any
Collateral owned by any Guarantor that becomes an Excluded Subsidiary.

 

(ii)        Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Secured Obligations under clauses (a) and (b) of
the definition thereof (other than (i) contingent reimbursement and
indemnification obligations that are not then due and payable, and (ii)
obligations in respect of undrawn Letters of Credit) and the expiration of
termination of undrawn Letters of Credit (or Cash Collateralization thereof))
have

 

 164 

 

 

been paid in full and all Commitments have terminated or expired, upon request
of Borrower, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any other Secured Party) take
such actions as shall be required or reasonably requested to release its
security interest in all Collateral, and to release all guarantee obligations
provided for in any Loan Document, whether or not on the date of such release
there may be outstanding Secured Obligations under clause (c) of the definition
thereof.  Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower or any
Guarantor or any substantial part of its Property, or otherwise, all as though
such payment had not been made.

 

(d)       The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

Section 9.14   Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)       to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(b)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Sections
2.02 and 10.03) allowed in such judicial proceeding; and

 

(c)       to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

 

 165 

 

 

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Article X
MISCELLANEOUS

 

Section 10.01   Notices.  (a)    Generally.  Notices and other communications
provided for herein shall, except as provided in Section 10.01(b), be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, as follows:

 

(i)                if to any Company, to Borrower at One Ravinia Drive, Suite
1300, Atlanta, Georgia 30346, Attention:  Chief Financial Officer, Facsimile
No.:  (404) 302-9920, with a copy to (which shall not constitute notice or
service of process) Jenner & Block LLP, 633 West 5th Street, Suite 3600, Los
Angeles, California 90071, Attention: Neil Cummings, facsimile no. (213)
239-5199;

 

(ii)               if to the Administrative Agent, the Collateral Agent or the
Swingline Lender, to it at: Jefferies Finance LLC, 520 Madison Avenue, New York,
New York  10022, Attention:  Account Officer Internap Corporation, Facsimile
No.:  (212) 284-3444;

 

(iii)               if to the Issuing Bank, to it at 1075 Peachtree Street,
Suite 1800, Atlanta, Georgia 30309, G4-XMDA-18-8; and

 

(iv)              if to a Lender, to it at its address (or facsimile number) set
forth on Annex I or in the Assignment and Assumption  pursuant to which such
Lender shall have become a party hereto.

 

Notices and other communications to the Lenders and the Issuing Bank hereunder
may (subject to Section 10.01(b)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent.  Any party hereto may change
its address, facsimile number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it

 

 166 

 

 

hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes, (A)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (B) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor.

 

(b)       Posting.  Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement before
the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other Credit Extension hereunder (all such non-excluded communications,
collectively, the “Communications”), by (x) transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent at the e-mail address(es) provided to Borrower by the
Administrative Agent from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require  or (y)
pursuant to the last paragraph of Section 5.01.  In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require.  Nothing in this Section 10.01 shall prejudice the right of the
Agents, any Lender, the Issuing Bank or any Loan Party to give any notice or
other communication pursuant to this Agreement or any other Loan Document in any
other manner specified in this Agreement or any other Loan Document or as any
such Agent shall require..

 

(c)       To the extent consented to by the Administrative Agent in writing from
time to time, the Administrative Agent agrees that receipt of the Communications
by the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.

 

(d)       Each Loan Party further agrees that the Administrative Agent may make
the Communications available to the other Agents, the Lenders or the Issuing
Bank by posting the Communications on a Platform.  The Platform and any Approved
Electronic Communications are provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly

 

 167 

 

 

disclaim liability for errors or omissions in the Platform and the Approved
Electronic Communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform.  In no event shall any Agent have any
liability to any Loan Party, any Lender or any other Person for damages of any
kind, whether or not based on strict liability and including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
contract, tort or otherwise) arising out of or related to any Loan Party’s or
any Agent’s transmissions of Communications through Internet (including the
Platform), except to the extent caused by the willful misconduct, bad faith or
gross negligence of the Administrative Agent, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  Notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.  Each
Loan Party understands that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution and agrees and assumes the risks
associated with such electronic distribution, except to the extent caused by the
willful misconduct, bad faith or gross negligence of the Administrative Agent,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(e)       The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Loan Documents.  Each Lender agrees that receipt of notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

(f)        Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.  

 

(g)       Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Non-Public Information with respect
to Borrower, its Subsidiaries or their securities for purposes of United States
federal or state securities laws.  In the event that

 

 168 

 

 

any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither the Borrower nor the Administrative Agent has any responsibility for
such Public Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Loan Documents.

 

Section 10.02   Waivers; Amendment.  (a)  No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of each Agent, the Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by Section
10.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.  No notice
or demand on Borrower or any other Loan Party in any case shall entitle Borrower
or any other Loan Party to any other or further notice or demand in similar or
other circumstances.

 

(b)       Subject to Section 2.16(c), Section 2.20(g), Section 2.21(c) and
Sections 10.02(c) and (d), neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended, supplemented or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Borrower and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent, the Collateral Agent (in the
case of any Security Document) and the Loan Party or Loan Parties that are
parties thereto, in each case with the written consent of the Required Lenders;
provided that no such agreement shall:

 

(i)                increase or extend the expiry date of the Commitment of any
Lender without the written consent of such Lender (it being understood and
agreed that no amendment, modification, termination, waiver or consent with
respect to any condition precedent, covenant, Default or Event of Default (or
any definition used, respectively, therein), mandatory prepayment or mandatory
reduction of the Commitments shall constitute an increase in or extension of the
expiry date of the Commitment of any Lender for purposes of this clause (i));

 

(ii)               reduce the principal amount or premium, if any, of any Loan
or LC Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.06(c)), or reduce any Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly and adversely affected thereby (it being understood that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii));

 

 169 

 

 

(iii)               postpone or extend the maturity of any Loan, or any
scheduled date of payment of or the installment otherwise due on the principal
amount of any Term Loan under Section 2.09, or the required date of payment of
any Reimbursement Obligation, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment (other than a waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or postpone the scheduled date of expiration of any Commitment
or postpone the scheduled date of expiration of any Letter of Credit beyond the
Letter of Credit Expiration Date, without the written consent of each Lender
directly and adversely affected thereby (it being understood and agreed that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant, Default or Event of Default (or any definition
used, respectively, therein), mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension of the maturity date or other
scheduled payment of any Loan or constitute an extension of the expiration date
of any Lender’s commitment);

 

(iv)              change Section 2.14(b) or (c) or Section 8.04 in a manner that
would alter the order of or the pro rata sharing of payments or setoffs required
thereby, without the written consent of each Lender;

 

(v)               change the percentage set forth in the definition of “Required
Lenders” or “Majority Revolving Lenders” or any other provision of any Loan
Document (including this Section 10.02) specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);

 

(vi)              release all or substantially all of the Guarantors from their
respective Guarantees (except as expressly provided in Article VII), or limit
their liability in respect of such Guarantees, without the written consent of
each Lender;

 

(vii)              except as expressly permitted in this Agreement or any
Security Document, release all or substantially all of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;

 

(viii)             change any provisions of any Loan Document in a manner that
by its terms adversely and directly affects the rights in respect of payments
due to Lenders holding Loans of any Class materially differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
directly affected Class;

 

(ix)              change Section 10.04(h) without the consent of each Granting
Lender all or any part of whose Loans are being funded by any SPC at the time of
any such amendment, waiver or other modification;

 

 170 

 

 

(x)               change the application of prepayments of Term Loans set forth
in Section 2.10(h) without the consent of the Required Lenders and Term Loan
Lenders holding more than 50% of the principal amount of the outstanding Term
Loans,

 

(xi)              change Section 10.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender;

 

(xii)              permit assignments by any Loan Party of its rights or
obligations under the Credit Facilities without the written consent of each
Lender, the Administrative Agent, the Collateral Agent, the Swingline Lender and
the Issuing Bank; or

 

(xiii)             subordinate the Obligations under the Loan Documents to any
other Indebtedness;

 

provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, (2) any waiver, amendment or modification of this Agreement that by its
terms directly affects the rights or duties under this Agreement of the
Revolving Lenders (but not the Term Loan Lenders), or the Term Loan Lenders (but
not the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 10.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time, (3) any waiver, amendment or modification of this Agreement that by
its terms results in (at the time of such waiver, amendment or modification or
any time thereafter) Borrower satisfying any condition to a Revolving Borrowing
contained in Section 4.02 hereof (which, but for such waiver, amendment or
modification would not otherwise be satisfied), without the consent of the
Majority Revolving Lenders, and (4) any waiver, amendment or modification before
the earlier of (x) 60 days following the Closing Date, and (y) achievement of a
successful primary syndication of the Credit Facilities provided herein (as
determined by the Arrangers in their sole discretion exercised in good faith)
may not be effected without the written consent of the
Arrangers.  Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Bank and the Swingline Lender) if (x) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment,
(y) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment in full of the principal of, premium, if any, and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement, and (z) Section 2.16(b) is
complied with.

 

(c)       Without the consent of any other Person, the applicable Loan Party or
Loan Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment

 

 171 

 

 

or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional Property to become Collateral
for the benefit of the Secured Parties, or as required by applicable Legal
Requirements to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any Property or assets so that the security interests
therein comply with applicable Legal Requirements.

 

(d)       Notwithstanding the foregoing, (x) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders; (y) Borrower and the
Administrative Agent may enter into amendments to this Agreement and the other
Loan Documents in accordance with the provisions of Section 2.19, Section 2.20
and Section 2.21; and (z) the Loan Documents may be amended, modified,
supplemented or waived with the consent of the Administrative Agent at the
request of the Borrower if such amendment, modification, supplement or waiver is
delivered in order to (a) comply with local Requirements of Law or advice of
counsel or (b) cure any ambiguity, omission or mistake, in each case, so long as
such amendment, modification, supplement or waiver does not directly and
adversely affect the rights of any Lender or Issuing Bank, and such amendment,
modification, supplement or shall be deemed approved by the Required Lenders if
such Lenders shall have received at least five Business Days’ prior written
notice of such change and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment.

 

Section 10.03   Expenses; Indemnity; Damage Waiver.  (a)       The Loan Parties
agree, jointly and severally, to pay, promptly upon demand:

 

(i)                all reasonable and documented out-of-pocket costs and
expenses incurred by the Arrangers, the Administrative Agent, the Collateral
Agent, the Swingline Lender and the Issuing Bank, including the reasonable fees,
charges and disbursements of Advisors for the Arrangers, the Administrative
Agent, the Collateral Agent, the Swingline Lender and the Issuing Bank (but
limited, in the case of legal fees and expenses, to one firm for all such
Persons taken as a whole (and, if reasonably necessary, of one local counsel in
any relevant jurisdiction and one special regulatory counsel in respect of any
relevant regulations, in each case, for all such Persons and, solely in the case
of any perceived or actual conflict of interest, one additional local counsel to
all such affected Persons taken as a whole)), in connection with the syndication
of the Loans and Commitments, the preparation, negotiation, execution and
delivery of the Loan Documents, the administration of the Credit Extensions and
Commitments, the perfection and maintenance of the Liens securing the Collateral
(including, without limitation, conducting Collateral audits from time to time)
and any actual or proposed amendment, supplement or waiver of any of the Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated);

 

 172 

 

 

(ii)               all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent or the Collateral Agent, including
the fees, charges and disbursements of Advisors for the Administrative Agent and
the Collateral Agent (but limited, in the case of legal fees and expenses, to
one firm for all such Persons taken as a whole (and, if reasonably necessary, of
one local counsel in any relevant jurisdiction and one special regulatory
counsel in respect of any relevant regulations, in each case, for all such
Persons and, solely in the case of any perceived or actual conflict of interest,
one additional local counsel to all such affected Persons taken as a whole)), in
connection with any action, claim, suit, litigation, investigation, inquiry or
proceeding affecting the Collateral or any part thereof, in which action, claim,
suit, litigation, investigation, inquiry or proceeding the Administrative Agent
or the Collateral Agent is made a party or participates or in which the right to
use the Collateral or any part thereof is threatened, or in which it becomes
necessary in the judgment of the Administrative Agent or the Collateral Agent to
defend or uphold the Liens granted by the Security Documents (including any
action, claim, suit, litigation, investigation, inquiry or proceeding to
establish or uphold the compliance of the Collateral with any Legal
Requirements);

 

(iii)               all reasonable and documented out-of-pocket costs and
expenses incurred by the Arrangers, the Administrative Agent, the Collateral
Agent, any other Agent, the Swingline Lender, the Issuing Bank or any Lender,
including the fees, charges and disbursements of Advisors for any of the
foregoing (but limited, in the case of legal fees and expenses, to one firm for
the Arrangers, Administrative Agent and Collateral Agent and one firm for the
Lenders taken as a whole (and, if reasonably necessary, of one local counsel in
any relevant jurisdiction and one special regulatory counsel in respect of any
relevant regulations, in each case, for all such Persons and, solely in the case
of any perceived or actual conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Persons similarly situated,
taken as a whole)), incurred in connection with the enforcement or protection of
its rights under the Loan Documents, including its rights under this Section
10.03(a), or in connection with the Loans made or Letters of Credit issued
hereunder and the collection of the Secured Obligations, including all such
costs and expenses incurred during any workout, restructuring or negotiations in
respect of the Secured Obligations; and

 

(iv)              all Other Taxes in respect of the Loan Documents.

 

(b)       The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank and the Swingline Lender and each of their
respective Related Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable out-of-pocket
costs and any and all losses, claims, damages, liabilities, fees, fines,
penalties, actions, judgments, suits and related expenses, including reasonable
Advisors fees, charges and disbursements (collectively, “Claims”), incurred by,
imposed on or asserted against any Indemnitee, directly or indirectly, arising
out of, in any way connected with, or as a result of (i) the execution,
delivery, performance, administration or enforcement of the Loan Documents or
any agreement or instrument contemplated thereby or the performance by the
parties thereto of their respective obligations thereunder, (ii) any actual or
proposed use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim,

 

 173 

 

 

litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, (iv) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, at, under
or from any Property owned, leased or operated by any Company at any time, or
any Environmental Claim or threatened Environmental Claim related in any way to
any Company, (v) any past, present or future non-compliance with, or violation
of, Environmental Laws  or Environmental Permits applicable to any Company, or
any Company’s business, or any Property presently or formerly owned, leased, or
operated by any Company or their predecessors in interest, (vi) the
environmental condition of any Property owned, leased, or operated by any
Company at any time, or the applicability of any Legal Requirements relating to
such Property, whether or not occasioned wholly or in part by any condition,
accident or event caused by any act or omission of any Company, (vii) the
imposition of any environmental Lien encumbering any Real Property, (viii) the
consummation of the Transactions and the other transactions contemplated hereby
(including the syndication of the Credit Facilities) or (ix) any actual or
prospective action, claim, suit, litigation, investigation, inquiry or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or
otherwise, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, apply (x)  to disputes
solely between or among the Indemnitees or disputes solely between or among
Indemnitees and their respective Affiliates, other than disputes arising out of
any act or omission on the part of Borrower or its Subsidiaries, it being
understood and agreed that the indemnification in this Agreement shall extend to
disputes between or among the Arrangers, on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, (y) to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final non-appealable judgment
to have directly resulted solely from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of such Indemnitee’s controlled or
controlling affiliates or any of their respective officers, directors,
employees, agents, controlling persons, members or representatives
(collectively, such Indemnitee’s “Imdemnitee Related Persons”), or (z) losses,
claims, damages, liabilities or related expenses arising out of a material
breach by such Indemnitee or any of its Imdemnitee Related Persons of its
obligations under any Loan Document (as determined by a final and non-appealable
judgment of a court of competent jurisdiction).

 

(c)       The Loan Parties agree, jointly and severally, that, without the prior
written consent of the Administrative Agent and any affected Issuing Bank or
Lender, which consent(s) will not be unreasonably withheld , delayed, or
conditioned, the Loan Parties will not enter into any settlement of a Claim in
respect of the subject matter of clauses (i) through (ix) of Section 10.03(b)
unless such settlement includes an explicit and unconditional release from the
party bringing such Claim of all Indemnitees.

 

(d)       The provisions of this Section 10.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans, Reimbursement Obligations and
any other Secured Obligations, the release of any Guarantor or of all or any
portion of the Collateral, the expiration of the Commitments, the expiration of
any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agents, the Issuing Bank or any Lender.  All amounts
due under this Section 10.03 shall be accompanied by

 

 174 

 

 

reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

 

(e)       To the extent that the Loan Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents, the Issuing Bank or the
Swingline Lender under Section 10.03(a) or (b) in accordance with Section
10.03(g), each Lender severally agrees to pay to the Agents, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are incurred or asserted by any party hereto or any third party);
provided that the unreimbursed Claim was incurred by or asserted against any of
the Agents, the Issuing Bank or the Swingline Lender in its capacity as
such.  For purposes of this Section 10.03(e), a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposure,
outstanding Term Loans and unused Commitments at the time.

 

(f)        To the fullest extent permitted by applicable Legal Requirements, no
Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such Indemnitee is found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct, bad faith or gross negligence of such Indemnitee or
any of its Imdemnitee Related Persons.

 

(g)       All amounts due under this Section 10.03 shall be payable not later
than 10 days after receipt of demand therefor.

 

Section 10.04   Successors and Assigns.  (a)    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Loan Parties
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank, the Swingline Lender, and each
Lender, which consent may be withheld in their respective sole discretion (and
any attempted assignment or transfer by any Loan Party without such consent
shall be null and void).  Nothing in this Agreement or any other Loan Document,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants to the extent expressly provided in Section 10.04(e) and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
other Loan Document.

 

 175 

 

 

(b)       Any Lender shall have the right at any time to assign to one or more
assignees (other than to any Company, any Competitor or any Affiliate thereof or
any Defaulting Lender, except as provided in Section 10.04(j) below or a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that:

 

(i)                except in the case of (A) an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, (B) contemporaneous assignments to
related Approved Funds that equal at least the amount specified in this Section
10.04(b)(i) in the aggregate, (C) any assignment made in connection with the
primary syndication of the Commitments and Loans by the Arrangers or (D) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Term Loan Commitment or Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and the amount of the
Revolving Commitment or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $2,500,000; provided that the foregoing amounts may be reduced with
the consent of the Administrative Agent and, so long as no Specified Event of
Default or Default under Section 8.01(a) or (b) has occurred and is continuing,
Borrower (not to be unreasonably withheld or delayed);

 

(ii)               each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement, except that this clause (ii) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(iii)               the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that such fee shall not be
payable in the case of an assignment by any Lender to an Affiliate or an
Approved Fund of such Lender;

 

(iv)              the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire;

 

(v)               in the case of an assignment of all or a portion of a
Revolving Commitment or any Revolving Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Bank and the Swingline Lender must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned);

 

(vi)              the Administrative Agent must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld, delayed or
conditioned); and

 

 176 

 

 

(vii)              in the case of an assignment of all or a portion of a
Revolving Commitment, a Revolving Loan or any Revolving Lender’s obligations in
respect of its LC Exposure or Swingline Exposure (except in the case of (A) an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or (B) any
assignment made in connection with the primary syndication of the Commitments
and Loans by the Arrangers), Borrower must give its prior written consent to
such assignment (which assignment shall not be unreasonably withheld, delayed or
conditioned); provided that Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.

 

Notwithstanding the foregoing, (x) if a Specified Event of Default or Default
under Section 8.01(a) or (b) has occurred and is continuing (i) any consent of
Borrower otherwise required under this paragraph shall not be required, and (ii)
any consent of the Issuing Bank and the Swingline Lender required under this
Section 10.04(b) may be withheld by such Person in its sole discretion and (y)
neither the Administrative Agent nor the Arrangers shall have any responsibility
or liability for monitoring the list or identities of, or enforcing provisions
relating to, Competitors or Eligible Assignees.  Subject to acceptance and
recording thereof pursuant to Section 10.04(c), from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(provided that any liability of Borrower to such assignee under Section 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment, except to the
extent any such amounts are attributable to a Change in Law occurring after the
date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03).

 

(c)       The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and stated interest on the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding in the
absence of manifest error, and Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by Borrower, the Issuing Bank (with respect to its own
interest only), the Collateral Agent, the Swingline Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and

 

 177 

 

 

recordation fee referred to in Section 10.04(b) and any written consent to such
assignment required by Section 10.04(b), the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section
10.04(b).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with the requirements of this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.04(e).

 

(e)       Any Lender shall have the right at any time, without the consent of,
or notice to Borrower, the Administrative Agent, the Issuing Bank, or the
Swingline Lender or any other Person to sell participations to any Person (other
than any Company, any Competitor or any Affiliate thereof, a Defaulting Lender
or a natural person) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) is described in clauses (i), (ii) or (iii) of the proviso to Section
10.02(b) and (2) directly and adversely affects such Participant.  Subject to
Section 10.04(f), each Participant shall be entitled to the benefits of Sections
2.12, 2.13 and 2.15 (but subject to the requirements and limitations of Section
2.16) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.04(b) (it being understood that the
documentation required under Section 2.15(f) shall be delivered to the
participating Lender).  To the extent permitted by Legal Requirements, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees in writing to be subject to
Section 2.14(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting for this purpose as a non-fiduciary agent of
Borrower, maintain at one of its offices a register for the recordation of the
names and addresses of its Participants, the principal amounts of and stated
interest on, and terms of, its participations (the “Participant Register”).  The
entries in the Participant Register shall be conclusive and binding absent
manifest error, and such Lender (and Borrower, to the extent that the
Participant requests payment from Borrower) shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury

 

 178 

 

 

Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned) or the greater payment results from a Change in Law
after the date the participation was sold to the Participant.  

 

(g)       Any Lender may at any time, without the consent of Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank, and this Section 10.04(g) shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of Borrower, the Issuing Bank, the Swingline
Lender, the Administrative Agent or any other Person, collaterally assign or
pledge all or any portion of its rights under this Agreement, including the
Loans and Notes or any other instrument evidencing its rights as a Lender under
this Agreement, to any holder of, trustee for, or any other representative of
holders of, obligations owed or securities issued, by such fund, as security for
such obligations or securities.

 

(h)       Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to such Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof; provided further that nothing herein shall make the SPC a
“Lender” for the purposes of this Agreement, obligate Borrower or any other Loan
Party or the Administrative Agent to deal with such SPC directly, obligate
Borrower or any other Loan Party in any manner to any greater extent than they
were obligated to the Granting Lender, or increase costs or expenses of
Borrower.  The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
before the date that is one year and one day after the payment in full of all

 

 179 

 

 

outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
10.04(h), any SPC may (i) with notice to, but without the prior written consent
of, Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any Non-Public Information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(i)        The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

 

(j)        Certain Permitted Term Loan Repurchases.

 

Notwithstanding anything to the contrary contained in this Section 10.04(j) or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result immediately therefrom, Borrower
may repurchase outstanding Term Loans on the following basis:

 

(i)   Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans  (such Term Loans,
the “Offer Loans”) of Lenders, provided that, (A) Borrower delivers a notice of
the Term Loans that will be subject to such Auction to Administrative Agent (for
distribution to the Lenders) no later than noon (New York City time) at least
five (5) Business Days in advance of a proposed consummation date of such
Auction indicating (1) the date on which the Auction will conclude, (2) the
maximum principal amount of Term Loans Borrower is willing to purchase in the
Auction and (3) the range of discounts to par at which Borrower would be willing
to repurchase the Offer Loans; (B) the maximum dollar amount of the Auction
shall be no less than an aggregate $1,000,000 or an integral multiple of
$500,000 in excess thereof; (C) Borrower shall hold the Auction open for a
minimum period of two (2) Business Days; (D) a Lender who elects to participate
in the Auction may choose to tender all or part of such Lender’s Offer Loans;
(E) the Auction shall be made to Lenders holding the Offer Loans on a pro rata
basis; and (F) the Auction shall be conducted pursuant to such procedures as the
Administrative Agent may establish which are consistent with this Section
10.04(j), that a Lender must follow in order to have its Offer Loans
repurchased;

 

 180 

 

 

(ii)   the purchase consideration for such assignment shall in no event, be
funded directly or indirectly with the proceeds of Revolving Loans;

 

(iii)   Borrower shall represent that, as of the launch date of the related
Auction and the effective date of any Assignment and Assumption, it is not in
possession of any material Non-Public Information regarding Borrower, its
Subsidiaries, or their assets or securities, that (x) has not been disclosed
generally to the Lenders which are not “public side” Lenders before such date
and (y) could reasonably be expected to have a material effect upon, or
otherwise be material to, a Lender’s decision to assign Loans to such Person;

 

(iv)   after giving effect to any purchase or assignment of Term Loans pursuant
to this Section 10.04(j), the sum of (x) all Unrestricted Cash of the Loan
Parties and (y) the undrawn and available portion of the Revolving Commitments
shall not be less than $25,000,000.

 

(v)   at the time of the consummation of each purchase and assignment of Term
Loans pursuant to this Section 10.04(j), Borrower shall have delivered to the
Administrative Agent an Officers’ Certificate as to compliance with the
preceding clauses (iii) and (iv).

 

(vi)   With respect to all repurchases made by Borrower pursuant to this Section
10.04(j), (A) Borrower shall pay to the applicable assigning Lender all accrued
and unpaid interest, if any, on the repurchased Term Loans to the date of
repurchase of such Term Loans, (B) the repurchase of such Term Loans by Borrower
shall not be taken into account in the calculation of Excess Cash Flow, (C)
notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any noncash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by Borrower shall be excluded from the
determination of Consolidated Net Income and Consolidated EBITDA, and (D) such
repurchases shall not be deemed to be voluntary prepayments or mandatory
prepayment pursuant to Section 2.10 except that the amount of the Loans so
repurchased shall be applied on a pro rata basis to reduce the scheduled
remaining installments of principal on such Term Loan; and

 

(vii)   Following repurchase by Borrower pursuant to this Section 10.04(j), the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (B) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (C) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document.  

 

 181 

 

 

In connection with any Term Loans repurchased and cancelled pursuant to this
Section 10.04(j), Administrative Agent is authorized to make appropriate entries
in the Register to reflect any such cancellation.  

 

Section 10.05  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or Event of Default, failure of any condition set forth in Article IV to
be satisfied or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Obligation (other than (i) contingent reimbursement and indemnification
obligations that are not then due and payable, and (ii) obligations in respect
of undrawn Letters of Credit) or any undrawn Letter of Credit is outstanding (or
Cash Collateralized) and so long as the Commitments have not expired or
terminated.  The provisions of Article IX and Sections 2.12 to 2.15, 9.06, 10.03
and 10.08 to 10.10 shall survive and remain in full force and effect regardless
of the consummation of the Transactions and the other transactions contemplated
hereby, the repayment of the Loans, the payment of the Reimbursement
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 10.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arrangers, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  This Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08  Right of Setoff; Marshalling; Payments Set Aside.  If an Event of
Default shall have occurred and be continuing, each Lender, the Issuing Bank and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent

 

 182 

 

 

permitted by applicable Legal Requirements, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency)
(excluding Excluded Accounts, as defined in the Security Agreement, and any
Trust Funds held therein, as defined in the Security Agreement) at any time
owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of any Loan Party now or hereafter existing under this Agreement or any other
Loan Documents held by such Lender or the Issuing Bank, irrespective of whether
or not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.  None of any Agent, any Lender or any Issuing Bank shall
be under any obligation to marshal any assets in favor of any Loan Party or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that any Loan Party makes a payment or payments to Administrative Agent,
Issuing Bank or Lenders (or to Administrative Agent, on behalf of Lenders or
Issuing Bank), or any Agent, Issuing Bank or Lender enforces any security
interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law or any equitable cause, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Section 10.09  Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether sounding in contract, tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
giving effect to any choice of law principles that would apply the laws of
another jurisdiction.

 

(b)       Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its Property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements.  Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that the Administrative
Agent, any other Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement

 

 183 

 

 

or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(c)       Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)       Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile or email) in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 10.10  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

 

Section 10.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and Approved Funds’ directors, officers, employees, agents, advisors
and other representatives, including accountants, legal counsel and other
Advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential pursuant to the terms hereof; it being
agreed that each of the Administrative Agent, the Issuing Bank and the Lenders
shall be responsible for the compliance by each of its Affiliates and Approved
Funds and each of its and their directors, officers, employees, agents, advisors
and other representatives, including accountants, legal counsel and other
Advisors compliance with this Section 10.12), (b) to the extent requested by any
regulatory

 

 184 

 

 

authority or any quasi-regulatory authority (such as the National Association of
Insurance Commissioners) (in which event the applicable Administrative Agent,
Issuing Bank or Lender shall promptly inform Borrower in advance to the extent
permitted by applicable Legal Requirements and will cooperate with Borrower, at
Borrower’s sole expense, in securing a protective order with respect thereto to
the extent lawfully permitted to do so), (c) to the extent required by
applicable Legal Requirements or by any subpoena or similar legal process (in
which event the applicable Administrative Agent, Issuing Bank or Lender shall
promptly inform Borrower in advance to the extent permitted by applicable Legal
Requirements and will cooperate with Borrower, at Borrower’s sole expense, in
securing a protective order with respect thereto to the extent lawfully
permitted to do so), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies under the Loan Documents or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement; provided
that the disclosure of any such Information to any such Person shall be made
subject to the acknowledgment and acceptance by such Persons that such
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this Section 10.12 or as is otherwise reasonably acceptable
to Borrower and the Administrative Agent, including, without limitation, as
agreed in any confidential information memorandum or other marketing materials),
(ii) any actual or prospective counterparty (or its Advisors) to any swap or
derivative transaction relating to Borrower and its obligations; provided that
such Information shall be provided on a confidential basis on substantially the
same terms set forth in this Section 10.12 or as is otherwise reasonably
acceptable to Borrower and the Administrative Agent), or (iii) any actual or
prospective investor in an SPC, (g) with the consent of Borrower, (h) to any
rating agency when required by it, (i) to an investor or prospective investor in
securities issued by an Approved Fund of any Lender that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by an Approved Fund of any Lender or to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by an Approved Fund of any Lender in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by such Approved Fund, (j) to any assignee or pledge under
Section 10.04(g), or (k) to the extent such Information (x) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section 10.12 or (y) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than Borrower or any Subsidiary.  In addition, each of the
Administrative Agent, the Issuing Bank and the Lenders may disclose the
existence of this Agreement and the information about this Agreement to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent, the Issuing Bank and the Lenders in connection with the
administration and management of this Agreement and the other Loan
Documents.  For the purposes of this Section 10.12, “Information” means all
information received from Borrower relating to Borrower or any of its
Subsidiaries or its business unless (x) it is clearly labeled “Public-Contains
Only Public Information,” or (y) any such information is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
before disclosure by Borrower.  Any Person required to maintain the
confidentiality of

 

 185 

 

 

Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 10.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

Section 10.14  Assignment and Assumption.  Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a
signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Assumption duly executed by each of the Persons required to be
party thereto.

 

Section 10.15  Obligations Absolute.  To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

 

(a)       any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

 

(b)       any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

 

(c)       any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;

 

(d)       any exchange, release or non-perfection or loss of priority of any
Liens on any or all of the Collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;

 

(e)       any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

 

(f)        any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

 

 186 

 

 

Section 10.16  Waiver of Defenses; Absence of Fiduciary Duties.  (a)       Each
of the Loan Parties hereby waives any and all suretyship defenses available to
it as a Guarantor arising out of the joint and several nature of its respective
duties and obligations hereunder (including any defense contained in Article
VII).

 

(b)       Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
Affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its Affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto.

 

Section 10.17  Reinstatement.  To the extent that any payments on the
Indebtedness or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, receiver and manager, interim
receiver or other Person under any bankruptcy law or other Insolvency Law,
common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Secured Parties’ Liens, security interests, rights, powers
and remedies under this Agreement and each Loan Document shall continue in full
force and effect.  In such event, each Loan Document shall be automatically
reinstated and each Loan Party shall take (and shall cause each other Loan Party
to take) such action as may be requested by the Administrative Agent, the
Collateral Agent or the Required Lenders to effect such reinstatement.

 

Section 10.18  USA Patriot Act.  Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

 

 187 

 

 

Section 10.19  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Bank that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.20  Original Issue Discount.  FROM AND AFTER THE CLOSING DATE, THE
TERM LOANS MAY HAVE BEEN CONSIDERED TO BE ISSUED WITH ORIGINAL ISSUE DISCOUNT
FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE TERM LOANS MAY
BE OBTAINED BY WRITING TO THE BORROWER AT THE ADDRESS SET FORTH IN SECTION 10.01
ABOVE.

 

 188 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers or other authorized
signatories as of the day and year first above written.

 

  INTERNAP CORPORATION, as Borrower         By     Name:     Title:          
INTERNAP CONNECTIVITY LLC, as a Guarantor         By     Name:     Title:      
    UBERSMITH, INC., as a Guarantor         By     Name:     Title:  

 

[Signature page to Credit Agreement]

 

 

 

 

  JEFFERIES FINANCE LLC, as Administrative Agent, Collateral Agent, Arranger and
Documentation Agent         By     Name:     Title:           JEFFERIES FINANCE
LLC,   as Term Loan Lender, as Revolving Lender and as Swingline Lender        
By     Name:     Title:  

 

[Signature page to Credit Agreement]

 

 

 

 

  PNC CAPITAL MARKETS LLC,   as Arranger         By     Name:     Title:        
  PNC BANK, NATIONAL ASSOCIATION,   as Syndication Agent, as Issuing Bank and as
Revolving Lender         By     Name:     Title:  

 

[Signature page to Credit Agreement]

 

 

 

 

Annex I

 

Initial Lenders and Commitments

 

Lender Address for Notices Amount of
Revolving
Commitment Amount of Term
Loan Commitment JEFFERIES FINANCE LLC

520 Madison Avenue,

New York, New York  10022

 

$12,500,000 $300,000,000 PNC BANK, NATIONAL ASSOCIATION

1075 Peachtree Street,

Suite 1800

Atlanta, GA 30309

G4-XMDA-18-8

 

 

$12,500,000 - Total   $25,000,000 $300,000,000

 

 Annex I-1 

 

 



 

INTERNAP CORPORATION

 

CREDIT AGREEMENT

 

Dated as of April 6, 2017

 

Disclosure Schedules

 

These Disclosure Schedules set forth certain requested information and
additional exceptions to the representations and warranties of Internap
Corporation (“Borrower”) and the Guarantors in the Credit Agreement dated as of
the date hereof (the “Credit Agreement”) by and among Borrower, the Guarantors,
the lenders identified on the signature pages to the Agreement, Jefferies
Finance LLC, as Administrative Agent, and the other Agents. Capitalized terms
that are not otherwise defined in these Disclosure Schedules have the meanings
ascribed to them in the Credit Agreement.

 

   

 

 

Schedule 1.01(a)

Mortgaged Property

 

None.

 

   

 

 

Schedule 1.01(b)

Guarantors

 

Legal Name   Type of Entity   Federal Taxpayer
Identification Number   State of Formation Internap Connectivity LLC   Limited
Liability Company   80-0827920   Delaware Ubersmith, Inc.   Corporation  
82-0567677   Delaware

 

 

   

 

 

Schedule 1.01(c)

Pledgors

 

Legal Name   Type of Entity   Organizational
 Number   Federal Taxpayer 
Identification Number   State of Formation Internap Corporation   Corporation  
3410409   91-2145721   Delaware Internap Connectivity LLC   Limited Liability
Company   5171050   80-0827920   Delaware Ubersmith, Inc.   Corporation  
3578186   82-0567677   Delaware

 

   

 

 

Schedule 1.01(d)

Data Center Leases

 

Tenant   Location Address   Landlord   Date Signed Internap Corporation
(“Borrower”)   50 Innerbelt Rd, Somerville, MA  02143   Penna Realty Associates
  5/8/2008 Borrower   3355 South 120th Place, Tukwila, WA 98168   Sabey
Properties LLC   7/1/2007 Borrower   2151 Mission College Blvd, Santa Clara,
CA  95054   Washington Holdings   3/1/2010 Borrower   1221 Coit Rd, Plano,
TX  75075   DC-1221 Coit Road LLC   2/24/2011 Borrower   3690 Redondo Beach
Avenue, Redondo Beach, CA  90278   Prologis Corp   4/25/2011 Borrower   1
Enterprise Avenue North, Secaucus, NJ  07094   ProLogis LP   10/19/2012 Borrower
  250 Williams Street, Suite E100, Atlanta, GA  30303   Cousins Properties
Incorporated   5/1/2000 Borrower   140 Fourth Avenue North, Seattle, WA  98109  
GI Partners   4/25/2001 Borrower   70 Inner Belt Road, Somerville, MA  02143  
Coresite LP   2/4/1999 Borrower   1301 Fannin Street, Houston, TX  77002  
Netrality Properties   7/24/1999 Borrower   75 Broad Street, New York, NY  10004
  75 Broad LLC   1/10/2000 Borrower   1525 Comstock Street, Suite 119 and 120,
Santa Clara, CA 95054   Facebook   12/27/2013 Borrower   1200 W. 7th Street, Los
Angeles, CA 90017   Rising Partners Realty   2/27/2009 iWeb Technologies Inc.  
7207 Newman, Montreal, QC H8N 2K3   Societe immibiliere IMSO Inc.   12/14/2009
iWeb Technologies Inc.   20 Place du Commerce, Montreal, QC H3E 1Z6   Laurnun
Inc.   12/17/2007 iWeb Technologies Inc.   5945 Coulture Blvd. Montreal, QC H1P
1A8   Societe Immobiliere Imso Inc.   10/01/2014

 

   

 

 

Schedule 3.07(a)
Subsidiaries

 

Entity  Organizational
Jurisdiction  Owner  Interest  Internap Connectivity LLC  Delaware  Internap
Corporation (“Borrower”)   100% Ubersmith, Inc.  Delaware  Borrower   100%
Internap Technologies (Bermuda) Limited  Bermuda  Borrower   100% Internap
Network Services Canada Co.  Canada  Borrower   100% Internap Network Services
U.K. Limited  United Kingdom  Borrower   100% InterNAP Network Services B.V. 
Netherlands  Borrower   100% InterNAP Technologies B.V.  Netherlands  Internap
Technologies (Bermuda) Limited   100% Internap Network Services (HK) Limited 
Hong Kong  Borrower   100% Internap Network Services (Singapore) Pte. Limited 
Singapore  Borrower   100% Internap Network Services (Australia) Co. Pty Ltd. 
Australia  Borrower   100% Internap Japan Co., Ltd.  Japan  InterNAP
Technologies B.V.   51% iWeb Technologies Inc.  Canada  Borrower   100% iWeb
Intellectual Property Inc.  Canada  iWeb Technologies Inc.   100% iWeb Peering
Corporation  Delaware  iWeb Technologies Inc.   100%

 

   

 

 

Schedule 3.07(b)

Corporate Organizational Chart

 

[t1700214_ex10-1logo.jpg]

 

   

 

 

Schedule 3.09
Material Agreements

 

Company   Vendor Name   Date Signed Internap Corporation   Equinix Inc.  
4/18/2016 Internap Corporation   Digital Realty Trust LP DBA Digital 2121 South
Price LLC   1/1/2015

 

   

 

 

Schedule 3.18
Environmental Matters

 

None.

 

   

 

 

Schedule 3.20
Mortgage Filing Offices

 

None.

 

   

 

 

Schedule 4.01(k)(vi)
Landlord Access Agreements

 

Entity of Record   Location Address   Landlord/Owner if
Leased   Landlord Access
Agreement in effect
(denote with “x”) Internap Corporation   50 Inner Belt Road, Somerville,
MA  02143   Penna Realty Associates     Internap Corporation   3355 South 120th
Place, Tukwila, WA 98168   Sabey Properties LLC     Internap Corporation   2151
Mission College Boulevard, Santa Clara, CA  95054   Washington Holdings    
Internap Corporation   1221 Coit Road, Plano, TX  75075   DC-1221 Coit Road LLC
    Internap Corporation   3690 Redondo Beach Avenue, Redondo Beach, CA  90278  
Prologis Corp   x Internap Corporation   One Ravinia Drive, Suite 1300, Atlanta,
GA  30346   Franklin Street Properties Corp   x Internap Corporation   1
Enterprise Avenue North, Secaucus, NJ  07094   ProLogis LP   x Internap
Corporation   250 Williams Street, Suite E100, Atlanta, GA  30303   Cousins
Properties Incorporated     Internap Corporation   140 Fourth Avenue North,
Seattle, WA  98109   GI Partners     Internap Corporation   70 Inner Belt Road,
Somerville, MA  02143   Coresite LP     Internap Corporation   1301 Fannin
Street, Houston, TX  77002   Netrality Properties     Internap Corporation   230
Congress Street, Boston, MA  02110   BCSP VI US Investments LP     Internap
Corporation   1200 West Seventh Street, Los Angeles, CA  90017   Rising Partner
Realty     Internap Corporation   2121 South Price Road, Chandler, AZ  85248  
Digital 2121 South Price LLC     Internap Corporation   720 Second Street,
Oakland, CA  94607   Digital 720 Second LLC     Internap Corporation   370
Seventh Avenue, New York, NY  10001   370 Seventh Avenue Associates, LLC    
Internap Corporation   2260 East El Segundo Boulevard, El Segundo, CA  90245  
Digital 2260 East El Segundo LLC     Internap Corporation   1033 Jefferson
Street NW, Atlanta, GA  30318   Quality Technology Services, LLC     Internap
Corporation   2001 Sixth Avenue, Seattle, WA  98121   2001 Sixth LLC    
Internap Corporation   75 Broad Street, New York, NY  10004   75 Broad LLC   x
Internap Corporation   29 Broadway, New York, NY  10006   Jeffries Morris Inc as
agent for Trinity Morris Corp     Internap Corporation   10 Frith Street, London
W1D 3JF United Kingdom   Ashville (UK)     Internap Corporation   750D Chai Chee
Road #05-04/05, Technopark @ Chai Chee Singapore, 469001   KDDI     Internap
Corporation   351-353 Broadway - 2nd Floor, Troy, NY  12180   Fox Hunter LLC    
Internap Corporation   1525 Comstock Street., Suite 120, Santa Clara 5054  
Facebook    

 

   

 

 

Schedule 4.01(l)(iii)

Title Insurance Amounts

 

N/A

 

   

 



(a)  Each Loan Party shall, and shall cause each of its Restricted Subsidiaries
to, use commercially reasonable efforts (which shall not require the payment of
any amounts to any third party, other than (a) the payment of immaterial fees
and expenses of counsel to any such third party in connection therewith, and (b)
with respect to item 2 below, any  recording fees, filing fees, registration
fees, mortgage recording taxes, escrow charges, search and examination fees,
title insurance premiums and related fees and other fees and expenses associated
therewith) to deliver to the Collateral Agent on or before the date that is (i)
thirty (30) days, in the case of item 1 below or (ii) sixty (60) days, in the
case of item 2 below, following the Closing Date (or, if requested by Borrower,
such later date as the Administrative Agent may agree in its sole discretion)
(in each case to the extent not delivered on or prior to the Closing Date):

1. a duly executed Landlord Access Agreement or a duly executed amendment to the
existing Landlord Access Agreement with respect to the premises leased by
Borrower and identified on Schedule 4.01(k)(vi) to the Credit Agreement (other
than any such premises as to which a Landlord Access Agreement is in effect,
which is denoted by an “x” next to such premises on such Schedule); it being
agreed that (a) no Landlord Access Agreement or Bailee Letter (or amendment to
any thereof) is required with respect to any location identified on such
Schedule 4.01(k)(vi) denoted with an “x”, indicating that a Landlord Access
Agreement is in effect with respect to such premises for so long as such
existing Landlord Access Agreement or Bailee Letter in respect of such premises
denoted with an “x” remains effective, and (b) the requirements of Section
4.01(k)(vi) of the Credit Agreement are deemed satisfied with respect to each
such premises so denoted with an “x” as of the Closing Date; and

2. with respect to each leased Real Property identified on Schedule 1.01(d) that
is a “company-controlled” data center (each such Real Property, a “Mortgaged
Property”), each item required by Sections 3.20 and 4.01(l) of the Credit
Agreement with respect to each such Mortgaged Property, and such other customary
due diligence materials in customary form as shall be reasonably requested by
the Collateral Agent with respect to each such Mortgaged Property in order to
obtain a perfected lien thereon with the priority (subject to Permitted Liens)
required under the Security Documents; it being agreed that (a) no Mortgage is
required with respect to any Existing Real Property (as defined below) for so
long as the Mortgage on such Existing Real Property as in effect on the Closing
Date remains effective, (b) the requirements of Sections 3.20 and 4.01(l) of the
Credit Agreement are deemed satisfied with respect to each such Existing Real
Property, and (c) to the extent requested by the Borrower, the Borrower and the
Collateral Agent shall cooperate in good faith to amend the existing and
recorded leasehold Mortgages encumbering the Existing Real Property (the
“Existing Leasehold Mortgages”) to the extent any of the terms and conditions of
the Existing Leasehold Mortgages are inconsistent with, or different than, the
terms and conditions of such form of Leasehold Mortgage (other than solely as a
result of any changes to such form to reflect the requirements of local law in
the jurisdiction in which the applicable Existing Real Property is located). For
purposes hereof, “Existing Real Property” means the premises located,
respectively, at (a) 50 Inner Belt Road, City of Somerville, County of
Middlesex, in the Commonwealth of Massachusetts, (b) 1221 Coit Road, City of
Plano, County of Collin, in the State of Texas, and (c) 140 4th Avenue N.,
Seattle, King Co., WA 98109.

 (b)  Each Loan Party shall, and shall cause each of its Restricted Subsidiaries
to, deliver to the Collateral Agent on or before the date that is (i) ninety
(90) days, in the case of item 1 below, (ii) thirty (30) days, in the case of
item 2 below or (iii) five (5) Business Days, in the case of item 3 below,
following the Closing Date (or, if requested by Borrower, such later date as the
Administrative Agent may agree in its sole discretion) (in each case to the
extent not delivered on or prior to the Closing Date):

1. a duly executed Deposit Account Control Agreement (as defined in the Security
Agreement) or a duly executed amendment to the existing Deposit Account Control
Agreement with respect to each Deposit Account constituting Collateral and
identified on Schedule 10(a) to the Perfection Certificate, other than the
Deposit Accounts maintained at Silicon Valley Bank with account number
3300338146 and at Wells Fargo Bank with account number 4962994737 identified
therein (such Deposit Accounts, the “Excluded Deposit Accounts”); it being
agreed that (a) no Deposit Account Control Agreement or any amendment to an
existing Deposit Account Control Agreement is required with respect to any
Excluded Deposit Account for so long as such existing Deposit Account Control
Agreements in respect of such Excluded Deposit Accounts remains effective, and
(b) the requirements of Section 4.01(k)(iii) of the Credit Agreement are deemed
satisfied with respect to each Excluded Deposit Account as of the Closing Date;



2. a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.04 of the Credit Agreement and Section 4.11 of the
Security Agreement, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payee or mortgagee endorsement
(as applicable), which shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, and shall be in customary form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent;
and

3. with respect to the Securities Collateral, to the extent required under the
Security Agreement, the certificated securities (together with any related stock
powers or instruments of endorsement) for each of the Subsidiaries listed on
Schedule 6 to the Perfection Certificate, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent. 



   

 

 

Schedule 6.01(b)(i)
Existing Indebtedness

 

The following Indebtedness will remain outstanding after the Closing Date.
Amounts reflect the balances as of February 28, 2017.

 

Internap Corporation     Item  Balance  Personal Property – Capital Lease     
Equipment – Various  $9,953,808         Real Property - Capital Lease      50
Innerbelt Bldg (50 Innerbelt Rd, Somerville, MA  02143 Somerville, MA) 
$2,680,354  Sabey (3355 South 120th Place, Tukwila, WA 98168)   2,665,044  Santa
Clara (2151 Mission College Blvd, Santa Clara, CA  95054)   5,507,475  Coit Rd
(1221 Coit Rd, Plano, TX  75075)   7,579,450  Redondo Beach (3690 Redondo Beach
Avenue, Redondo Beach, CA  90278)   5,260,024  One Ravinia (One Ravinia Drive,
Suite 1300, Atlanta, GA 30346)   2,987,893  Secaucus, NJ (1 Enterprise Avenue
North, Secaucus, NJ  07094)   8,428,166         Total INAP  $45,062,215 

 

iWeb Technologies Inc.     



Item  Balance  Personal Property – Capital Lease      Equipment - Dell  $17,649 
       Real Property - Capital Lease      Lasalle (7207 Newman, Montreal, QC H8N
2K3)  $1,082,811  CL Lease (5945 Coulture Blvd. Montreal, QC H1P 1A8)   541,058 
Nuns Island (20 Place du Commerce, Montreal, QC H3E 1Z6)   5,940,477        
Total iWeb  $7,581,995         Grand Total  $52,644,210 

 

   

 

 

Schedule 6.01(b)(ii)
Existing Letters of Credit

 

Company  Lender  Number  Amount  Internap Corporation (“Borrower”)  Natixis 
SB-25432   67,560.00  Borrower  Natixis  SB-25585   1,000,000.00  Borrower 
Natixis  SB-25470   725,000.00  Borrower  Natixis  SB-25468   287,250.00 
Borrower  Natixis  SB-25584   500,000.00  Borrower  Natixis  SB-25649 
 400,000.00  Borrower  Natixis  SB-25469   388,023.00  Borrower  Natixis 
SB-25322   208,000.00  Borrower  Natixis  SB-25561   200,000.00  Borrower 
Natixis  SB-26571   190,000.00  Borrower  Natixis  SB-27104   27,907.50 
Borrower  Natixis  SB-29824   65,000.00 

 

   

 

 

Schedule 6.02(c)
Existing Liens

 

Debtor   Secured Party   Jurisdiction   Type   File Number   File Date

Internap Corporation

  BMO Harris Equipment Finance Company   Delaware Secretary of State   UCC  
2015 0535962   02-06-2015

Internap Corporation

 

Regents Capital Corporation

  

  Delaware Secretary of State   UCC   2015 1255800   03-25-2015 Internap
Corporation   BMO Harris Equipment Finance Company   Delaware Secretary of State
  UCC   2015 3149720   07-21-2015 Internap Corporation   BMO Harris Equipment
Finance Company   Delaware Secretary of State   UCC   2015 0535962   08-25-2015
Internap Corporation   BMO Harris Equipment Finance Company   Delaware Secretary
of State   UCC   2015 0258167   09-24-2015 Internap Corporation   BMO Harris
Equipment Finance Company   Delaware Secretary of State   UCC   2015 5196828  
11-06-2015 Internap Corporation   BMO Harris Equipment Finance Company  
Delaware Secretary of State   UCC   2015 6049117   12-15-2015 Internap
Corporation   BMO Harris Equipment Finance Company   Delaware Secretary of State
  UCC   2016 0072189   01-05-2016 Internap Corporation   BMO Harris Equipment
Finance Company   Delaware Secretary of State   UCC   2016 0529014   01-28-2016
Internap Corporation   Regents Capital Corporation   Delaware Secretary of State
  UCC   2016 2929543   05-16-2016 Internap Corporation   IBM Credit LLC  
Delaware Secretary of State             Internap Corporation   Cisco Systems
Capital Corporation   Delaware Secretary of State   UCC   2010 1332109  
04-16-2010 Internap Corporation   Cisco Systems Capital Corporation   Delaware
Secretary of State   UCC   2010 4331447   12-08-2010 Internap Corporation  
Regents Capital Corporation   Delaware Secretary of State   UCC   2014 3874534  
09-26-2014 Internap Corporation   Regents Capital Corporation   Delaware
Secretary of State   UCC   2014 3874567   09-26-2014

 

   

 

 

Schedule 6.04(a)
Existing Investments

 

·Borrower’s investment in Internap Japan Co., Ltd. in the amount of $ 2,999,701
USD as of 2/28/2017.

 

   

 

 

Schedule 8.01(o)

Permissible Data Center Terminations

 

Entity Record   Location Address   Landlord   Date Signed Borrower   75 Broad
Street, New York, NY  10004   75 Broad LLC   1/10/2000

 

   

 

 



 

EXHIBIT A

 

[Form of]

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 



 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Select as appropriate.

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

   

 

 

1. Assignor[s]:         2. Assignee[s]:       [Assignee is an
[Affiliate][Approved Fund] of [identify Lender]]       3. Borrower: Internap
Corporation, a Delaware corporation       4. Administrative Agent: Jefferies
Finance LLC, as the administrative agent under the Credit Agreement       5.
Credit Agreement: The Credit Agreement dated as of April 6, 2017 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
the Administrative Agent and the other parties thereto.       6. Assigned
Interest[s]:  

 

Assignor[s]5   Assignee[s]6   Facility
Assigned7   Aggregate Amount of
Commitment/Loans for all
Lenders8   Amount of
Commitment/Loans
Assigned8   Percentage Assigned
of Commitment/
Loans9              $   $    %                $   $    %                $   $  
 %

 

[7. Trade Date:                                           ]10

 

 



 

5 List each Assignor, as appropriate.

 

6 List each Assignee, as appropriate.

 

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

 

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2 

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]11   [NAME OF ASSIGNOR]         By:       Name:     Title:        
ASSIGNEE[S]12   [NAME OF ASSIGNEE]         By:       Name:     Title:

 

[Consented to and]13 Accepted:       JEFFERIES FINANCE LLC, as   Administrative
Agent         By:       Name:     Title:         [Consented to:]14       [NAME
OF RELEVANT PARTY]         By:       Name:     Title:  

 

 



 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

14 To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

A-3 

 

 

ANNEX 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required
thereunder), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
it is not a Defaulting Lender, and (viii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts that have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts that have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

 

A-4 

 

 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

A-5 

 

 

EXHIBIT B

 

[Form of]

BORROWING REQUEST

 

Jefferies Finance LLC,

as Administrative Agent for

the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Internap Corporation

Facsimile: (212) 284-3444

 

[and15

Jefferies Finance LLC,

as Swingline Lender

520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Internap Corporation

Facsimile: (212) 284-3444]

 

Re: Internap Corporation [Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of April 6, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Internap Corporation,
a Delaware corporation (“Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
Administrative Agent and as Collateral Agent, and the other parties thereto.
Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and that in
connection therewith sets forth below the terms on which such Borrowing is
requested to be made:

 

 



 

15 A Borrowing Request for a Swingline Borrowing must be delivered to the
Administrative Agent and the Swingline Lender. See Section 2.17(b) of the Credit
Agreement.

 

B-1 

 

 

(A) Class of Borrowing: [Revolving Borrowing]     [Term Borrowing]    
[Swingline Borrowing]       (B) Principal amount of Borrowing:16         (C)
Date of Borrowing     (which is a Business Day):         (D) Type of Borrowing:
[ABR Borrowing] [Eurodollar Borrowing]       (E) Interest Period and the last
day thereof:17         (F) Funds are requested to be disbursed     to Borrower’s
account with:       Account No.  

 

 

Borrower hereby represents and warrants that the conditions to lending specified
in [Section 4.01 and]18 Section 4.02 of the Credit Agreement are satisfied as of
the date hereof.

 

[Signature Page Follows]

 

 



 

16        See Section 2.02(a) of the Credit Agreement for minimum borrowing
amounts.

 

17        To be inserted if a Eurodollar Borrowing, and to be subject to the
definition of “Interest Period” in the Credit Agreement.

 

18        To be included for Borrowings on the Closing Date.

 

B-2 

 

 

  Internap Corporation         By:       Name:     Title:

 

B-3 

 

 

EXHIBIT C

 

[Form of]
COMPLIANCE CERTIFICATE

 

This compliance certificate (this “Certificate”) is delivered to you pursuant to
Section 5.01(c) of the Credit Agreement, dated as of April 6, 2017 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Internap Corporation, a
Delaware corporation (“Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
Administrative Agent and as Collateral Agent, and the other parties thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

1.          I am the duly elected, qualified and acting [specify type of
Financial Officer] of Borrower.

 

2.          I have reviewed and am familiar with the contents of this
Certificate.

 

3.          Attached hereto as Attachment 1 are the financial statements for the
fiscal [quarter][year] ended [_________] (the “Financial Statements”). I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below on Attachment 2]19.

 

4.          Attached hereto as Attachment 3 are the computations showing
compliance with the financial covenants set forth in Section 6.10 of the Credit
Agreement.

 

5.          Attached hereto as Attachment 4 are the computations showing
Borrower’s calculation of Cumulative Credit Availability.

 

6.          Attached hereto as Attachment 5 are the total assets of all
Immaterial Subsidiaries as of the last day of the most recently ended Test
Period and the Consolidated EBITDA attributable to all Immaterial Subsidiaries
for such Test Period.

 

7.          Attached hereto as Attachment 6 is a list of each Subsidiary of the
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of the date of this Certificate.

 

8.          Attached hereto as Attachment 7 are updates to Schedule 3.09 of the
Credit Agreement with respect to Data Center Leases from the previous
Certificate.

 

9.          [Attached hereto as Attachment 8 are the computations showing
Borrower’s calculation of Excess Cash Flow and Retained Excess Cash Flow
Amount.]20

 

10.        [[Attached hereto as Attachment 9 is the Perfection Certificate
Supplement dated as of the date hereof] [There has been no change in the
information with respect to any Company required to be

 

 



 

19        To the extent applicable, insert information in Attachment 2 regarding
any Default or Event of Default that has occurred, specifying in reasonable
detail the nature and extent thereof and any corrective action taken or proposed
to be taken with respect thereto.

 

20        To be inserted only in connection with the delivery of annual
financial statements.

 

C-1 

 

 

disclosed in the Perfection Certificate Supplement since the date of the
Perfection Certificate or latest Perfection Certificate Supplement.]]21

 

IN WITNESS WHEREOF, I execute this Certificate this ____ day of ____________,
20__.

 

  Internap Corporation         By:       Name:     Title: [Financial Officer]

 

 



 

21        To accompany annual financial statements only.

 

C-2 

 

 

ATTACHMENT 1

TO

COMPLIANCE CERTIFICATE

 

Financial Statements

 

The information described herein is as of [__________________], and pertains to
[the fiscal [quarter] [year] ended [____________]].

 

C-3 

 

 

ATTACHMENT 2

TO

COMPLIANCE CERTIFICATE

 

[Specify each Default/Event of Default and the nature thereof, as necessary]

 

C-4 

 

 

ATTACHMENT 3

TO

COMPLIANCE CERTIFICATE

 

[Set forth calculation of financial covenants]

 

C-5 

 

 

ATTACHMENT 4

TO

COMPLIANCE CERTIFICATE

 

[Set forth calculation of Cumulative Credit Availability]

 

C-6 

 

 

ATTACHMENT 5

TO

COMPLIANCE CERTIFICATE

 

[Set forth total assets of all Immaterial Subsidiaries as of the last day of the
most recently ended Test Period and the Consolidated EBITDA attributable to all
Immaterial Subsidiaries for such Test Period]

 

Immaterial Subsidiary   Assets   Consolidated EBITDA   Percentage of Assets of
Borrower and its
Subsidiaries   Percentage of Consolidated
EBITDA of Borrower and its
Subsidiaries                                                       Total for all
Immaterial Subsidiaries                

 

C-7 

 

 

ATTACHMENT 6

TO

COMPLIANCE CERTIFICATE

 

[Set forth list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of the date of this Compliance Certificate]

 

C-8 

 

 

ATTACHMENT 7

TO

COMPLIANCE CERTIFICATE

 

[Set forth updates to Schedule 3.09 of the Credit Agreement with respect to Data
Center Leases]

 

C-9 

 

 

ATTACHMENT 8

TO

COMPLIANCE CERTIFICATE

 

[Set forth calculation of Excess Cash Flow and Retained Excess Cash Flow]

 

C-10 

 

 

ATTACHMENT 9

TO

COMPLIANCE CERTIFICATE

 

[Attach Perfection Certificate Supplement]

 

C-11 

 

 

EXHIBIT D

 

[Form of]
INTERCOMPANY NOTE

 

INTERCOMPANY SUBORDINATED demand PROMISSORY NOTE

 

Note Number: 1 Dated:  April [      ], 2017

 

FOR VALUE RECEIVED, Borrower (as defined below), and each of its Restricted
Subsidiaries (collectively, the “Group Members” and each, a “Group Member”)
which is a party to this intercompany subordinated demand promissory note (this
“Promissory Note”) as a Payor (as defined below) promises to pay to such other
Group Member that makes loans to such Group Member (each Group Member which
borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), (i) on such date as shall
be agreed between the applicable Payor and the applicable Payee with respect to
any loan or advance evidenced hereby, or (ii) following the occurrence and
during the continuation of an Event of Default, on demand, in lawful money of
the United States of America, in immediately available funds and at the
appropriate office of the Payee, the aggregate unpaid principal amount of all
loans and advances heretofore and hereafter made by such Payee to such Payor and
any other indebtedness now or hereafter owing by such Payor to such Payee as
shown either on Schedule A attached hereto (and any continuation thereof) or in
the books and records of such Payee. The failure to show any such indebtedness
or any error in showing such Indebtedness shall not affect the obligations of
any Payor hereunder. Unless otherwise defined herein, terms defined in the
Credit Agreement (hereinafter defined) and used herein shall have the meanings
given to them in that certain Credit Agreement, dated as of April 6, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Internap Corporation,
a Delaware corporation (“Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
Administrative Agent and as Collateral Agent, and the other parties thereto.

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Each Payor and any endorser of this
Promissory Note hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee that is a Loan Party to the
Collateral Agent, for the benefit of the Secured Parties, as first lien security
(subject to Permitted Liens) for such Payee’s Secured Obligations under the
Credit Agreement, the Security Agreement and the other Loan Documents to which
such Payee is a party. Each Payor acknowledges and agrees that, upon the
occurrence and during the continuation of an Event of Default, the Collateral
Agent and the other Secured Parties may exercise all the rights of the Payees
that are Loan Parties under this Promissory Note in accordance with the terms
and conditions of the Credit Agreement, the Security Agreement and the other
Loan Documents and will not be subject to any abatement, reduction, recoupment,
defense, setoff or counterclaim available to such Payor.

 

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Promissory Note, or against any of their respective properties,
shall be subordinated and subject in right of payment to the Secured Obligations
until all of the Obligations (other than contingent reimbursement and
indemnification

 

D-1 

 

 

obligations that are not then due and payable) have been performed and paid in
full in immediately available funds, all Letters of Credit are terminated (or
have been Cash Collateralized in a manner acceptable to the Issuing Bank in
respect thereof) and the Commitments have been terminated; provided, that each
Payor may make payments to the applicable Payee so long as no Default or Event
of Default shall have occurred and be continuing. Notwithstanding any right of
any Payee to ask, demand, sue for, take or receive any payment from any Payor,
until the Secured Obligations are paid and discharged in full, all rights, Liens
and security interests of such Payee, whether now or hereafter arising and
howsoever existing, in any assets of any Payor that is a Loan Party (whether
constituting part of the security interests or collateral given to the
Collateral Agent or any Secured Party to secure payment of all or any part of
the Obligations or otherwise) shall be and hereby are subordinated to the rights
of the Administrative Agent or any Secured Party in such assets. Except as
expressly permitted or required by the Credit Agreement, the Payees shall have
no right of possession of any such asset or to foreclose upon, or exercise any
other remedy in respect of, any such asset, whether by judicial action or
otherwise, unless and until all of the Secured Obligations (other than
contingent reimbursement and indemnification obligations that are not then due
and payable) have been performed and paid in full in immediately available
funds, all Letters of Credit are terminated (or have been Cash Collateralized in
a manner acceptable to the Issuing Bank in respect thereof) and the Commitments
under the Credit Agreement have been terminated.

 

This Promissory Note shall be binding upon each Payor and its successors and
assigns, and the terms and provisions of this Promissory Note shall inure to the
benefit of each Payee and their respective successors and assigns, including
subsequent holders hereof. Notwithstanding anything to the contrary contained
herein, in any other Loan Document or in any other promissory note or other
instrument, this Promissory Note (i) replaces and supersedes any and all
promissory notes or other instruments which create or evidence any loans or
advances made on or before the date hereof by any Payee to any other Group
Member, and (ii) shall not be deemed replaced, superseded or in any way modified
by any promissory note or other instrument entered into on or after the date
hereof which purports to create or evidence any loan or advance by any Payee to
any other Group Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

The terms and provisions of this Promissory Note are severable, and if any term
or provision shall be determined to be superseded, illegal, invalid or otherwise
unenforceable in whole or in part pursuant to applicable Legal Requirements by a
Governmental Authority having jurisdiction, such determination shall not in any
manner impair or otherwise affect the validity, legality or enforceability of
that term or provision in any other jurisdiction or any of the remaining terms
and provisions of this Promissory Note in any jurisdiction.

 

From time to time after the date hereof, additional Restricted Subsidiaries of
Borrower may become parties hereto (as Payor and/or Payee, as the case may be)
by executing a counterpart signature page to this Promissory Note (each
additional Restricted Subsidiary, an “Additional Party”). Upon delivery of such
counterpart signature page to the Payees, notice of which is hereby waived by
the other Payors, each Additional Party shall be a Payor and/or a Payee, as the
case may be, and shall be as fully a party hereto as if such Additional Party
were an original signatory hereof. Each Payor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Payor or Payee hereunder. This Promissory Note
shall be fully effective as to any Payor or Payee that is or

 

D-2 

 

 

becomes a party hereto regardless of whether any other person becomes or fails
to become or ceases to be a Payor or Payee hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Promissory Note by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Promissory
Note.

 

[Signature Page Follows]

 

D-3 

 

 

IN WITNESS WHEREOF, each Payor and Payee has caused this Intercompany
Subordinated Demand Promissory Note to be executed and delivered by its proper
and duly authorized officer as of the date set forth above.

 

  [PAYORS/PAYEES], as a Payor and Payee         By:       Name:     Title:

 

D-4 

 

 

SCHEDULE A

TO

INTERCOMPANY NOTE

 

TRANSACTIONS
ON
INTERCOMPANY DEMAND PROMISSORY NOTE

 

Date   Name of
Payor   Name of
Payee   Amount of
Advance
This Date   Amount of
Principal
Paid This
Date   Outstanding
Principal
Balance from
Payor to Payee
This Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                 

 

D-5 

 

 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ___________________________________________ all of its right, title
and interest in and to the Intercompany Subordinated Demand Promissory Note,
dated ____________ (as amended, supplemented, replaced or otherwise modified
from time to time, the “Promissory Note”), made by Borrower and each Subsidiary
thereof or any other person that becomes a party thereto, and payable to the
undersigned. This endorsement is intended to be attached to the Promissory Note
and, when so attached, shall constitute an endorsement thereof.

 

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) that are Loan Parties on the date of the Promissory Note. From time to
time after the date thereof, additional Subsidiaries of the Group Members shall
become parties to the Promissory Note (each, an “Additional Payee”) and, if such
Subsidiaries are or will become Loan Parties, a signatory to this endorsement by
executing a counterpart signature page to the Promissory Note and to this
endorsement. Upon delivery of such counterpart signature page to the Payors,
notice of which is hereby waived by the other Payees, each Additional Payee
shall be a Payee and shall be as fully a Payee under the Promissory Note and a
signatory to this endorsement as if such Additional Payee were an original Payee
under the Promissory Note and an original signatory hereof. Each Payee expressly
agrees that its obligations arising under the Promissory Note and hereunder
shall not be affected or diminished by the addition or release of any other
Payee under the Promissory Note or hereunder. This endorsement shall be fully
effective as to any Payee that is or becomes a signatory hereto regardless of
whether any other person becomes or fails to become or ceases to be a Payee
under the Promissory Note or hereunder.

 

Dated:                         [PAYEES]                 By:           Name:    
    Title:

 

D-6 

 

 

EXHIBIT E

 

[Form of]

INTEREST ELECTION REQUEST

 

[Date]

 

Jefferies Finance LLC,

as Administrative Agent for

the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Internap Corporation

 

Facsimile: [(212) 284-3444]

 

Re: Internap Corporation

 

Ladies and Gentlemen:

 

Pursuant to Section 2.08 of that certain Credit Agreement, dated as of April
[___], 2017 (as amended, restated, amended and restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement), among Internap Corporation, a Delaware corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Jefferies Finance LLC, as Administrative Agent and
as Collateral Agent, and the other parties thereto, Borrower hereby gives the
Administrative Agent notice that Borrower hereby requests:

 

[Option A - Conversion of Eurodollar Borrowings to ABR Borrowings: to convert
$___________ in principal amount of presently outstanding Eurodollar
_______________ Borrowings22 with a final Interest Payment Date of ____________
____, _____ to ABR Borrowings on __________ ____, ____ (which is a Business
Day).]

 

[Option B - Conversion of ABR Borrowings to Eurodollar Borrowings: to convert
$__________ in principal amount of presently outstanding ABR ____________
Borrowings23 to Eurodollar Borrowings on ____________ ____, _____ (which is a
Business Day). The Interest Period for such Eurodollar Borrowings is ______
month[s].]

 

[Option C - Continuation of Eurodollar Borrowings as Eurodollar Borrowings: to
continue as Eurodollar Borrowings $__________ in presently outstanding
Eurodollar __________ Borrowings24 with a final Interest Payment Date of
____________ ____, _____ (which is a Business Day). The Interest Period for such
Eurodollar Borrowings is ______ month[s].]

  

 



 

22         Identify as Eurodollar Term Borrowings or Eurodollar Revolving
Borrowings.

 

23         Identify as ABR Term Borrowings or ABR Revolving Borrowings.

 

24         Identify as Eurodollar Term Borrowings or Eurodollar Revolving
Borrowings.

 

E-1 

 

 

[Signature Page Follows]

 



E-2 

 

 

 

  Very truly yours,       Internap Corporation         By       Name:     Title

 

E-3 

 

 

EXHIBIT F

 

[Form of]
LANDLORD ACCESS AGREEMENT

 

THIS LANDLORD ACCESS AGREEMENT (this “Agreement”) is made and entered into as of
[____________], by and between [_____________, a(n) ___________], having an
office at [______________________________________________] (the “Landlord”) and
Jefferies Finance LLC, a Delaware limited liability company, as the collateral
agent (in such capacity, the “Collateral Agent”) for the benefit of the Secured
Parties (as defined in the Credit Agreement, which is hereinafter defined),
having an office at 520 Madison Avenue, New York, New York 10022, Attention:
Account Officer - Internap Corporation.

 

R E C I T A L S :

 

1.          The Landlord is the record title holder and owner of the real
property described in Schedule A attached hereto (the “Real Property”).

 

2.          The Landlord has leased all or a portion of the Real Property (the
“Leased Premises”) to Internap Corporation, a Delaware corporation (the
“Lessee”) pursuant to a certain lease agreement or agreements described in
Schedule B attached hereto (collectively, and as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”).

 

3.          Lessee, as Borrower (such term and each other capitalized term used
but not defined herein having the meaning given to it in the Credit Agreement),
the Guarantors, the Lenders, the Collateral Agent and the other parties thereto,
have entered into that certain Credit Agreement, dated as of April 6, 2017, (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders and other Secured Parties have agreed to make certain loans and other
credit extensions to the Borrower (collectively, the “Loans”).

 

4.          As security for the payment and performance of the Secured
Obligations under the Credit Agreement and the other Loan Documents, the
Collateral Agent has or will acquire a security interest in and lien upon all of
the Lessee’s personal property, inventory, accounts, goods, machinery,
equipment, furniture and fixtures (together with all additions, substitutions,
replacements and improvements to, and proceeds of, the foregoing, collectively,
the “Personal Property”) for the benefit of the Secured Parties.

 

5.          The Collateral Agent has requested that the Landlord execute this
Agreement as a condition precedent to the making of the Loans under the Credit
Agreement.

 

A G R E E M E N T :

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Landlord hereby represents, warrants and agrees in favor of
the Collateral Agent, as follows:

 

 



 



 

F-1 

 

 

1.          The Landlord certifies that (i) the Landlord is the landlord under
the Lease described in Schedule B attached hereto and is authorized to execute
this Agreement, (ii) the Lease is in full force and effect and has not been
amended, modified or supplemented except as set forth in Schedule B hereto and
(iii) the Landlord has sent no notice of default to the Lessee under the Lease
respecting a default which has not been cured by the Lessee.

 

2.          The Landlord agrees that (i) it will provide the Collateral Agent
(via overnight mail at the Lessee’s cost and expense) with written notice of any
default by the Lessee under the Lease or of any matter of which the Landlord has
actual knowledge on which a default may be predicated or claimed by Landlord
under the Lease that may result in termination of the Lease (a “Default Notice”)
at the same time as it sends such notice to the Lessee, (ii) the Lease shall not
terminate until the Collateral Agent has had at least 30 days following receipt
of such Default Notice to cure such default, and (iii) the Collateral Agent
shall not be under any obligation to cure any default by the Lessee under the
Lease. Landlord agrees to accept performance on the part of the Collateral Agent
as though performed by Lessee within the period allowed to Lessee by the terms
of the Lease. No action by the Collateral Agent pursuant to this Agreement shall
be deemed to be an assumption by the Collateral Agent of any obligation under
the Lease, and, except as provided in Sections 3, 5 and 6 below, the Collateral
Agent shall not have any obligation to the Landlord.

 

3.          The Landlord agrees that the Personal Property is and will remain
personal property and not fixtures even though it may be affixed to or placed on
the Leased Premises. The Landlord further agrees that the Collateral Agent has
the right to remove the Personal Property from the Leased Premises at any time
in accordance with the terms of the Loan Documents and the applicable provisions
of the Lease relating to the installation and removal of the Personal Property;
provided that the Collateral Agent shall repair any damage arising from such
removal at the Lessee’s expense. The Landlord further agrees that it will not
hinder the Collateral Agent’s actions in removing the Personal Property from the
Leased Premises or the Collateral Agent’s actions in otherwise enforcing its
security interest in the Personal Property; provided that the Collateral Agent
complies with the applicable provision of the Lease if the Collateral Agent
removes the Personal Property. The Collateral Agent shall not be liable for any
diminution in value of the Leased Premises caused by the absence of Personal
Property actually removed or by the need to replace the Personal Property after
such removal except as provided in this Agreement. The Landlord acknowledges
that the Collateral Agent shall have no obligation to remove the Personal
Property from the Leased Premises.

 

4.          [(a)             The Landlord acknowledges and agrees that the
Lessee’s granting of a security interest in the Personal Property in favor of
the Collateral Agent (for the benefit of the Secured Parties) shall neither
constitute a default under the Lease nor permit the Landlord to terminate the
Lease or re-enter or repossess the Leased Premises or otherwise be the basis for
the exercise of any remedy by the Landlord under the Lease, and the Landlord
hereby expressly consents to and approves of (to the extent, if any, that
Landlord’s consent and approval is required under the Lease) the granting of
such security interest. Further, Landlord waives any security interest, lien,
claim or other similar right, including, without limitation, rights of levy or
distraint for rent, in or on the Personal Property, whether arising by agreement
or by law and whether currently existing or arising in the future.]

 

[(b)          Landlord agrees to execute and permits the recording of (to the
extent, if any, that such agreement and permission is required under the Lease),
a customary memorandum of lease, short form of lease or equivalent instrument
(but not, for avoidance of doubt, the Lease itself) that is sufficient to place
Lessee’s leasehold estate in the Leased Premises of record in the jurisdiction
of the Real Property, such memorandum, short form or equivalent instrument to be
in form and substance mutually

 

F-2 

 

 

acceptable to Landlord and Lessee and, in any event, reasonably acceptable to
Collateral Agent and any title insurer with respect to the Leased Premises.]

 

[(c)          Landlord consents to and approves of (to the extent, if any, that
such consent and approval is required under the Lease) the execution and
delivery by Lessee of: (a) a mortgage, deed of trust, deed to secure debt or
other similar instrument (the “Mortgage”) to Collateral Agent, pursuant to which
the Lessee will grant a mortgage lien on all of its right, title and interest in
and to the Lease and the leasehold estate in the Leased Premises, assign all
subleases, rents and profits and grant other security interests in the Leased
Premises; provided such Mortgage does not encumber the Landlord’s fee interest
in the Real Property and is otherwise permitted pursuant to the terms and
provisions of any mortgage or security instrument that now or hereafter
encumbers the Landlord’s interest in the Real Property (the “Landlord’s
Financing Documents”).]

 

[(d)          Landlord consents to and approves of (to the extent, if any, that
such consent and approval is required under the Lease) any assignment of the
Lease in connection with the foreclosure of the Mortgage, or any assignment of
the Lease in lieu of foreclosure of the Mortgage, and any assignment of the
Lease by Collateral Agent following such foreclosure of the Mortgage or
assignment in lieu of foreclosure, notwithstanding any prohibition or condition
on such assignments in the Lease.]

 

5.          Upon a termination of the Lease, the Landlord will permit the
Collateral Agent and its representatives and invitees to occupy and remain on
the Leased Premises; provided that (a) such period of occupation (the
“Disposition Period”) shall not exceed 180 days following receipt by the
Collateral Agent of a Default Notice or, if the Lease has expired by its own
terms (absent a default thereunder), up to 60 days following the Collateral
Agent’s receipt of written notice of such expiration, (b) for the actual period
of occupancy by the Collateral Agent, the Collateral Agent will pay to the
Landlord the basic or minimum rent due under the Lease and all additional rent
and other amounts due under the Lease (but only to the extent such rent has not
already been paid to Landlord pursuant to the Lease) pro rated on a per diem
basis determined on a 30-day month, and shall provide and retain liability and
property insurance coverage, electricity and heat to the extent required by the
Lease and (c) such amounts paid by the Collateral Agent to the Landlord shall
exclude any rent adjustments, indemnity payments or similar amounts for which
the Lessee remains liable under the Lease for default, holdover status or other
similar charges (but not, for avoidance of doubt, basic or minimum rent). If any
injunction or stay is issued that prohibits the Collateral Agent from removing
the Personal Property, the commencement of the Disposition Period will be
deferred until such injunction or stay is lifted or removed.

 

6.          During any Disposition Period, (a) at no cost to the Landlord, the
Collateral Agent and its representatives and invitees may inspect, repossess,
remove, sever, have appraised, display, maintain, prepare for sale or lease,
repair, transfer and/or sell and otherwise deal with the Personal Property, and
the Collateral Agent may advertise and conduct public auctions or private sales
of the Personal Property at the Leased Premises, in each case without
interference by the Landlord or liability of the Collateral Agent or any Secured
Party to the Landlord, and (b) the Collateral Agent shall make the Leased
Premises available for inspection by the Landlord and prospective tenants and
shall cooperate in the Landlord’s reasonable efforts to re-lease the Leased
Premises, subject, in each case, to the terms and provisions of the Lease. If
the Collateral Agent conducts a public auction or private sale of the Personal
Property at the Leased Premises, the Collateral Agent shall use reasonable
efforts to notify the Landlord prior to the date of such auction or sale and
shall hold such auction or sale in a manner which would not unreasonably disrupt
the Landlord’s or any other tenant’s use of the Leased Premises or Real
Property.

 

7.          The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of Landlord
(including, without limitation, any successor owner of the

 

F-3 

 

 

Real Property) and the Collateral Agent. Landlord will disclose the terms and
conditions of this Agreement to any purchaser or successor to Landlord’s
interest in the Leased Premises.

 

8.          All notices to any party hereto under this Agreement shall be in
writing and sent to such party at its respective address set forth above (or at
such other address as shall be designated by such party in a written notice to
the other party complying as to delivery with the terms of this Section 8) by
certified mail, postage prepaid, return receipt requested or by overnight
delivery service.

 

9.          The provisions of this Agreement shall continue in effect until the
Landlord shall have received the Collateral Agent’s written certification that
(a) the Loans have been paid in full and all of the Borrower’s other Secured
Obligations under the Credit Agreement and each of the other Loan Documents have
been satisfied (other than contingent reimbursement and indemnification
obligations that are not then due and payable) and (b) all letters of credit
issued under the Credit Agreement are terminated (or have been Cash
Collateralized in a manner consistent with the Credit Agreement).

 

10.        THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE REAL
PROPERTY IS LOCATED, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF that would apply the laws of another jurisdiction.

 

11.        This Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which taken together shall constitute a
single agreement.

 

12.        The Landlord agrees to execute, acknowledge and deliver such further
instruments as the Collateral Agent may request to allow for the proper
recording of this Agreement (including, without limitation, a revised landlord
access agreement in form and substance sufficient for recording) or to otherwise
accomplish the purposes of this Agreement.

 

13.        This Agreement may not be modified, amended or terminated except in a
writing signed by the parties hereto (including pursuant to Section 9 hereof).

 

[Signature Page Follows]

 

F-4 

 

 

IN WITNESS WHEREOF, the Landlord and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

    ,   as Landlord             By:         Name:       Title:            
JEFFERIES FINANCE LLC,     as Collateral Agent             By:         Name:    
  Title:  

 

F-5 

 

 

SCHEDULE A

TO

LANDLORD ACCESS AGREEMENT

 

[Description of Real Property]

 

F-6 

 

 

SCHEDULE B

TO

LANDLORD ACCESS AGREEMENT

 

[Description of Lease]

 

Landlord   Lessee   Dated   Modification   Premises/Property
Address                       Internap Corporation            

 

F-7 

 

 

EXHIBIT G

 

[Form of]
LC REQUEST

 

[Date]

 

Jefferies Finance LLC,

as Administrative Agent

for the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Officer Internap Corporation

 

Jefferies Finance LLC,

as Issuing Bank

520 Madison Avenue

New York, New York 10022

Attention: Account Officer Internap Corporation

 

Facsimile: [(212) 284-3444]

 

Re: Internap Corporation

 

Ladies and Gentlemen:

 

The undersigned, Internap Corporation, a Delaware corporation (“Borrower”),
hereby makes reference to that certain Credit Agreement, dated as of April 6,
2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, Jefferies Finance LLC, as Administrative Agent and as
Collateral Agent, and the other parties thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. Borrower hereby gives notice,
pursuant to Section 2.18(b) of the Credit Agreement, that Borrower hereby
requests the issuance of a Letter of Credit under the Credit Agreement, and in
connection therewith sets forth below the information relating to such issuance
(the “Proposed Issuance”):

 

(i)The requested date of the Proposed Issuance:                      ________
(which is a Business Day)

 

(ii)The face amount of the proposed Letter of Credit:              $_______

 

(iii)The requested expiration date of such Letter of Credit:       ________

 

(iv)The Proposed Issuance is requested for the account of [Borrower] [Wholly
Owned Subsidiary (provided that Borrower shall remain jointly and severally
liable as co-applicant)].

 

(v)The name and address of the beneficiary of such requested Letter of Credit
is:

 

G-1 

 

 

     

 

(vi)Any documents to be presented by such beneficiary in connection with any
drawing under the requested Letter of Credit, including any certificate(s),
application or form of such requested Letter of Credit, are attached hereto as
Attachment 1 or described therein.

 

In connection with a request for an amendment, renewal or extension of any
outstanding Letter of Credit, Borrower sets forth the information below relating
to such proposed amendment, renewal or extension:

 

(i)A copy of the outstanding Letter of Credit requested to be amended, renewed
or extended is attached hereto as Attachment 2.

 

(ii)The proposed date of amendment, renewal or extension thereof: _______
(which shall be a Business Day)

 

(iii)The nature of the proposed amendment, renewal or extension:

 

     

 

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Issuance or on the date that any amendment, renewal or extension of an
outstanding Letter of Credit becomes effective hereunder:

 

(A)           the representations and warranties of the Loan Parties contained
in each Loan Document are true and correct in all material respects on and as of
the date of the Proposed Issuance, immediately before and immediately after
giving effect to the Proposed Issuance requested hereby, as though made on and
as of such date, other than any such representations and warranties that, by
their terms, are specifically made as of a date other than the date of the
Proposed Issuance; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on the date of the Proposed Issuance;

 

(B)           no event has occurred and is continuing, or would result from the
Proposed Issuance requested hereby, that constitutes a Default or an Event of
Default; and

 

(C)           the LC Exposure does not exceed the LC Commitment and the
aggregate amount of Revolving Exposures do not exceed the total Revolving
Commitments.

 

G-2 

 

 

  Very truly yours,       Internap Corporation         By:       Name:    
Title:

 

G-3 

 

 

ATTACHMENT 1

TO

LC REQUEST

 

[Documents to be Presented in Connection with any Drawing under the Requested
Letter of Credit]

 

G-4 

 

 

ATTACHMENT 2

TO

LC REQUEST

 

[Outstanding Letter of Credit]

 

G-5 

 

 

EXHIBIT H-1

 

[Form of Fee Mortgage]

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

from

 

________________________________

as Mortgagor

 

to

 

JEFFERIES FINANCE LLC, as Collateral Agent

as Mortgagee

 

Effective as of ___________, 20__

 

Premises Address:

_____________

City of ______

County of _____

State of ______

 

Prepared by and after

recording to be returned to:

 

Jones Day

250 Vesey Street

New York, New York 10281

Attn.: Robert J. Grados, Esq.

 

NOTE TO COUNTY RECORDER: THIS MORTGAGE IS ALSO TO BE INDEXED IN THE INDEX OF
FINANCING STATEMENTS AS A FIXTURE FILING IN ACCORDANCE WITH THE UNIFORM
COMMERCIAL CODE AS ENACTED IN THE STATE OF __________________. THE NAMES OF THE
DEBTOR AND THE SECURED PARTY, THE MAILING ADDRESS OF THE SECURED PARTY FROM
WHICH INFORMATION CONCERNING THE SECURITY INTEREST MAY BE OBTAINED, THE MAILING
ADDRESS OF THE DEBTOR AND A STATEMENT INDICATING THE TYPES, OR DESCRIBING THE
ITEMS, OF COLLATERAL, ARE AS DESCRIBED IN SECTION ‎41 HEREOF.

 

H-1-1

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”), executed on the acknowledgment date of the signature
hereto and effective as of ____________, 20__ (the “Effective Date”), is made by
[_____________, a(n) ______________] (“Mortgagor”), whose address is [_____], in
favor of JEFFERIES FINANCE LLC, a Delaware limited liability company (“JF”),
whose address is 520 Madison Avenue, 19th Floor, New York, New York 10022, as
Collateral Agent for the Secured Parties (as each such term is defined in the
Credit Agreement, which is hereinafter defined) (JF, in such capacity, together
with its successors and assigns in such capacity, “Mortgagee”). References to
this “Mortgage” shall mean this instrument and any and all renewals,
modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.

 

Background

 

A.    Mortgagor is the fee owner of that certain parcel of real property
described on Schedule A attached hereto and made a part hereof (the “Land”) and
all of the buildings, improvements, structures and fixtures now or subsequently
located on the Land (collectively, the “Improvements”; the Land and the
Improvements being hereinafter collectively referred to as the “Real Estate”).

 

B.     Mortgagor has entered into that certain Credit Agreement, dated as of
April 6, 2017 (as the same may be amended, supplemented, restated, substituted,
replaced or otherwise modified from time to time, the “Credit Agreement”), among
[Mortgagor, as Borrower] [Internap Corporation, a Delaware corporation] (in such
capacity, the “Borrower”)], the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, JF, as Administrative Agent and as
Collateral Agent, and the other parties thereto. Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.
References in this Mortgage to the “Default Rate” shall mean the interest rate
applicable pursuant to Section 2.06 of the Credit Agreement.

 

C.     Pursuant to the Credit Agreement, the Lenders have agreed to make
extensions of credit and other financial accommodations to Borrower in the
aggregate principal amount not to exceed $325,000,000.00, with an option to
increase such amount by up to an additional 50,000,000 (collectively, the
“Loans”), excluding interest and advances made to protect and enforce the lien
of this Mortgage, upon the terms and subject to the conditions set forth
therein. [Mortgagor will derive substantial direct and indirect benefit from the
extensions of credit and other financial accommodations under the Credit
Agreement.]

 

[D.   Mortgagor is a Subsidiary of Borrower and has, pursuant to the Credit
Agreement, guaranteed the obligations of Borrower under the Credit Agreement and
the other Loan Documents.]

 

 



 



 

H-1-2

 

 

[E.    Mortgagor will derive substantial direct and indirect benefit from the
extensions of credit and other financial accommodations under the Credit
Agreement.]

 

[F.    It is a condition precedent, among others, to the effectiveness of the
Credit Agreement and the obligations of the Mortgagee and the Secured Parties
under the Credit Agreement to make the Loans that Mortgagor secure its
obligations under the Credit Agreement and other Loan Documents to which
Mortgagor is a party by executing and delivering this Mortgage.]

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure:

 

(a)          the unpaid principal of, premium (if any) and interest on the Loans
and all other Secured Obligations (as defined in the Credit Agreement) of
Mortgagor, the other Loan Parties and any other obligor under the Credit
Agreement and the other Loan Documents (including, without limitation, future
advances which may be made pursuant to the provisions of Section ‎25 hereof,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and interest accruing at the then applicable
rate provided in the Credit Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Mortgagor or such other obligor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to Mortgagee and the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Mortgage, the other Loan Documents, or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, premium, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise, including, without limitation, all fees and
disbursements of counsel to Mortgagee that are required to be paid by the
Mortgagor pursuant to the terms of any of the foregoing agreements; and

 

(b)          all obligations and liabilities of Mortgagor which may arise under
or in connection with this Mortgage or any other Loan Document to which
Mortgagor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise,
including, without limitation, all fees and disbursements of counsel to
Mortgagee that are required to be paid by Mortgagor pursuant to the terms of
this Mortgage or any other Loan Document to which Mortgagor is a party (all of
the obligations described in paragraphs (a) and (b) are collectively referred to
herein as the “Obligations”);

 

MORTGAGOR HEREBY GRANTS TO MORTGAGEE, AS COLLATERAL AGENT FOR THE SECURED
PARTIES PURSUANT TO THE CREDIT AGREEMENT, A LIEN UPON AND A SECURITY INTEREST
IN, AND HEREBY MORTGAGES AND BARGAINS, WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND
SETS OVER TO MORTGAGEE, FOR THE USE AND BENEFIT OF MORTGAGEE, WITH MORTGAGE
COVENANTS AND WITH THE STATUTORY POWER OF SALE (IF ANY):

 

(A)         all right, title and interest of Mortgagor in and to the Land;

 

(B)         all right, title and interest of Mortgagor in and to the
Improvements;

 

H-1-3

 

 

(C)         all right, title and interest of Mortgagor in, to and under all
easements, rights of way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water and riparian rights, oil
and gas rights, development rights, air rights, mineral rights and all estates,
rights, titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;

 

(D)         all right, title and interest of Mortgagor in and to all of the
fixtures, chattels, business machines, machinery, apparatus, equipment, movable
appliances, furnishings, fittings and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts, and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D)  being
referred to as the “Equipment”);

 

(E)         all right, title and interest of Mortgagor in and to all substitutes
and replacements of, and all additions and alterations to, the Improvements and
the Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

 

(F)         all right, title and interest of Mortgagor, as lessor, ground
lessor, licensor, or sublessor, in, to and under all leases, subleases,
underlettings, concession agreements, licenses and other occupancy agreements
relating to the use or occupancy of the Real Estate or the Equipment, now
existing or subsequently entered into by Mortgagor and whether written or oral
and all guarantees of any of the foregoing (collectively, as any of the
foregoing may be amended, restated, extended, renewed or modified from time to
time, a “Lease” or the “Leases”), and all rights of Mortgagor in respect of cash
and securities deposited thereunder and the right to receive and collect the
revenues, income, rents, issues and profits thereof, together with all other
rents, royalties, issues, profits, revenue, income and other benefits arising
from the use and enjoyment of the Mortgaged Property (as defined below)
(collectively, the “Rents”);

 

(G)         all right, title and interest of Mortgagor in and to all trade
names, trade marks, logos, copyrights, good will, and books and records relating
to or used in connection with the operation of the Real Estate, the Leases, or
the Equipment, and all general intangibles related to the operation of the
Improvements, now existing or hereafter arising;

 

H-1-4

 

 

(H)         all right, title and interest of Mortgagor in and to all unearned
premiums under insurance policies now or subsequently obtained by Mortgagor
relating to the Real Estate or Equipment and Mortgagor’s interest in and to all
proceeds of any such insurance policies (including title insurance policies)
including the right to collect and receive such proceeds, subject to the
provisions relating to insurance generally set forth below and in the Credit
Agreement; and, except as otherwise provided in the Credit Agreement, all
awards, damages, and other compensation, including the interest payable thereon
and the right to collect and receive the same, made to the present or any
subsequent owner of the Real Estate or Equipment for the taking by eminent
domain, condemnation or otherwise, of all or any part of the Real Estate or
Equipment;

 

(I)         to the extent not prohibited under the applicable contract, consent,
license or other item unless the appropriate consent has been obtained (in each
case subject to the terms and provisions of the applicable contract, consent,
license or other item, and the terms and provisions of any required consent
obtained in connection with such assignment), all right, title and interest of
Mortgagor in and to (i) all contracts from time to time executed by Mortgagor or
any manager or agent on its behalf relating to the ownership, construction,
design, maintenance, repair, operation, management, sale or financing of the
Real Estate or Equipment and all agreements relating to the purchase or lease of
any portion of the Real Estate or any property which is adjacent or peripheral
to the Real Estate, together with the right to exercise such options and all
leases of Equipment, (ii) all consents, licenses, building permits,
entitlements, certificates of occupancy and other governmental approvals
relating to construction, completion, occupancy, use or operation of the Real
Estate or Equipment, (iii) all warranties and guaranties relating to the
construction, completion, occupancy, use or operation of the Real Estate or
Equipment, and (iv) all drawings, plans, specifications and similar or related
items relating to the Real Estate;

 

(J)         all right, title and interest of Mortgagor in and to any and all
refunds of real estate taxes, monies now or subsequently on deposit for the
payment of real estate taxes or special assessments against the Real Estate or
for the payment of premiums on insurance policies covering the foregoing
property or otherwise on deposit with or held by Mortgagee as provided in this
Mortgage or the other Loan Documents; all capital, operating, reserve or similar
accounts held by or on behalf of Mortgagor and related to the operation of the
Mortgaged Property, whether now existing or hereafter arising; and all monies
held in any of the foregoing accounts and any certificates or instruments
related to or evidencing such accounts; and

 

(K)         all proceeds, both cash and noncash, of the foregoing.

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (A) 
through (E) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A)  through (K) are collectively referred to as the
“Mortgaged Property”). Notwithstanding anything to the contrary herein or
otherwise, the security interest created by this Mortgage shall not extend to,
and the terms “Premises” and “Mortgaged Property” shall not include, any
Excluded Property (as defined in the Security Agreement).

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, for the uses and purposes
set forth, until the Obligations are fully paid and performed.

 

H-1-5

 

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

14.         Warranty of Title. Mortgagor is lawfully seized of the Premises in
fee simple title absolute and holds good and marketable title to the remainder
of the Mortgaged Property, free of any liens, claims, encumbrances and
restrictions, except for Permitted Collateral Liens.

 

15.         Payment and Performance of Obligations[; Statutory Condition].
Mortgagor shall pay and perform the Obligations at the times and places and in
the manner specified in the Credit Agreement and other Loan Documents. In
accordance with ________ law, this Mortgage is given by Mortgagor upon the
STATUTORY CONDITION and upon the further condition that all agreements of the
Mortgagor made herein shall be performed in accordance with the terms and
provisions of this Mortgage and the Credit Agreement and, if any Event of
Default shall occur and be continuing, Mortgagee also shall have the STATUTORY
POWER OF SALE (if permitted by law).

 

16.         Covenants from Other Loan Documents. All of the covenants and
agreements of Mortgagor contained in the Credit Agreement and other Loan
Documents are incorporated herein by reference.

 

17.         Insurance Coverage. Mortgagor shall at all times provide, maintain
and keep in force all policies of insurance as required by Section 5.04 of the
Credit Agreement. All of the covenants and agreements of Mortgagor contained in
Section 5.04 of the Credit Agreement are incorporated herein by reference.

 

18.         Environmental Compliance. All of the covenants and agreements of
Mortgagor contained in Section 5.09 of the Credit Agreement are incorporated
herein.

 

19.         Lien Law Compliance. Mortgagor will indemnify and hold Mortgagee
harmless from and against any loss, liability, cost or expense, including,
without limitation, any judgments, reasonable attorneys’ fees, costs of appeal
bonds and printing costs, arising out of or relating to any proceeding
instituted by any claimant alleging a violation by Mortgagor of any applicable
lien law provision.

 

20.         Casualty Events.

 

(a)          Mortgagor shall promptly notify Mortgagee of any Casualty Event.
Subject to the provisions of the Credit Agreement, Mortgagor hereby assigns to
Mortgagee all insurance/condemnation proceeds, which Mortgagee is entitled to
collect and receive and the Net Cash Proceeds in respect of which, subject to
application thereof in accordance with Section 2.10(e) of the Credit Agreement,
shall be paid to Mortgagee by the payor thereof or, if the same are nonetheless
paid to Mortgagor, by Mortgagor immediately upon Mortgagor’s receipt thereof,
and Mortgagor hereby authorizes and directs any applicable insurance company,
Governmental Authority and/or other payor to make all payments of
insurance/condemnation proceeds directly to Mortgagee. Mortgagee may, at its
option without regard to the adequacy of its security, commence, appear in and
prosecute, in its own name or Mortgagor’s name, any action or proceeding, or
make any compromises or settlements, in connection with any Casualty Event;
provided that, in such event, so long as no Event of Default has occurred under
the Loan Documents, Mortgagor shall, at its own expense, be entitled to
reasonably participate in such action, proceeding, compromise or settlement. In
no event shall Mortgagee have any liability with respect to any such action,
proceeding, compromise or settlement, or any failure to reach any terms thereof,
and Mortgagee shall be under no obligation to question the amount of any
insurance/condemnation proceeds payable with respect to any Casualty Event.
Mortgagor shall execute and deliver to Mortgagee, within ten (10) days after
Mortgagee’s written request, such further assignments of any
insurance/condemnation proceeds as Mortgagee may reasonably require.

 

H-1-6

 

 

(b)          Mortgagee shall apply all insurance/condemnation proceeds received
by Mortgagee in accordance with Section 2.10(f) of the Credit Agreement.

 

21.         Maintenance. Mortgagor shall maintain the Mortgaged Property in the
manner required by Section 5.03(b) of the Credit Agreement.

 

22.         Leases. Mortgagor shall not permit the Mortgaged Property to be
leased except as permitted by the Credit Agreement.

 

23.         Due on Sale. Mortgagor shall not sell, transfer, or otherwise
dispose of all or any part of the Mortgaged Property or any interest therein
except as permitted by the Credit Agreement.

 

24.         Mortgagee’s Rights of Cure. In the event an Event of Default has
occurred or is continuing, Mortgagee shall have the right, but not the
obligation, to cure such Event of Default. Any sums advanced by Mortgagee to pay
the cost of curing any such Event of Default shall be due and payable by
Mortgagor to Mortgagee on demand and shall earn interest from and after the date
the same are paid by Mortgagee, at the Default Rate. All sums so advanced and
all interest thereon shall be an Obligation secured by this Mortgage in addition
to all other obligations of Mortgagor to Mortgagee secured hereby. If, at the
time Mortgagee elects to cure such Event of Default, Mortgagee shall hold any
insurance proceeds or condemnation awards or other sums pursuant to this
Mortgage or any other Loan Document, Mortgagee may, at its option and upon
written notice to Mortgagor, apply such funds, subject to the provisions of
Section 8.04 of the Credit Agreement, in such order as it deems appropriate, to
the payment of all costs of such cure, notwithstanding anything to the contrary
elsewhere contained in the Loan Documents, in lieu of advancing its own funds
for such purpose. If Mortgagee has advanced its own funds to cure such Event of
Default, Mortgagee shall have the right, at any time that any such advances
remain unpaid, without notice to Mortgagor, to apply any proceeds, escrows or
other sums then held by Mortgagee pursuant to this Mortgage or any other Loan
Document, notwithstanding anything to the contrary elsewhere contained in the
Loan Documents, to the payment of such advances and all outstanding and unpaid
interest, if any, thereon.

 

25.         Future Advances. Mortgagee may, but shall not be obligated to, make
such additional advances and readvances to Mortgagor from time to time in
accordance with the Credit Agreement, and said advances and readvances shall
become part of the Obligations secured hereby to the fullest extent permitted by
law and to the same extent and with the same priority of lien as if such future
advances and readvances were made on the Effective Date. At no time shall the
outstanding principal amount of the Obligations secured by this Mortgage exceed
the outstanding principal amount of the Loans, nor shall the maturity of any
further advances secured hereby extend beyond the time of repayment of such
amounts as set forth in the Credit Agreement.

 

26.         Reimbursement of Expenses. Any and all costs and expenses incurred
or expended by Mortgagee, including, without limitation, attorneys’ fees,
whether in connection with any action or proceeding or not, to sustain the lien
and security interest of this Mortgage or its priority, or to protect or enforce
any of its rights and remedies hereunder, or to recover any Obligations hereby
secured, or for any title examination relating to the title to the Premises,
shall be due and payable by Mortgagor to Mortgagee on demand and shall earn
interest from and after the date the same are paid by Mortgagee, provided demand
for repayment has been made, at the Default Rate. All sums so advanced and all
interest thereon shall be a lien on and security interest in the Mortgaged
Property and shall be secured by this Mortgage in addition to all other
Obligations of Mortgagor to Mortgagee secured hereby.

 

27.         After-Acquired Property. All property of every kind which is
hereafter acquired by Mortgagor that is located, constructed or installed on the
Land and which, by the terms hereof, is required

 

H-1-7

 

 

or intended to be subjected to the lien and security interest of this Mortgage
shall, immediately upon the acquisition thereof by Mortgagor, and without any
further mortgage, conveyance, assignment or transfer, become subject to the lien
of this Mortgage.

 

28.         Bankruptcy Related Provisions.

 

(a)          Without limiting the generality of any provision of this Mortgage,
if a proceeding under Title 11 of the United States Code (as amended, the
“Bankruptcy Code”) is commenced by or against Mortgagor, then, pursuant to
Section 552(b)(2) of said Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by Mortgagor after the
commencement of the case and such Rents shall constitute cash collateral under
Section 363(a) of said Bankruptcy Code.

 

(b)          During the continuance of any Event of Default, Mortgagee shall
have the right to file, in its own name or on behalf of Mortgagor, any proof of
claim or any bankruptcy or insolvency proceeding in which the debtor is a lessee
under a Lease or a guarantor thereof.

 

29.         Appointment of Receiver. Mortgagee, in any action to foreclose this
Mortgage following the occurrence and during the continuation of an Event of
Default, or upon the occurrence and during the continuation of an Event of
Default, shall be at liberty to apply for the appointment of a receiver of the
rents and profits and the Premises without notice, and Mortgagee shall be
entitled, to the fullest extent permitted by applicable law, to the appointment
of such receiver as a matter of right, without consideration of the value of the
Premises as security for the amounts due Mortgagee or the solvency of any person
or corporation liable for the payment of such amounts.

 

30.         Right of Entry. Following the occurrence and during the continuation
of an Event of Default, and to the fullest extent permitted by applicable law,
Mortgagee, personally or by its agents and attorneys, may enter upon the
Premises, and exclude Mortgagor and its agents and servants wholly therefrom,
without liability for trespass, damages or otherwise (except for damages caused
by the gross negligence or willful misconduct of Mortgagee or its agents or
representatives), and take possession of all books, records and accounts
relating thereto and all other items constituting the Premises, and Mortgagor
agrees to surrender possession of the Premises including such books, records and
accounts to Mortgagee; and having and holding the same may use, operate, manage,
preserve, control and otherwise deal therewith and conduct the business thereof,
either personally or by its superintendents, managers, agents, servants,
attorneys or receivers, without interference from Mortgagor; and upon each such
entry and from time to time thereafter may, at the expense of Mortgagor, without
interference by Mortgagor and as Mortgagee may deem advisable, following the
occurrence and during the continuation of an Event of Default (i) maintain,
restore and keep secure the Premises, (ii) insure or reinsure the Premises,
(iii) make all necessary or proper repairs, renewals, replacements, alterations,
additions, betterments and improvements thereto and thereon and (iv) in every
such case in connection with the foregoing have the right to exercise all rights
and powers of Mortgagor with respect to the Premises, either in Mortgagor’s name
or otherwise; and following the occurrence and during the continuation of an
Event of Default, Mortgagee shall be entitled to collect and receive all
earnings, revenues, rents, issues, profits and income of the Premises and every
part thereof; and in furtherance of such right Mortgagee may, subject as above
stated, following the occurrence and during the continuation of an Event of
Default, collect the rents payable under all leases of the Premises directly
from the lessees thereunder upon notice to each such lessee that an Event of
Default exists accompanied by a demand on such lessee for the payment to
Mortgagee of all rents due and to become due under its lease in accordance with
this Mortgage, and Mortgagor for the benefit of Mortgagee and each such lessee,
hereby covenants and agrees that such lessee shall be under no duty to question
the accuracy of Mortgagee’s statement of default and shall unequivocally be
authorized to pay said rents to Mortgagee without regard to the truth of
Mortgagee’s

 

H-1-8

 

 

statement of default and notwithstanding notices from Mortgagor disputing the
existence of an Event of Default, with the result that the payment of rent by
such lessee to Mortgagee pursuant to such demand shall constitute performance in
full of such lessee’s obligation under its lease for the payment of rents by
such lessee to Mortgagor; and after deducting the expenses of conducting the
business thereof and of all maintenance, repairs, renewals, replacements,
alterations, additions, betterments and improvements and amounts necessary to
pay for taxes, assessments, insurance and other proper charges upon the Premises
or any part thereof, as well as reasonable compensation for the service
contractors and employees by it engaged and employed, Mortgagee shall apply the
moneys arising as aforesaid, but subject as aforesaid and subject to Section
8.04 of the Credit Agreement, to the Obligations secured herein in such order as
Mortgagee shall determine in its discretion. To the extent any expenses incurred
by Mortgagee pursuant to the terms of this Section ‎30 exceed the amounts so
collected by Mortgagee, all such excess amounts shall bear interest at the
Default Rate from the date of incurrence until the date of reimbursement and
shall constitute Obligations secured hereby. Nothing in this Section ‎30 shall
constitute a limitation on the rights granted to Mortgagee under this Mortgage.
For the purpose of carrying out the provisions of this Section ‎30, Mortgagor
hereby constitutes and appoints Mortgagee the true and lawful attorney-in-fact
of Mortgagor, effective upon the occurrence and during the continuation of an
Event of Default, which appointment is irrevocable and shall be deemed to be
coupled with an interest, in Mortgagor’s name and stead, to do and perform, from
time to time, any and all actions necessary and incidental to such purpose and
does by these presents ratify and confirm any and all actions of said
attorney-in-fact in and with respect to the Premises.

 

31.         UCC. Upon the occurrence and during the continuation of any Event of
Default, Mortgagee shall have the right to take all actions permitted under the
Uniform Commercial Code as enacted in the State where the Premises are located
(the “UCC”).

 

32.         All Legal and Equitable Remedies. Mortgagee shall have the right
from time to time to seek to enforce any legal or equitable remedy against
Mortgagor including specific performance of any of the provisions contained in
any of the Loan Documents and to sue for any sums whether interest, damages for
failure to pay principal or any installment thereof, taxes, installments of
principal, or any other sums required to be paid under the terms of this
Mortgage, as the same become due, without regard to whether or not the principal
sum secured or any other sums secured by this Mortgage and the other Loan
Documents shall be due and without prejudice to the right of Mortgagee
thereafter to enforce any appropriate remedy against Mortgagor including an
action of foreclosure, or any other action, for a Default or Defaults by
Mortgagor existing at the time such earlier action was commenced.

 

33.         Foreclosure and Sale.

 

(a)          Upon acceleration of all or any portion of the Obligations in
accordance with the terms of the applicable Loan Document(s), Mortgagee shall
have the right to collect all Obligations then due and payable by proceeding
against all real and personal property constituting the Mortgaged Property or
any part thereof or interest therein by foreclosure, including, without
limitation, non-judicial foreclosure in accordance with applicable law, public
or private sale, judicial foreclosure or otherwise as may be permitted by the
laws of the state where the Premises are located. Mortgagor hereby waives any
right it may have to require the marshaling of its assets. Mortgagee shall have
the right to foreclose and/or sell the Premises in its entirety or any part
thereof or interest therein as Mortgagee in its sole and absolute discretion
shall determine, in one or more sales in such order and priority as Mortgagee
may in its sole and absolute discretion deem necessary or advisable. All sums
realized from any such foreclosure or sale, less all costs and expenses of such
sale, shall be applied as provided in Section ‎33(c) hereof. If, following any
such sale, any Obligations secured hereby, whether or not then due and payable,
shall remain unpaid or unsatisfied in any respect, the Loan Documents and all
Obligations of

 

H-1-9

 

 

Mortgagor thereunder shall continue in full force and effect until all of the
Obligations (other than contingent reimbursement and indemnification obligations
that are not then due and payable) have been performed and paid in full in
immediately available funds, all Letters of Credit are terminated (or have been
Cash Collateralized in a manner acceptable to the Issuing Bank in respect
thereof) and the Commitments under the Credit Agreement have been terminated
(“Paid in Full”).

 

(b)          Upon the completion of any sale or sales made or caused by
Mortgagee, Mortgagor or an officer of any court empowered to do so shall execute
and deliver to the accepted purchaser or purchasers a good and sufficient
instrument, or good and sufficient instruments, conveying, assigning and
transferring all estate, right, title and interest in and to the property and
rights sold. In connection therewith, Mortgagor hereby irrevocably appoints
Mortgagee as Mortgagor’s true and lawful attorney in fact, coupled with an
interest, in Mortgagor’s name and stead, effective upon the occurrence and
during the continuation of an Event of Default, to make all necessary
conveyances, assignments, transfers and deliveries of the Premises and rights so
sold. For that purpose, Mortgagee may execute all necessary instruments of
conveyance, assignment and transfer and may substitute one or more persons with
like power. Mortgagor hereby ratifies and confirms all that Mortgagor’s said
attorney or such substitutes(s) shall lawfully do by virtue hereof.
Nevertheless, Mortgagor, if requested by Mortgagee, shall ratify and confirm any
such sale or sales by executing and delivering to Mortgagee or to such purchaser
or purchasers all such instruments as may be advisable, in the judgment of
Mortgagee, for such purpose, and as may be designated in such request. Any such
sale or sales made under or by virtue of judicial proceedings or of a judgment
or decree of foreclosure and sale, shall operate to divest all the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Mortgagor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and against any and
all persons claiming or who may claim the same, or any part thereof from,
through or under Mortgagor.

 

(c)          The purchase money, proceeds or avails of any such sale or sales,
together with any other sums which then may be held by Mortgagee under this
Mortgage, shall be applied as set forth in Section 8.04 of the Credit Agreement.

 

(d)          Upon any sale or sales under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, Mortgagee may bid for and
acquire the Mortgaged Property or any part thereof and in lieu of paying cash in
whole or in part therefor may make settlement for the purchase price by
crediting upon the Obligations secured hereby the net sales price after
deducting therefrom the expenses of the sale and the costs of the action and any
other sums which Mortgagee is authorized to deduct under this Mortgage.

 

(e)          Following the occurrence and during the continuation of an Event of
Default, Mortgagee may from time to time, if permitted by law, take action to
recover any sums, whether interest, principal, premium or any other sums,
required to be paid under this Mortgage or any other Loan Documents as the same
become due, without prejudice to the right of Mortgagee thereafter to bring an
action of foreclosure, or any other action for a default or defaults by
Mortgagor existing when such earlier action was commenced. Following the
occurrence and during the continuation of an Event of Default, Mortgagee may
also foreclose this Mortgage for any sums due under this Mortgage or any other
Loan Document and the lien of this Mortgage shall continue to secure the balance
of the Obligations and the interest hereon not then due.

 

34.         Fair Rental Value. During the continuance of any Event of Default
and pending the exercise by Mortgagee of its right to exclude Mortgagor from all
or any part of the Premises, Mortgagor

 

H-1-10

 

 

agrees to pay the fair and reasonable rental value for the use and occupancy of
the Premises or any portion thereof which are in its possession for such period
and, upon default of any such payment, Mortgagor will vacate and surrender
possession of the Premises to Mortgagee or to a receiver, if any, and in default
thereof may be evicted by any summary action or proceeding for the recovery of
possession of premises for non-payment of rent, however designated.

 

35.         Rights Pertaining to Sales. Subject to the provisions or other
requirements of law and except as otherwise provided herein, the following
provisions shall apply to any sale or sales of all or any portion of the
Mortgaged Property under or by virtue of Section ‎33:

 

(a)          Mortgagee may conduct any number of sales from time to time. The
power of sale set forth in Section ‎33 above shall not be exhausted by any one
or more such sales as to any part of the Mortgaged Property which shall not have
been sold, nor by any sale which is not completed or is defective in Mortgagee’s
opinion, until the Obligations shall have been Paid in Full.

 

(b)          Any sale may be postponed or adjourned by public announcement at
the time and place appointed for such sale or for such postponed or adjourned
sale without further notice. Without limiting the foregoing, in case Mortgagee
shall have proceeded to enforce any right or remedy under this Mortgage by
receiver, entry or otherwise, and such proceedings have been discontinued or
abandoned for any such reason or shall have been determined adversely to
Mortgagee, then in every such case Mortgagor and Mortgagee shall be restored to
their former positions and rights hereunder, and all rights, powers and remedies
of Mortgagor and Mortgagee shall continue as if no such proceeding had been
instituted.

 

(c)          The receipt by Mortgagee of the purchase money paid at any such
sale, or the receipt of any other person authorized to receive the same, shall
be sufficient discharge therefor to any purchaser of any property or rights sold
as aforesaid, and no such purchaser, or its representatives, grantees or
assigns, after paying such purchase price and receiving such receipt, shall be
bound to see to the application of such purchase price or any part thereof upon
or for any trust or purpose of this Mortgage or, in any manner whatsoever, be
answerable for any loss, misapplication or nonapplication of any such purchase
money, or part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

 

(d)          Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Mortgagor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and any and all
persons claiming or who may claim the same, or any part thereof or any interest
therein, by, through or under Mortgagor to the fullest extent permitted by
applicable law.

 

(e)          In the event that Mortgagor, or any person claiming by, through or
under Mortgagor, shall transfer or refuse or fail to surrender possession of the
Mortgaged Property after any sale thereof, then Mortgagor, or such person, shall
be deemed a tenant at sufferance of the purchaser at such sale, subject to
eviction by means of forcible entry and unlawful detainer proceedings, or
subject to any other right or remedy available hereunder or under applicable
law.

 

(f)          Upon the foreclosure of this Mortgage, any Leases then existing
shall not be destroyed or terminated as a result of such foreclosure unless
Mortgagee or any purchaser at a foreclosure sale shall so elect by notice to the
lessee in question, subject, in each case, to the terms and provisions of any
subordination, non-disturbance and attornment agreement or similar instrument.

 

H-1-11

 

 

36.         Expenses. In any proceeding, judicial or otherwise, to foreclose
this Mortgage or enforce any other remedy of Mortgagee under the Loan Documents,
there shall be allowed and included as an addition to and a part of the
Obligations in the decree for sale or other judgment or decree all reasonable
expenditures and expenses which may be paid or incurred in connection with the
exercise by Mortgagee of any of its rights and remedies provided herein or any
comparable provision of any other Loan Document, together with interest thereon
at the Default Rate from the date such expense is incurred, and the same shall
be part of the Obligations and shall be secured by this Mortgage.

 

37.         Additional Provisions as to Remedies.

 

(a)          Without affecting the lien or charge of this Mortgage upon any
portion of the Mortgaged Property not then or theretofore released as security
for the full amount of the Obligations, Mortgagee may, from time to time and
without notice, agree to (i) release any person liable for the Obligations,
(ii) extend the maturity or alter any of the terms of the Loans or any guaranty
thereof, (iii) grant other indulgences, (iv) release or reconvey, or cause to be
released or reconveyed at any time at Mortgagee’s option any parcel, portion or
all of the Mortgaged Property, (v) take or release any other or additional
security for any obligation herein mentioned, or (vi) make compositions or other
arrangements with debtors in relation thereto.

 

(b)          Neither the acceptance of this Mortgage nor its enforcement, shall
prejudice or in any manner affect Mortgagee’s right to realize upon or enforce
any other security now or hereafter held by Mortgagee, it being agreed that
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its sole and absolute discretion; subject to the terms and
provisions of the Credit Agreement or other applicable Loan Document.

 

(c)          No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be separate, distinct and cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Mortgagee or to which it may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Mortgagee, and no act of Mortgagee shall be construed as
an election to proceed under any one provision herein to the exclusion of any
other provision.

 

(d)          No action by Mortgagee in the enforcement of any rights or remedies
under this Mortgage or any other Loan Document or otherwise at law or equity
shall be deemed to cure any Event of Default.

 

(e)          If Mortgagee shall have proceeded to invoke any right or remedy
permitted under the Loan Documents, Mortgagee shall have the unqualified right
thereafter to elect to discontinue or abandon such right or remedy for any
reason, and in such event Mortgagor and Mortgagee shall be restored to their
former positions with respect to the Obligations, the Loan Documents, the
Mortgaged Property, and otherwise, and the rights and remedies of Mortgagor and
Mortgagee shall continue as if the right or remedy had not been invoked, but no
such discontinuance or abandonment shall waive any Event of Default that may
then exist or the right of Mortgagee thereafter to exercise any right or remedy
under the Loan Documents for such Event of Default.

 

38.         Mortgagor’s Waiver of Rights. To the fullest extent permitted by
law, Mortgagor waives the benefit of all laws now existing or that may
subsequently be enacted providing for (i) any appraisement before sale of the
Mortgaged Property, (ii) any extension of the time for the enforcement of

 

H-1-12

 

 

the collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt, (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process, and (iv) any right to a marshalling of assets. To the full
extent Mortgagor may do so, Mortgagor agrees that Mortgagor shall not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
secured Obligations and marshalling in the event of foreclosure of the liens
hereby created. To the fullest extent of the law, Mortgagor hereby waives any
defense to the recovery by Mortgagee against Mortgagor or the Mortgaged Property
of any deficiency after a foreclosure sale (whether judicial or non-judicial).

 

39.         Cross-Collateralization. Mortgagor acknowledges that the Obligations
are secured by other collateral as more specifically set forth in the Credit
Agreement and the other Loan Documents. Upon the occurrence and during the
continuation of an Event of Default, Mortgagee shall have the right to institute
a proceeding or proceedings or take such action with regard to such other
collateral under any applicable provision of law, for all of the Obligations or
any portion of the Obligations. Neither the acceptance of this Mortgage nor the
other Loan Documents shall prejudice Mortgagee's enforcement rights relative to
such other collateral.

 

40.         Security Agreement Under Uniform Commercial Code.

 

(a)          It is the intention of the parties hereto that this Mortgage shall
constitute a “security agreement” within the meaning of the UCC. The Mortgaged
Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property. By executing and delivering this Mortgage, Mortgagor has
granted and hereby grants to Mortgagee, as security for the Obligations, a
security interest in the Mortgaged Property to the full extent that the
Mortgaged Property may be subject to the UCC (the portion of the Mortgaged
Property so subject to the UCC being referred to in this paragraph as the
“Personal Property”). If an Event of Default shall occur and be continuing,
Mortgagee shall have any and all rights and remedies granted to a secured party
upon default under the UCC, including the right to take possession of the
Personal Property or any part thereof and to take such other measures as
Mortgagee may deem necessary for the care, protection and preservation of the
Personal Property. Upon request or demand of Mortgagee, following the occurrence
and during the continuation of an Event of Default, Mortgagor shall at its
expense assemble the Personal Property and make it available to Mortgagee at a
convenient place acceptable to Mortgagee. Any notice of sale, disposition or
other intended action of Mortgagee with respect to the Personal Property sent to
Mortgagor in accordance with the provisions hereof at least ten (10) Business
Days prior to such action shall constitute commercially reasonable notice to
Mortgagor. In the event of any conflict between the terms of this Section ‎40
and terms of the Security Agreement, the terms of the Security Agreement shall
control.

 

(b)          Pursuant to applicable law, Mortgagor authorizes Mortgagee to file
or record financing statements, continuation statements, and other filing or
recording documents or instruments with respect to the Personal Property or
fixtures without the signature of Mortgagor in such form and in such offices as
the Mortgagee reasonably determines appropriate to perfect the security
interests of Mortgagee under this Mortgage. Mortgagor hereby ratifies and
authorizes the filing by Mortgagee of any financing statement with respect to
such Mortgaged Property made prior to the Effective Date.

 

H-1-13

 

 

41.         Fixture Filing. A portion of the Mortgaged Property is or is to
become fixtures upon the Real Estate. The filing of this Mortgage in the real
estate records of the county in which the Mortgaged Property is located shall
also operate from the time of filing as a “fixture filing” within the meaning of
Article 9 (or such equivalent section) of the UCC with respect to all portions
of the Mortgaged Property that are or are to become fixtures related to the Real
Estate. For such purpose, Mortgagor is the record owner of the Real Estate,
Mortgagee is the secured party and Mortgagor is the debtor, their respective
addresses are set forth in the preamble to this Mortgage, and Mortgagor’s
organizational identification number is [_________].

 

42.         Assignment of Leases and Rents.

 

(a)          In furtherance of and in addition to the assignment made by
Mortgagor in the granting clauses of this Mortgage, Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns to Mortgagee the Leases and Rents.
The foregoing grant, transfer and assignment is a present and absolute
assignment and not merely the passing of a security interest. Such assignment
shall continue in effect until the Obligations are Paid in Full. Mortgagor also
grants to Mortgagee the right, following the occurrence and during the
continuation of an Event of Default, to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Obligations. So long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have a
license from Mortgagee to exercise all rights granted to the landlord under the
Leases, including the right to receive and collect all Rents. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default, the license hereby granted shall
automatically expire and terminate, without notice to Mortgagor by Mortgagee
(any such notice being hereby expressly waived by Mortgagor to the extent
permitted by law), and Mortgagor shall pay over to Mortgagee, or to any receiver
appointed to collect the Rents, any lease security deposits and rent
prepayments.

 

(b)          Mortgagor hereby further grants to Mortgagee the right to notify
the lessee under any Lease of the assignment thereof and, after the occurrence
and during the continuation of an Event of Default, (i) to demand that such
lessee pay all amounts due under such Lease directly to Mortgagee, (ii) to enter
upon and take possession of the Mortgaged Property for the purpose of collecting
the Rents, (iii) to dispossess by the usual summary proceedings any lessee
defaulting in the payment thereof, (iv) to let the Mortgaged Property, or any
part thereof, and (v) to apply the Rents, after payment of all necessary charges
and expenses, on account of the Obligations. Mortgagor hereby irrevocably
authorizes and directs each lessee under any Lease to rely upon any such notice.
Nothing contained in this Section ‎42 shall be construed to bind Mortgagee to
the performance of any of the covenants, conditions or provisions contained in
any Lease or otherwise to impose any obligation on Mortgagee thereunder, except
that Mortgagee shall be accountable for any Rents actually received pursuant to
such assignment and Mortgagee shall apply such Rents in accordance with the
terms and provisions of this Mortgage and the Credit Agreement. Mortgagor shall
not modify, amend, terminate or consent to the cancellation, surrender or
assignment of any Lease if any modification, amendment, termination or
assignment would have a Material Adverse Effect (it being understood that the
preceding portions of this sentence shall not apply to the expiration, extension
or renewal of any Lease in accordance with its terms). Mortgagor shall not
accept prepayments of installments of Rent to become due for a period of more
than one month in advance (except for security deposits and estimated payments
of percentage rent, if any). The collection of Rents by Mortgagee shall in no
way waive the right of Mortgagee to foreclose this Mortgage if an Event of
Default has occurred and is continuing. Mortgagor shall furnish to Mortgagee
promptly after a request by Mortgagee to do so, a written

 

H-1-14

 

 

statement containing the names of all lessees, sublessees and concessionaires of
the Mortgaged Property, the terms of any Lease, the space occupied, the rentals
or license fees payable thereunder, whether each such lessee is in default under
its Lease and if so, the nature thereof.

 

(c)          Mortgagor acknowledges that Mortgagee has taken all actions
necessary to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority (subject to Permitted Liens), present assignment of the Rents.
Mortgagor acknowledges and agrees that upon recordation of this Mortgage,
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Mortgagor and to the extent permitted under
applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under the Bankruptcy Code, without
the necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking other affirmative action. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (i)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of the Bankruptcy Code, (ii) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case under the Bankruptcy Code and to all amounts paid as Rents, and (iii) such
security interest shall extend to all Rents acquired by the estate after the
commencement of any case in bankruptcy.

 

43.         Changes in Method of Taxation. In the event of the passage after the
Closing Date of any law of any Governmental Authority deducting from the value
of the Premises for the purposes of taxation, or changing in any way the laws
for the taxation of mortgages or debts secured thereby for federal, state or
local purposes, or the manner of collection of any such taxes, and imposing a
tax, either directly or indirectly, on mortgages or debts secured thereby,
Mortgagor shall, to the fullest extent permitted by applicable law, assume as an
Obligation hereunder the payment of any tax so imposed until the Obligations are
Paid in Full. Mortgagor shall not claim, demand or be entitled to receive any
credit or credits toward the satisfaction of this Mortgage or on any interest
payable thereon for any taxes assessed against the Mortgaged Property or any
part thereof, and shall not claim any deduction from the taxable value of the
Mortgaged Property by reason of this Mortgage.

 

44.         Notices. All notices, requests, demands and other communications
hereunder shall be deemed to have been sufficiently given or served when made in
accordance with Section 10.01 of the Credit Agreement.

 

45.         Matters to Be in Writing. This Mortgage (or any provision hereof)
cannot be altered, amended, modified, terminated, waived, released or discharged
except in a writing signed by the party against whom enforcement is sought.

 

46.         Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.

 

47.         No Third Party Beneficiary; Covenants Run with the Land; Successors
and Assigns. All covenants of Mortgagor contained in this Mortgage are imposed
solely and exclusively for the benefit of Mortgagee and the Secured Parties and
their respective successors and permitted assigns, and no other person or entity
shall have standing to require compliance with such covenants or be deemed,
under any circumstances, to be a beneficiary of such covenants, any or all of
which may be freely waived in whole or in part by Mortgagee at any time if in
its sole discretion it deems such waiver advisable. All such

 

H-1-15

 

 

covenants of Mortgagor shall run with the land and bind Mortgagor, the
successors and permitted assigns of Mortgagor (and each of them) and all
subsequent owners, encumbrancers and tenants of the Mortgaged Property, and
shall inure to the benefit of Mortgagee and the Secured Parties and their
respective successors and assigns.

 

48.         Relationship of Mortgagee and Mortgagor. The relationship between
Mortgagor and Mortgagee created hereunder is that of creditor/debtor. Mortgagee
does not owe any fiduciary duty or special obligation to Mortgagor or any of
Mortgagor’s officers, partners, agents, or representatives. Nothing herein is
intended to create a joint venture, partnership, tenancy-in-common or joint
tenancy relationship between Mortgagor and Mortgagee.

 

49.         No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Acceptance of any
payment after the occurrence of any Default or Event of Default shall not be
deemed a waiver or a cure of such Default or Event of Default, and acceptance of
any payment less than any amount then due shall be deemed an acceptance on
account only.

 

50.         Governing Law. THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE REAL
ESTATE IS LOCATED, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, SHALL GOVERN THE
CREATION, PERFECTION, PRIORITY, VALIDITY AND ENFORCEMENT OF THE MORTGAGE LIEN
AND SECURITY INTEREST PROVIDED FOR HEREIN. NEW YORK LIEN LAW AND SECTIONS 1301
AND 1371 OF THE NEW YORK REAL PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL NOT
APPLY TO THIS MORTGAGE IN ANY WAY WHATSOEVER, UNLESS THE MORTGAGED PROPERTY IS
LOCATED IN THE STATE OF NEW YORK, IN WHICH CASE, NEW YORK LIEN LAW AND SECTIONS
1301 AND 1371 OF THE NEW YORK REAL PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL
APPLY.

 

51.         Sole Discretion of Mortgagee. Whenever Mortgagee’s judgment, consent
or approval is required hereunder for any matter, or Mortgagee shall have an
option or election hereunder, such judgment, the decision whether or not to
consent to or approve the same or the exercise of such option or election shall
be in the sole discretion of Mortgagee, except as otherwise expressly provided
herein.

 

52.         Construction of Provisions. The following rules of construction
shall be applicable for all purposes of this Mortgage and all documents or
instruments supplemental hereto, unless the context otherwise requires:

 

(a)          All references herein to numbered Articles or Sections or to
lettered Schedules or Exhibits are references to the Articles and Sections
hereof and the Schedules and Exhibits annexed to this Mortgage, unless expressly
otherwise designated in context. All Article, Section, Schedule and
Exhibit captions herein are used for reference only and in no way limit or
describe the scope or intent of, or in any way affect, this Mortgage.

 

H-1-16

 

 

(b)          The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to”.

 

(c)          The terms “Land”, “Improvements”, “Equipment”, “Mortgaged
Property,” “Real Estate,” and “Premises” shall be construed as if followed by
the phrase “or any part thereof”.

 

(d)          The word “Mortgagor” shall be construed as if it read “Mortgagors”
whenever the sense of this Mortgage so requires and if there shall be more than
one Mortgagor, the obligations of the Mortgagors shall be joint and several.

 

(e)          The term “ Obligations” shall be construed as if followed by the
phrase “or any other sums secured hereby, or any part thereof”.

 

(f)           References herein to the “Credit Agreement,” and the “Loan
Documents” shall mean the Credit Agreement and the Loan Documents, respectively,
as in effect on the Effective Date hereof, and as the same may be amended,
supplemented, restated, substituted, replaced or otherwise modified from time to
time from and after such date, including any of the foregoing that increases the
principal amount or interest rate of the Obligations secured hereby.

 

(g)          Words of masculine, feminine or neuter gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice versa.

 

(h)          The term “person” shall include natural persons, firms,
partnerships, corporations and any other public and private legal entities.

 

(i)           All Obligations of Mortgagor hereunder shall be performed and
satisfied by or on behalf of Mortgagor at Mortgagor’s sole cost and expense.

 

(j)           No inference in favor of or against any party shall be drawn from
the fact that such party has drafted any portion hereof.

 

53.         Receipt of Copy. Mortgagor acknowledges that it has received a true
and correct copy of this Mortgage.

 

54.         Release. At such time as the Obligations are Paid in Full, Mortgagee
shall, at Mortgagor’s sole expense, either (i) release and cause to be released
such liens, grants, assignments, conveyances or security interests evidenced
under this Mortgage and the other Loan Documents in due form, or (ii) assign or
cause to be assigned to such party as Mortgagor shall request, in each case
without representation or warranty of any kind, such liens, grants, security
interests, conveyances and assignments.

 

55.         Application of Payments; Reduction of Secured Amount.
Notwithstanding anything to the contrary in this Mortgage, if at any time the
aggregate principal amount of the Obligations secured by this Mortgage (the
principal amount secured by this Mortgage being the “Secured Amount”) is less
than the aggregate outstanding principal amount of the Loans, then any payments
or repayments by Mortgagor or any other obligor on account of the Loans shall
not be deemed to be applied against, or to reduce, the Secured Amount unless and
until the Secured Amount equals the aggregate outstanding principal amount of
the Loans. Such payments shall instead be applied first, and be deemed to reduce
first, such portions of the Obligations that are not secured by this Mortgage.
The Secured Amount shall be reduced by payments or repayments by Mortgagor or
any other obligor on account of the Loans only after

 

H-1-17

 

 

the aggregate outstanding principal amount of the Loans has been reduced to an
amount equal to the Secured Amount.

 

56.         Conflicts With Credit Agreement. In the event of any conflict or
inconsistency between the terms and provisions of this Mortgage and the terms
and provisions of the Credit Agreement, the terms and provisions of the Credit
Agreement shall govern.

 

57.         State-Specific Provisions. The terms and conditions set forth in
Schedule B attached hereto are made a part hereof and are incorporated into this
Mortgage by reference. In the event of any conflict or inconsistency between the
terms and conditions of Schedule B and the other provisions of this Mortgage,
the terms and conditions of Schedule B shall govern.

 

58.         Waiver of Jury Trial. EACH OF Mortgagor AND MORTGAGEE irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Mortgage or any transaction contemplated hereby.

 

[Signature Page Follows]

 

H-1-18

 

 

This Mortgage has been duly executed by Mortgagor on the date of the
acknowledgement below, intending it to be effective as of the Effective Date.

 

      MORTGAGOR:                       a                       By:          
Name:         Title:

 

      Acknowledgement         STATE OF     )       ) ss.: COUNTY OF     )

 

On the ________ day of _________ in the year 20__, before me, the undersigned
notary public, personally appeared ____________, as the ___________________ of
________________________, a ___________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same as his/her free act and deed, and the free act and deed of
said __________________________.

 

  Notary Public       My Commission Expires: __________________________

 

H-1-19

 

 

SCHEDULE A

TO

FEE MORTGAGE

 

Description of the Land

 

H-1-20

 

 

SCHEDULE B

TO

FEE MORTGAGE

 

State-Specific Provisions

 

H-1-1

 

 

EXHIBIT H-2

 

[Form of Leasehold Mortgage]

 

LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

from

 

________________________________

as Mortgagor

 

to

 

JEFFERIES FINANCE LLC, as Collateral Agent

as Mortgagee

 

Effective as of ___________, 20__

 

Premises Address:

_____________

City of ______

County of _____

State of ______

 

Prepared by and after

recording to be returned to:

 

Jones Day

250 Vesey Street

New York, New York 10281

Attn.: Robert J. Grados, Esq.

 

NOTE TO COUNTY RECORDER: THIS MORTGAGE IS ALSO TO BE INDEXED IN THE INDEX OF
FINANCING STATEMENTS AS A FIXTURE FILING IN ACCORDANCE WITH THE UNIFORM
COMMERCIAL CODE AS ENACTED IN THE STATE OF __________________. THE NAMES OF THE
DEBTOR AND THE SECURED PARTY, THE MAILING ADDRESS OF THE SECURED PARTY FROM
WHICH INFORMATION CONCERNING THE SECURITY INTEREST MAY BE OBTAINED, THE MAILING
ADDRESS OF THE DEBTOR AND A STATEMENT INDICATING THE TYPES, OR DESCRIBING THE
ITEMS, OF COLLATERAL, ARE AS DESCRIBED IN SECTION ‎41 HEREOF.

 

H-2-1

 

 

LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

This LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”), executed on the acknowledgment date of the
signature hereto and effective as of ____________, 20__ (the “Effective Date”),
is made by [_____________, a(n) ______________] (“Mortgagor”), whose address is
[___], in favor of JEFFERIES FINANCE LLC, a Delaware limited liability company
(“JF”), whose address is 520 Madison Avenue, 19th Floor, New York, New York
10022, as Collateral Agent for the Secured Parties (as each such term is defined
in the Credit Agreement, which is hereinafter defined) (JF, in such capacity,
together with its successors and assigns in such capacity, “Mortgagee”).
References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.

 

Background

 

A.           Pursuant to that certain [__________________] dated
[______________] (as the same has been or hereafter from time to time may be
amended, supplemented, restated or otherwise modified, subject to the terms and
conditions of this Mortgage, the “Subject Lease”), a memorandum of which was
filed for record on [__________________], in [___________________________],
[_________________] has leased to Mortgagor [a portion of] that certain parcel
of real property described on Schedule A attached hereto and made a part hereof
(the “Land”) and [of] the buildings, improvements, structures and fixtures
located on the Land (collectively, the “Improvements”; the Land and the
Improvements being hereinafter collectively referred to as the “Real Estate”)[,
such portion being more particularly described in the Subject Lease].

 

B.           Mortgagor has entered into that certain Credit Agreement, dated as
of April 6, 2017 (as the same may be amended, supplemented, restated,
substituted, replaced or otherwise modified from time to time, the “Credit
Agreement”), among [Mortgagor]/[Internap Corporation, a Delaware corporation]
(in such capacity, the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
Administrative Agent and as Collateral Agent, and the other parties thereto.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. References in this Mortgage to the “Default
Rate” shall mean the interest rate applicable pursuant to Section 2.06 of the
Credit Agreement.

 

C.           Pursuant to the Credit Agreement, the Lenders have agreed to make
extensions of credit and other financial accommodations to Borrower in the
aggregate principal amount not to exceed $325,000,000.00, with an option to
increase such amount by up to an additional $50,000,000 (collectively, the
“Loans”), excluding interest and advances made to protect and enforce the lien
of this Mortgage, upon the terms and subject to the conditions set forth
therein. [Mortgagor will derive substantial direct and indirect benefit from the
extensions of credit and other financial accommodations under the Credit
Agreement.]

 

[D.         Mortgagor is a Subsidiary of Borrower and has, pursuant to the
Credit Agreement, guaranteed the obligations of Borrower under the Credit
Agreement and the other Loan Documents.]

 

 



 



 

H-2-2

 



 

[E.            Mortgagor will derive substantial direct and indirect benefit
from the extensions of credit and other financial accommodations under the
Credit Agreement.]

 

[F.           It is a condition precedent, among others, to the effectiveness of
the Credit Agreement and the obligations of the Mortgagee and the Secured
Parties under the Credit Agreement to make the Loans that Mortgagor secure its
obligations under the Credit Agreement and other Loan Documents to which
Mortgagor is a party by executing and delivering this Mortgage.]

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure:

 

(a)          the unpaid principal of, premium (if any) and interest on the Loans
and all other Secured Obligations (as defined in the Credit Agreement) of
Mortgagor, the other Loan Parties and any other obligor under the Credit
Agreement and the other Loan Documents (including, without limitation, future
advances which may be made pursuant to the provisions of Section ‎25 hereof,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and interest accruing at the then applicable
rate provided in the Credit Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Mortgagor or such other obligor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to Mortgagee and the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Mortgage, the other Loan Documents, or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, premium, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise, including, without limitation, all fees and
disbursements of counsel to Mortgagee that are required to be paid by the
Mortgagor pursuant to the terms of any of the foregoing agreements; and

 

(b)          all obligations and liabilities of Mortgagor which may arise under
or in connection with this Mortgage or any other Loan Document to which
Mortgagor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise,
including, without limitation, all fees and disbursements of counsel to
Mortgagee that are required to be paid by Mortgagor pursuant to the terms of
this Mortgage or any other Loan Document to which Mortgagor is a party (all of
the obligations described in paragraphs (a) and (b) are collectively referred to
herein as the “Obligations”);

 

MORTGAGOR HEREBY GRANTS TO MORTGAGEE, AS COLLATERAL AGENT FOR THE SECURED
PARTIES PURSUANT TO THE CREDIT AGREEMENT, A LIEN UPON AND A SECURITY INTEREST
IN, AND HEREBY MORTGAGES AND BARGAINS, WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND
SETS OVER TO MORTGAGEE, FOR THE USE AND BENEFIT OF MORTGAGEE, WITH MORTGAGE
COVENANTS AND WITH THE STATUTORY POWER OF SALE (IF ANY), THE FOLLOWING,
INCLUDING, TO THE FULLEST EXTENT APPLICABLE, MORTGAGOR’S LEASEHOLD INTEREST
THEREIN PURSUANT TO THE SUBJECT LEASE:

 

(A)         all right, title and interest of Mortgagor in and to the Land;

 

 H-2-3 

 

 

(B)         all right, title and interest of Mortgagor in and to the
Improvements;

 

(C)         all right, title and interest of Mortgagor in, to and under all
easements, rights of way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water and riparian rights, oil
and gas rights, development rights, air rights, mineral rights and all estates,
rights, titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;

 

(D)         all right, title and interest of Mortgagor in and to all of the
fixtures, chattels, business machines, machinery, apparatus, equipment, movable
appliances, furnishings, fittings and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts, and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D)  being
referred to as the “Equipment”);

 

(E)         all right, title and interest of Mortgagor in and to all substitutes
and replacements of, and all additions and alterations to, the Improvements and
the Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

 

(F)         all right, title and interest of Mortgagor, as lessor, licensor, or
sublessor, in, to and under all leases, subleases, underlettings, concession
agreements, licenses and other occupancy agreements relating to the use or
occupancy of the Real Estate or the Equipment, now existing or subsequently
entered into by Mortgagor and whether written or oral and all guarantees of any
of the foregoing (collectively, as any of the foregoing may be amended,
restated, extended, renewed or modified from time to time, a “Lease” or the
“Leases”), and all rights of Mortgagor in respect of cash and securities
deposited thereunder and the right to receive and collect the revenues, income,
rents, issues and profits thereof, together with all other rents, royalties,
issues, profits, revenue, income and other benefits arising from the use and
enjoyment of the Mortgaged Property (as defined below) (collectively, the
“Rents”);

 

(G)         all right, title and interest of Mortgagor in and to all trade
names, trade marks, logos, copyrights, good will, and books and records relating
to or used in connection with the

 

 H-2-4 

 

 

operation of the Real Estate, the Leases, or the Equipment, and all general
intangibles related to the operation of the Improvements, now existing or
hereafter arising;

 

(H)         all right, title and interest of Mortgagor in and to all unearned
premiums under insurance policies now or subsequently obtained by Mortgagor
relating to the Real Estate or Equipment and Mortgagor’s interest in and to all
proceeds of any such insurance policies (including title insurance policies)
including the right to collect and receive such proceeds, subject to the
provisions relating to insurance generally set forth below and in the Credit
Agreement; and, except as otherwise provided in the Credit Agreement, all
awards, damages, and other compensation, including the interest payable thereon
and the right to collect and receive the same, made to the present or any
subsequent tenant or owner of the Real Estate or Equipment for the taking by
eminent domain, condemnation or otherwise, of all or any part of the Real Estate
or Equipment;

 

(I)         to the extent not prohibited under the applicable contract, consent,
license or other item unless the appropriate consent has been obtained (in each
case subject to the terms and provisions of the applicable contract, consent,
license or other item, and the terms and provisions of any required consent
obtained in connection with such assignment), all right, title and interest of
Mortgagor in and to (i) all contracts from time to time executed by Mortgagor or
any manager or agent on its behalf relating to the tenancy, ownership,
construction, design, maintenance, repair, operation, management, sale or
financing of the Real Estate or Equipment and all agreements relating to the
purchase or lease of any portion of the Real Estate or any property which is
adjacent or peripheral to the Real Estate, together with the right to exercise
such options and all leases of Equipment, (ii) all consents, licenses, building
permits, entitlements, certificates of occupancy and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Real Estate or Equipment, (iii) all warranties and guaranties relating to
the construction, completion, occupancy, use or operation of the Real Estate or
Equipment, and (iv) all drawings, plans, specifications and similar or related
items relating to the Real Estate;

 

(J)         all right, title and interest of Mortgagor in and to any and all
refunds of real estate taxes, monies now or subsequently on deposit for the
payment of real estate taxes or special assessments against the Real Estate or
for the payment of premiums on insurance policies covering the foregoing
property or otherwise on deposit with or held by Mortgagee as provided in this
Mortgage or the other Loan Documents; all capital, operating, reserve or similar
accounts held by or on behalf of Mortgagor and related to the operation of the
Mortgaged Property, whether now existing or hereafter arising; and all monies
held in any of the foregoing accounts and any certificates or instruments
related to or evidencing such accounts; and

 

(K)         all proceeds, both cash and noncash, of the foregoing.

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (A) 
through (E) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A)  through (K) are collectively referred to as the
“Mortgaged Property”).

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, for the uses and purposes
set forth, until the Obligations are fully paid and performed.

 

 H-2-5 

 

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

1.          Warranty of Title. Mortgagor lawfully holds and possesses a valid
leasehold estate in and to the Premises and holds good and marketable title to
the remainder of the Mortgaged Property, free of any liens, claims, encumbrances
and restrictions, except for Permitted Collateral Liens.

 

2.          Payment and Performance of Obligations[; Statutory Condition].
Mortgagor shall pay and perform the Obligations at the times and places and in
the manner specified in the Credit Agreement and other Loan Documents. [In
accordance with ________ law, this Mortgage is given by Mortgagor upon the
STATUTORY CONDITION and upon the further condition that all agreements of the
Mortgagor made herein shall be performed in accordance with the terms and
provisions of this Mortgage and the Credit Agreement and, if any Event of
Default shall occur and be continuing, Mortgagee also shall have the STATUTORY
POWER OF SALE (if permitted by law).

 

3.          Covenants from Other Loan Documents. All of the covenants and
agreements of Mortgagor contained in the Credit Agreement and other Loan
Documents are incorporated herein by reference.

 

4.          Insurance Coverage. Mortgagor shall at all times provide, maintain
and keep in force all policies of insurance as required under the Subject Lease
and, except to the extent inconsistent with the foregoing, under Section 5.04 of
the Credit Agreement. All of the covenants and agreements of Mortgagor contained
in the Subject Lease with respect to insurance coverage and in Section 5.04 of
the Credit Agreement are incorporated herein by reference.

 

5.          Environmental Compliance. All of the covenants and agreements of
Mortgagor contained in Section 5.09 of the Credit Agreement are incorporated
herein.

 

6.          Lien Law Compliance. Mortgagor will indemnify and hold Mortgagee
harmless from and against any loss, liability, cost or expense, including,
without limitation, any judgments, reasonable attorneys’ fees, costs of appeal
bonds and printing costs, arising out of or relating to any proceeding
instituted by any claimant alleging a violation by Mortgagor of any applicable
lien law provision.

 

7.          Casualty Events.

 

(a)          Mortgagor shall promptly notify Mortgagee of any Casualty Event.
Subject to the provisions of the Credit Agreement, Mortgagor hereby assigns to
Mortgagee all insurance/condemnation proceeds, which Mortgagee is entitled to
collect and receive and the Net Cash Proceeds in respect of which, subject to
application thereof in accordance with Section 2.10(e) of the Credit Agreement,
shall be paid to Mortgagee by the payor thereof or, if the same are nonetheless
paid to Mortgagor, by Mortgagor immediately upon Mortgagor’s receipt thereof,
and Mortgagor hereby authorizes and directs any applicable insurance company,
Governmental Authority and/or other payor to make all payments of
insurance/condemnation proceeds directly to Mortgagee. Except to the extent
inconsistent with the terms and conditions of the Subject Lease, Mortgagee may,
at its option without regard to the adequacy of its security, commence, appear
in and prosecute, in its own name or Mortgagor’s name, any action or proceeding,
or make any compromises or settlements, in connection with any Casualty Event;
provided that, in such event, so long as no Event of Default has occurred under
the Loan Documents, Mortgagor shall, at its own expense, be entitled to
reasonably participate in such action, proceeding, compromise

 

 H-2-6 

 

 

or settlement. In no event shall Mortgagee have any liability with respect to
any such action, proceeding, compromise or settlement, or any failure to reach
any terms thereof, and Mortgagee shall be under no obligation to question the
amount of any insurance/condemnation proceeds payable with respect to any
Casualty Event. Mortgagor shall execute and deliver to Mortgagee, within ten
(10) days after Mortgagee’s written request, such further assignments of any
insurance/condemnation proceeds as Mortgagee may reasonably require.

 

(b)          Mortgagee shall apply all insurance/condemnation proceeds received
by Mortgagee in accordance with Section 2.10(f) of the Credit Agreement.

 

8.          Maintenance. Mortgagor shall maintain the Mortgaged Property in the
manner required by Section 5.03(b) of the Credit Agreement.

 

9.          Leases. Mortgagor shall not permit the Mortgaged Property to be
leased except as permitted by the Credit Agreement, and, in any event, in
accordance with the terms and conditions of the Subject Lease.

 

10.         Due on Sale. Mortgagor shall not sell, transfer, or otherwise
dispose of all or any part of the Mortgaged Property or any interest therein
except as permitted by the Credit Agreement.

 

11.         Mortgagee’s Rights of Cure. In the event an Event of Default has
occurred and is continuing, Mortgagee shall have the right, but not the
obligation, to cure such Event of Default. Any sums advanced by Mortgagee to pay
the cost of curing any such Event of Default shall be due and payable by
Mortgagor to Mortgagee on demand and shall earn interest from and after the date
the same are paid by Mortgagee, at the Default Rate. All sums so advanced and
all interest thereon shall be an Obligation secured by this Mortgage in addition
to all other obligations of Mortgagor to Mortgagee secured hereby. If, at the
time Mortgagee elects to cure such Event of Default, Mortgagee shall hold any
insurance proceeds or condemnation awards or other sums pursuant to this
Mortgage or any other Loan Document, Mortgagee may, at its option and upon
written notice to Mortgagor, apply such funds, subject to the provisions of
Section 8.04 of the Credit Agreement, in such order as it deems appropriate, to
the payment of all costs of such cure, notwithstanding anything to the contrary
elsewhere contained in the Loan Documents, in lieu of advancing its own funds
for such purpose. If Mortgagee has advanced its own funds to cure such Event of
Default, Mortgagee shall have the right, at any time that any such advances
remain unpaid, without notice to Mortgagor, to apply any proceeds, escrows or
other sums then held by Mortgagee pursuant to this Mortgage or any other Loan
Document, notwithstanding anything to the contrary elsewhere contained in the
Loan Documents, to the payment of such advances and all outstanding and unpaid
interest, if any, thereon.

 

12.         Future Advances. Mortgagee may, but shall not be obligated to, make
such additional advances and readvances to Mortgagor from time to time in
accordance with the Credit Agreement, and said advances and readvances shall
become part of the Obligations secured hereby to the fullest extent permitted by
law and to the same extent and with the same priority of lien as if such future
advances and readvances were made on the Effective Date. At no time shall the
outstanding principal amount of the Obligations secured by this Mortgage exceed
the outstanding principal amount of the Loans, nor shall the maturity of any
further advances secured hereby extend beyond the time of repayment of such
amounts as set forth in the Credit Agreement.

 

13.         Reimbursement of Expenses. Any and all costs and expenses incurred
or expended by Mortgagee, including, without limitation, attorneys’ fees,
whether in connection with any action or proceeding or not, to sustain the lien
and security interest of this Mortgage or its priority, or to protect or

 

 H-2-7 

 

 

enforce any of its rights and remedies hereunder, or to recover any Obligations
hereby secured, or for any title examination relating to the title to the
Premises, shall be due and payable by Mortgagor to Mortgagee on demand and shall
earn interest from and after the date the same are paid by Mortgagee, provided
demand for repayment has been made, at the Default Rate. All sums so advanced
and all interest thereon shall be a lien on and security interest in the
Mortgaged Property and shall be secured by this Mortgage in addition to all
other Obligations of Mortgagor to Mortgagee secured hereby.

 

14.         After-Acquired Property. All property of every kind which is
hereafter acquired by Mortgagor that is located, constructed or installed on the
Land and which, by the terms hereof, is required or intended to be subjected to
the lien and security interest of this Mortgage shall, immediately upon the
acquisition thereof by Mortgagor, and without any further mortgage, conveyance,
assignment or transfer, become subject to the lien of this Mortgage.

 

15.         Bankruptcy Related Provisions.

 

(a)          Without limiting the generality of any provision of this Mortgage,
if a proceeding under Title 11 of the United States Code (as amended, the
“Bankruptcy Code”) is commenced by or against Mortgagor, then, pursuant to
Section 552(b)(2) of said Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by Mortgagor after the
commencement of the case and such Rents shall constitute cash collateral under
Section 363(a) of said Bankruptcy Code.

 

(b)          During the continuance of any Event of Default, Mortgagee shall
have the right to file, in its own name or on behalf of Mortgagor, any proof of
claim or any bankruptcy or insolvency proceeding in which the debtor is a lessee
under a Lease or a guarantor thereof.

 

16.         Appointment of Receiver. Mortgagee, in any action to foreclose this
Mortgage, following the occurrence and during the continuation of an Event of
Default, or upon the occurrence and during the continuation of an Event of
Default, shall be at liberty to apply for the appointment of a receiver of the
rents and profits and the Premises without notice, and Mortgagee shall be
entitled, to the fullest extent permitted by applicable law, to the appointment
of such receiver as a matter of right, without consideration of the value of the
Premises as security for the amounts due Mortgagee or the solvency of any person
or corporation liable for the payment of such amounts.

 

17.         Right of Entry. Following the occurence and during the continuation
of an Event of Default, and to the fullest extent permitted by applicable law,
but subject to any applicable provisions of the Subject Lease, Mortgagee,
personally or by its agents and attorneys, may enter upon the Premises, and
exclude Mortgagor and its agents and servants wholly therefrom, without
liability for trespass, damages or otherwise (except for damages caused by the
gross negligence or willful misconduct of Mortgagee or its agents or
representatives), and take possession of all books, records and accounts
relating thereto and all other items constituting the Premises, and Mortgagor
agrees to surrender possession of the Premises including such books, records and
accounts to Mortgagee; and having and holding the same may use, operate, manage,
preserve, control and otherwise deal therewith and conduct the business thereof,
either personally or by its superintendents, managers, agents, servants,
attorneys or receivers, without interference from Mortgagor; and upon each such
entry and from time to time thereafter may, at the expense of Mortgagor, without
interference by Mortgagor and as Mortgagee may deem advisable, following the
occurrence and during the continuation of an Event of Default (i) maintain,
restore and keep secure the Premises, (ii) insure or reinsure the Premises,
(iii) make all necessary or proper repairs, renewals, replacements, alterations,
additions, betterments and improvements thereto and thereon and (iv) in every
such case in connection with the foregoing have the right to exercise all rights
and powers of

 

 H-2-8 

 

 

Mortgagor with respect to the Premises, either in Mortgagor’s name or otherwise;
and following the occurrence and during the continuation of an Event of Default,
Mortgagee shall be entitled to collect and receive all earnings, revenues,
rents, issues, profits and income of the Premises and every part thereof; and in
furtherance of such right Mortgagee may, subject as above stated, following the
occurrence and during the continuation of an Event of Default, collect the rents
payable under all leases of the Premises directly from the lessees thereunder
upon notice to each such lessee that an Event of Default exists accompanied by a
demand on such lessee for the payment to Mortgagee of all rents due and to
become due under its lease in accordance with this Mortgage, and Mortgagor for
the benefit of Mortgagee and each such lessee, hereby covenants and agrees that
such lessee shall be under no duty to question the accuracy of Mortgagee’s
statement of default and shall unequivocally be authorized to pay said rents to
Mortgagee without regard to the truth of Mortgagee’s statement of default and
notwithstanding notices from Mortgagor disputing the existence of an Event of
Default, with the result that the payment of rent by such lessee to Mortgagee
pursuant to such demand shall constitute performance in full of such lessee’s
obligation under its lease for the payment of rents by such lessee to Mortgagor;
and after deducting the expenses of conducting the business thereof and of all
maintenance, repairs, renewals, replacements, alterations, additions,
betterments and improvements and amounts necessary to pay for taxes,
assessments, insurance and other proper charges upon the Premises or any part
thereof, as well as reasonable compensation for the service contractors and
employees by it engaged and employed, Mortgagee shall apply the moneys arising
as aforesaid, but subject as aforesaid and subject to Section 8.04 of the Credit
Agreement, to the Obligations secured herein in such order as Mortgagee shall
determine in its discretion. To the extent any expenses incurred by Mortgagee
pursuant to the terms of this Section ‎30 exceed the amounts so collected by
Mortgagee, all such excess amounts shall bear interest at the Default Rate from
the date of incurrence until the date of reimbursement and shall constitute
Obligations secured hereby. Nothing in this Section ‎30 shall constitute a
limitation on the rights granted to Mortgagee under this Mortgage. For the
purpose of carrying out the provisions of this Section ‎30, Mortgagor hereby
constitutes and appoints Mortgagee the true and lawful attorney-in-fact of
Mortgagor, effective upon the occurrence and during the continuation of an Event
of Default, which appointment is irrevocable and shall be deemed to be coupled
with an interest, in Mortgagor’s name and stead, to do and perform, from time to
time, any and all actions necessary and incidental to such purpose and does by
these presents ratify and confirm any and all actions of said attorney-in-fact
in and with respect to the Premises.

 

18.         UCC. Upon the occurrence and during the continuation of any Event of
Default, Mortgagee shall have the right to take all actions permitted under the
Uniform Commercial Code as enacted in the State where the Premises are located
(the “UCC”).

 

19.         All Legal and Equitable Remedies. Mortgagee shall have the right
from time to time to seek to enforce any legal or equitable remedy against
Mortgagor including specific performance of any of the provisions contained in
any of the Loan Documents and to sue for any sums whether interest, damages for
failure to pay principal or any installment thereof, taxes, installments of
principal, or any other sums required to be paid under the terms of this
Mortgage, as the same become due, without regard to whether or not the principal
sum secured or any other sums secured by this Mortgage and the other Loan
Documents shall be due and without prejudice to the right of Mortgagee
thereafter to enforce any appropriate remedy against Mortgagor including an
action of foreclosure, or any other action, for a Default or Defaults by
Mortgagor existing at the time such earlier action was commenced.

 

20.         Foreclosure and Sale.

 

(a)          Upon acceleration of all or any portion of the Obligations in
accordance with the terms of the applicable Loan Document(s), Mortgagee shall
have the right to collect all

 

 H-2-9 

 

 

Obligations then due and payable by proceeding against all real and personal
property constituting the Mortgaged Property or any part thereof or interest
therein by foreclosure, including, without limitation, non-judicial foreclosure
in accordance with applicable law, public or private sale, judicial foreclosure
or otherwise as may be permitted by the laws of the state where the Premises are
located. Mortgagor hereby waives any right it may have to require the marshaling
of its assets. Mortgagee shall have the right to foreclose and/or sell the
Premises in its entirety or any part thereof or interest therein as Mortgagee in
its sole and absolute discretion shall determine, in one or more sales in such
order and priority as Mortgagee may in its sole and absolute discretion deem
necessary or advisable. All sums realized from any such foreclosure or sale,
less all costs and expenses of such sale, shall be applied as provided in
Section ‎33(c) hereof. If, following any such sale, any Obligations secured
hereby, whether or not then due and payable, shall remain unpaid or unsatisfied
in any respect, the Loan Documents and all Obligations of Mortgagor thereunder
shall continue in full force and effect until all of the Obligations (other than
contingent reimbursement and indemnification obligations that are not then due
and payable) have been performed and paid in full in immediately available
funds, all Letters of Credit are terminated (or have been Cash Collateralized in
a manner acceptable to the Issuing Bank in respect thereof) and the Commitments
under the Credit Agreement have been terminated (“Paid in Full”).

 

(b)          Upon the completion of any sale or sales made or caused by
Mortgagee, Mortgagor or an officer of any court empowered to do so shall execute
and deliver to the accepted purchaser or purchasers a good and sufficient
instrument, or good and sufficient instruments, conveying, assigning and
transferring all estate, right, title and interest in and to the property and
rights sold. In connection therewith, Mortgagor hereby irrevocably appoints
Mortgagee as Mortgagor’s true and lawful attorney in fact, coupled with an
interest, in Mortgagor’s name and stead, effective upon the occurrence and
during the continuation of an Event of Default, to make all necessary
conveyances, assignments, transfers and deliveries of the Premises and rights so
sold. For that purpose, Mortgagee may execute all necessary instruments of
conveyance, assignment and transfer and may substitute one or more persons with
like power. Mortgagor hereby ratifies and confirms all that Mortgagor’s said
attorney or such substitutes(s) shall lawfully do by virtue hereof.
Nevertheless, Mortgagor, if requested by Mortgagee, shall ratify and confirm any
such sale or sales by executing and delivering to Mortgagee or to such purchaser
or purchasers all such instruments as may be advisable, in the judgment of
Mortgagee, for such purpose, and as may be designated in such request. Any such
sale or sales made under or by virtue of judicial proceedings or of a judgment
or decree of foreclosure and sale, shall operate to divest all the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Mortgagor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and against any and
all persons claiming or who may claim the same, or any part thereof from,
through or under Mortgagor.

 

(c)          The purchase money, proceeds or avails of any such sale or sales,
together with any other sums which then may be held by Mortgagee under this
Mortgage, shall be applied as set forth in Section 8.04 of the Credit Agreement.

 

(d)          Upon any sale or sales under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, Mortgagee may bid for and
acquire the Mortgaged Property or any part thereof and in lieu of paying cash in
whole or in part therefor may make settlement for the purchase price by
crediting upon the Obligations secured hereby the net sales price after
deducting therefrom the expenses of the sale and the costs of the action and any
other sums which Mortgagee is authorized to deduct under this Mortgage.

 

 H-2-10 

 

 

(e)          Following the occurrence and during the continuation of an Event of
Default, Mortgagee may from time to time, if permitted by law, take action to
recover any sums, whether interest, principal, premium or any other sums,
required to be paid under this Mortgage or any other Loan Documents as the same
become due, without prejudice to the right of Mortgagee thereafter to bring an
action of foreclosure, or any other action for a default or defaults by
Mortgagor existing when such earlier action was commenced. Following the
occurrence and during the continuation of an Event of Default, Mortgagee may
also foreclose this Mortgage for any sums due under this Mortgage or any other
Loan Document and the lien of this Mortgage shall continue to secure the balance
of the Obligations and the interest hereon not then due.

 

21.         Intentionally Omitted.

 

22.         Rights Pertaining to Sales. Subject to the applicable provisions or
other requirements of law and the Subject Lease, and except as otherwise
provided herein, the following provisions shall apply to any sale or sales of
all or any portion of the Mortgaged Property under or by virtue of Section ‎33:

 

(a)          Mortgagee may conduct any number of sales from time to time. The
power of sale set forth in Section ‎33 above shall not be exhausted by any one
or more such sales as to any part of the Mortgaged Property which shall not have
been sold, nor by any sale which is not completed or is defective in Mortgagee’s
opinion, until the Obligations shall have been Paid in Full.

 

(b)          Any sale may be postponed or adjourned by public announcement at
the time and place appointed for such sale or for such postponed or adjourned
sale without further notice. Without limiting the foregoing, in case Mortgagee
shall have proceeded to enforce any right or remedy under this Mortgage by
receiver, entry or otherwise, and such proceedings have been discontinued or
abandoned for any such reason or shall have been determined adversely to
Mortgagee, then in every such case Mortgagor and Mortgagee shall be restored to
their former positions and rights hereunder, and all rights, powers and remedies
of Mortgagor and Mortgagee shall continue as if no such proceeding had been
instituted.

 

(c)          The receipt by Mortgagee of the purchase money paid at any such
sale, or the receipt of any other person authorized to receive the same, shall
be sufficient discharge therefor to any purchaser of any property or rights sold
as aforesaid, and no such purchaser, or its representatives, grantees or
assigns, after paying such purchase price and receiving such receipt, shall be
bound to see to the application of such purchase price or any part thereof upon
or for any trust or purpose of this Mortgage or, in any manner whatsoever, be
answerable for any loss, misapplication or nonapplication of any such purchase
money, or part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

 

(d)          Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Mortgagor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and any and all
persons claiming or who may claim the same, or any part thereof or any interest
therein, by, through or under Mortgagor to the fullest extent permitted by
applicable law.

 

(e)          In the event that Mortgagor, or any person claiming by, through or
under Mortgagor, shall transfer or refuse or fail to surrender possession of the
Mortgaged Property after any sale thereof, then Mortgagor, or such person, shall
be deemed a tenant at sufferance of the

 

 H-2-11 

 

 

purchaser at such sale, subject to eviction by means of forcible entry and
unlawful detainer proceedings, or subject to any other right or remedy available
hereunder or under applicable law.

 

(f)          Upon the foreclosure of this Mortgage, any Leases then existing
shall not be destroyed or terminated as a result of such foreclosure unless
Mortgagee or any purchaser at a foreclosure sale shall so elect by notice to the
lessee in question, subject, in each case, to the terms and provisions of any
subordination, non-disturbance and attornment agreement or similar instrument.

 

23.         Expenses. In any proceeding, judicial or otherwise, to foreclose
this Mortgage or enforce any other remedy of Mortgagee under the Loan Documents,
there shall be allowed and included as an addition to and a part of the
Obligations in the decree for sale or other judgment or decree all reasonable
expenditures and expenses which may be paid or incurred in connection with the
exercise by Mortgagee of any of its rights and remedies provided herein or any
comparable provision of any other Loan Document, together with interest thereon
at the Default Rate from the date such expense is incurred, and the same shall
be part of the Obligations and shall be secured by this Mortgage.

 

24.         Additional Provisions as to Remedies.

 

(a)          Without affecting the lien or charge of this Mortgage upon any
portion of the Mortgaged Property not then or theretofore released as security
for the full amount of the Obligations, Mortgagee may, from time to time and
without notice, agree to (i) release any person liable for the Obligations,
(ii) extend the maturity or alter any of the terms of the Loans or any guaranty
thereof, (iii) grant other indulgences, (iv) release or reconvey, or cause to be
released or reconveyed at any time at Mortgagee’s option any parcel, portion or
all of the Mortgaged Property, (v) take or release any other or additional
security for any obligation herein mentioned, or (vi) make compositions or other
arrangements with debtors in relation thereto.

 

(b)          Neither the acceptance of this Mortgage nor its enforcement, shall
prejudice or in any manner affect Mortgagee’s right to realize upon or enforce
any other security now or hereafter held by Mortgagee, it being agreed that
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its sole and absolute discretion; subject to the terms and
provisions of the Credit Agreement or other applicable Loan Document.

 

(c)          No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be separate, distinct and cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Mortgagee or to which it may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Mortgagee, and no act of Mortgagee shall be construed as
an election to proceed under any one provision herein to the exclusion of any
other provision.

 

(d)          No action by Mortgagee in the enforcement of any rights or remedies
under this Mortgage or any other Loan Document or otherwise at law or equity
shall be deemed to cure any Event of Default.

 

(e)          If Mortgagee shall have proceeded to invoke any right or remedy
permitted under the Loan Documents, Mortgagee shall have the unqualified right
thereafter to elect to discontinue

 

 H-2-12 

 

 

or abandon such right or remedy for any reason, and in such event Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Obligations, the Loan Documents, the Mortgaged Property, and otherwise, and the
rights and remedies of Mortgagor and Mortgagee shall continue as if the right or
remedy had not been invoked, but no such discontinuance or abandonment shall
waive any Event of Default that may then exist or the right of Mortgagee
thereafter to exercise any right or remedy under the Loan Documents for such
Event of Default.

 

25.         Mortgagor’s Waiver of Rights. To the fullest extent permitted by
law, Mortgagor waives the benefit of all laws now existing or that may
subsequently be enacted providing for (i) any appraisement before sale of the
Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt, (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process, and (iv) any right to a marshalling of assets. To the full
extent Mortgagor may do so, Mortgagor agrees that Mortgagor shall not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
secured Obligations and marshalling in the event of foreclosure of the liens
hereby created. To the fullest extent of the law, Mortgagor hereby waives any
defense to the recovery by Mortgagee against Mortgagor or the Mortgaged Property
of any deficiency after a foreclosure sale (whether judicial or non-judicial).

 

26.         Cross-Collateralization. Mortgagor acknowledges that the Obligations
are secured by other collateral as more specifically set forth in the Credit
Agreement and the other Loan Documents. Upon the occurrence and during the
continuation of an Event of Default, Mortgagee shall have the right to institute
a proceeding or proceedings or take such action with regard to such other
collateral under any applicable provision of law, for all of the Obligations or
any portion of the Obligations. Neither the acceptance of this Mortgage nor the
other Loan Documents shall prejudice Mortgagee's enforcement rights relative to
such other collateral.

 

27.         Security Agreement Under Uniform Commercial Code.

 

(a)          It is the intention of the parties hereto that this Mortgage shall
constitute a “security agreement” within the meaning of the UCC. The Mortgaged
Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property. By executing and delivering this Mortgage, Mortgagor has
granted and hereby grants to Mortgagee, as security for the Obligations, a
security interest in the Mortgaged Property to the full extent that the
Mortgaged Property may be subject to the UCC (the portion of the Mortgaged
Property so subject to the UCC being referred to in this paragraph as the
“Personal Property”). If an Event of Default shall occur and be continuing,
Mortgagee shall have any and all rights and remedies granted to a secured party
upon default under the UCC, including the right to take possession of the
Personal Property or any part thereof and to take such other measures as
Mortgagee may deem necessary for the care, protection and preservation of the
Personal Property. Upon request or demand of Mortgagee, following the occurrence
and during the continuation of an Event of Default, Mortgagor shall at its
expense assemble the Personal Property and make it available to Mortgagee at a
convenient place acceptable to Mortgagee. Any notice of sale, disposition or
other intended action of Mortgagee with respect to the Personal Property sent to
Mortgagor in accordance with the provisions hereof

 

 H-2-13 

 

 

at least ten (10) Business Days prior to such action shall constitute
commercially reasonable notice to Mortgagor. In the event of any conflict
between the terms of this Section ‎40 and terms of the Security Agreement, the
terms of the Security Agreement shall control.

 

(b)          Pursuant to applicable law, Mortgagor authorizes Mortgagee to file
or record financing statements, continuation statements, and other filing or
recording documents or instruments with respect to the Personal Property or
fixtures without the signature of Mortgagor in such form and in such offices as
the Mortgagee reasonably determines appropriate to perfect the security
interests of Mortgagee under this Mortgage. Mortgagor hereby ratifies and
authorizes the filing by Mortgagee of any financing statement with respect to
such Mortgaged Property made prior to the Effective Date.

 

28.         Fixture Filing. A portion of the Mortgaged Property is or is to
become fixtures upon the Real Estate. The filing of this Mortgage in the real
estate records of the county in which the Mortgaged Property is located shall
also operate from the time of filing as a “fixture filing” within the meaning of
Article 9 (or such equivalent section) of the UCC with respect to all portions
of the Mortgaged Property that are or are to become fixtures related to the Real
Estate. For such purpose, [_______________] is the record owner of the Real
Estate, Mortgagee is the secured party and Mortgagor is the debtor, Mortgagor’s
and Mortgagee’s addresses are set forth in the preamble to this Mortgage, and
Mortgagor’s organizational identification number is [_________].

 

29.         Assignment of Leases and Rents.

 

(a)          In furtherance of and in addition to the assignment made by
Mortgagor in the granting clauses of this Mortgage, Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns to Mortgagee the Leases and Rents.
The foregoing grant, transfer and assignment is a present and absolute
assignment and not merely the passing of a security interest. Such assignment
shall continue in effect until the Obligations are Paid in Full. Mortgagor also
grants to Mortgagee the right, following the occurrence and during the
continuation of an Event of Default, to enter the Mortgaged Property, subject to
any applicable provisions of the Subject Lease, for the purpose of collecting
the same and to let the Mortgaged Property or any part thereof, and to apply the
Rents on account of the Obligations. So long as no Event of Default shall have
occurred and be continuing, Mortgagor shall have a license from Mortgagee to
exercise all rights granted to the landlord under the Leases, including the
right to receive and collect all Rents. The foregoing license is granted subject
to the conditional limitation that no Event of Default shall have occurred and
be continuing. Upon the occurrence and during the continuance of an Event of
Default, the license hereby granted shall automatically expire and terminate,
without notice to Mortgagor by Mortgagee (any such notice being hereby expressly
waived by Mortgagor to the extent permitted by law), and Mortgagor shall pay
over to Mortgagee, or to any receiver appointed to collect the Rents, any lease
security deposits and rent prepayments.

 

(b)          Mortgagor hereby further grants to Mortgagee the right to notify
the lessee under any Lease of the assignment thereof and, after the occurrence
and during the continuation of an Event of Default, (i) to demand that such
lessee pay all amounts due under such Lease directly to Mortgagee, (ii) to enter
upon and take possession of the Mortgaged Property, subject to any applicable
provisions of the Subject Lease, for the purpose of collecting the Rents,
(iii) to dispossess by the usual summary proceedings any lessee defaulting in
the payment thereof, (iv) to let the Mortgaged Property, or any part thereof,
but only accordance with the terms and conditions of the Subject Lease and
(v) to apply the Rents, after payment of all necessary charges

 

 H-2-14 

 

 

and expenses, on account of the Obligations. Mortgagor hereby irrevocably
authorizes and directs each lessee under any Lease to rely upon any such notice.
Nothing contained in this Section ‎42 shall be construed to bind Mortgagee to
the performance of any of the covenants, conditions or provisions contained in
any Lease or otherwise to impose any obligation on Mortgagee thereunder, except
that Mortgagee shall be accountable for any Rents actually received pursuant to
such assignment and Mortgagee shall apply such Rents in accordance with the
terms and provisions of this Mortgage and the Credit Agreement. Mortgagor shall
not modify, amend, terminate or consent to the cancellation, surrender or
assignment of any Lease if any modification, amendment, termination or
assignment would have a Material Adverse Effect (it being understood that the
preceding portions of this sentence shall not apply to the expiration, extension
or renewal of any Lease in accordance with its terms). Mortgagor shall not
accept prepayments of installments of Rent to become due for a period of more
than one month in advance (except for security deposits and estimated payments
of percentage rent, if any). The collection of Rents by Mortgagee shall in no
way waive the right of Mortgagee to foreclose this Mortgage if an Event of
Default has occurred and is continuing. Mortgagor shall furnish to Mortgagee
promptly after a request by Mortgagee to do so, a written statement containing
the names of all lessees, sublessees and concessionaires of the Mortgaged
Property, the terms of any Lease, the space occupied, the rentals or license
fees payable thereunder, whether each such lessee is in default under its Lease
and if so, the nature thereof.

 

(c)          Mortgagor acknowledges that Mortgagee has taken all actions
necessary to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority (subject to Permitted Liens), present assignment of the Rents.
Mortgagor acknowledges and agrees that upon recordation of this Mortgage,
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Mortgagor and to the extent permitted under
applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under the Bankruptcy Code, without
the necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking other affirmative action. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (i)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of the Bankruptcy Code, (ii) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case under the Bankruptcy Code and to all amounts paid as Rents, and (iii) such
security interest shall extend to all Rents acquired by the estate after the
commencement of any case in bankruptcy.

 

30.         Changes in Method of Taxation. In the event of the passage after the
Closing Date of any law of any Governmental Authority deducting from the value
of the Premises for the purposes of taxation, or changing in any way the laws
for the taxation of mortgages or debts secured thereby for federal, state or
local purposes, or the manner of collection of any such taxes, and imposing a
tax, either directly or indirectly, on mortgages or debts secured thereby,
Mortgagor shall, to the fullest extent permitted by applicable law, assume as an
Obligation hereunder the payment of any tax so imposed until the Obligations are
Paid in Full. Mortgagor shall not claim, demand or be entitled to receive any
credit or credits toward the satisfaction of this Mortgage or on any interest
payable thereon for any taxes assessed

 







 

 

 H-2-15 

 

 

against the Mortgaged Property or any part thereof, and shall not claim any
deduction from the taxable value of the Mortgaged Property by reason of this
Mortgage.

 

31.         Notices. All notices, requests, demands and other communications
hereunder shall be deemed to have been sufficiently given or served when made in
accordance with Section 10.01 of the Credit Agreement.

 

32.         Matters to Be in Writing. This Mortgage (or any provision hereof)
cannot be altered, amended, modified, terminated, waived, released or discharged
except in a writing signed by the party against whom enforcement is sought.

 

33.         Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.

 

34.         No Third Party Beneficiary; Covenants Run with the Land; Successors
and Assigns. All covenants of Mortgagor contained in this Mortgage are imposed
solely and exclusively for the benefit of Mortgagee and the Secured Parties and
their respective successors and permitted assigns, and no other person or entity
shall have standing to require compliance with such covenants or be deemed,
under any circumstances, to be a beneficiary of such covenants, any or all of
which may be freely waived in whole or in part by Mortgagee at any time if in
its sole discretion it deems such waiver advisable. All such covenants of
Mortgagor shall run with the land and bind Mortgagor, the successors and
permitted assigns of Mortgagor (and each of them) and all subsequent owners,
encumbrancers and tenants of the Mortgaged Property, and shall inure to the
benefit of Mortgagee and the Secured Parties and their respective successors and
assigns.

 

35.         Relationship of Mortgagee and Mortgagor. The relationship between
Mortgagor and Mortgagee created hereunder is that of creditor/debtor. Mortgagee
does not owe any fiduciary duty or special obligation to Mortgagor or any of
Mortgagor’s officers, partners, agents, or representatives. Nothing herein is
intended to create a joint venture, partnership, tenancy-in-common or joint
tenancy relationship between Mortgagor and Mortgagee.

 

36.         No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Acceptance of any
payment after the occurrence of any Default or Event of Default shall not be
deemed a waiver or a cure of such Default or Event of Default, and acceptance of
any payment less than any amount then due shall be deemed an acceptance on
account only.

 

37.         Governing Law. THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE REAL
ESTATE IS LOCATED, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, SHALL GOVERN THE
CREATION, PERFECTION, PRIORITY, VALIDITY AND ENFORCEMENT OF THE MORTGAGE LIEN
AND SECURITY INTEREST PROVIDED FOR

 

 H-2-16 

 

 

HEREIN. NEW YORK LIEN LAW AND SECTIONS 1301 AND 1371 OF THE NEW YORK REAL
PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL NOT APPLY TO THIS MORTGAGE IN ANY WAY
WHATSOEVER, UNLESS THE MORTGAGED PROPERTY IS LOCATED IN THE STATE OF NEW YORK,
IN WHICH CASE, NEW YORK LIEN LAW AND SECTIONS 1301 AND 1371 OF THE NEW YORK REAL
PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL APPLY.

 

38.         Sole Discretion of Mortgagee. Whenever Mortgagee’s judgment, consent
or approval is required hereunder for any matter, or Mortgagee shall have an
option or election hereunder, such judgment, the decision whether or not to
consent to or approve the same or the exercise of such option or election shall
be in the sole discretion of Mortgagee, except as otherwise expressly provided
herein.

 

39.         Construction of Provisions. The following rules of construction
shall be applicable for all purposes of this Mortgage and all documents or
instruments supplemental hereto, unless the context otherwise requires:

 

(a)          All references herein to numbered Articles or Sections or to
lettered Schedules or Exhibits are references to the Articles and Sections
hereof and the Schedules and Exhibits annexed to this Mortgage, unless expressly
otherwise designated in context. All Article, Section, Schedule and
Exhibit captions herein are used for reference only and in no way limit or
describe the scope or intent of, or in any way affect, this Mortgage.

 

(b)          The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to”.

 

(c)          The terms “Land”, “Improvements”, “Equipment”, “Mortgaged
Property,” “Real Estate,” and “Premises” shall be construed as if followed by
the phrase “or any part thereof”.

 

(d)          The word “Mortgagor” shall be construed as if it read “Mortgagors”
whenever the sense of this Mortgage so requires and if there shall be more than
one Mortgagor, the obligations of the Mortgagors shall be joint and several.

 

(e)          The term “ Obligations” shall be construed as if followed by the
phrase “or any other sums secured hereby, or any part thereof”.

 

(f)          References herein to the “Credit Agreement,” and the “Loan
Documents” shall mean the Credit Agreement and the Loan Documents, respectively,
as in effect on the Effective Date hereof, and as the same may be amended,
supplemented, restated, substituted, replaced or otherwise modified from time to
time from and after such date, including any of the foregoing that increases the
principal amount or interest rate of the Obligations secured hereby.

 

(g)          Words of masculine, feminine or neuter gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice versa.

 

(h)          The term “person” shall include natural persons, firms,
partnerships, corporations and any other public and private legal entities.

 

(i)          All Obligations of Mortgagor hereunder shall be performed and
satisfied by or on behalf of Mortgagor at Mortgagor’s sole cost and expense.

 

 H-2-17 

 

 

(j)          No inference in favor of or against any party shall be drawn from
the fact that such party has drafted any portion hereof.

 

40.         Receipt of Copy. Mortgagor acknowledges that it has received a true
and correct copy of this Mortgage.

 

41.         Release. At such time as the Obligations are Paid in Full, Mortgagee
shall, at Mortgagor’s sole expense, either (i) release and cause to be released
such liens, grants, assignments, conveyances or security interests evidenced
under this Mortgage and the other Loan Documents in due form, or (ii) assign or
cause to be assigned to such party as Mortgagor shall request, in each case
without representation or warranty of any kind, such liens, grants, security
interests, conveyances and assignments.

 

42.         Application of Payments; Reduction of Secured Amount.
Notwithstanding anything to the contrary in this Mortgage, if at any time the
aggregate principal amount of the Obligations secured by this Mortgage (the
principal amount secured by this Mortgage being the “Secured Amount”) is less
than the aggregate outstanding principal amount of the Loans, then any payments
or repayments by Mortgagor or any other obligor on account of the Loans shall
not be deemed to be applied against, or to reduce, the Secured Amount unless and
until the Secured Amount equals the aggregate outstanding principal amount of
the Loans. Such payments shall instead be applied first, and be deemed to reduce
first, such portions of the Obligations that are not secured by this Mortgage.
The Secured Amount shall be reduced by payments or repayments by Mortgagor or
any other obligor on account of the Loans only after the aggregate outstanding
principal amount of the Loans has been reduced to an amount equal to the Secured
Amount.

 

43.         Conflicts With Credit Agreement. In the event of any conflict or
inconsistency between the terms and provisions of this Mortgage and the terms
and provisions of the Credit Agreement, the terms and provisions of the Credit
Agreement shall govern.

 

44.         State-Specific Provisions. The terms and conditions set forth in
Schedule B attached hereto are made a part hereof and are incorporated into this
Mortgage by reference. In the event of any conflict or inconsistency between the
terms and conditions of Schedule B and the other provisions of this Mortgage,
the terms and conditions of Schedule B shall govern

 

45.         Leasehold Provisions. With respect to the Subject Lease and matters
related thereto, Mortgagor acknowledges and agrees to the provisions of Schedule
C attached hereto, made a part hereof and incorporated herein by reference.

 

47.         Waiver of Jury Trial. EACH OF Mortgagor AND MORTGAGEE irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Mortgage or any transaction contemplated hereby.

 

[Signature Page Follows]

 

 H-2-18 

 

 

This Mortgage has been duly executed by Mortgagor on the date of the
acknowledgement below, intending it to be effective as of the Effective Date.

 

  MORTGAGOR:       ___________________________________   a
_________________________________         By:       Name:     Title:

 

Acknowledgement

 

STATE OF       ____________________ )   ) ss.: COUNTY OF    ____________________
)

 

On the ________ day of _________ in the year 20__, before me, the undersigned
notary public, personally appeared ____________, as the ___________________ of
________________________, a ___________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same as his/her free act and deed, and the free act and deed of
said __________________________.

 

__________________________
Notary Public

 

My Commission Expires: ____________________

 

 H-2-19 

 

 

SCHEDULE A

TO

LEASEHOLD MORTGAGE

 

Description of the Land

 

 H-2-20 

 

 

SCHEDULE B

TO

LEASEHOLD MORTGAGE

 

State-Specific Provisions

 

 H-2-21 

 

 

SCHEDULE C

TO

LEASEHOLD MORTGAGE

 

Leasehold Provisions

 

Performance under the Subject Lease. Mortgagor shall at all times fully perform
and comply in all material respects with all agreements, covenants, terms and
conditions imposed upon or assumed by it as tenant under the Subject Lease, and
if Mortgagor fails to do so Mortgagee may (but will not be obligated to) take
any action Mortgagee deems reasonably necessary or desirable to prevent or to
cure any material default by Mortgagor in the performance of or compliance with
any of Mortgagor’s covenants or obligations under the Subject Lease that also
would constitute an Event of Default under this Mortgage. Subject to the terms
and conditions of the Subject Lease and in connection with any such default,
Mortgagor hereby expressly grants to Mortgagee the absolute and immediate right
to enter in and upon the Premises to such extent and as often as Mortgagee in
its reasonable discretion deems necessary or desirable in order to prevent or to
cure any such default by Mortgagor, subject to the terms and provisions of the
Subject Lease. Mortgagee may pay and expend such sums of money as Mortgagee in
its reasonable discretion deems necessary for any such purpose, and Mortgagor
hereby agrees to pay to Mortgagee, promptly upon written demand, all such sums
so paid and expended by Mortgagee, together with interest thereon from the date
of each such payment at the Default Rate. All sums so paid and expended by
Mortgagee and the interest thereon will be added to and be secured by the lien
of this Mortgage. Mortgagor shall use commercially reasonable efforts to furnish
to Mortgagee, from time to time upon Mortgagee’s reasonable request, an estoppel
certificate from the landlord under the Subject Lease, in form and in substance
reasonably satisfactory to Mortgagee. Mortgagor shall use commercially
reasonable efforts to cause the landlord under the Subject Lease to perform all
of its obligations as landlord under the Subject Lease.

 

Revisions to the Subject Lease. Subject to the Subject Lease’s natural
expiration, Mortgagor shall not surrender the leasehold estate and interest
hereinabove described, nor terminate, cancel or materially modify, change,
supplement, alter or amend the Subject Lease, nor fail to renew or exercise any
options to extend the term of the Subject Lease (except where Mortgagor elects,
in its reasonable business judgment, not so to renew or exercise), nor assign or
transfer all or any portion of Mortgagor’s leasehold estate and interest under
the Subject Lease, [nor subordinate the Subject Lease to any mortgage, deed of
trust, deed to secure debt or other lien or security interest granted by the
landlord under the Subject Lease,] nor waive or release the landlord under the
Subject Lease from the performance of any material obligations pursuant to the
Subject Lease, either orally or in writing, in each case without the express
written consent of Mortgagee (which consent will not be unreasonably withheld or
delayed), and Mortgagor shall not do, or permit anything to be done, or refrain
from doing, anything that would or might constitute a default under the Subject
Lease or terminate or impair the security of this Mortgage in and to the Subject
Lease or be grounds for terminating the Subject Lease or declaring a forfeiture
thereof.

 

Obligations Under this Mortgage. No release or forbearance of any of Mortgagor’s
obligations under the Subject Lease, pursuant to the Subject Lease or otherwise,
will release Mortgagor from any of Mortgagor’s obligations under this Mortgage.

 

Acquisition of Fee Title by Mortgagor. Mortgagor shall not acquire fee title to
any property subject to the Subject Lease unless Mortgagor complies with the
terms and conditions of the Credit Agreement applicable to such acquisition,
including but not limited to the provisions of Section 5.11 thereof. If
Mortgagor acquires the fee title or any other estate, title or interest in the
property demised under the Subject Lease or any part thereof, the lien of this
Mortgage, without further act, deed,

 

 H-2-22 

 

 

conveyance or mortgage on behalf of Mortgagor, will attach to, cover and be a
lien upon such acquired estate, title or interest and such interest will
thereupon be and become a part of the security encumbered by this Mortgage with
the same force and effect as if specifically encumbered in this Mortgage. In
such event, without limiting Mortgagor’s obligations under Section 5.11 of the
Credit Agreement, upon request of Mortgagee without cost or expense to
Mortgagee, Mortgagor shall execute, acknowledge and deliver all such further
acts, mortgages, deeds of trust, and assurances as Mortgagee may reasonably
require to ratify and confirm Mortgagee’s lien on the acquired estate, title or
interest. Unless Mortgagee shall consent to such a merger in writing, so long as
this Mortgage is in effect, the fee title to the property covered by the Subject
Lease and Mortgagor’s leasehold estate created by the Subject Lease shall not
merge, but shall remain separate and distinct.

 

Notice of Default Under Subject Lease. Mortgagor shall promptly advise Mortgagee
in writing of the giving of any notice to Mortgagor by the landlord under the
Subject Lease of any default by Mortgagor as tenant thereunder in the
performance or observance of any of the terms, conditions and covenants to be
performed or observed by the tenant thereunder and to deliver promptly to
Mortgagee a true copy of each such notice. Mortgagor shall also promptly notify
Mortgagee of any exercise of remedies by the landlord under the Subject Lease
relating to a default by Mortgagor thereunder.

 

New Subject Lease Executed by Mortgagee. If the Subject Lease is canceled or
terminated, and Mortgagee or its nominee acquires an interest in any new lease
of the property demised thereby, Mortgagor will not have any right, title or
interest in or to the new lease or to the leasehold estate created by such new
lease.

 

No Assignment. Notwithstanding anything to the contrary contained herein, this
Mortgage does not constitute an assignment of the Subject Lease, and Mortgagee
will have no liability or obligation thereunder by reason of its acceptance of
this Mortgage.

 

No Conflict. The provisions of this Mortgage shall be deemed to be obligations
of Mortgagor in addition to Mortgagor’s obligations under the Subject Lease;
provided, however, that nothing in this Mortgage shall be construed as requiring
the taking of or the committing to take any action by Mortgagor or Mortgagee
that would cause a default under the Subject Lease. The inclusion in this
Mortgage of any covenants and agreements relating to similar matters under which
Mortgagor is obligated under the Subject Lease shall not restrict or limit
Mortgagor’s duties and obligations to keep and perform promptly all of its
covenants, agreements, and obligations under the Subject Lease.

 

Attorney-in-Fact. Effective upon the occurrence and during the continuance of an
Event of Default under the Loan Documents, Mortgagor hereby constitutes and
appoints Mortgagee the true and lawful attorney-in-fact, coupled with an
interest, of Mortgagor, empowered and authorized in the name, place and stead of
Mortgagor to exercise all rights of Mortgagor under the Subject Lease. The
foregoing appointment is irrevocable and continuing and such rights, powers and
privileges shall be exclusive in Mortgagee, its successors and assigns, so long
as such Default remains uncured.

 

Bankruptcy. The lien of this Mortgage will attach to all of Mortgagor’s rights
and remedies at any time arising under or pursuant to Section 365(h) of the
Bankruptcy Code, including, without limitation, all of the Mortgagor’s rights to
remain in possession of the Premises. Mortgagor shall not, without Mortgagee’s
prior written consent, elect to treat the Subject Lease as terminated under
Section 365(h)(1) of the Bankruptcy Code. Any such election made without
Mortgagee’s consent will be void.

 

Mortgagor hereby unconditionally assigns, transfers and sets over to Mortgagee
all of Mortgagor’s claims and rights to the payment of damages arising from any
rejection of the Subject Lease

 

 H-2-23 

 

 

by any landlord or fee owner under the Bankruptcy Code. Mortgagee may proceed in
its own name or in the name of Mortgagor in respect of any claim, suit, action
or proceeding relating to the rejection of the Subject Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Mortgagor, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case with respect to any landlord or fee owner of all or a portion of the
Premises under the Bankruptcy Code. This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and will continue in effect until all of the Obligations have been
Paid in Full. Any amounts received by Mortgagee as damages arising out of the
rejection of the Subject Lease as aforesaid will be applied first to all costs
and expenses of Mortgagee (including, without limitation, reasonable attorneys’
fees) incurred in connection with the exercise of any of its rights or remedies
under this Mortgage. Mortgagor authorizes Mortgagee to file a UCC Financing
Statement (Form UCC 1) and shall promptly make, execute, acknowledge and deliver
all such additional instruments, agreements and other documents, as Mortgagee
may at any time hereafter reasonably require to effectuate and carry out the
assignment pursuant to this paragraph.

 

If pursuant to Section 365(h)(2) of the Bankruptcy Code, Mortgagor seeks to
offset against the rent reserved in the Subject Lease the amount of any damages
caused by the nonperformance by any landlord or fee owner of any of its
obligations under the Subject Lease after the rejection by such landlord or fee
owner of the Subject Lease under the Bankruptcy Code, Mortgagor shall, prior to
effecting such offset, notify Mortgagee of its intent to do so, setting forth
the amounts proposed to be so offset and the basis therefor. Mortgagee may
object to all or any part of such offset that, in the reasonable judgment of
Mortgagee, would constitute a breach of the Subject Lease, and in the event of
such objection, Mortgagor shall not effect any offset of the amounts so objected
to by the Mortgagee. Neither Mortgagee’s failure to object as aforesaid nor any
objection relating to such offset will constitute an approval of any such offset
by Mortgagee. Mortgagor shall pay and protect Mortgagee, and indemnify and save
Mortgagee harmless from and against, any and all claims, demands, actions,
suits, proceedings, damages, losses, costs and expenses whatsoever (including
without limitation, attorneys’ fees) arising from or relating to any offset by
Mortgagor against the rent reserved in the Subject Lease.

 

Mortgagor shall, after obtaining knowledge thereof, promptly notify Mortgagee of
any filing by or against any landlord or fee owner of the Premises or Mortgagor
of a petition under the Bankruptcy Code. Mortgagor shall promptly deliver to
Mortgagee, following receipt, copies of any and all notices, summonses,
pleadings, applications and other documents received in connection with any such
petition and any proceedings relating thereto.

 

If a petition under the Bankruptcy Code is filed by or against Mortgagor and
Mortgagor determines to reject the Subject Lease pursuant to Section 365(a) of
the Bankruptcy Code, Mortgagor shall give Mortgagee not less than 30 days’ prior
notice of the date on which Mortgagor will apply to the Bankruptcy Court for
authority to reject the Subject Lease and shall identify the reason(s) for such
rejection. Mortgagee may (but will not be obligated to) serve upon Mortgagor
within such 30 day period a notice stating that Mortgagee demands that Mortgagor
assign the Subject Lease to Mortgagee pursuant to Section 365 of the Bankruptcy
Code. If Mortgagee serves upon Mortgagor the notice described in the preceding
sentence, Mortgagor shall not seek to reject the Subject Lease and shall comply
with the demand provided for in the preceding sentence.

 

Effective upon the entry of an order for relief with respect to Mortgagor under
the Bankruptcy Code, Mortgagor hereby assigns and transfers to Mortgagee a
non-exclusive right to apply to the Bankruptcy Court under Section 365(d)(4) of
the Bankruptcy Code for an order extending the period during which the Subject
Lease may be rejected or assumed.

 

 H-2-24 

 

 

 

EXHIBIT I-1

 

[Form of]

TERM NOTE

 

$[____________] New York, New York   [_______ ___], 20[__]

 

FOR VALUE RECEIVED, the undersigned, Internap Corporation, a Delaware
corporation (“Borrower”), hereby promises to pay to [_________________] and its
registered assigns (the “Lender”) on the Initial Term Loan Maturity Date (as
defined in the Credit Agreement referred to below) in lawful money of the United
States and in immediately available funds, the principal amount of
[____________] DOLLARS or, if less, the aggregate unpaid principal amount of all
Term Loans of the Lender outstanding under the Credit Agreement referred to
below, which sum shall be due and payable in such amounts and on such dates as
are set forth in the Credit Agreement. Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time at the rates, and on the dates, specified in Section 2.06 of the Credit
Agreement. Terms used in this Term Note (this “Note”) which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein.

 

The holder of this Note may assign and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
April 6, 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Jefferies Finance LLC, as Administrative Agent
and as Collateral Agent, and the other parties thereto. This Note is subject to
the provisions thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, assignee or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

 I-1-1 

 

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

  Internap Corporation,     as Borrower             By:         Name:      
Title:  

 

 I-1-2 

 

 

EXHIBIT I-2

 

[Form of]

REVOLVING NOTE

 

$[____________] New York, New York   [_______ ___], 20[__]

 

FOR VALUE RECEIVED, the undersigned, Internap Corporation, a Delaware
corporation (“Borrower”), hereby promises to pay to [________________] and its
registered assigns (the “Lender”) on the Revolving Maturity Date (as defined in
the Credit Agreement referred to below) in lawful money of the United States and
in immediately available funds, the principal amount of the lesser of
(a) [____________] DOLLARS and (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement referred to
below. Borrower further agrees to pay interest in like money at such office on
the unpaid principal amount hereof from time to time at the rates, and on the
dates, specified in Section 2.06 of the Credit Agreement. Terms used in this
Revolving Note (this “Note”) which are defined in the Credit Agreement shall
have such defined meanings unless otherwise defined herein.

 

The holder of this Note may assign and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
April 6, 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Jefferies Finance LLC, as Administrative Agent
and as Collateral Agent, and the other parties thereto. This Note is subject to
the provisions thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, assignee or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE

 

 I-2-1 

 

 

RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF THE CREDIT AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

  Internap Corporation,     as Borrower             By:         Name:      
Title:  

 

 I-2-2 

 

 

EXHIBIT I-3

 

[Form of]

SWINGLINE NOTE

 

$[____________] New York, New York   [_______ ___], 20[__]

 

FOR VALUE RECEIVED, the undersigned, Internap Corporation, a Delaware
corporation (“Borrower”), hereby promises to pay to [________________] and its
registered assigns (the “Lender”) on the Revolving Maturity Date (as defined in
the Credit Agreement referred to below), in lawful money of the United States
and in immediately available funds, the principal amount of the lesser of
(a) [____________] DOLLARS and (b) the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the undersigned pursuant to Section 2.17
of the Credit Agreement referred to below. Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time from the date hereof at the rates and on the dates specified in
Section 2.06 of the Credit Agreement. Terms used in this Swingline Note (this
“Note”) which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein.

 

The holder of this Note may assign and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of the Lender to make
any such recordation (or any error in such recordation) shall not affect the
obligations of Borrower hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
April 6, 2017 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Jefferies Finance LLC, as Administrative Agent
and as Collateral Agent, and the other parties thereto. This Note is subject to
the provisions thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, assignee or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

 I-3-1 

 

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

  Internap Corporation,     as Borrower             By:         Name:      
Title:  

 

 I-3-2 

 

 

EXHIBIT J-1

 

[Form of]
PERFECTION CERTIFICATE

[Date]

 

Reference is hereby made to (i) that certain Security Agreement dated as of
April 6, 2017 (the “Security Agreement”), among Internap Corporation, a Delaware
corporation (“Borrower”), the Guarantors from time to time party thereto and the
Collateral Agent and (ii) that certain Credit Agreement, dated as of April 6,
2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, Jefferies Finance LLC, as Administrative Agent and as
Collateral Agent, and the other parties thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

As used herein, the term “Company” means a “Pledgor,” as defined in the Security
Agreement, and the term “Companies” means “Pledgors,” as defined in the Security
Agreement. For the avoidance of doubt, the term “Collateral” expressly excludes
any Excluded Property (as defined in the Security Agreement).

 

The undersigned [_________]29 hereby certify to the Administrative Agent and
each of the Secured Parties as follows:

 

1.          Names. (a) The exact legal name of each Company, as such name
appears in its respective certificate of incorporation, certificate or articles
of formation or any other Organizational Document, is set forth in Schedule 1(a)
hereto. Each Company is (i) the type of entity disclosed next to its name in
Schedule 1(a) hereto and (ii) a registered organization except to the extent
disclosed in Schedule 1(a) hereto. Also set forth in Schedule 1(a) hereto is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

(b)          Schedule 1(b) hereto sets forth any other corporate or
organizational names each Company has had in the past five (5) years, together
with the date of any relevant change.

 

(c)          Schedule 1(c) hereto sets forth a list of all other names
(including trade names or similar appellations) used by each Company, or any
other business or organization to which any Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time during the past five (5) years.
Schedule 1(c) hereto also sets forth the information required by Section 1
hereto for any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time during the past five (5)
years. Except as set forth in Schedule 1(c) hereto, no Company has changed its
jurisdiction of organization at any time during the past four months.

 



 

 

29        Insert appropriate officers of the Companies.

 

 J-1-1 

 

 

2.          Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.

 

(b)          Schedule 2(b) hereto sets forth all locations where each Company
maintains any books or records relating to any Collateral.

 

(c)          Schedule 2(c) hereto sets forth all the other places of business of
each Company.

 

(d)          Schedule 2(d) hereto sets forth all locations not identified on
Schedule 2(c) hereto where each Company maintains any of the Collateral
consisting of inventory or equipment (whether or not in the possession of any
Company) with a fair market value (as reasonably determined by the applicable
Company) in excess of $250,000 for each location and $1,000,000 in the aggregate
(calculated collectively with all such locations holding inventory or equipment)
for all such locations.

 

(e)          Schedule 2(e) hereto sets forth the names and addresses of all
persons or entities other than each Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession of any of the
Collateral consisting of instruments, chattel paper, inventory or equipment,
with a fair market value (as reasonably determined by the applicable Company) in
excess of the thresholds set forth in Section 2(d) and Section 7, as applicable.

 

3.          Extraordinary Transactions. Except for those purchases, acquisitions
and other transactions described on Schedule 3 hereto, all of the Collateral
originated in the last five (5) years has been originated by each Company in the
ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.

 

4.          Schedule of Filings. Schedule 4 hereto sets forth (i) the
appropriate filing offices for the filing of the financing statements to create
or perfect a valid security interest in any Collateral pursuant to the Security
Agreement or the applicable Mortgage, and (ii) the appropriate filing offices to
create or perfect a valid security interest in the Collateral identified on
Schedules 8(a), 8(b) and 8(c) hereto.

 

5.          Real Property. Schedule 5 hereto sets forth (i) all real property
owned in fee by each Company that, together with any improvements thereon that
constitute Collateral, has a fair market value (as reasonably determined by the
applicable Company) individually in excess of $2,500,000, and (ii) all real
property leased by each Company in respect of “company-controlled” data
centers).

 

6.          Stock Ownership and Other Equity Interests. Schedule 6 hereto sets
forth (i) all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests of each Company
(other than Excluded Property, as defined in the Security Agreement) and the
record and beneficial owners of such stock, partnership interests, membership
interests or other Equity Interests (other than Excluded Property, as defined in
the Security Agreement), and (ii) each equity investment of each Company
constituting Collateral that represents 50% or less of the equity of the entity
in which such investment was made except to the extent such equity investment is
held in a Securities Account set forth on Schedule 10(b) hereto.

 

7.          Instruments and Tangible Chattel Paper. Schedule 7 hereto sets forth
all promissory notes, instruments (other than checks to be deposited in the
ordinary course of business), tangible chattel paper, electronic chattel paper
and other evidence of indebtedness held by each Company as of the date hereof,
including all intercompany notes between or among any two or more Companies
(collectively, “Possessory Collateral”), in each case (a) to the extent
constituting Collateral, and (b)

 

 J-1-2 

 

 

excluding (i) the Intercompany Note and (ii) any other such Possessory
Collateral that has a fair market value (as reasonably determined by the
applicable Company) of less than $250,000 individually and $500,000 in the
aggregate.

 

8.          Intellectual Property. (a) Patents. Schedule 8(a) hereto sets forth
all of each Company’s Patents issued from, and patent applications pending in,
the United States Patent and Trademark Office (“USPTO”); all other Patents of
each Company issued from, or patent applications pending in, all patent-granting
governmental authorities (other than the USPTO); and including, with respect to
each of the foregoing Patents and patent applications, the name of the owner and
the number of each such Patent or patent application. For purposes of this
Section 8(a), the term “Patent” shall have the meaning ascribed thereto in the
Security Agreement.

 

(b)          Trademarks. Schedule 8(b) hereto sets forth all of each Company’s
Trademarks registered with, and trademark applications pending in, the USPTO;
all other Trademarks of each Company registered with, or trademark applications
pending in, a trademark-granting governmental authority (other than the USPTO);
and including, with respect to each of the foregoing registered Trademarks and
trademark applications, the name of the owner and the number of each such
registered Trademark or trademark application. For purposes of this Section
8(b), the term “Trademark” shall have the meaning ascribed thereto in the
Security Agreement.

 

(c)          Copyrights. Schedule 8(c) hereto sets forth all of each Company’s
Copyrights registered with, and copyright applications pending in, the United
States Copyright Office (“USCO”); all other Copyrights of each Company
registered with, or copyright applications pending in, a copyright-granting
governmental authority (other than the USCO); and including, with respect to
each such registered Copyright and copyright application, the name of the owner
and the number of each such registered Copyright or copyright application. For
purposes of this Section 8(c), the term “Copyright” shall have the meaning
ascribed thereto in the Security Agreement.

 

9.          Commercial Tort Claims. Schedule 9 hereto sets forth all Commercial
Tort Claims (as defined in the Security Agreement) held by each Company,
including a brief description thereof, which have a value reasonably believed by
the Companies to be, individually in excess of $250,000 or in the aggregate in
excess of $500,000.

 

10.         Deposit Accounts, Securities Accounts and Commodity Accounts.
Schedule 10(a) hereto sets forth all Deposit Accounts (as defined in the
Security Agreement) constituting Collateral maintained by each Company,
including the name of each institution where each such account is held, the
account number of each such account and the name of each entity that holds each
account. Schedule 10(b) hereto sets forth all Securities Accounts and Commodity
Accounts (each as defined in the Security Agreement) constituting Collateral
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account, the account number of each
such account and the name of each entity that holds each such account.

 

11.         Letter-of-Credit Rights. Schedule 11 hereto sets forth all Letters
of Credit constituting Collateral issued in favor of each Company, as
beneficiary thereunder, except to the extent that the face amount of all Letters
of Credit not identified on Schedule 11 hereto does not exceed $250,000
individually or $500,000 in the aggregate.

 

12.         Regulatory Licenses. Attached hereto as Schedule 12 is a true and
correct list of all licenses, authorizations, consents and approvals issued to
any Company by a state or federal agency or commission or other federal, state,
or local or foreign regulatory bodies regulating competition and
telecommunications businesses, solely to the extent such licenses,
authorizations, consents or approvals

 

 J-1-3 

 

 

(i) constitute Excluded Property (as defined in the Security Agreement) pursuant
to sub clause (1) or sub clause (7) of such definition or (ii) result directly
in any other asset or property that would otherwise constitute Collateral
ceasing to be Collateral on the basis that it constitutes Excluded Property
pursuant to sub clause (1) or sub clause (7) of such definition. All ownership
restrictions in respect of each of such licenses, authorizations, consents and
approvals are disclosed on Schedule 12, to the extent such restrictions result
(i) in any such license, authorization, consent or approval constituting
Excluded Property (as defined in the Security Agreement) pursuant to sub clause
(1) or sub clause (7) of such definition or (ii) directly in any other asset or
property that would otherwise constitute Collateral ceasing to be Collateral on
the basis that it constitutes Excluded Property under sub clause (1) or sub
clause (7) of such definition.

 

Each Company hereby authorizes the Collateral Agent to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Collateral Agent may determine, in its reasonable
discretion, are necessary or advisable to perfect the security interests granted
or to be granted to the Collateral Agent under the Security Agreement. Such
financing statements may describe the collateral in the same manner as described
in the Security Agreement or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its reasonable discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Collateral Agent, including, without limitation, describing such
property as “all assets” or “all personal property.”

 

[The remainder of this page has been intentionally left blank]

 

 J-1-4 

 

  

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
as of the date first above written.

 

  INTERNAP CORPORATION, as Borrower               By         Name:        
Title:                 [GUARANTORS], as a Guarantor               By        
Name:         Title:    

 

 J-1-5 

 

 

Schedule 1(a)
to
Perfection Certificate

Legal Names, etc.

 

Legal Name   Type of Entity   Registered Organization
(Yes/No)   Organizational
Number30  

Federal Taxpayer

Identification Number

  State of Formation                                                            
                                                 

 



 

 



30        If none, so state.

 

 

 J-1-6 

 

 

Schedule 1(b)
to
Perfection Certificate

Prior Organizational Names

 

Company   Prior Name   Date of Change                                        

 

 J-1-7 

 

 

Schedule 1(c)
to
Perfection Certificate

Other Names; Changes in Corporate Identity

 


Company   Corporate Name 
of Entity   Action   Date of
Action   State of
Formation   List of All Other
Names Used During
Past Five Years                                                                
                                                                               
                                                     

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

 J-1-8 

 

 

Schedule 2(a)
to
Perfection Certificate

Chief Executive Offices

 

Company   Address   County   State                                              
                                     

 

 J-1-9 

 

 

Schedule 2(b)
to
Perfection Certificate

Location of Books and Records

 

Company   Address   County   State                                              
                                     

 

 J-1-10 

 

 

Schedule 2(c)
to
Perfection Certificate

Other Places of Business

 

Company   Address   County   State                                              
         

 

 J-1-11 

 

 

Schedule 2(d)
to
Perfection Certificate

Additional Locations of Equipment and Inventory

 

Company   Address   County   State                                              
         

 

 J-1-12 

 

 

Schedule 2(e)
to
Perfection Certificate

Locations of Collateral in Possession of Persons Other Than Companies

 


Company   Name of Entity in
Possession of
Collateral/Capacity 
of such Entity   Address/Location of
Collateral   County   State                                                    
                   

 

 J-1-13 

 

 

Schedule 3
to
Perfection Certificate

Transactions Other Than in the Ordinary Course of Business

 

Company   Description of Transaction
 Including Parties Thereto   Date of Transaction                    

 

 J-1-14 

 

 

Schedule 4
to
Perfection Certificate

Filings/Filing Offices

 

Type of Filings   Entity   Applicable Security
Document 31   Jurisdictions                            

 

 



 

 



31      Mortgage, Security Agreement or other.

 

 J-1-15 

 

 

Schedule 5
to
Perfection Certificate

 

Real Property

 

Entity of Record   Location Address   Owned or
Leased   Landlord/Owner if
Leased   Description of Lease
Documents                                                                      
                                                       

 

 J-1-16 

 

 

Schedule 6
to
Perfection Certificate

Stock Ownership and Other Equity Interests



 

Company: ________________

 

Current Legal
Entities Owned   Record Owner   Certificate No.   No. Shares/Interest   
Percent Pledged                                                                 
       

 

 J-1-17 

 

 

Schedule 7
to
Perfection Certificate

Instruments and Tangible Chattel Paper

 

1.          Promissory Notes:

 

The Intercompany Note.

 

Entity   Principal Amount   Date of Issuance   Interest Rate   Maturity Date    
                                                                   

 

2.          Chattel Paper:

 

 J-1-18 

 

 

Schedule 8(a)
to
Perfection Certificate

Patents and Patent Licenses

 

UNITED STATES PATENTS:

 

Issued Patents:

 

OWNER

PATENT NUMBER

DESCRIPTION

                                       

 

Applications:

 

OWNER

APPLICATION NUMBER

DESCRIPTION

                                       

 

 J-1-19 

 

 

Schedule 8(a) (continued)
to
Perfection Certificate



 

OTHER PATENTS:

 

Issued Patents:

 

OWNER

PATENT NUMBER

COUNTRY

DESCRIPTION

                                                       

 

Applications:

 

OWNER

APPLICATION
NUMBER

COUNTRY

DESCRIPTION

                                                       

 

 J-1-20 

 

 

Schedule 8(b)
to
Perfection Certificate

Trademarks and Trademark Licenses

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

REGISTRATION NUMBER

TRADEMARK

                                       

 

Applications:

 

OWNER

APPLICATION NUMBER

TRADEMARK

                                       

 

 J-1-21 

 

 

Schedule 8(b) (continued)
to
Perfection Certificate

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER

REGISTRATION
NUMBER

COUNTRY/STATE



TRADEMARK

                                                       

 

Applications:

 

OWNER

APPLICATION
NUMBER

COUNTRY/STATE

TRADEMARK

                                                       

 

 J-1-22 

 

 

Schedule 8(c)
to
Perfection Certificate

Copyrights and Copyright Licenses

 

UNITED STATES COPYRIGHTS:

 

Registrations:

 

OWNER

TITLE

REGISTRATION NUMBER

                                       

 

Applications:

 

OWNER

TITLE

REGISTRATION NUMBER

                                       

 

 J-1-23 

 

 

Schedule 8(c) (continued)
to
Perfection Certificate

 

OTHER COPYRIGHTS:

 

Registrations:

 

OWNER

COUNTRY

TITLE

REGISTRATION NUMBER

                                                       

 

Applications:

  

OWNER

COUNTRY

APPLICATION NUMBER

                                       

 

 

 J-1-24 

 

 

Schedule 9
to
Perfection Certificate

Commercial Tort Claims

 

 J-1-25 

 

 

Schedule 10(a)
to
Perfection Certificate

Deposit Accounts

 

OWNER

BANK

ACCOUNT NUMBERS

DESCRIPTION

                                                       

 J-1-26 

 

 

Schedule 10(b)
to
Perfection Certificate

Securities Accounts and Commodity Accounts

 

OWNER

TYPE OF ACCOUNT

INTERMEDIARY

ACCOUNT NUMBERS

                                                       

 

 

 J-1-27 

 

 

Schedule 11
to
Perfection Certificate

Letter of Credit Rights

 

 J-1-28 

 

 

Schedule 12
to
Perfection Certificate

Regulatory Licenses

 

 J-1-29 

 

 

EXHIBIT J-2

 

[Form of]
PERFECTION CERTIFICATE SUPPLEMENT

 

[Date]

 

Reference is hereby made to (i) that certain Security Agreement dated as of
April 6, 2017 (the “Security Agreement”), among Internap Corporation, a Delaware
corporation (“Borrower”), the Guarantors from time to time party thereto and the
Collateral Agent and (ii) that certain Credit Agreement, dated as of April 6,
2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, Jefferies Finance LLC, as Administrative Agent and as
Collateral Agent, and the other parties thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

As used herein, the term “Company” means a “Pledgor,” as defined in the Security
Agreement, and the term “Companies” means “Pledgors,” as defined in the Security
Agreement. For the avoidance of doubt, the term “Collateral” expressly excludes
any Excluded Property (as defined in the Security Agreement).

 

The undersigned [_________] 32 hereby certify to the Administrative Agent and
each of the Secured Parties that, as of the date hereof, there has been no
change in the information described in the Perfection Certificate delivered on
the Closing Date (as supplemented by any perfection certificate supplements
delivered prior to the date hereof, the “Prior Perfection Certificate”), other
than as follows:

 

1.          Names. (a) Except as listed on Schedule 1(a) hereto, (i) Schedule
1(a) to the Prior Perfection Certificate sets forth the exact legal name of each
Company, as such name appears in its respective certificate of incorporation,
certificate or articles of formation or any other Organizational Document;
(ii) each Company is (x) the type of entity disclosed next to its name in
Schedule 1(a) to the Prior Perfection Certificate and (y) a registered
organization except to the extent disclosed in Schedule 1(a) to the Prior
Perfection Certificate; and (z) Schedule 1(a) to the Prior Perfection
Certificate sets forth the organizational identification number, if any, of each
Company that is a registered organization, the Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.

 

(b)          Except as listed on Schedule 1(b) hereto, Schedule 1(b) to the
Prior Perfection Certificate sets forth any other corporate or organizational
names each Company has had in the past five (5) years, together with the date of
any relevant change.

 

(c)          Except as listed on Schedule 1(c) hereto, Schedule 1(c) to the
Prior Perfection Certificate sets forth a list of all other names (including
trade names or similar appellations) used by each Company, or any other business
or organization to which any Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time during the past five (5) years. Except as
listed on Schedule 1(c) hereto, Schedule 1(c) to the Prior Perfection
Certificate also sets forth the information required by Section 1 hereto and
Section 1 to the

 



 

 

32      Insert appropriate officers of the Companies.

 

 J-2-1 

 

 

Prior Perfection Certificate for any other business or organization to which
each Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise, at any time during
the past five (5) years. Except as set forth in Schedule 1(c) hereto, no Company
has changed its jurisdiction of organization at any time since [the Closing
Date][the last Perfection Certificate Supplement was delivered on [ ], 20[ ]].

 

2.          Current Locations. (a) Except as listed on Schedule 2(a) hereto, the
chief executive office of each Company is located at the address set forth in
Schedule 2(a) to the Prior Perfection Certificate.

 

(b)          Except as listed on Schedule 2(b) hereto, Schedule 2(b) to the
Prior Perfection Certificate sets forth all locations where each Company
maintains any books or records relating to any Collateral.

 

(c)          Except as listed on Schedule 2(c) hereto, Schedule 2(c) to the
Prior Perfection Certificate sets forth all the other places of business of each
Company.

 

(d)          Except as listed on Schedule 2(d) hereto, Schedule 2(d) to the
Prior Perfection Certificate sets forth all locations not identified on Schedule
2(c) hereto or Schedule 2(c) to the Prior Perfection Certificate where each
Company maintains any of the Collateral consisting of inventory or equipment
(whether or not in the possession of any Company) with a fair market value (as
reasonably determined by the applicable Company) in excess of $250,000 for each
location and $1,000,000 in the aggregate (calculated collectively with all such
locations holding inventory or equipment) for all such locations.

 

(e)          Except as listed on Schedule 2(e) hereto, Schedule 2(e) to the
Prior Perfection Certificate sets forth the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment, with a fair
market value (as reasonably determined by the applicable Company) in excess of
the thresholds set forth in Section 2(d) and Section 7, to the Prior Perfection
Certificate, as applicable.

 

3.          Extraordinary Transactions. Except for those purchases, acquisitions
and other transactions described on Schedule 3 hereto and on Schedule 3 to the
Prior Perfection Certificate, all of the Collateral originated in the last five
(5) years has been originated by each Company in the ordinary course of business
or consists of goods which have been acquired by such Company in the ordinary
course of business from a person in the business of selling goods of that kind.

 

4.          Schedule of Filings. Except as listed on Schedule 4 hereto, Schedule
4 to the Prior Perfection Certificate sets forth (i) the appropriate filing
offices for the filing of the financing statements to create or perfect a valid
security interest in any Collateral pursuant to the Security Agreement or the
applicable Mortgage, and (ii) the appropriate filing offices to create or
perfect a valid security interest in the Collateral identified on Schedules
8(a), 8(b) and 8(c) thereto and Schedules 8(a), 8(b) and 8(c) hereto.

 

5.          Real Property. Except as listed on Schedule 5 hereto, Schedule 5 to
the Prior Perfection Certificate hereto sets forth (i) all real property owned
in fee by each Company that, together with any improvements thereon that
constitute Collateral, has a fair market value (as reasonably determined by the
applicable Company) individually in excess of $2,500,000, and (ii) all real
property leased by each Company in respect of “company-controlled” data
centers).

 

6.          Stock Ownership and Other Equity Interests. Except as listed on
Schedule 6 hereto, Schedule 6 to the Prior Perfection Certificate sets forth
(i) all the issued and outstanding stock,

 

 J-2-2 

 

 

partnership interests, limited liability company membership interests or other
Equity Interests of each Company (other than Excluded Property, as defined in
the Security Agreement) and the record and beneficial owners of such stock,
partnership interests, membership interests or other Equity Interests (other
than Excluded Property, as defined in the Security Agreement) and (ii) each
equity investment of each Company constituting Collateral that represents 50% or
less of the equity of the entity in which such investment was made, except to
the extent such equity investment is held in a Securities Account set forth on
Schedule 10(b) hereto or on Schedule 10(b) to the Prior Perfection Certificate.

 

7.          Instruments and Tangible Chattel Paper. Except as listed on Schedule
7 hereto, Schedule 7 to the Prior Perfection Certificate sets forth all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by each Company as of the date hereof, including
all intercompany notes between or among any two or more Companies (collectively,
“Possessory Collateral”), in each case (a) to the extent constituting
Collateral, and (b) excluding (i) the Intercompany Note and (ii) any other such
Possessory Collateral that has a fair market value (as reasonably determined by
the applicable Company) of less than $250,000 individually and $500,000 in the
aggregate.

 

8.          Intellectual Property. (a) Patents. Except as listed on Schedule
8(a) hereto, Schedule 8(a) to the Prior Perfection Certificate sets forth all of
each Company’s Patents issued from, and patent applications pending in, the
United States Patent and Trademark Office (“USPTO”); all other Patents of each
Company issued from, or patent applications pending in, all patent-granting
governmental authorities (other than the USPTO); and including, with respect to
each of the foregoing Patents and patent applications, the name of the owner and
the number of each such Patent or patent application. For purposes of this
Section 8(a), the term “Patent” shall have the meaning ascribed thereto in the
Security Agreement.

 

(b)          Trademarks. Except as listed on Schedule 8(b) hereto, Schedule 8(b)
to the Prior Perfection Certificate sets forth all of each Company’s Trademarks
registered with, and trademark applications pending in, the USPTO; all other
Trademarks of each Company registered with, or trademark applications pending
in, a trademark-granting governmental authority (other than the USPTO); and
including, with respect to each of the foregoing registered Trademarks and
trademark applications, the name of the owner and the number of each such
registered Trademark or trademark application. For purposes of this Section
8(b), the term “Trademark” shall have the meaning ascribed thereto in the
Security Agreement.

 

(c)          Copyrights. Except as listed on Schedule 8(c) hereto, Schedule 8(c)
to the Prior Perfection Certificate sets forth all of each Company’s Copyrights
registered with, and copyright applications pending in, the United States
Copyright Office (“USCO”); all other Copyrights of each Company registered with,
or copyright applications pending in, a copyright-granting governmental
authority (other than the USCO); and including, with respect to each such
registered Copyright and copyright application, the name of the owner and the
number of each such registered Copyright or copyright application. For purposes
of this Section 8(c), the term “Copyright” shall have the meaning ascribed
thereto in the Security Agreement.

 

9.          Commercial Tort Claims. Except as listed on Schedule 9 hereto,
Schedule 9 to the Prior Perfection Certificate sets forth all Commercial Tort
Claims (as defined in the Security Agreement) held by each Company, including a
brief description thereof, which have a value reasonably believed by the
Companies to be, individually in excess of $250,000 or in the aggregate, in
excess of $ 500,000.

 

10.         Deposit Accounts, Securities Accounts and Commodity Accounts. Except
as listed on Schedule 10(a) hereto, Schedule 10(a) to the Prior Perfection
Certificate sets forth all Deposit Accounts

 



 J-2-3 

 



 

(as defined in the Security Agreement) constituting Collateral maintained by
each Company, including the name of each institution where each such account is
held, the account number of each such account and the name of each entity that
holds each account. Except as listed on Schedule 10(b) hereto, Schedule 10(b) to
the Prior Perfection Certificate sets forth all Securities Accounts and
Commodity Accounts (each as defined in the Security Agreement) constituting
Collateral maintained by each Company, including the name of each institution
where each such account is held, the name of each such account, the account
number of each such account and the name of each entity that holds each such
account.

 

11.         Letter-of-Credit Rights. Except as listed on Schedule 11 hereto,
Schedule 11 to the Perfection Certificate sets forth all Letters of Credit
constituting Collateral issued in favor of each Company, as beneficiary
thereunder, except to the extent that the face amount of all Letters of Credit
not identified on Schedule 11 hereto does not exceed $250,000 individually or
$500,000 in the aggregate.

 

12.         Regulatory Licenses. Except as listed on Schedule 12 hereto,
Schedule 12 to the Prior Perfection Certificate is a true and correct list of
all licenses, authorizations, consents and approvals issued to any Company by a
state or federal agency or commission or other federal, state, or local or
foreign regulatory bodies regulating competition and telecommunications
businesses, solely to the extent such licenses, authorizations, consents or
approvals (i) constitute Excluded Property (as defined in the Security
Agreement) pursuant to sub clause (1) or sub clause (7) of such definition or
(ii) result directly in any other asset or property that would otherwise
constitute Collateral ceasing to be Collateral on the basis that it constitutes
Excluded Property pursuant to sub clause (1) or sub clause (7) of such
definition. All ownership restrictions in respect of each of such licenses,
authorizations, consents and approvals are disclosed on Schedule 12, to the
extent such restrictions result (i) in any such license, authorization, consent
or approval constituting Excluded Property (as defined in the Security
Agreement) pursuant to sub clause (1) or sub clause (7) of such definition or
(ii) directly in any other asset or property that would otherwise constitute
Collateral ceasing to be Collateral on the basis that it constitutes Excluded
Property under sub clause (1) or sub clause (7) of such definition.

 

Each Company hereby authorizes the Collateral Agent to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Collateral Agent may determine, in its reasonable
discretion, are necessary or advisable to perfect the security interests granted
or to be granted to the Collateral Agent under the Security Agreement. Such
financing statements may describe the collateral in the same manner as described
in the Security Agreement or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its reasonable discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Collateral Agent, including, without limitation, describing such
property as “all assets” or “all personal property.”

 

[The remainder of this page has been intentionally left blank]

 

 J-2-4 

 

 

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
Supplement as of the date first above written.

 

  INTERNAP CORPORATION, as Borrower           By       Name:       Title:      
      [GUARANTORS], as a Guarantor           By       Name:       Title:  

 

J-2-5

 

 

Schedule 1(a)
to
Perfection Certificate Supplement

Legal Names, etc.

 

Legal Name   Type of Entity   Registered Organization
(Yes/No)   Organizational
Number33   Federal Taxpayer
Identification Number   State of Formation                                      
                                                                       

 

 



 

33        If none, so state.

 

J-2-6

 

 

Schedule 1(b)
to
Perfection Certificate Supplement

Prior Organizational Names

 

Company   Prior Name   Date of Change                                        

 

J-2-7

 

 

Schedule 1(c)
to
Perfection Certificate Supplement

Other Names; Changes in Corporate Identity

 

Company   Corporate Name
of Entity   Action   Date of
Action   State of
Formation   List of All Other
Names Used During
Past Five Years                                                                
                                                                               
                                                     

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate Supplement]

 

J-2-8

 

 

Schedule 2(a)
to
Perfection Certificate Supplement

Chief Executive Offices

 

Company   Address   County   State                                              
                                     

 

J-2-9

 

 

Schedule 2(b)
to
Perfection Certificate Supplement

Location of Books and Records

 

Company   Address   County   State                                              
                                     

 

J-2-10

 

 

Schedule 2(c)
to
Perfection Certificate Supplement

Other Places of Business

 

Company   Address   County   State                                              
         

 

J-2-11

 

 

 

Schedule 2(d)
to
Perfection Certificate Supplement

Additional Locations of Equipment and Inventory

 

Company   Address   County   State                                              
         

 

J-2-12

 

 

Schedule 2(e)
to
Perfection Certificate Supplement

Locations of Collateral in Possession of Persons Other Than Companies

 

Company   Name of Entity in
Possession of
Collateral/Capacity
of such Entity   Address/Location of
Collateral   County   State                                                    
                   

 

J-2-13

 

 

Schedule 3
to
Perfection Certificate Supplement

Transactions Other Than in the Ordinary Course of Business

 

Company   Description of Transaction
 Including Parties Thereto   Date of Transaction                    

 

J-2-14

 

 

Schedule 4
to
Perfection Certificate Supplement

Filings/Filing Offices

 

Type of Filings   Entity   Applicable Security
Document34   Jurisdictions                            

 

 



 

34        Mortgage, Security Agreement or other.

 

J-2-15

 

 

Schedule 5
to
Perfection Certificate Supplement

Real Property

 

Entity of Record   Location Address   Owned or
Leased   Landlord/Owner if
Leased   Description of
Lease Documents                                                                
                                                             

 

J-2-16

 

 

Schedule 6
to
Perfection Certificate Supplement

Stock Ownership and Other Equity Interests



 

Company: ________________

 

Current Legal
Entities Owned   Record Owner   Certificate No.   No. Shares/Interest   Percent
Pledged                                                                        

 

J-2-17

 

 

Schedule 7
to
Perfection Certificate Supplement

Instruments and Tangible Chattel Paper

 

1.Promissory Notes:

 

The Intercompany Note.

 

Entity   Principal Amount   Date of Issuance   Interest Rate   Maturity Date    
                                                                   

 

2.Chattel Paper:

 

J-2-18

 

 

Schedule 8(a)
to
Perfection Certificate Supplement

Patents and Patent Licenses

 

UNITED STATES PATENTS:

 

Issued Patents:

 

OWNER   PATENT NUMBER   DESCRIPTION                                        

 

Applications:

 

OWNER   APPLICATION NUMBER   DESCRIPTION                                        

 

J-2-19

 

 

Schedule 8(a) (continued)

to
Perfection Certificate Supplement

 

OTHER PATENTS:

 

Issued Patents:

 

OWNER   PATENT NUMBER   COUNTRY   DESCRIPTION                                  
                     

 

Applications:

 

OWNER   APPLICATION
NUMBER   COUNTRY   DESCRIPTION                                                  
     

 

J-2-20

 

 

Schedule 8(b)
to
Perfection Certificate Supplement

Trademarks and Trademark Licenses

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER   REGISTRATION NUMBER   TRADEMARK                                        

 

Applications:

 

OWNER   APPLICATION NUMBER   TRADEMARK                                        

 

J-2-21

 

 

Schedule 8(b) (continued)

to
Perfection Certificate Supplement

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER   REGISTRATION
NUMBER   COUNTRY/STATE   TRADEMARK                                              
         

 

Applications:

 

OWNER   APPLICATION NUMBER   COUNTRY/STATE   TRADEMARK                          
                             

 

J-2-22

 

 

Schedule 8(c)
to
Perfection Certificate Supplement

Copyrights and Copyright Licenses

 

UNITED STATES COPYRIGHTS:

 

Registrations:

 

OWNER   TITLE   REGISTRATION NUMBER                                        

 

Applications:

 

OWNER   TITLE   REGISTRATION NUMBER                                        

 

J-2-23

 

 

Schedule 8(c) (continued)
to
Perfection Certificate Supplement

 

OTHER COPYRIGHTS:

 

Registrations:

 

OWNER   COUNTRY   TITLE   REGISTRATION NUMBER                                  
                     

 

Applications:

 

OWNER   COUNTRY   APPLICATION NUMBER                                        

 

J-2-24

 

 

Schedule 9
to
Perfection Certificate Supplement

 


Commercial Tort Claims

 

J-2-25

 

 

Schedule 10(a)
to
Perfection Certificate Supplement

Deposit Accounts

 

OWNER   BANK   ACCOUNT NUMBERS   DESCRIPTION                                    
                   

 

J-2-26

 

 

Schedule 10(b)
to
Perfection Certificate Supplement

Securities Accounts and Commodity Accounts

 

OWNER   TYPE OF ACCOUNT   INTERMEDIARY   ACCOUNT NUMBERS                        
                               

 

J-2-27

 

 

Schedule 11
to
Perfection Certificate Supplement

Letter of Credit Rights

 

J-2-28

 

 

Schedule 12
to
Perfection Certificate Supplement

Regulatory Licenses

 

J-2-29

 

 

EXHIBIT K

 

[FORM OF] SECURITY AGREEMENT

 

[TO BE ATTACHED]

 

K-1 

 

 

EXHIBIT L-1

 

[Form of]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 6, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Internap Corporation,
a Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
the Administrative Agent and as the Collateral Agent, and the other parties
thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies and warrants that:

 

(i) It is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate;

 

(ii) It is not a bank within the meaning of Section 881(c)(3)(A) of the Code;

 

(iii) It is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) or 871(h)(3)(B) of the Code; and

 

(iv) It is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing, and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature on following page.]

 

L-1-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

  [NAME OF LENDER]         By:       Name:     Title:         [ADDRESS]

 

Dated:____________________, 20__

 

L-1-2

 

 

EXHIBIT L-2

 

[Form of]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 6, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Internap Corporation,
a Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
the Administrative Agent and as the Collateral Agent, and the other parties
thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies and warrants that:

 

(i) It is the sole record and beneficial owner of the participation in respect
of which it is providing this certificate;

 

(ii) It is not a bank within the meaning of Section 881(c)(3)(A) of the Code;

 

(iii) It is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) or 871(h)(3)(B) of the Code; and

 

(iv) It is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature on following page.]

 

L-2-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

  [NAME OF PARTICIPANT]         By:       Name:     Title:         [ADDRESS]

 

Dated:____________________, 20__

 

L-2-2

 

 

EXHIBIT L-3

 

[Form of]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 6, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Internap Corporation,
a Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
the Administrative Agent and as the Collateral Agent, and the other parties
thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies and warrants that:

 

(i) It is the sole record owner of the participation in respect of which it is
providing this certificate;

 

(ii) Its direct or indirect partners/members are the sole beneficial owners of
such participation;

 

(iii) With respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code;

 

(iv) None of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) or
871(h)(3)(B) of the Code; and

 

(v) None of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature on following page.]

 

L-3-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

  [NAME OF PARTICIPANT]         By:       Name:     Title:         [ADDRESS]

 

Dated:____________________, 20__

 

L-3-2

 

 

EXHIBIT L-4

 

[Form of]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of April [__], 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Internap Corporation,
a Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
the Administrative Agent and as the Collateral Agent, and the other parties
thereto.

 

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies and warrants that:

 

(i) It is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate;

 

(ii) Its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s));

 

(iii) With respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code;

 

(iv) None of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) or
871(h)(3)(B) of the Code; and

 

(v) None of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature on following page.]

 

L-4-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

  [NAME OF LENDER]         By:       Name:     Title:         [ADDRESS]

 

Dated:____________________, 20__

 

L-4-2

 

 

EXHIBIT M

 

[Form of]

SOLVENCY CERTIFICATE

 

Reference is made to that certain Credit Agreement, dated as of April 6, 2017
(the “Credit Agreement”), among Internap Corporation, a Delaware corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Jefferies Finance LLC, as Administrative Agent and
as Collateral Agent, and the other parties thereto. Capitalized terms used but
not defined herein shall have the meaning given to such terms in the Credit
Agreement.

 

I, [______________], Chief Financial Officer of Borrower, solely in my capacity
as Chief Financial Officer of Borrower and not in individual capacity, do hereby
certify pursuant to Section 4.01(g) of the Credit Agreement, as of the date
hereof, as follows:

 

Both immediately before and immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Credit Extension and after giving effect to the application of the
proceeds of each Credit Extension on the Closing Date:

 

(a)       The fair value of the properties of the Loan Parties, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise, taken as a whole;

 

(b)       The present fair saleable value of the property of the Loan Parties,
taken as a whole, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, in each case, taken as a whole, as such debts and other
liabilities become absolute and matured;

 

(c)       The Loan Parties, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, in each case, taken as a
whole, as such debts and liabilities become absolute and matured;

 

(d)       The Loan Parties, taken as a whole, will not have unreasonably small
capital with which to conduct their businesses, in which they are engaged as
such businesses are now conducted and are proposed, contemplated or about to be
conducted following the Closing Date;

 

(e)       For purposes of this solvency certificate (this “Certificate”), the
amount of contingent liabilities has been computed as the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability and takes into account contractual and common law rights of
contribution among the Guarantors and the Borrower, including the rights of
contribution set forth in Section 7.10 of the Credit Agreement;

 

(f)       No Loan Party intends, in consummating the transactions contemplated
by the Credit Agreement, to hinder, delay, or defraud either present or future
creditors or any other person to which any Loan Party is, or will become on or
after the date hereof, indebted; and

 

(g)       In reaching the conclusions set forth in this Certificate, the
undersigned has made such other investigations and inquiries as the undersigned
has deemed reasonably appropriate, having taken into account the nature of the
particular business anticipated to be conducted by each Loan Party after
consummation of the Transactions.

 

M-1

 

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with each Credit
Extension made to Borrower pursuant to the Credit Agreement.

 

[Signature Page Follows]

 

M-2

 

 

  Internap Corporation         By       Name:     Title

 

M-3

 

 

EXHIBIT N

 

[FORM OF] OPINION OF JENNER & BLOCK LLP

 

[TO BE ATTACHED]

 

N-1

